Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 1 of 406 - Page ID#: 6

2 ety

 

. _ ———
COMMONWEALTH OF KENTUCKY ime LED on wpe.
- MADISON CIRCUIT COURT
CIVIL ACTION, FILE NO. 19-Cl-_l¢0 JAN 29 2019
DIVISION _Z a MADISON CIRCUI
| eS PER RIAND EY Cree
Dr. DAVID B. PORTER, PLAINTIFF,

VS.
BEREA COLLEGE (With Process Agent:
Lyle D. Roelofs C/O Berea College

Lincoln Hall
CPO 2182 Berea, KY 40404), DEFENDANT.

ddd dk ek kW ARR IRERERERE

COMPLAINT

RAE RAH AERERERIRARER ERE

COMES NOW the Plaintiff Dr. David B. Porter (“Dr. Porter”), by and through his
counsel, who hereby brings this Complaint against the Defendant Berea College (“the
College”) for breach of contract, and for employment discrimination resulting in his
wrongful termination, and retaliation, all in violation of the Kentucky Civil Rights Act,

KRS 344.010, et seq., and who further states as follows:

PARTIES
1, Dr. Porter is a resident of the City of Berea, Madison County, Kentucky.
2. The College is a private liberal arts college and a Kentucky corporation

situated in the City of Berea, Madison County, Kentucky.
JURISDICTION AND VENUE

3. Paragraphs 1-2 are hereby restated and incorporated by reference.

4, This Court has personal jurisdiction over the College as it is a
corporation situated in and with its principal place of business in Madison County,
Kentucky, and the relevant facts hereof occurred in said county.

5. This Court has subject matter jurisdiction over a claim for breach of

contract under KY Const. § 112(5) and KRS 234,010.
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 2 of 406 - Page ID#: 7

6. This Court has subject matter jurisdiction over a claim for employment
discrimination in violation of the Kentucky Civil Rights Act, KRS 344.010, et seq.,
under KRS 344.450, and under KY Const. § 112(5) and KRS 234.010.

7. This Court is the proper venue for this Complaint under KRS 452,450,

I, STATEMENT OF FACTS
A. Dr. Porter’s Quaitfications for Eraployment at the College.

8. Paragraphs 1-7 are hereby restated and incorporated by reference,

9. Dr. Porter is a 69-year-old, white male and was a tenured professor and
employee of the College for more than 17 years, serving as academic vice president
and provost from 2001 — 2005 and as a member of the Psychology Department
thereafter until the termination of his employment on Oct 1, 2018.

10. = At all pertinent times, Dr. Porter was qualified for his position at the
College as a tenured professor of psycholopy.

ll. Dr. Porter is a partially disabled United States Air Force veteran who
holds a Doctorate of Philosophy from Oxford University, United Kingdom, a Master of
Science from the University of California at Los Angeles, and a Bachelor of Science
from the United States Air Force Academy. He has extensive training and leadership
in claims of wrongful workplace harassment.

12. Prior to joining the College, Dr, Porter taught for the United States Air
Force as Permanent Professor and Head of the Air Force Academy Department of
Behavioral Sciences and Leadership,

13. Or. Porter is the author of some sixty (60} professional publications, and

has given roughly an equal number of professional presentations.

s
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 3 of 406 - Page ID#: 8

14. In his position at the College, as a part of his employment duties, Dr.
Porter advocated using peer-reviewed, scientifically approved analysis rather than
subjective opinions to assess administrative policies and programs. His observations
and advocacy, at times, annoyed and rankled members of the College administration
and faculty and student factions in catnpus workplace matters. Dr. Porter’s advocacy
of science and skepticism was incorporated in many of the courses he taught,
including GSTR 110 (Questioning Authority; Skepticism and Science and Antidotes for
Oppression), GST 232 {Introduction to the Behavioral Sciences); PSY 208 (Cognitive
Psychology), PSY 210 (Industriai/ Organizational Psychology), and PSY 424 (Senior
Research).

15. In 2018 the Berea College Student Government Association chose Dr.
Porter for its Student Service Award. Dr, Porter received other distinguished teaching
and service awards from the College during his tenure. His students consistently
placed him in the highest professional ranking at the College, and his students

consistently scored in the highest academic ranking,

B. Pattern of Discrimination by Berea College Against Older,
- White Male Employees at the College, and the Prior Civil Rights

Grievance Filed Against Dr. Wayne Messer in Which Dr. Porter

Participated as Dr. Messer’s “Adviser”.

16, In 2013 a Caucasian male faculty member made an inappropriate post
on social media sarcastically suggesting that little should be expected from one of his
African American students named “Tequila”. The response to the tweet from the

_ campus community was, appropriately, immediate outrage. The College’s response
was to declare a mandatory “Diversity Day” training for all faculty members. Most,

but not all, faculty members attended, but two senior white male professors who had

nothing to do with the post did not attend and criticized the endeavor as demeaning to

3
Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 4 of 406 - Page ID#: 9

them and counterproductive. The College harshly punished the two men for their
criticism and noncompliance, including imposing restrictions on pay, benefits, and
academic promotion. The names of these men are known to the Plaintiff and
Defendant, but will not be identified in this Complaint.

17. In 2015 during a faculty mecting discussion of institutionally provided
health insurance, a young, female African American faculty member related her
difficulties and traumas related to several unsuccessful pregnancies. Shortly
thereafter ata Walmart, a senior, white male faculty member in the same department
as the female faculty member expressed his sympathy and condolences for her
traumas. The College charged him with a breach of confidentiality and farced him to
resign. |

18. At the close of the 2017 school year, é a competent fee Eonene be
ten-year employed administrator at Berea College a_giiaitgefiewtiaggmg, told by another

' senior administrator that he would not be further promoted because he was a
Caucasian male. The name of this individual is known to both the Plaintiff and
Defendant, but will not be identified in this Complaint.

| 19. In March of 2017 the chairman of the psychology department, Dr. Wayne
Messer, was subject to a civil rights grievance brought by fellow psychology professors
Dr. Wendy R. Williams, Dr. Amanda Wyrick, and Dr. Sarah Jones, brought against
him alleging his discrimination in hiring and promotion, retaliation, and creation of a
hostile workplace environment.

20. In the proceedings against Dr, Messer, before the Campus College Hearing
Board (CCHB) and the Faculty Appeals Committee (FAC), concerning the civil nghts
Complaint, the College deemed his (appropriate) motives to he irrelevant, and he was

not allowed to defend or explain his intentions. The focus of the investigation was

4

Neat pecouce ha
UA,
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 5 of 406 - Page ID#: 10

entirely on the claimed subjective emotional impact on the three grievants. One of the
grievants incorrectly, but successfully, asserted that the Faculty Manual states that
mediation is inappropriate for cases of “sexual discrimination,” and the College
accepted this position in its investigation. The Faculty Manual, however (at its page
19, “Resolving Complaints Informally”), provides that mediation is inappropriate only
for charges of sexual assault, for which Dr. Messer was not charged. The campus
investigative committees, the CCHB and the FAC, recommended punishment for Dr.
Messer, rather than mediation between the parties, confirming that the grievant’s false
claim was adopted. President Lyle Roelofs summarily dismissed, without explanation,

Dr. Messer’s appeal alleging violations of Dr. Messer’s rights to administrative due
process under the terms of the Faculty Manual.

21. One of the charges against Dr. Messer was that he had demonstrated a
bias against women in hiring. This charge was demonstrably false in every way. A
contemporaneous Excel spreadsheet introduced by Dr. Messer showed the ratings
each of the five psychology department selection committee members had given to
approximately 100 applicants. The sheet showed that the top six ratings Dr. Messer
pave were all assigned to women. Testimony of other selection panel participants
supported the absence of Dr. Messer’s bias.

22. In contrast, the grievant, Dr. Williams, had proclaimed during a selection

panel meeting that, “Me lastihifigave ded i: this deparimentis: any: more'old: iwhite.

  

jigs!” A closer examination of Dr. Williams’ own ratings of applicants revealed other
incidents of her discrimination against white males. Although white males made up
about 25% of the applicant pool, none appeared in Dr, Williams’ top-seven rated
applicants. Unlike the other four professors in the department making ratings, she

had used a scale of 0-5 to rate the applicants rather than the 1-5 scale to which all of
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 6 of 406 - Page ID#: 11

the selection panel members had agreed prior to rating. White males received a
disproportionately high number of Dr. Williams’ “or ratings. Similarly, she awarded
disproportionately more below-average ratings to white males whom the other
professors had rated in the top third of applicants. Dr. Williams also withheld her
ratings until after she had seen all the other ratings of applicants. Her anomalous
rating scale served to discriminate in hiring against all white males, Nonetheless, the
College took no action against her, despite having knowledge of her unlawful racial,
age, and gender discrimination.

23, The grievants in Dr. Messer’s case also asserted that due to the hostility in
the department, they had been forced to use the copier on a different floor rather than
the copier next ta the department chair’s office. This, too, was a demonstrably false
charge. Dr. Williams had, in fact, used this alternative copier only about 6% of the
time during the semester, The copier records also revealed that the grievant, Dr.
Wyrick, had used the alternative copier less than 2% of the time, and nearly all these
uses had been during the week in which her grievance had been filed. The College
was aware of this false claim, but took no action despite the Faculty Manual’s warning .
that false testimony in such proceedings could result in serious sanctions, up to and
including dismissal. See page 92, “General Guidelines,” of the Faculty Manual:
“Fabricated charges of alleged violations or false testimony are serious offenses.
Persons found to have fabricated charges or testified falsely will be subject to
disciplinary action up to and including termination or expulsion.”

24. After the civil rights investigation and hearing, many of the charges against
Dr. Messer were dismissed, but the College found that Dr. Messer had created a
“hostile workplace environment” based on sex. The College found Dr. Messer guilty

based on three incidents over a two-year period: telling an inappropriate joke about a
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 7 of 406 - Page ID#: 12

“Jewish American Princess” prior toa department meeting; attempting to engage his
psychology department colleagues in conversations about the public backlash to rock
singer Chrissy Hynde’s recent NPR interview about her rape; and his use of the phrase |
“militant lesbian” during an animated faculty discussion regarding one of his student’s
disciplinary problems. These findings led to the College removing Dr. Messer as
psychology department chair and revoking his then office space and banishing him to
an office in the basement of the psychology department building.

25. Dr. Porter acted as Dr. Messer’s “adviser” throughout his grievance hearing
and appeals, as allowed under the Faculty Manual. See page 92 of the FM. Dr, Porter
argued that Dr, Messer’s alleged infractions were neither severe not pervasive enough .
to create a “hostile workplace environment” on the basis of sex or to warrant the
punishments levied against him, Dr. Porter, during the proceedings before the CCHB
and the FAC, and in correspondence with President Roelofs and Dean Chad Berry, and
in a letter, expressed his disappointment with the unfairness of the College’s civil
rights process, and the result in Dr. Messer’s case. This advocacy subjected Dr. Porter
to unlawful workplace hostility from members of the College’s senior faculty and
administration, and from the grievants who had placed the charges against Dr.
Messer. These grievants later unlawfully retaliated against Dr. Porter as hereafter
described, |

26. College administrators rebuffed Dr. Porter’s attempts to have them address
his concerns about the College’s unfair lack of administrative due process and its
misapplications of workplace policies and procedures in Dr. Messer’s case. While
many senior faculty members and mid-level administrators unofficially acknowledged
problems with the Hostile Environment Program at the College, President Roelofs and

Dean Berry refused to discuss Dr. Porter’s specific concerns.
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 8 of 406 - Page ID#: 13

27. In accordance with Faculty Manual procedure, President Roelofs and Dean
Berry decided to order the psychology department faculty members to meet face-to-
face in the aftermath of Dr. Messer’s contentious defense, in order to broker some sort
of a peace. However, the three female grievants refused to meet or interact directly
with the male department members, claiming that the acting.department chair Dr.
Jackie Burnside, an African-American female, had treated them with “contempt.”. In
response, Dean Berry acquiesced and rescinded the requirement for face-to-face
department meetings, even though the Faculty Manual states that attendance at
“faculty meetings” is a job requirement. See its page 34. This same provision had
been the College’s exact justification for severely punishing the two senior, white male
faculty members for not attending “Diversity Day” training. See Paragraph 16, supra.

28. During several meetings of the College’s Strategic Planning Council, Dean
Berry and the College’s Vice President for Diversity, stated that only those who share a
“minority identity” should have significant input on policies of the College involving
inclusivity and diversity. “

29. Later, during the 2018 fall semester; the College, through Dean Berry,
advised faculty members that all faculty hires would be “either black or brown”.

30. Following the unpleasant proceedings against Dr. Messer, in the late fall
semester of 2017, Berea College employed a quite distinguished expert by the name of
W, Scott Lewis to advise it about its policies and procedures regarding wrongful
workplace hostility in the College’s psychology department. Dr. Lewis has trained
thousands of faculty and staff members on how to prevent, address and properly
report wrongful workplace issues. He is also a law enforcement trainer on how to

investigate sensitive matters, such as abuse and assault.
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 9 of 406 - Page ID#: 14

Dr. Lewis did a thorough investigation of workplace issues in the College’s
psychology department. His report supported the prior criticisms made by Dr. Porter,
As part of its pattern of wrongful workplace discrimination, and in support thereof, the
College refused to release Dr. Lewis’ report, embargoed it, kept it confidential, and
took no responsible actions to implement its recommendations, or to address Dr.
Porter’s prior recommendations supported by Dr. Lewis’ report.

31. The abovementioned instances of unlawful discrimination based on age,
sex, and race are not intended to be exhaustive, Plaintiff states that other instances

known to the defendant will be presented as they become known to Plaintiff.

C. Dr. Porter’s Survey for his PSY 210 Industrial/Organizational
Psychology Class, and the College’s Resulting Suspension, and
His Banishment From Campus.
32. For over a decade Dr. Porter had taught the PSY 210 Industrial

/ Organizational Psychology course at the College. A regular feature of this course was
large, integrative student projects that apply the scientific method through the
examination of archival and survey data to assess college policies, practices, and
programs and to identify areas where there are opportunities for improvement. These
studies had included, for example, reviews of the effects of characteristics of first year
general studies courses on student retention and academic success and the relation
between the first-year student labor positions, and other measures of student
satisfaction and motivation. These projects were integral to the academic content of
the course and often received praise from students and officials of the College. To

Dr. Porter’s knowledge, there had been no objection to Porter’s methodology or

subject matter prior to February, 2018.
Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 10 of 406 - Page ID#: 15

33. After the contentious proceedings against Dr, Messer, it appeared to Dr. .
Porter that the College’s Civil Rights Program enforcement relied almost entirely on |
asserting and re-asserting the charged assumptions of the College administration,
with little attention to actual evidence of the program’s effectiveness or consequences.
As an academic researcher having authored over fifty published articles and several
book chapters concerning psychology, Dr. Porter decided to engage his Spring 2018
PSY 210 Industrial/ Organizational Psychology class in developing @ survey of
community perceptions and attitudes about academic freedom, freedom of speech,
and hostile work environments undér KRS Chapter 344 (“the Survey”). This research
employed survey methods similar to those Dr. Porter had used in the past in his
classes.

34, The heart of the Survey was a set of some 20 posed scenarios,
Respondents were asked to read the scenarios and decide whether each situatian
reflected a “hostile environment,” and if academic freedom should protect the action
taken in the scenario. The use of such scenarios (i.e., situational judgement tasks) is
common in industrial/organizational psychology studies and often provides reliable
information about implicit attitudes which may differ from explicit beliefs. In no
respect did the scenarios suggest (push) a preferred, or “right,” response,

35. Dr. Porter drew about one half of the Survey’s scenarios from issues,
arguments, and events he had observed as faculty adviser for Dr. Messer in the prior
civil rights case. The Survey carefully concealed participant identity by obscuring
dates and altering the identification of gender, race, and other personal
characteristics. No names or other information identifying the participants were

presented in any of the scenarios. The Survey instructions carefully stated that “[njo

10
Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 11 of 406 - Page ID#: 16

claims are made about the relationship between these hypothetical situations and
actual occurrences here at Berea College or elsewhere.”

36. Before disseminating the Survey, Dr. Porter shared drafts of it with many
other faculty members and received feedback from five of them including, the |
academic division chair, the chair of the College’s Institutional Review Board (IRB), the |
Director of Academic Assessment, his departmental chair, Dr. Jay Baltisberger, and
other tenured faculty members with applicable research experience in the social
sciences, None of them flagged any potential breaches of confidentiality, ethical
concerns, or harm to others, as possible problems. Two reviewers did express concern
about controversy the Survey might elicit by presenting issues that the College
administration did not want to have debated. Dr. Porter sent a copy of the Survey to
Dean Berry three days before it was to be posted. |

. 37, The survey was launched on Monday, February 19, 2018. That day Dr.
Porter received a polite e-mail request from Dean Berry that they meet to discuss it, to
which Dr. Porter quickly replied affirmatively.

38. Meanwhile, that same day, Dr. Williams published a Facebook post
incorrectly claiming that all the fact patterns in the Survey’s scenarios were expressly
about her and the other grievants in Dr. Messer’s KRS Chapter 344 proceedings, that
the Survey improperly repeated allegations of cognitive impairment against her, and
that the Survey targeted them and was intended to punish and silence them, Dr,
Williams posted:

I’ve said this elsewhere, so I'll post it here, too. As one of the not

anonymous targets of this survey I can tell you that I, and the other

women who filed (and won-at every level of the process) the [civil rights]

hostile work environment complaint on which this survey is based,

would be thrilled with some support on this, Every scenario in the survey

is either a biased portrayal of what we claimed in our complaint, or it

was given by the defense to show that we were the biased ones or that we
were cognitively compromised in our judgment, or it was given as

1]
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 12 of 406 - Page ID#: 17

examples of how other people had done much worse so the behavior we

objected to isn’t *that bad* in comparison to “real” hostile environments.

Let me repeat again-we won at every stage of the process. Yet despite the

conclusion of that process three months ago (after 9 months of the

process) this is another attempt to silence us (and those like us), That

said, if this kind of behavior by a colleague in response {o Josing a Title

IX complaint is tolerated by the community, then this is certainly one

way to make sure no one ever brings another [civil rights] complaint on

this campus. If you feel upset by this unethical use of students under the |

guise of “research’ or the nat subtle attack on your female

colleagnes/ faculty, please do more than write it here. If you want to

know more ways to help, let me know. (Emphasis added).

39. Dr. Williams’ Facebook post falsely claimed that nearly every scenario was
about her and the other grievants in Dr. Messer’s case, and improperly revealed
identities of persons she believed were involved to the entire campus community, who
were not familiar with the particular fact patterns posed.

40. In her Facebook post Dr. Williams specifically exhorted campus activists to
take action to “support” her and to do “more” than just write about their anger.

41. Dr. Williams’s Facebook post predictably aroused a small group of campus
activists who made their anger known to Dr. Porter’s students, the College civil rights _
coordinator, Dean Berry, and President Roelofs.

42. On Tuesday, February 20, 2018, in a message sent to the entire College
campus, Dean Berry publicly requested that Dr. Porter remove the Survey and
apologize to the campus community. However, two hours later in a phone call, Dean
Berry promised to forward some of the grievances to Dr. Porter directly and to provide
him with a list of the most “problematic” Survey scenarios, so they could be deleted or
amended. The Dean never sent this information to Dr, Porter. Dr. Porter awaited this
list before withdrawing the survey.

43, Data from the Survey’s 160 valid responses yielded a surfeit of

psychologically and scientifically valid results:

12
Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 13 of 406 - Page ID#: 18

« The respondents’ biographic characteristics predicted their political
beliefs, and these beliefs predicted most of the variance in the
perceptions and judgments people make about hostile environments and
academic freedom.

« A large majority of the respondents stated that they did not express their
beliefs on campus because of fear of judgment and retaliation. }

e The Survey results revealed that most of the College’s current “diversity

. training” programs did little to affect awareness, attitudes, or |
perceptions, and one such program appeared to be having a polarizing
effect on its participants.

« Over half of the respondents did not see the survey as contributing toa |
hostile environment, and nearly three-quarters of them believed
academic freedom protected the dissemination of the Survey.

e The Survey also uncovered evidence that at the College that race was
unrelated to the respondents’ attitudes and perceptions about civil
rights or academic freedom.

« Abouta quarter of the Survey’s respondents expressed support for
denying others the opportunity to express beliefs that could be
considered potentially harmful or hurtful.

* Women rather than men at the College were more likely to express
strong activist views. Respondents who endorsed the need for hostile
environment protection were algo more likely to express support for
academic freedom.

. | Judgments about hostile environments and academic freedom
protection were significantly negatively correlated. What respondents

_ claimed to be true was just the opposite of the pattern of what their

responses to the scenarios showed to be true.

44, Therefore, the Survey provided valid psychological evidence that because
beliefs or viewpoints determine one’s perception of hostility, relying primarily on

subjective reports of offense can be very problematic. The College administration’s

13
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 14 of 406 - Page ID#: 19

interest in suppressing these results was clear, given past disciplinary and KRS

Chapter 344 controversies,

45, On Thursday, February 22, 2018 Dean Berry summoned Dr. Porter and his
academic division chair to the Dean’s office, where Dean Berry advised Dr. Porter that
charges of “incompetence” would be brought against him. Pursuant to Faculty
Manual procedure at its page 121, Dr. Porter asked to discuss the matter. Dean Berry
stated that the time for discussion had ended two days earlier when Dr. Porter had not
immediately withdrawn the Survey and apologized to the campus..

46, Dean Berry presented the charges against Dr. Porter to the Faculty Status
Committee (FSC} at a hearing that afternoon, that Dr. Porter did not know was taking
place. A majority concurred with the Dean and recommended termination. Dean
Berry claimed that the Survey was only an instrument of malicious retaliation against
Dr, Messer’s grievants. He did not inform the Committee of the survey’s academic
value. The FSC hearing took place without notice to, or an appearance by, Dr. Porter.
The College engaged in no investigation of the charges against him before a majority of
the FSC voted to support termination.

47. Shortly thereafter, President Roelofs summarily suspended Dr. Porter, and
the College reassigned his classes to other faculty members. It prohibited him from
communicating with students, labeled him as “dangerous” to the students, and
banished him from campus. During the ten weeks between the distribution of the
Survey and the eventual FAC hearing, President Roelofs and Dean Berry repeatedly
refused Dr. Porter’s requests that they specify the nature of the “danger” Dr. Porter
supposedly posed to others that justified his continuing suspension. The College
refused any conversation aimed at informally resolving the issues involved. It also

‘rebuffed Dr. Porter's attempts to understand the nature of the charges against him.

14
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 15 of 406 - Page ID#: 20

48. The College administrators treated other faculty who posted surveys
completely differently from their treatment of Dr. Porter. In the spring semester of
2018, several other surveys, completed by the College campus community, similarly
studied campus attitudes and opinions. The College's Institutional Review Board (IRB)

' was not involved, because the College interpreted that since the surveys did not
identify particular individuals, they did not meet the definition of “human subjects
research”, The IRB did not review these surveys from the Student Counseling Center
and the Interracial Education Center, both led by female faculty members. In Dr.
Porter’s case, however, the College used an arbitrary and contradictory standard from
other IRB procedures in the Faculty Manual to justify President Roelofs’ decision to
embargo the Survey data. Without allowing Dr. Porter any opportunity to defend his
work, the College prohibited him from using the Survey data.

49, In the midst of the controversy, the Berea College Student Government
Association (“SGA”) voted to award Dr. Porter its 20 18 Student Service Award. While
notifymg the College’s administration of his actions, Dr. F. Tyler Sergeant, the
husband of Dr, Wendy Williams, a primary Porter grievant, and a junior faculty
member, emailed SGA members as “Faculty Advisor to the SGA” attacking the award,
and making false claims linking Dr. Messer, Dr. Porter’s advocacy of Dr, Messer, and
the Survey. Dr. Sergeant's emails threatened the SGA board members with reprisal
and retaliation by negative educational repercussions if they went through with the
award to Dr. Porter. See exhibited emails between Dr. Sergeant and student Yabsira
Ayele {Exhibit 1}, Though aware of Dr. Sergeant’s unlawful retaliation against the SGA,
Dr. Porter, and Dr. Messer, the College administration did nothing to investigate or
repudiate Dr. Sergeant’s unlawful retaliation against Dr. Porter, or the unlawful

retaliation against him, or the unlawful threats to SGA members. On the contrary, the

15
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 16 of 406 - Page ID#: 21

College unlawfully enabled Dr. Sergeant’s retaliation by interpreting, without

precedent or authority, that the SGA award could not be given toa person charged

with an offence. The College’s support of Dr. Sergeant’s behavior constituted ;
specifically unlawful conspired retaliation prohibited by KRS 344,280, and other |

applicable law.

D. The College’s Wrongful Disciplinary Proceedings Against Dr. Porter,

Leading to His Termination.

50. Dean Berry and the Faculty Status Council on behalf of the College
ostensibly sought the termination of Dr. Porter under a section of the Faculty Manual
entitled “Professional Competence and Dismissal for Cause.” The College specified
charges against Dr. Porter for trial before the FAC, accusing him of “incompetence”
and also of (i) disclosing personal information of Dr. Williams, and harassing her, Dr.
Wyrick, and Dr. Jones, (ii) retaliating against them for their participation in the prior
proceedings against Dr, Messer, {iii) causing them emotional distress, (iv} jeopardizing
trust in the process, and {v) perpetuating a hostile environment in the psychology
department. | |

51. The Faculty Manual states: “Once the question of competence or
effectiveness has falrisen, the Division Chair, the Academic Vice President and Dean of

_ the Faculty, and the faculty member shall discuss the matter in personal conference.”
See Faculty Manual, page 121. However, Dean Berry refused to allow any such
mediation of these issues.

52. At the FAC hearing, Dean Berry both prosecuted and acted as a witness
in the case against Dr. Porter, over Porter’s objection. Dean Berry had been involved
in, and had been criticized by Dr. Porter, about the proceedings against Dr. Messer, |
and the Dean also headed the College’s response to the Survey and its aftermath. The

16
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 17 of 406 - Page ID#: 22

Dean acted as a witness and the prosecutor at the FAC hearing, while also being the
direct supervisor of the FAC members concerning their compensation and the terms of
their employment at the College. This behavior was in clear conflict with
administrative due process. -

53. At Dean Berry’s insistence and over Dr. Porter’s objections that the
Faculty Manual and administrative due process required a standard of “clear and
convincing evidence,” the FAC adopted the minimal “preponderance of the evidence”
standard in the proceedings. The FAC allowed Dr. Porter only a single day to present
his defense rather than the two days he had requested, precluding Dr. Porter from
presenting all of his witnesses and evidence.

54. The grievants, Dr. Williams and Dr. Wyrick, did not testify at the FAC
hearing, but submiited written witness statements concerning the events at issue and
their alleged emotional distress resulting from the Survey and Dr. Porter’s acts and
statements in defense of Dr. Messer. Dr. Porter did not have opportunity to cross
examine Dr. Williams or Dr. Wyrick, or to serve any interrogatories on them. He
wished to inquire how each learned of the contents of the Survey, and what alleged
objections they had to its academic rigor and its appropriateness, Dr. Porter was
unable even to ask Dr. Williams as to why she publicized the Survey on Facebook. Dr.
Porter could not question Dr, Williams and Dr. Wyrick about the authenticity of their
emotional distress, or the nature of their alleged personal or professional harm. He
was not allowed to confront her about her wrongful identification of individuals in her
email post.

55. Dr. Porter defended his use and distribution of the Survey on the basis of
the College’s contractual promise of academic freedom as defined and guaranteed in

the Faculty Manual. Dr. Porter submitted written and telephonic testimony from

17
Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 18 of 406 - Page ID#: 23

national experts familiar with the reséarch the Survey represented. | These experts
supported the use of situational judgment indexes (i.<,, scenarios) composed of
incidents drawn from real life events.

56, At the hearing, one member of the FAC showed his preconceived bias by
likening Dr. Porter's Survey to pouring gasoline in a dry forest, and then argued that
the inflammatory Facebook posting was the equivalent of someone dropping a match.
Later, that same FAC member compared the Survey and the grievants’ alleged harm to
that done to the Tuskegee inmates being infected with syphilis, Contrary to the
College’s policies, this FAC member failed to disclose his motives or conflict prior to
the proceedings. |

57. Following the FAC report, Dr. Porter learned that two members of the FAC
committee had, contrary to Faculty Manual procedures and administrative due
process, blatantly participated in biased and preconceived actions which disqualified
them from participating in adjudication of Dr. Porter’s case. In the first of such
instances, Dr. Ed McCormack, on February 20, 2018, along with Dr. Ian Norris, and
Dr. Karte Vazzana, who had been a Chair of the FSC committee that had
recommended Dr. Porter’s termination to the FAC, discussed together the charges
against Dr. Porter, Dr. Vazzana adamantly claimed that Dr. Porter’s survey was
wrong. Dr. McCormack asked: “is this the consensus....all right.”

Dr, McCormack afterwards participated on the FAC that heard Dr. Porter’s
case. As a member of the FAC, the Faculty Manual requires his lack of bias and
preconceived opinion. He wrongfully failed to reveal his preconceptions, bias or ex _
parte influence.

38. The second instance of blatant action contrary to the Faculty Manual and

administrative due process involved Dr. Jay Baltisberger, Chair of the FAC that heard

18
Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 19 of 406 - Page ID#: 24

Dr. Porter’s charges. On or about February 19, 2018, Dr. Baltisberger expressed his
clear bias and preconceived opinion that Dr, Porter had violated provisions of the
conduct code of the College by the publishing of the Psychology 210 class survey. He
advised the College administration, including President Roelofs, of his preconceptions.
Over objection by Dr. Porter about Dr, Baltisberger’s admitted bias, President Roelofs
permitted Dr. Baltisberger to remain on, and as Chair, of the FAC that heard Dr.
Porter’s charges. .

This was a blatant violation of Faculty Manual procedures and administrative
due process.

59, The FAC Report submitied to President Roelofs found that academic
freedom did not protect the Survey. The FAC Report states that two conditions are
necessary for academic freedom protection at the College: (i) the speech must be made
in an academic occasion, and (ti) the participants must speak and conduct themselves
in a manner consistent with the motives, methods, and ends of the academic —
enterprise. The FAC found only that the survey was inconsistent with the “methods”
of the academic enterprise. This was contrary to both the procedures in the Faculty
Manual, and to administrative due process.

60. The FAC Report relied on a factual error claiming that the Survey identified
Dr, Williams as having a “documented disability” pertaining to an alleged post- oO
chemotherapy cognitive impairment. The Survey’s reference to a “documented
disability” actually referred to Dr. Messer’s post-hearing diagnosis of having Attention
Deficit Hyperactivity Disorder, which manifested itself in the “impulsive”, “ageressively
oblivious”, and “erratic” behaviors about which the College accused Dr. Messer during
his KRS Chapter 344 proceedings as having exhibited in creating a hostile work

environment. Dr. Messer had no objection to this characterization by his “adviser.”

19
Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 20 of 406 - Page ID#: 25

61. The FAC had cautioned the parties that written witness statements would
be given little weight, but the FAC Report relied frequently on the un-cross-examined
written statements of Dr. Williams and of Dr, Wyrick describing their knowledge of and
reactions to the Survey, including the harm they allegedly suffered in response to it.

62. Despite Dean Berry’s arguments that Dr. Porter's intentions did not matter
‘(as the Dean had also argued with respect to Dr. Messer), the FAC Report specifically
found that in creating and distributing the Survey Dr. Porter had not intented to
retaliate against the grievants in Dr. Messer's proceedings. The FAC Report found that
it was Dr, Williams’ publicizing of the existence of the Survey to the campus
community which ignited the campus conflict. It excused Dr. Williams’ unlawful
retaliation by finding that the Survey was like a ‘match thrown into a dry forest.” The
FAC Report stated that “[t]hough social media surely played a part in escalating the
backlash on the PSY 210 students, social media could only have done so after and in
light of the [S]urvey’s dissemination.” This finding constitutes an unlawful “heckler’s_ .
veto” of protected speech. |

63. The FAC Report specifically found that Dr. Porter’s actions in pursuing
the Survey were properly based on academic principle. The FAC found that Dr. Porter
created and used the Survey in an academic setting for “a reasonable and proper
(albeit controversial) purpose”. The FAC acknowledged that criticism of the College’s
hostile environment procedures is a permissible topic of academic discussion and
inquiry, relevant.to Dr. Porter's PSY 210 Industrial / Organizational Psychology class.

64. The FAC Report faulted Dr. Porter for not “disclosing” to his PSY 210
students the factual events which served as the basis of the scenarios in the Survey.
In contradiction, the FAC Report criticized the Survey’s alleged disclosure of

“confidential information” to the campus community concerning the prior Dr. Messer

20
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 21 of 406 - Page ID#: 26

proceedings, and the alleged resulting harm to Dr. Porter’s colleagues. Accordingly,
while the FAC Report claimed that Dr. Porter’s “methods” precluded an academic
‘freedom defense, the stated basis for the FAC Report’s conclusion that Dr. Porter
should be terminated was that he “cannot be trusted” to handle “confidential”
information in the future and that “the personal conduct of Dr. Porter has hindered
his professional responsibilities to an extent” that he should be dismissed. No
criticism of Dr. Williams’ identification of individuals was mentioned.

65. Following the recommended action by the FAC, Dr. Porter appealed its
action to President of Berea College, Dr. Lyle D. Roelofs. Prior to Dr. Roelof’s decision
to terminate Dr. Porter from the faculty, the diversity Chair of the College contacted
selected members of the campus community and asked them to communicate directly
with the College Administration, including Dr. Roelofs, to express their wishes that Dr.
Porter be terminated. At least eleven (11) persons, overwhelmingly female, responded
to the orchestrated effort by a major College administrator to wrongfully pressure Dr.
Roelofs to terminate Dr. Porter.

The action of the diversity administrator and the responding letter-writers was
intentionally secreted from Dr. Porter. The action of these persons, and the response .
to it by the College, was a wrongful conspiracy in violation of KRS 344.280, and was
wrongful retaliation in violation of KRS 344.280 (1), and other applicable law.

The action by the diversity administrator and the communicants was in stark
contrast to Dr. Roelofs’ prohibition of Dr. Porter from having similar contact with
members of the campus community during the period of his adjudication.

66. President Roelofs in a letter dated June 13, 2018 affirmed the FAC Report’s

recommendation and ordered Dr. Porter’s termination.

21
 

Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 22 of 406 - Page ID#: 27

67. The Faculty Manual expressly states that there is no enforceable
guarantee of confidentiality in the College’s civil rights proceedings. See FM, page 92.
The only circumstance where confidentiality is guaranteed in such proceedings is
“lujpon receipt of a complaint of Sexual Violence.” President Roelofs’ concluding letter
in Dr. Messer’s case confirmed that the College administration knew this, by stating
that “] have scanned our policy documents in vain for any requirement of
confidentiality and so do not have the latitude to impose it.” This finding was
blatantly ignored in Dr. Porter’s case. |

.68. Under the terms of the Faculty Manual, Dr. Porter had a right to appeal the
President’s decision to the Berea College Board of Trustees Executive Committee. He
made such appeal.

69. On uly 27, 2018 the College Executive Committee issued a Resolution
describing the possible grounds for reversal of Dr. Porter’s termination on appeal,
pursuant to the Committee’s duty to hear any such appeal as provided in the Faculty
Manual and, as such, part of Dr. Porter’s employment contract. In pertinent part,
these grounds concluded that President Roelofs’ decision was not:

(i) In violation of Faculty Manual provisions;

(ii) In excess of the authority granted to the Faculty Appeals
Committee or the President in the Faculty Manual,

(iti) Without support of substantial evidence on the whole record;
(iv) Arbitrary, capricious, or characterized by abuse of discretion;
kak

(vi} Prejudiced by a failure of

[a] any member of the Faculty Appeals Committee, prior
to the evidentiary hearing, or

[b} the President, prior to any involvement in the faculty
disciplinary process, to disclose any conflict of

22
Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 23 of 406 - Page ID#: 28

interest or bias which would prevent the faculty
member or Berea College from receiving an impartial
evidentiary hearing or decision, or

(vii) Deficient as otherwise provided by the Faculty Manual or Berea

College policies,

70. In his appeal, Dr. Porter pomted out the obvious contradiction between the
stated basis for his termination and the lack of any confidentiality requirements. He
also argued, in pertinent part, that: {i} his termination violated his right to academic
freedom, (ii) the Dean’s failure to allow mediation prior to bring charges against Dr.

. Porter was contrary to the terms of the Faculty Manual, (iii) the Dean’s multi-part role
as participant, witness, and prosecutor wolated Dr. Porter’s right under the Faculty
Manual to fundamental fairness in the termination proceedings, (iv) the FAC’s denial
of Dr. Porter’s right to confront all of the witnesses against him was contrary to the
terms of the Faculty Manual and administrative due process; and (v} that the
Committee use of the preponderance of the evidence standard violated his rights
under the Faculty Manual and administrative due process. In summation, the
proceedings against Dr. Porter were a sham, a show trial.

71. Nonetheless, the Executive Committee affirmed President Roelofs’ decision,
and Dr. Porter's employment at Berea College officially ended on September 30, 2018,

72, Asa result of the College’s false charges against him, his suspension and
banishment from campus, and his ultimate termination, Dr. Porter has suffered severe
humiliation, embarassment, stress and mental anguish, manifesting in a stroke
(cerebral vascular accident) he suffered on November 12, 2018, when he was treated
in the emergency room of St. Joseph Berea Hospital, transferred via ambulance to the

Neurological Intensive Care Unit and St Joseph Lexington Hospital, and released on

23
 

Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 24 of 406 - Page ID#: 29

November 14th, 2018.- Dr. Porter’s consequent prolonged stress and mental anguish

has also contributed to his high blood pressure and greatly disturbed ‘sleep patterns.

F. Dr, Porter’s Contractual Rights to Continued Employment,

Academic Freedom, and Administrative Due Process According to
the Faculty Manual.

73. As a tenured member of the College faculty, Dr. Porter had an employment
contract with the College which was subject to automatic annual renewal. The last
executed annual employment contract the College provided to Dr. Porter was dated
June 1, 2018, which stated in part that was re-hired for the school year 2018-2019 at

a small increase in salary. This letter followed the action of termination by Dr.

i i .
Roelofs. It creates an estoppel on actions to terminate Dr. Porter. (S S292 El Vibit ) .

74, Dr. Porter’s employment contract expressly stated that it was subject to the
terms of the Berea College Faculty Manual (“the Faculty Manual”), which sets forth the
College’s policies on appointment, promotion, tenure, academic freedom, non-
discrimination, harassment, retaliation, sexual misconduct, and KRS Chapter 344
proceedings, as published on the College’s website at http:/ /catalog. berea.edu
/en/Current/ Faculty-Manual,

75. As a tenured member of the faculty, Dr. Porter was entitled to continued
employment and the protection of academic freedom at the College according to the
Faculty Manual, except for a showing of “adequate cause” for his termination:

A tenured appointment represents Berea College’s commitment to
academic freedom, and its trust in the appointee’s promise as teacher
and scholar. The granting of tenure is not automatic; it is the result of a
considered judgment that the faculty member will make a significant,
long-term contribution to the fulfillment of the College’s purposes.
Tenure is a continuous appointment. It continues until (1) the appointee
resigns or retires, or chooses to reduce teaching responsibilities below
one-half of a normal teaching load, or (2) a situation develops that is
demonstrably adequate cause for discontinuation of the appointment.
Academic freedom is essential to the College’s success in meeting its

24
Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 25 of 406 - Page ID#: 30

educational obligations to its students and the larger society. A well-
conceived and soundly administered tenure systern is considered the
best means to assure such freedom. (Emphasis added).

76. The Faculty Manual states that the specific principles of academic freedom
are substantially based on “[t]he substance and the wording of this statement are
drawn in part from the 1940 Statement of Principles on Academic Freedom and
Tenure, developed by the Association of American Colleges and the American
Association of University Professors” (AAUP), and that each faculty member is entitled
to academic freedom in the classroom and in his or her research:

This statement summarizes the understanding between the faculty and
administration of Berea College on the principles and practices of
academic freedom at this institution...

kok

Freedom in the Classroom

The faculty member is entitled to freedom in the classroom and should
be supported by the College administration and colleagues in its exercise.
Academic freedom, however, carries with it duties correlative with rights.
‘In exercising freedom in discussion of the subject matter, the faculty
member should be careful not to introduce controversial matter which
has no relation to the subject. This should net be narrowly construed,
but the faculty member has a responsibility to the entire College

community to refrain from habitually substituting extraneous materials
for the proper subject matter of the course.

Freedom of Research

Freedom of research is fundamental to the advancement of truth. The
faculty member is entitled to full freedom in ordering and recommending
library materials, presenting a variety of perspectives, and in research
and in the publication of the results, . .

 

RAK

(Emphasis added).
77. In its report upon Dr. Messer’s appeal in the prior disciplinary proceedings,
the FAC outlined the College’s interpretation of its academic freedom policy which it

applied in its Report on Dr. Porter’s case:

25
 

Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 26 of 406 - Page ID#: 31

Two conditions must be met ... to create an “environment that is
protected by academic freedom”: (1) it must be an academic occasion,
and (2} the participants must speak and conduct themselves in a manner
consistent with the motives, methods, and ends of the academic |
enterprise.

,., Where the academic purpose is not apparent or where the academic
purpose is plainly not significant enough to warrant the offense, it will be
safe to conclude that the speaker has not been conducting himself or
herself in a manner consistent with the motives, methods, and ends of
the academic enterprise.

... [T]he academic enterprise, as understood by the Committee
presumes that no subjects are inherently taboo or off-limits because they
are ‘objectively offensive’, and it nurses no phobic aversion to
controversial topics or strong emotions.

The content and/or viewpoint of speech by [itself] will very seldom, if

_ever, disqualify speech from protection by academic freedom. In
intramural academic occasions, self-disqualification occurs when a
speaker departs from an academic agenda to further personal grievances,
animosities, or grudges; to exert power for private gain or satisfaction; to
advocate (rather than to analyze) partisan political causes; to stage an
emotional catharsis before a captive audience; to browbeat or shame
interlocutors into submission, acquiescence, or agreement; in short, to
pursue any ulterior purpose likely to thwart the motives, methods, and
ends of the academic enterprise. (Emphasis added}.

78, The Faculty Manual states the College’s “Harassment Policy” and
expressly subjects the policy to a balancing test with a faculty member’s right to
academic freedom:

Harassment prohibited by this policy includes verbal or physical conduct
that, because of its severity and/or persistence, substantially interferes
with the mutual respect and collegiality afforded all individuals at Berea
College. In particular, harassment may include verbal or physical
behavior directed at an indivictial that is abusive of that individual’s
distinguishing characteristics, including race, gender, age, religion,
sexual orientation, or national origin, to such an extent as to
substantially interfere with the individual's work or education or
adversely affect one's living conditions.

 

In prohibiting harassment in all its forms, Berea seeks to preserve and
enhance academic freedom for all members of the campus community.
Nothing in this policy is intended to limit the freedom of inquiry,
teaching, or learning necessary to the College’s educational purposes, or
to mhibit scholarly, scientific, or artistic treatment of subject matter
appropriate to an institution of higher education.

26
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 27 of 406 - Page ID#: 32

(Emphasis added).

79. The Faculty Manual specifies the promised procedures in the formal
hearing process in the event a complaint is made against a faculty member for
conduct in violation of civil rights, and makes clear that an accused has the right to
confront all witnesses under the College’s incorporated AAUP standards. The AAUP
burden of proof is set at “clear and convincing evidence” which, as stated in Paragraph
74 above, has been incorporated in the College’s Faculty Manual. There is no right to
confidentiality for any participant in the proceedings including criticisms of Dr. Porter.
Specifically:

Resolving Complaints through the Formal Hearing Process

whe

4, Except in extraordinary circumstances, the respondent is entitled
to confront his or her accuser and any witnesses at the hearing, The
right of confrontation may be waived by the absence or gross misconduct
of the respondent,

6. The standard of proof in a formal hearing is whether, based on all
the evidence presented, a reasonable person would conclude that it is
more likely than not that the alleged Violation did occur {preponderance -
of evidence standard).

wow ok

General Guidelines

1, In the reporting, investigating, and hearing of alleged Violations,
every effort shall be made to ensure confidentiality and the privacy of the
parties involved, but complete confidentiality cannot be guaranteed,
particularly if formal charges are filed. Requests for confidentiality shall
be addressed to and decided by the College’s Title IX Coordinator. At all
stages, investigations, administrative hearings, and formal hearings
complaints are to be handled discreetly and expeditiously, Every effort
will be made to contain hearsay and to minimize the potential for
harmful effects on the individuals involved and the College community.

2, Both the complainant and the respondent shall be assured of fair
treatment throughout the investigation, administrative hearing and
formal hearing processes, Retaliation or intimidation by either party is
prohibited by law and College policy; neither will be tolerated. Any such
retaliation or intimidation is subject to disciplinary action up to and

including termination or expulsion. (Emphasis added).
27
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 28 of 406 - Page ID#: 33

80. In the stated procedure in a proceeding for dismissal with cause, the
Faculty Manual provides that the College will provide the accused with the right to
confront any witnesses against him, except where there are “unusual” or “urgent”
reasons to take a witness’ written statement:

The faculty member and advisor should have the opportunity to question

all persons who testify orally and to confront all who testify adversely.

When unusual and urgent reasons move the Committee to deny this

opportunity, or when the knowledgeable person cannot appear, the

identity of the person, as well as the person's statements, should

nevertheless be disclosed to the faculty member. Subject to these

safeguards, statements may, when necessary, be taken outside the

hearing and reported to it. (Emphasis added).

In Dr. Porter’s case, no findings of “unusual” or “urgent” reasoning were
made for allowing the two (2) most crucial witnesses, Drs. Williams and Wyrick,
to submit written statements.

81. The Faculty Manual defines “retaliation” for the purposes of the Callege’s
Sexual Harassment Policy” and “Sexual Misconduct Policy” as “{t]he act of seeking
revenge upon another person.” The FAC specifically found that Dr. Porter had not

committed this act.

82. The Faculty Manual includes the College’s “Nondiscrimination Policy,” and
its “Community Aspirations Statement” provides that “(hindrances to dialogue and
free expression can very much impede learning. The concept and application of
academic freedom at Berea College protect these values and are articulated in the
Faculty Manual.” The “Community Aspirations Statement” further provides that
“[t]his statement does not mandate these values and is not intended to restrict any
person’s conscience or academic or personal freedoms.”

83, The Faculty Manual states the following possible grounds for the

termination of a faculty member for “incompetence” in the performance of his duties:

28
 

Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 29 of 406 - Page ID#: 34

The following are considered adequate cause for dismissal of tenured

faculty, or of faculty under term appointment before the appointment

expires:

« Demonstrated incompetence or dishonesty in teaching or research.

* Substantial, persistent and demonstrated neglect of professional
responsibilities or failure to observe the terms of appointment to the
faculty.

* Personal conduct which demonstrably hinders fulfillment of
professional responsibilities.

* Infirmities serious enough to qualify for total disability payments
under the College’s disability plan and/or social security.

84. These abovestated protections were not accorded Dr, Porter.

Soe a ik

CAUSES OF ACTION

COUNT I:
Breach of Contract for Suspension from Employment in Violation

of the Required Due Process, and Dr. Porter’s Academic Freedom

85. Paragraphs 1-94 are hereby restated and incorporated by reference.
86. The Faculty Manual, which is part of Dr. Porter’s employment contract with

the College, states that during proceedings for termination for cause “the faculty

member shall be suspended only if continuance threatens immediate danger to

persons or property.” (Emphasis added).

87. In the present case, after Dean Berry initially charged Dr, Porter, President
Roelofs summarily suspended Dr. Porter and barred him from campus without any
prior notice nor any evidence or reasonable basis to determine that he posed any
“immediate danger to persons or property.” This was a forbidden “prior restraint,” It
was forbidden by both clear language in the Faculty Manual and by administrative
due process. Neither President Roelofs nor Dean Berry specified to Dr. Porter the
nature of any such “immediate danger” he may pose and refused to discuss the Survey

with him or to convene any mediation between the parties about the controversy.

29
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 30 of 406 - Page ID#: 35

88. The College’s unfounded suspension and banishment of Dr. Porter from
campus needlessly tarnished his reputation, denied him access to materials needed to’
defend himself, and interfered with his academic work by denying hts access to crucial
resources such as a library, licensed computer software, and his own office.

89. The College’s unfounded suspension and banishment of Dr. Porter from
campus, without the opportunity for mediation, created a presumption of his guilt,
impeded his ability to defend myself, and strongly prejudiced the case against him
prior to the FAC hearing. .

90, The College suspended Dr. Porter from employment, banished him from
campus, and refused mediation in breach of his employment contract and the terms of
the Faculty Manual.

91. Dr. Porter’s employment contract and the Faculty Manual guarantee him

‘the right of academic freedom in the classroom and in his research, when such speech
and conduct pertains to an academic occasion and is made in a manner consistent
with the motives, methods, and ends of the academic enterprise.

92. Dr. Porter, at all pertinent times, created and distributed the Survey
pursuant to legitimate academic inquiry and ina manner consistent with the motives,
methods, and ends of the academic enterprise. Particularly, he tendered the Survey to
the required persons for vetting prior to its release, and received no feedback
forbidding its release. Accordingly, all of Dr. Porter’s speech and conduct associated
with or related to the creation and distribution of the Survey was protected under his
right to academic freedom and free speech under his employment contract and the
terms of the Faculty Manual.

93. The College denied Dr. Porter his right to academic freedom and free speech

by bringing false charges of “incompetence” against him, suspending him, and

30
Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 31 of 406 - Page ID#: 36

banishing from campus in breach of his employment contract and the terms of the
Faculty Manual. |

94. Dr. Porter has suffered and will continue to suffer substantial harm as a
direct result of the College’s breaches of contract, including but not limited to his
reputation, loss of income and benefits, physical injury, and emotional distress and

mental anguish.

COUNT II:
Breach of Contract for Termination of Dr. Porter’s Employment
after the College’s Denial of the Required Administrative Due Process.

95. Paragraphs 1-9% are hereby restated and incorporated by reference.

96. The College’s unfounded suspension and banishment of Dr. Porter, without
proper notice, without the opportunity for mediation, without any reasonable basis or
evidence that Dr. Porter was an “immediate danger to persons or property” on campus,
and without affording him any due process with a reasonable investigation,
specification of charges, discovery of evidence, or opportunity to defend himself, was in
breach of his employment contract and the terms of the Faculty Manual.

97, The FAC Chair advised Dr. Porter prior to the hearing that the FAC would

give “little weight” to written witness statements. This was not done.

98. The charges brought against Dr. Porter at the FAC hearing involved alleged
“incompetence” but also accused him of specific violations of the College’s civil rights
policies concerning harassment, creation of a hostile work environment, and
retaliation,

99. The grouping or conflation of charges seeking Dr. Porter’s dismissal for
cause based on “incompetence” while also accusing him of violations of the College’s

- civil rights policies on harassment, creation of a hostile work environment, and

31
Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 32 of 406 - Page ID#: 37

retaliation accordingly rendered the FAC hearing a proceeding under and subject to
the requirements of both the dismissal with cause and the civil liberty hearing
procedures set forth in the Faculty Manual. |

100. In breach of the Faculty Manual’s promise that Dr. Porter would be able to
confront all witnesses against him at the FAC hearing, the College terminated Dr.
Porter’s employment without allowing him to confront or cross examine his main
accusers, Dr. Williams or Dr. Wyrick, who instead only submitted written statements
to the FAC about the alleged hostile work environment in the psychology department,
the alleged sexual harassment and retaliation against them, and the alleged harm and
emotional distress they suffered as a result. The grievants did not offer “unusual” or
“urgent” reasons for not testifying in person.

101. The FAC Report then frequently referred to Dr. Williams’ and Dr. Wyrick’s

"written testimony in concluding that Dr. Porter’s Survey had caused them professional
and personal harm and emotional distress, contrary to the FAC’s stated promise to
place little weight on such statements and in breach of Dr, Porter’s right under his
employment contract and the Faculty Manual to confront and cross examine the
witnesses against him.

102, Dean Berry was a participant in the prior hostile environment
proceedings against Dr. Messer and was also an actor in and witness of the events and
circumstances involved in the termination proceedings against Dr. Porter. The Dean
served as a witness and the prosecutor at the FAC hearing, while also being the direct
supervisor of the FAC members concerning their compensation and the terms of their
employment at the College. This was over Dr. Porter’s written objection., and was a

‘ blatant violation of the Plaintiff's administrative due process.

32
Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 33 of 406 - Page ID#: 38

103. The Faculty Manual states that the College’s stated procedures in a
termination proceeding against a faculty member “are intended to insure fair process.”
See FM, page 129.

104. However, the College allowed Dean Berry to assume the multi-part role
as participant, witness, and prosecutor in the terminatian proceedings against Dr.
Porter in violation of Dr. Porter’s right to fundamental fairness in the proceedings
under the terms of his employment contract, the Faculty Manual, and the Executive
Committee Resolution, at Items (i} - fiv).

105. Also, at least three members of the FAC displayed apreviously
undisclosed and unfair prejudgment and bias against Dr. Porter's defense at the
hearing. See paragraphs 54 and 55 above, in violation of Dr. Porter ‘s right to
fundamental termination proceedings under the terms of the Faculty Manual and the
Executive Committee Resolution, at its Items (iii) - fiv).

104, The College denied Dr. Porter his guaranteed administrative due process
throughout the termination proceedings against him in breach of his employment
contract, the terms of the Faculty Manual, and the Executive Committee Resolution.

105. Dr. Porter has suffered and will continue to suffer substantial harm as a
direct result of the College's breaches of contract, including but not limited to
irreparable harm to his reputation, loss of income and benefits, physical injury, and
emotional distress and mental anguish.

COUNT III:

Breach of Contract for Termination of Dr. Porter’s Employment
in Violation of His Academic Freedom.

108, Paragraphs 1-105 are hereby restated and incorporated by reference.
109, Dr. Porter’s employment contract and the Faculty Manual offered him

continued employment under a guarantee of tenure, absent an “adequate cause” for

33
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 34 of 406 - Page ID#: 39

his termination, and the College breached his employment contract by terminating
him without adequate cause.

110, Br. Porter’s employment contract and the Faculty Manual guarantee him
the right. of academic freedom in the classroom and in his research, when such speech
and conduct pertains to an academic occasion and is made ina manner consistent
with the motives, methods, and ends of the academic enterprise.

111. Dr. Porter, at all pertinent times, created and distributed the Survey
pursuant to legitimate academic inquiry and in a manner consistent with the motives,
methods, and ends of the academic enterprise. Accordingly, all of Dr. Porter’s speech

. and conduct associated with or related to the creation and distribution of the Survey
was protected under his right to academic freedom under his employment contract,
the terms of the Faculty Manual, and the Executive Committee Resolution, at Items (i)
— iv), and his right to free speech.

112. The College denied Dr, Porter his right to academic freedom throughout
the termination proceedings against him in breach of his employment contract, the
terms of the Facuity Manual, and the Executive Committee Resolution.

113. Dr. Porter has suffered and will continue to suffer substantial harm as a
direct result of the College’s breaches of contract, including but not limited to
irreparable harm to his reputation, loss of income and benefits, physical injury, and
emotional distress and mental anguish.

' COUNT Iv:
Violations of the KCRA for Employment Discrimination.
114. Paragraphs 1- 11% are hereby restated and incorporated by reference.
115. The College has participated in and supported a pattern and practice of

illegal discrimination based on age, race, and sex against white males over the age of

34
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 35 of 406 - Page ID#: 40

40 in the College’s employment, discipline, and termination of members of the faculty
in the psychology department and in the overall faculty of the College.

116. As part of this pattern and practice and because of the illegal |
discriminatory animus against Dr. Porter on the part of President Roelofs and Dean.
Berry, and due to the severe personal and political coercion of other College faculty
members and administrators, with the knowing participation of the College, the
College intentionally discriminated against Dr. Porter in suspending him, banishing
him from campus, and ultimately terminating his employment without adequate cause

and based on his age, race, and sex in violation of KRS 344.040(1)(a).

A. Discrimination Based on Age.

117. Paragraphs 1-11fare hereby restated and incorporated by reference.

118. Dr. Porter is a 69-year-old, white male,

119. Under KRS 344,040(1)(a) “[i]t is an unlawful practice for an employer: (a)
To fail or refuse to hire, or to discharge any individual, or otherwise to discriminate
against an individual with respect to compensation, terms, conditions, or privileges of
employment, because of the individual's [age forty (40} and over].”

120. The College, in furthering its prior pattern of age discrimination,
intentionally discriminated against.Dr. Porter because of his age and in violation of
KRS 344.040(1)(a} when the College brought false charges of “incompetence” against
him, suspended him, and banished him from campus without any evidence of showing
that he posed any “immediate danger to persons or property.”

121. The Faculty Manual expressly states that there is no enforceable
guarantee of confidentiality in the College’s civil rights proceedings. The only

circumstance where confidentiality is guaranteed in such proceedings is “[ulpon

35
 

Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 36 of 406 - Page ID#: 41

receipt of a cornplaint of Sexual Violence.” President Roelofs’ concluding letter in Dr.
Messer’s case confirmed the College administration knew this by stating that “I have
scanned our policy documents in vain for any requirement of confidentiality and so do
not have the latitude to impose it.”

122. The College intentionally discriminated against Dr. Porter because of his
age and in violation of KRS 344,040( 1)(a) when the College brought false charges of
“mcompetence” against him and terminated him on the pretext that he had allegedly
violated a fabricated requirement for all participants in the College’s civil rights
proceedings to maintain confidentiality, and specifically concerning Dr. Porter’s
knowledge of and involvement in the prior proceedings against Dr. Messer. The
College knowingly and unlawfully treated Dr. Porter differently from and less favorably

' than other similarly situated, younger employees, and differently and less favorably
than persorf who supported Dr. Messer’s punishment, and condoned the unlawful
discriminatory treatment of other faculty who participated as grievants against Dr.
Messer and, later, against Dr. Porter. |

123. Dr. Porter has suffered and will continue to suffer substantial harm as a
direct result of the College’s illegal discrimination based on age in violation of KRS
344.040(1}(a), including but not limited to irreparable harm to his reputation, loss of

_income and benefits, physical injury, injury to his reputation, embarassment,
humiliation, emotional distress, and mental anguish.

B. Discrimination Based on Race.

124. Paragraphs 1- 12% are hereby restated and incorporated by reference.

125. Dr. Porter is a 69-year-old, white male. |

126. Under KRS 344,040(1)(a) “[iJt is an unlawful practice for an employer: {a)

To fail or refuse to hire, or to discharge any individual, or otherwise to discriminate

36
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 37 of 406 - Page ID#: 42

against an individual with respect to compensation, terms, conditions, or privileges of
employment, because of the individual's [race]”

127. The College, in furthering its prior pattern of race discrimination,

- intentionally discriminated against Dr. Porter because of his race and in violation of
KRS 344.040/( 1a) when the College brought false charges of “incompetence” against
him, suspended him, and banished him from campus without any evidence of showing
that he posed any “immediate danger to persons or property.”

128. The Faculty Manual expressly states that there is no enforceable
guarantee of confidentiality in the College’s civil rights proceedings. The only
circumstance where confidentiality is guaranteed in such proceedings is “fu]pon
receipt of a complaint of Sexual Violence.” President Roelofs’ concluding letter in Dr. |
Messer’s case confirmed the College administration knew this by stating that “I have
scanned our policy documents in vain for any requirement of confidentiality and so do
not have the latitude to impose it.” |

129. The College intentionally discriminated against Dr. Porter because of his
Tace and in violation of KRS 344.040(1)(a) when the College brought false charges of
“incompetence” against him and terminated him on the pretext that he had allegedly
violated a fabricated requirement for all participants in the College’s Civil Rights
proceedings to maintain their confidentiality and specifically concerning Dr. Porter’s
knowledge of and involvement in the prior proceedings against Dr. Messer. The College
knowingly and unlawfully treated Dr. Porter differently and less favorably than
similarly situated non-white employees, and differently and less favorably from
persons who supported Dr. Messer’s punishment, and condoned the unlawful
discriminatory treatment of other faculty who participated as grievants against Dr.

Messer, and, later, against Dr, Porter.

37
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 38 of 406 - Page ID#: 43

130, Dr. Porter has suffered and wil continue to suffer substantial harm as a
direct result of the College’s illegal discrimination based on race, in violation of KRS
344.040(1)(a), inchiding, but not Limited to, irreparable harm to his reputation, loss of
income and benefits, physical injury, injury to his reputation, embarassment,

humiliation, emotional distress, and mental anguish.

C. Discrimination Based on Sex

131. Paragraphs 1- 1ZPare hereby restated and incorporated by reference,

132. Dr. Porter is a 69-year-old, white mate,

133. Under KRS 344.040(1)(a) “fijt is an uniawful practice for an, employer: {a)
To fail or refuse to hire, or to discharge any individual, or otherwise to discriminate
against an individual with respect to compensation, terms, conditions, or privileges of
employment, because of the individual's [sex]”

134, The College, in furthering its previous pattern of sex discrimination,
intentionally discriminated against Dr, Porter because of his sex and in violation of
KRS 344.040(1)(a) when the College brought false charges of “incompetence” against
him, suspended him, and banished him from campus without any evidence of showing
that he posed any “immediate danger to persons or property.” |

135. The Faculty Manual expressly states that there is no enforceable
guarantee of confidentiality in the College’s civil rights proceedings. The only
circumstance where confidentiality is guaranteed in such proceedings is “[u]pon
receipt of a complaint of Sexual Violence.” President Roelofs’ concluding letter in Dr.
Messer’s case confirmed the College administration knew this by stating that “I have
scanned our policy documents in vain for any requirement of confidentiality and so do

' not have the latitude to impose it.”

38
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 39 of 406 - Page ID#: 44

136. The College intentionally discriminated against Dr. Porter because of his
‘sex and in violation of KRS 344.040(1)(a) when the College brought false charges of
“incompetence” against him and terminated him on the pretext that he had allegedly
violated a fabricated requirement for all participants in the College’s civil rights
proceedings to maintam their confidentiality and specifically concerning Dr. Porter’s
knowledge of and involvement in the prior proceedings against Dr. Messer. The
College knowingly and unlawfully treated Dr. Porter differently and less favorably than
other. similarly situated female faculty, and differently and less favorably from persons
who supported Dr. Messer’s punishment, and condoned the unlawful discriminatory |
treatment of other faculty who participated as grievants against Dr. Messer, and, later,
against Dr. Porter.

137. Dr. Porter has suffered and will continue to suffer substantial harm as a
direct result of the College's illegal discrimination based on sex in violation of KRS
344.040(Li(al, including but not limited to irreparable harm to his reputation, loss of

. income and benefits, physical injury, injury to his reputation, embarassment,

humiliation, emotional distress, and mental anguish.

COUNT V:
Violation of the KCRA for [legal Retaliation

138, Paragraphs 1-13¥ are hereby restated and incorporated by reference.

139. Under KRS 344.280(1) “LiJt shall be an unlawful practice for a person, or
for two (2) or more persons to conspire: (1) To retaliate or discriminate im any manner
against a person because he has opposed a practice declared unlawful by this chapter,
or because he has made a charge, filed a complaint, testified, assisted, or participated

in any manner in any investigation, proceeding, or hearing under this chapter...”

39
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 40 of 406 - Page ID#: 45 —

140. Dr. Porter acted as Dr. Messer’s “adviser” throughout his hostile
environment hearing and appeals, as allowed under the Faculty Manual. Dr. Porter
argued that Dr. Messer’s alleged infractions were neither severe nor pervasive enough
to create a “hostile workplace environment” on the basis of sex or to warrant the
punishments levied against him. Dr. Porter, during the proceedings before the CCHB
and the FAC and in correspondence with President Roelofs and with Dean Berry and
in an open letter to the campus, expressed his disappointment with the unfairness of
the College’s processes and the result in Dr. Messer’s case, thereby antagonizing the
College’s administration as well as the grievants who had placed the charges against
Dr. Messer. This animus is blatantly expressed in the postings by Dr. Sergeant and

Dr. Williams, in which the College conspired and enabled.

141. The College intentionally retaliated against Dr. Porter because of his
participation in Dr. Messer’s defense in the proceedings against him and because of
Dr. Porter’s verbal and written criticism of the College’s civil liberties procedures in
general, the College’s Civil Liberties proceedings against Dr. Messer in particular, and
of the roles and actions President Roelofs and Dean Berry took with regard to both and

in violation of KRS 344.280(1), when the College brought false charges of
“incompetence” against him, suspended him, and banished him from campus without
any evidence of showing that he posed any “immediate danger to persons or property.”
The College, particularly, enabled the retaliation against Dr. Porter by Dr. Williams
and Dr. Sergeant, generally, and particularly because of his defense of himself and Dr.
Messer as older white males. .

142. The Faculty Manual expressly states that there is no enforceable
guarantee of confidentiality in the College’s hostile environment proceedings. The only

circumstance where confidentiality is guaranteed in such proceedings is “[u]pon

40
Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 41 of 406 - Page ID#: 46

receipt of a complaint of Sexual Violence.” President Roelofs’ concluding letter in Dr. ~
Messer’s case confirmed the College administration knew this by stating that “I have
scanned our policy documents in vain for any requirement of such confidentiality and
so do not have the latitude to impose it.” .

143, The College intentionally retaliated against Dr. Porter because of his
participation in Dr. Messer’s defense in the proceedings against him and because of
Dr. Porter’s verbal and written criticism of the College’s civil rights procedures in
general, the College’s hostile environment proceedings against Dr. Messer, in
particular, and of the roles and actions President Roelofs and Dean Berry took with
regard to both and in violation of KRS 344,280(1), when the College brought false
charges of “incompetence” against him and terminated him on the pretext that he had
allegedly violated a fabricated requirement for all participants in the College’s civil
rights proceedings to maintain their confidentiality and specifically concerning Dr,
Porter’a knowledge of and involvement in the prior proceedings against Dr. Messer.
The College’s treatment of Dr. Porter was directly retaliatory against him because of
his defense of Dr. Messer, and, later, himself, as an older white male.

144. Dr. Porter has suffered and will continue to suffer substantial harm as a
direct result of the College’s illegal retaliation against him in violation of KRS
344.280(1), including but not limited to irreparable harm to his reputation, loss of
income and benefits, physical injury, injury to his reputation, embarassment,
humiliation, emotional distress, and mental anguish.

145. So far as is known, this Complaint implicates only Kentucky state law,
including the KCRA, state contract law, and the Kentucky State Constitution. No

known federal claims are raised herein.

4]
Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 42 of 406 - Page ID#: 47

WHEREFORE, Dr. Porter hereby respectfully requests this Court enter

Judgment against the Defendant on each and all counts in this Complaint and for the

following relief, including, but not limited to:

1. Injunctive relief under KRS 344.450 ordering the College to reinstate Dr,
Porter in his position as a tenured professor in the College’s psychology department
with full reinstatement-of his rights under his tenured employment contract, meluding

his salary and benefits, and with full restitution of his lost income and benefits, with

. interest thereon;

2. Compensatory damages under KRS 344.450, in an amount in excess of the

minimum jurisdictional limits of this Court, including but not limited to:

Saou

Son

Back pay.

Front pay.

Lost employment benefits.

Lost future employment benefits.

Damages for injury to reputation, embarrassment,
hurniliation, physical and emotional distress and mental
anguish, including all damages for any manifestation of
physical injury resulting from the above.

Interest at the legal rate from October 1, 2018.
Reasonable costs and attorney’s fees.

All other equitable and legal relief which this Court deems
just and due.

3. Plaintiff specifically requests trial by jury on ail issues so triable.

Respectfully Submitted,

Sou fF:

H N. JOHN F, LACKEY
4 West Main Street
Richmond KY 40475
(859) 575-7206
lackeylaw@att.net

reba bows by SFO

HON. DEBRA DOSS

108 Pasadena Dr.
Lexington, Kentucky 40503
(859) 260-1980

debra, doss@qx.net
Attorneys for the Plaintiff

 

42
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 43 of 406 - Page ID#: 48

Have heard that SGA did vote for Porter to receive SGA 2017-18 Outstanding
Service Award but administration decided Porter was ineligible because he had
been placed on suspended status by executive action and that when the college
policy states “faculty member” it means “faculty member. in good standing” {i.e.,
not suspended). , .

From: Tyler Sergent Sent: Monday, April 9, 2018 £2:09-AM

To: Yabsira H. Ayele

Ce: Osvaldo Flores; Rachel 8. Vagts; Sierra N. Turner; Kelley S. Farley; Martin Kameya
Subject: Re: Concern about SGA service award

Yabsira,
Until you actually know something about the situation, there is no basis for debate or
dialogue. I voiced my advice as part of ry role as elected SGA faculty advisor. Again, I
' arn not the only one, and so you need to include Rachel Vagts in your messages.
Clearly you have no interest in my advice or the advice of your other faculty advisor,
both of whom know much more than you about a great many things directly related to
this situation. So I hope you at least listen to those around you among the SGA
leadership who are wiser and better informed.

One last bit of advice: I would caution you against burning bridges this early in your
education, particularly for the wrong side of a cause.

Do not email me again regarding this issue.

Dr. Sergent

 

FP. Tyler Sergent, PhD
Assistant Professor
General Studies and History

 

From: Yabsira H. Ayele Sent: Sunday, April 8, 2018 11:51 PM
_ To: Tyler Sergent Subject: Re: Concern about SGA service award

You are entitled your opinions I am entitled to mine.

Out of the 3 nominees, Dave was recognized as the most noteworthy. I urge you to let
the students choose who served the students best.

I am disappointed in your objection and J believe they are without merit because I do
not believe you have read the nominations. The college body nominated and we chose
on behalf of them as elected officials.

I quote you the definition of a Biggot: "a person who is obstinately or intolerantly
devoted to his or her own opinions and prejudices; especially: one who regards or treats
the members of a group with hatred and intolerance". ,

‘Tam not inviting a debate with you or anyone else who would defend the une thical
actions of David Porter--they are indefensible just like racism and any other of form
discrimination--or any other faculty member who has caused harm to other members of |
our community"

 
Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 44 of 406 - Page ID#: 49

\

If you are willing to disseminate information, when the persons aforementioned, do not
have the ability to defend themselves, is wrong, and that is unethical. To threaten me is
unethical. I do not know the entire situation and you don't either. My point is with the
information available to the general public the nominations were brought forth and
democracy prevailed. If next, you say democracy is unethical then I cannot emphasize
how problematic that is.

Our job is to bring these canctidates forward, the rest is democracy, you have to respect
that.

On a side note, | have no allegiance to anyone but truth and the right of equity and
fairness, if [ receive information that truly draws Professor Porter in a bad light, I am
more than willing to change my stance. Hence my invitation to dialogue.

best,

Yabsira Ayele Speaker of the Senate Program Spectatist- Deep Green Restdence
Hall Business Admin & Psychology CPO 32

The contents of this e-mail message and any attachments are confidential and are
intended solely for addressee.

 

From: Tyler Sergent Sent: Sunday, April 8, 2018 11:07:03 PM
To: Yabsira H. Ayele; Rachel S. Vagts; Osvaldo Flores
Ce: Sierra N. Turner; Kelley S. Farley Subject: Re: Concern about SGA service award

Yabsira,

There are many faculty and staff members who do this and much more for students
and do so without bringing harm to other members of our community and without ever
being accused of unfairness or unethical actions. That is the reason for my strong
objection to the SGA in my capacity as faculty advisor. Hf you do not think other faculty

. members have done every good thing you attribute to David Porter plus much more,
than you are uninformed about the unending, tireless work and support the rest of us
give to students day in and day out.

Fam not inviting a debate with you or anyone else who would defend the unethical
actions of David Porter--they are indefensible just like racism and any other of form
discrimination--or any other faculty member who has caused harm to other members of
our community: Rewarding those actions and the harm coming from them is not the
Berean way. The administration has good reasons for suspension and the case will be
adjudicated,

I gave my advice and detailed my reasons for that advice. I have no doubt that you
believe you are doing what is right. But there are people giving you advice who know a
great deal more about this situation than you de. You should heed their advice.

To be clear, SGA has two faculty advisors, and we are both in agreement with

our objections. We are attempting to keep the SGA from making a mistake today that
will not only bring additional harm to those already harmed and hurting but that will be
recorded for all time in Berea College history. I'm an historian and Rachel Vagts is an
archivist and the head of the college archives--you do not want to be among a group of

 

 
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 45 of 406 - Page ID#: 50

student leaders on the wrong side of Berea's history. Therefore, I urge the SGA to heed
our advice,

"Fyler

¥F. Tyler Sergent, PhD
Assistant Professor
General Studies and History

 

 

From: Yabsira H. Ayele Sent: Sunday, April 8, 2018 10:22 PM
To: Rachel S. Vagts; Tyler Sergent; Osvaldo Flores

-Ce; Sierre N. Turner; Kelley 8. Farley

Subject: Re: Concern about SGA service award

Dr. Sergent, ;
The reason why we chose to nominate Professor Porter is because of the excellence in
Service to students he has exhibited. His service to students towered over the other

candidates.

J ask you when was the last time a professor bought groceries for students because they
do not make enough money? When was the lasts time a professor provided housing free
of charge for multiple students because they did not make enough money? When was
the last time a professor got a student a full ride to Cambridge? When was the Jast time
a professor actively helped students publish papers outside of class? ,

Professor Porter did all of this and then some more. The choice of nominating Professor
Porter was not made lightly, it was:‘made because we believe he deserves this award. For
you to bring up something that deals with faculty and an ongoing investigation is not
fair, to say the slightest; the senators made their decision cognizant of the available
information at hand (The vote was 7-2-4). Secondly, your characterization of people
who disagree with you is not fair. I am more than willing to have a conversation with
you one on one if need be. But 1 do not believe this should be shared any further. I urge
that your personal involvement in Faculty matter does not cloud your judgment on
Student matters.

With all respect,

Yabsira Ayele Speaker of the Senate

 

From: Rachel S, Vagts Sent: Sunday, April 8, 2018 7:13:01 PM
To: Tyler Sergent; Osvaldo Flores Ce: Sierra N. Turner: Kelley S, Farley; Yabsira H.
Ayele Subject: Re: Concern about SGA service award .

J would like to echo Tyler's concerns and include my strong objection as well. I did not
have as many of the facts of the situation before, so I was reluctant to assert that
objection at the Senate meeting, but now that they have been detailed here, I feel
compelled to advise you to reconsider Dr. Porter's nomination for the SGA Service
award, . ;

All my best, Rachel
Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 46 of 406 - Page ID#: 51

Rachel Vagts Head of Special Collections & Archives
Hutchins Library - Berea College Berea, KY 40404
859-985-3267 Rachel Vagts@berea.edu :

From: Tyler Sergent Sent: Sunday, April 8, 2018 6:23:35 PM
To: Osvaldo Flores Ce: Rachel S. Vagtsa; Sierra N. Tumer; Kelley 8. Farley
Subject: Concern about SGA service award

 

Hi, Osvaldo and SGA Executive Committee,

I just heard that the SGA Senate has voted to give David Porter the SGA Service Award
this year. I am compelled to let you know my issues with and vehement objection to this
decision. I ask that you please share this with everyone else on the executive committee
for tonight's meeting,

Tam aware that some of Porter's supporters among students--who have publicly said
they will support him “no matter what to the bitter end"--are also involved in SGA. I'm
surprised how they are able to convince others in SGA that Porter's actions aren't so
bad. That's the first issue I want to address with some background and details.

Porter supported Wayne Messer throughout a Title IX/VH complaint this last year that
was upheld against Messer at every level, inchiding appeals, in which Messer was found
guilty of creating a hostile work environment for racist, sexist, and homophobic
comments. Messer was removed as chair of the Psychology Department and removed
from his office near the other Psychology faculty members as an outcome of his actions.
Porter argued on Messer's behalf that the racist, sexist, homophobic comments were
academic freedom and thet Messer had the right to say those things to colleagues and
students. This took place from February 2017 until the present, as Porter has
continued to express this view about the case that was fully adjudicated several months
ago. In the procesa of this case, Porter also publicly in writing and in testimony made
sexist, disparaging remarks about each of the three female faculty members in
Psychology, including disclosing personal medical records of one, which

he characterized falsely, rising to the level of slander, libel, and defamation.

The reasons for which Porter has been suspended and is in the process of being
fired for cause center on five major wrongful acts.

First is academic dishonesty, The survey he sent out to the whole community was not
a valid survey, and he was well aware of that, and made it available to the entire
campus community anyway. Even after being told to remove it because of its

_ invalidation (for reasons.explained below], he refused.

Second is gross ethical violations. In the survey, Porter included actual cases from
this past year's Title IX/VII case against Messer. That is a serious violation of
professional ethics in itself. To make it even more unethical, Porter falsely stated in the
discloser section of the survey that the scenarios were not based on any actual events.

Third is Incompetence along with manipulation of students. Porter also sent the
survey out with students' names attached without having gotten those students express
permission, and many among those students had already expressed their own ethical
concerns about the survey. Porter has continued to manipulate students--like those in
.SGA supporting this award--to rally for his cause. Hero-worship is not education; this
cultish approach to answering for his unethical acts is yet another level of unethical
behavior and breach of the student-teacher relationship.

 
Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 47 of 406 - Page ID#: 52

Fourth is refusal to abide by IRB (Institutional Review Board) and college policies
for research, Porter refilsed to send his survey to the IRB for review as required by
college policy (and APA standards for research and ethics). When the IRB did review the
survey at the request of the administration, against Porter's objections, the IRB rejected
the survey as unethical for the reasons stated above.

Fifth is harm to human subjects {and the campus community). The people whose
personal and private information was made public in the survey have been seriously
harmed by Porter's actions and are having to seek care for both physical and mental
heaith that has been damaged willfully by Porter. Contrary to what some students may
have claimed, Porter has not apologized for this harm and has made no effort to repair
the harm he has caused. By extension, Porter's continued manipulation of students to
support him--no matter how much in the wrong he is--has caused serious tif not
permanent) rifts between groups of students, and the animosity has spilled over into |
other classroom space, other campus spaces, and social media. Porter is actively fueling
this animosity, among students and among faculty members.

Phe second issue at stake, however, regarding the SGA service award, is that the SGA
not be reactionary in its decisions, The service award is a serious matter and should
not be victim to manipulation by students who themselves are victims of manipulation
by an unethical, unrepentant, academically dishonest person who is in process of
rightly being fired from Berea College. That students like him is irrelevant; that his
colleagues dislike him is irrelevant. Evaluate Porter--and other nominees for the award-
-as you would evaluate anyone: based on what they do and how they treat others. In
this case, giving a service award to David Porter would add additional injury to those
who Porter has already injured. This in itself would outweigh the good SGA has
accomplished all year long.

Because there are remarkable people at Berea College who are worthy of the SGA
service award and whose continuous work is always for the good people at all times (i.e,
not unethical, not harmful, not malicious, not getting fired), I'm hoping SGA Senate will
reconsider its decision. I know BOR has not yet voted on the matter, As one faculty
advisor to SGA and voting member of the Senate and BOR, I will vote against this
nomination. I've been so impressed with the work of SGA since my coming to Berea in
2011, and especially over the last two years when I've had the pleasure to work directly
and closely with SGA leadership and members. On this particular matter, SGA can and
ought to do better.

Sincerely,

Tyler
F. Tyler Sergent, PhD

 

 
 

Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 48 of 406 - Page ID#: 53

M .
& WAS Mane Or .
°
%
ERE A > irs
OLLEG y Office of tha Academic Vico President and Dean of the Faculty
£ Chad Beny
+ ab 7 CPO 2204, Berea, KY 40404
“be ae Phone: 856.985.3486
FHL 30 § chad_beny@heres,edu
June 1, 2018 . , .
| Jos tte
David Porter . Ex h | } x .
CPO 1995 ‘
Dear David,

As we approach the end of another academie and fiscal year, T am writing to thank you for your service and to
inform you of your salary increase for 2018-19, Berea College bensfits from a staff and teaching faculty of -
extraordinary dedication and commitment, and we are ploased to be able to provide raises this year for all successft)
employees. The typical increase College-wide for 2018-19 ig 2 percent. .

Enclosed is a data sheet that shows how the salarles of Berea faculty compare to those in our faculty salary
benchmark group for the last academic year (2017-18), The alm of the College in detarmining faculty salaries has
been to have the average Berea College salary in each rank be as near as possible to the median salary among the
average salaries in the benchmark group. The shoot also inciudes new information at the bottom for the upcoming
academic year (2018-19),

Your salary effective with the first payroll period following August 1, 2018, will bo at the annuplized rate of
$108,340, subject to taxes and other withholdings, 4

In addition fo employees’ salaries and wages, the College's payments for all employee benofits average an
additonal 26 percent of salaries. The benefits paid by the Colloge for eligible omployess include (a) contributions
to retirement, health insurance, and dental plans, and (b) providing for payroil taxes (RICA and Medicare), life and
disability insurance, the employes assistance program, workers’ compensation, vacntion and sick leave, a3 well as
most administrative costa of the employee benefits prograrns, :

The terms and conditions of your employment remain subject to the provisions ofthe Berea College Faenlty Manual

and the Betoa College Employee Handbook, Current versions of the Manual and the Handbook ere available online
at hitp: edu. The Handbook inchades a description of the comprehensive benefits offered through the

College.

I look forward to working with you in the coming year as we all seek to advance Berea’s extraordinary mission.

Sincerely,

Academie Vice President and Dean of the Faculty
ec: Steve Lawson
Sara Cloments

1192-2175-6101-400

investing in Lives of Great Promise
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 49 of 406 - Page ID#: 54

COMMONWEALTH OF KENTUCKY
MADISON CIRCUIT COURT
CIVIL ACTION, FILE NO, 19-CI-
DIVISION __

Dr. DAVID B. PORTER, PLAINTIFF,

VS.
-BEREA COLLEGE

(With Process Agent:

President Lyle D. Roelofs

c/o Berea College

Lincoln Hall, CPO 2182
Berea, KY 40404}, DEFENDANT.

ERKERRAERREREKERERERAREARE

PLAINTIFF'S FIRST SET OF INTERROGATORIES
AND REQUESTS FOR PRODUCTION OF DOCUMENTS

KAKERARKERERERERERERERERER

Comes the Plaintiff, David B. Porter, by counsel, and pursuant to Kentucky
Rules of Civil Procedure 33 and 34, hereby propound to the defendant, Berea College,
his following first set of Interrogatories and Requests for Production of Documents, to

wit:

I. INTERROGATORIES AND REQUESTS.

i. Please furnish true copies of any mailed, emailed, texted, or memorialized
communications from, to, or between the President of the College, the Dean
of Students, the Diversity Compliance Director, the Chair of any of the
College’s departments, the College’s Executive Committee, and, particularly,
the Dean of Students of Berea College, relating to the charges placed against
Plaintiff, relating to his subject class survey, between January 1, 2018 and
October 1, 2018, including, particularly, but without limitation, the
communications from, to, or between Dr, Ed McCormack, Dr. Karin

Vazzano, Dr. Jay Baltisberger, Ms. Katie Basham, or any communications
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 50 of 406 - Page ID#: 55

otherwise sought or solicited by the office or director of diversity or of civil
rights compliance, described in Plaintiff's Complaint at Paragraph 63
thereof, and any similar communications from or to Dean Chad Berry, Dr.
Wendy Williams, Dr. F. Tyler Sergeant, and Dr. Amanda Wyrick, and
including, particularly, all letters sent in response to the request by Ms.
Basham or her office.

ANSWER:

2. Please furnish a true copy of the report or other analysis provided to the
College by F. Scott Lewis, described in paragraph 29 of Plaintiffs Complaint,
along with communications and contract(s} regarding the employment of F.
Scott Lewis, the responses of the College to Mr. Lewis’ report or analysis,
and the College’s reasons for keeping the report confidential from the college
community.

ANSWER:

3. Please furnish true copies of any communication from any of the College’s
Board of Trustees to the College’s Administration relating to the charges
placed against Dr. Porter leading to the termination of his employment by
the College.

ANSWER:

4. Please furnish any copies of any communication from, to, or between the

College community to or from the defendant, regarding the proposed
Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 51 of 406 - Page ID#: 56

Student Government Association award to Dr. Porter, described at
Paragraph 36 of Plaintiffs Complaint.

ANSWER:

5S. Please furnish true copies of any communication to, between, or from the
College Executive Committee to President Roelofs or Dean Chad Berry,
regarding the charges against Plaintiff and his subject survey.

ANSWER: -

6. Please furnish to plaintiff true copies of any recorded or transcribed hearing,
or interview, or statements given, relating to the charges against Dr. Porter,
and tell whether the recorded or transcribed interviewer and interviewee
were made aware of the recording transcription prior to, during, or after its
completion.

ANSWER:

7. Please furnish all records of any stripe memorializing the allegations set
forth in Plaintiff's Complaint at its paragraphs 21, 26, 27, 28 and 119.

ANSWER:

8. Please furnish true copies of the College’s entire personnel file of Dr. David
B. Porter, including, without limitation, his contract, letters of renewal,
Administrative and student evaluations, notes to his file, commendations
and awards, recognitions, counselling and disciplinary actions.

ANSWER:
Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 52 of 406 - Page ID#: 57

9. Please furnish the annual values of each and every employee benefit to
which Dr. Porter was entitled in the school years of 2016-2018, prior to his
termination.

ANSWER:

10. Please furnish true copies of any and all agreements or policies with
declarations under which any insurance company may be liable to satisfy
part or all of any judgment or settlement which may be rendered in this
action, or to indemnify or reimburse the College or any of its employees for
payments made to satisfy the judgment or settlement.

ANSWER:

11. Please furnish true copies of, and give details, including dates, names of
persons involved, and responses of Berea College to all civil
rights / workplace hostility claims made to the College since January 1,
2012.

ANSWER:
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 53 of 406 - Page ID#: 58

These interrogatories and requests for production of documents are to be taken
as continuing, so as to require the defendant to supplement and amend its responses
as any new or different information comes to it. The Certificate of Service for these
Requests and Interrogatories is by and with, and accompanying, the service of the

Complaint herein upon the defendant, Berea College.

ict F, LACKEY
est Main Street
Ri ic KY 40475
(859) 575-7206

lackeylaw@att.net

Prbon Mees by

108 Pasadena Dr.

Lexington, Kentucky 40503
(859} 260-1980
debra.doss@qx.net
Attorneys for the Plaintiff

 
Case: 5:19-cv-00455-KKC Doc #: 1-1 Filed: 11/18/19 Page: 54 of 406 - Pagg ivy 39

AOC-105 Summons Type: Cl CASE NO, 19-C-lpO
Rev. 11-95

COURT: CIRCUIT
Commonwealth of Kentucky

Court of Justice COUNTY: Madison

CR 4.02; CR Official Form 1
CIVIL SUMMONS

 

 

Dr. DAVID B. PORTER, PLAINTIFF

VS.

BEREA COLLEGE

(With Process Agent:

Lyle D. Roelofs

c/o Berea College

Lincoln Hail

CPO 2182 Berea, KY 40404), DEFENDANT.

THE COMMONWEALTH OF KENTUCKY
TO THE ABOVE-NAMED DEFENDANT(S):

You are hereby notified that a legal action has been filed against you in this court demanding relief as
shown on the document delivered to you with this summons. Unless a written defense is made by you or by an
attorney on your behalf and filed in the clerk's office within 20 days following the day this paper is delivered to you,
judgment by default may be taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding such relief against you or his (their)
atforney(s) are shown on the document delivered to you with this summons.

pate__4- 2A-\F9 CLERK: L

By D.C.

PROOF OF SERVICE

This Summons was served by delivering a true copy and the complaint (or other initiating document) to:

 

This the _day of , 2019.

Served By:

 
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 55 of 406 - Page ID#: 60

MADISON County

Random Judge Assignment Report

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. Court: Circuit Court
Requestor: ALLISON_HEMSLEY Reference/Case Number: 19-CI-60
This Case has been Assigned to: | i Division
| Judge Brandy Oliver Brown 625387

 

 

 

 

 

 

Control Date/Time:

 

01/29/2019 9:47:56AM

 

 

Date Printed: 01/29/2019

Time Printed: 9:47:56AM

Page: i

 
Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 56 of 406 - Page ID#: 61

  
  
 
 
  
 

 
 
  
 

 

. _Commonvieaith of cintucky-
“5 ;Madison County,
David M: ‘Fernandez
“Cireuit Court Clerk k

  

. “Receipt Namber: XX-XXXXXXX- A.
, “DATE: 01/29/2019... ‘

TIMED 09: I9AM .
ae CIRC uit civ-rining ens

  

* cast NO: 1XCi- 00060.

     
 
  
   
 
 
 

 

- Ci il Filing | Fee @)
ATE Fee (1). ns

 

 

° "Lab eay Fee: wo me
o Court F Facilities. Fee OF

 

: -Piepared By; Maitory MecGheé 35°

+ MCKOsManey Collected far Others, ees
a 48 CS=Charge for Services 000 oO
vv Filing (KY COURTS

 

     

 

rr meyer wETTTS) yr
 

Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 57 of 406 - Page ID#: 62

    
   
  

 

   
 

 

ee
ED
TIME) a AMIR)
_ . FEB 4 2019 OA
COMMONWEALTH OF KENTUCKY cipcury COURT
MADISON CIRCUIT COURT MADISON EZ, CLERK |

    

DAVID FERNAND

  

CIVIL ACTION, FILE NO. 19-C]-60
DIVISION I
Dr. DAVID B. PORTER, PLAINTIFF,
. VS. Fu ph”
BEREA COLLEGE (With Process Agent: |
Lyle D. Roelofs c/o Berea College
Lincoln Hall, CPO 2182 Berea, KY 40404), DEFENDANT. C

FIR EAN EER EE RE e

FBIRST AMENDED COMPLAINT -
Sed nde iidnbbnieiio:

COMES NOW the Plaintiff Dr. David B. Porter (“Dr. Porter”), by and through his
counsel, who hereby files this, his First Amended Complaint as “a matter of course,”
pursuant to C.R. 15.01, before any responsive pleading has been filed herein by the
defendant, against the Defendant Berea College (“the College”) for breach of contract,
and for employment discrimination resulting in his wrongful termination, and
retaliation, all in violation of the Kentucky Civit Rights Act, KRS 344.010, et seq., and
whe further states as follows:

PARTIES

lL. . Dr. Porter is a resident of the City of Berea, Madison County, Kentucky,
2. — The College is a private liberal arts college and a Kentucky corporation

situated in the City of Berea, Madison County, Kentucky.

 

JURISDICTION AND VENUE
3. Paragraphs 1-2 are hereby restated and incorporated by reference.
4, This Court has personal jurisdiction over the College as it is a

corporation situated in and with its principal place of business in Madison County,
Kentucky, and the relevant facts hereof occurred in said county.
5. This Court has subject matter jurisdiction over a claim for breach of

contract under KY Const. § 112(5) and KRS 23A.010,
 

Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 58 of 406 - Page ID#: 63

6. This Court has subject matter jurisdiction over a claim for employment
discrimination in violation of the Kentucky Civil Rights Act, KRS 344.010, et seq.,
under KRS 344,450, and under KY Const. § 112(5) and KRS 23A.010.

7, This Court is the proper venue for this Complaint under KRS 452.450,

I, STATEMENT OF FACTS
A. Dr. Porter’s Qualifications for Employment at the College,

8. Paragraphs 1-7 are hereby restated and incorporated by reference.

9. Dr. Porter is a 69-year-old, white male and was a tenured professor and
employee of the College for more than 17 years, serving as academic vice president
and provost from 2001 - 2005 and as a meniber of the Psychology Department
thereafter until the termination of his employment on Oct 1, 2018.

10. = At ail pertinent times, Dr, Porter was qualified for his position at the
College as a tenured professor of psychology.

| 11, ‘Dr. Porter is a partially disabled United States Air Force veteran who
holds a Doctorate of Philosophy from Oxford University, United Kingdom, a Master of
Science from the University of California at Los Angeles, and a Bachelor of Science
from the United States Air Force Academy. He has extensive training and leadership
in claims of wrongful workplace harassment.

12. Prior to joining the College, Dr. Porter taught for the United States Air
Force a8 Permanent Professor and Head of the Air Force Academy Department of
Behavioral Sciences and Leadership.

13. Dr. Porter is the author of some sixty (60} professional publications, and

has given roughly an equal number of professional presentations.
 

Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 59 of 406 - Page ID#: 64

14. In his position at the College, as a part of his employment duties, Dr.
Porter advocated using peer-reviewed, scientifically approved analysis rather than
subjective opinions to assess administrative policies and programs. His observations
and advocacy, at times, annoyed and rankled members of the College administration '
and faculty and student factions in campus workplace matters. Dr, Porter’s advocacy
of science and skepticism was incorporated in many of the courses he taught,
including GSTR 110 (Questioning Authority; Skepticism and Science and Antidotes for |
Oppression), GST 232 (Introduction to the Behavioral Sciences); PSY 208 (Cognitive
Psychology), PSY 210 (Industrial/ Organizational Psychology), and PSY 424 (Senior
Research).

15. In 2018 the Berea College Student Government Association chose Dr.
Porter for its Student Service Award. Dr. Porter received other distinguished teaching
and service awards from the College during his tenure, His students consistently
placed him in the highest professional ranking at the College, and his students

consistently scored in the highest academic rattking,

B. Pattern of Discrimination by Berea College Against Older,

White Male Employees at the College, Including, Without Limitation,

the Prior Civil Rights Grievance Filed Against Dr, Wayne Messer in Which Dr,.

Porter Participated as Dr. Messer’s “Adviser”. .

16. In 2013 a Caucasian male faculty member made an inappropriate post
on social media sarcastically suggesting that little should be expected from one of his
African American students named “Tequila”. The response to the tweet from the
campus community was, appropriately, immediate outrage, The College’s response
was to declare a mandatory “Diversity Day” training for ali faculty members, Most,

but not all, faculty members attended, but two senior white male professors who had

nothing to do with the post did not attend and criticized the endeavor as demeaning to

5 ;
 

Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 60 of 406 - Page ID#: 65

them and counterproductive. The College harshly punished the two men for their
criticism and noncompliance, including imposing restrictions on pay, benefits, and
academic promotion. The names of these men are known to the Plaintiff and
Defendant, but will not be identified in this Complaint.

17. In 2015 during a faculty meeting discussion of institutionally provided
health insurance, a young, female African American faculty member related her
difficulties and traumas related to several unsuccessful pregnancies. Shortly
thereafter at a Walmart, a senior, white male faculty member in the same department
as the female faculty member expressed his sympathy and condolences for her |
traumas. The College charged him with a breach of confidentiality and forced him to
resign.

18. At the close of the 2017 school year, a quite competent and approximately
ten-year employed administrator at Berea College chose to leave the College because
he was told by another senior administrator that he would not be further promoted
because he was a Caucasian male. The name of this individual is known to both the
Plaintiff and Defendant, but will not be identified in this Complaint.

19. In March of 2017 the chairman of the psychology department, Dr. Wayne —
Messer, was subject to a civil rights grievance brought by fellow psychology professors
Dr, Wendy R. Williams, Dr. Amanda Wyrick, and Dr. Sarah Jones, alleging his
discrimination in hiring and promotion, retaliation, and creation of a hostile workplace
environment. .

20. In the proceedings against Dr. Messer, before. the Campus College Hearing
Board (CCHB} and the Faculty Appeals Committee (FAC), concerning the civil rights
Complaint, the College deemed his (appropriate) motives to be irrelevant, and he was

not allowed to defend or explain his intentions. The focus of the investigation was
 

 

Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 61 of 406 - Page ID#: 66

entirely on the claimed subjective emotional impact on the three grievants. One of the
grievants incorrectly, but successfully, asserted that the Faculty Manual states that
mediation is mappropriate for cases of “sexual discrimination,” and the College
accepted this position in its investigation. The Faculty Manual, however (at its page
19, “Resolving Complaints Informally”), provides that mediation is inappropriate only
for charges of sexual assault, for which Dr. Messer was not charged. The campus
investigative committees, the CCHB and the FAC, recommended punishment for Dr.
Messer, rather than mediation between the parties, confirming that the grievant’s false
claim was adopted, President Lyle Roelofs summarily dismissed, without explanation,
Dr, Messer’s appeal alleging violations of Dr. Messer’s rights to administrative due
process under the terms of the Faculty Manual.

21. One of the charges against Dr. Messer was that he had demonstrated a
bias against women in hiring. This charge was demonstrably false in every way. A
contemporaneous Excel spreadsheet introduced by Dr. Messer showed the ratings
each of the five psychology department selection committee members had given to
approximately 100 applicants. The sheet showed that the top six ratings Dr. Messer
gave were all assigned to women. Testimony of other selection panel participants
supported the absence of Dr. Messet’s bias.

22. In contrast, the grievant, Dr. Williams, had proclaimed during a selection
panel meeting that, “The last thing we need in this department is any more old white
guys!’ A closer examination of Dr. Williams’ own ratings of applicants revealed other
incidents of her discrimination against white males, Although white males made up
about 25% of the applicant pool, none appeared in Dr. Williams’ top-ten rated
applicants. Unlike the other four professors in the department making ratings, she

had used a scale of 0-5 to rate the applicants rather than the 1-5 scale to which all of
 

Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 62 of 406 - Page ID#: 67

the selection panel members had agreed prior to rating. White males received a
_disproportionately high number of Dr. Williams’ “0” ratings. Similarly, she awarded
disproportionately more below-average ratings to white males whom the other
professors had rated in the top third of applicants. Dr. Williams also withheld her
ratings until after she had seen all the other ratings of applicants, Her anomalous
rating scale served to discriminate in hiring against all white males. Nonetheless, the
College took no action against her, despite having knowledge of her unlawful racial,
age, and gender discrimination.

23, The grievants in Dr. Messer’s case also asserted that due to the hostility in
the department, they had been forced to use the copier on a different floor rather than
the copier next to the department chair’s office. This, too, was a demonstrably false
charge. Dr. Williams had, in fact, used this alternative copier only about 6% of the
time during the semester. The copier records algo revealed that the grievant, Dr.
Wyrick, had used the alternative copier less than 2% of the time, and nearly all these
uses had been during the week in which her grievance had been filed. The College
was aware of this false claim, but took no action despite the Faculty Manual’s warning
that false testimony in such proceedings could result in serious sanctions, up to and
including dismissal. See page 92, “General Guidelines,” of the Faculty Manual:
“Fabricated charges of alleged violations or false testimony are serious offenses.
Persons found to have fabricated charges or testified falsely will be subject to
disciplinary action up to and including termination or expulsion.”

24. After the civil rights investigation and hearing, many of the charges against
Dr. Messer were dismissed, but the College found that Dr. Messer had created a
“hostile workplace environment” based on sex. The College found Dr. Messer guilty

based on three incidents over a two-year period: telling an inappropriate joke about a
 

Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 63 of 406 - Page ID#: 68

“Jewish American Princess” prior to a department meeting: attempting to engage his
psychology department colleagues in conversations about the public backlash to rock
singer Chrissy Hynde’s recent NPR interview about her rape; and his use of the phrase
“militant lesbian” during an animated faculty discussion regarding one of his student’s
disciplinary problems. These findings led to the College removing Dr. Messer as
psychology department chair and revoking his then office space and banishing him to
an office in the basement of the psychology department building.

25. Dr. Porter acted as Dr. Messer’s “adviser” throughout his grievance hearing
and appeals, as allowed under the Faculty Manual. See page 92 of the Faculty |
Manual. Dr. Porter argued that Dr. Messer’s alleged infractions were neither severe
nor pervasive enough to create a “hostile workplace environment” on the basis of sex
or to warrant the punishments levied against him, Dr. Porter, during the proceedings
before the CCHB and the FAC, and in correspondence with President Roelofs and
Dean Chad Berry, and in a letter, expressed his disappointment with the unfairness of
the College’s civil rights process, and the result in Dr, Messer’s case. This advocacy
subjected Dr. Porter to unlawful workplace hostility from members of the College’s
senior faculty and administration, and from the grievants who had placed the charges
against Dr. Messer. These grievants later unlawfully retaliated against Dr. Porter as
hereafter described.

| 26. College administrators rebuffed Dr. Porter’s attempts to have them address
his concerns about the College’s unfair lack of administrative due process and its
misapplications of workplace policies and procedures in Dr, Messer’s case. While
many senior faculty members and mid-level administrators unofficially acknowledged

problema with the Hostile Work Environment Program disciplinary process at the
Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 64 of 406 - Page ID#: 69

College, President Roelofs and Dean Berry refused to discuss Dr. Porter’s specific
conicerns.

27, In accordance with Faculty Manual procedure, President Roelofs and Dean
Betry decided to order the psychology department faculty members to meet face-to-
face in the aftermath of Dr. Messer’s contentious defense, in order to broker some sort
of a peace. However, the three female grievants refused to meet or interact directly
with the male department members, claiming that the acting department chair Dr,
Jackie Burnside, an African-American female, had treated them with “contempt.”. In
response, Dean Berry acquiesced and rescinded the requirement for face-to-face
department meetings, even though the Faculty Manual states that attendance at
“faculty meetings” is a job requirement. See its page 34. This same provision had
been the College’s exact justification for severely punishing the two senior, white male
faculty members for not attending “Diversity Day” training. See Paragraph 16, supra.

28. During several meetings of the College’s Strategic Planning Council, Dean
Berry and the College’s Vice President for Diversity, stated that only those who share a
“minority identity” should have significant input on policies of the College involving
inclusivity and diversity.

29, Later, during the 2018 fall semester, the College, through Dean Berry,
advised faculty members that all faculty hires would be “either black or brown”.

30. Following the unpleasant proceedings against Dr. Messer, in the late fall
semester of 2017, Berea College employed a quite distinguished expert by the name of
W. Scott Lewis to advise it about its policies and procedures regarding wrongful
workplace hostility in the College’s psychology department. Dr. Lewis has trained

thousands of faculty and staff members on how to prevent, address and properly

 

 
 

Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 65 of 406 - Page ID#: 70

report wrongful workplace issues. He is also a law enforcement trainer on how to
investigate sensitive matters, such as abuse and assault.

Dr. Lewis did a thorough investigation of workplace issues in the College’s
psychology department. His report supported the prior criticisms made by Dr, Porter.
As part of its pattern of wrongful workplace discrimination, and in swpport thereof, the
College refused to release Dr. Lewis’ report, embargoed it, kept it confidential, and
took no responsible actions to implement its recommendations, or to address Dr.
Porter's prior recommendations supported by Dr. Lewis’ report.

31. The abovementioned instances of unlawful discrimination based on age,
sex, and race are not intended to be exhaustive. Plaintiff states that other instances
known to the defendant will be presented as they become known to Plaintiff.

C. Dr. Porter’s Survey for his PSY 210 Industrial/Organizational

Psychology Class, and the College’s Resulting Suspension, and
His Banishment From Campus.

32. For over a decade Dr. Porter had taught the PSY 210 Industrial
/Organizational Psychology course at the College. A regular feature of this course was
large, integrative student projects that apply the scientific method through the
examination of archival and survey data to assess college policies, practices, and
programs and to identify areas where there are opportunities for improvement. These
studies had included, for example, reviews of the effects of characteristics of first year
general studies courses on student retention and academic success and the relation
between the first-year student labor positions, and other measures of student
satisfaction and motivation. These projects were integral to the academic content of
the course and often received praise from students and officials of the College.

To Dr. Porter’s knowledge, there had been no objection to Porter’s methodology

or subject matter prior to February, 2018.
 

Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 66 of 406 - Page ID#: 71

33. After the contentious proceedings against Dr. Messer, it appeared to Dr.
Porter that the College’s Civil Rights Program enforcement relied almost entirely on
asserting and re-asserting the charged assumptions of the College administration,
with little attention to actual evidence of the program’s effectiveness or consequences.
As an academic researcher having authored over fifty published articles and several
book chapters concerming psychology, Dr. Porter decided to engage his Spring 2018
PSY 210 Industrial /Organizational Psychology class in developing a survey of
community perceptions and attitudes about academic freedom, freedom of speech,
and hostile work environments under KRS Chapter 344 (“the Survey”). This research
employed survey methods similar to those Dr. Porter had used in the past in his .
classes.

34. The heart of the Survey was a set of some 20 posed scenarios.
Respondents were asked to read the scenarios and decide whether each situation
reflected a “hostile environment,” and if academic freedom should protect the action
taken in the scenario. The use of such scenarios (i.e., situational judgement tasks} is
common in industrial/organizational psychology studies and often provides reliable
information about implicit attitudes which may differ from explicit beliefs. In no
respect did the scenarios suggest (push) a preferred, or “right,” respanse.

35. Dr. Porter drew about one half of the Survey’s scenarios from issues,
arguments, and events he had observed as faculty adviser for Dr. Messer in the prior -
civil rights case. The Survey carefully concealed participant identity by obscuring
dates and altering the identification of gender, race, and other personal
characteristics. No names or other information identifying the participants were

presented in any of the scenarios. The Survey instructions carefully stated that “[n]jo

10
 

Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 67 of 406 - Page ID#: 72

claims are made about the relationship between these hypothetical situations and
actual occurrences here at Berea College or elsewhere.”

36. Before publicly releasing the Survey, Dr. Porter shared drafts of it with
many other faculty members, and requested and reveived feedback from six (6) of
them. These six included the Chair of the College’s Institutional Review Board (IRB)
and its Director of Academic Assessment, Dr. Robert Smith, Dr. Porter’s academic and
departmental division chair, Dr. Jackie Burnisde, and other tenured faculty members
with applicable experience in the social sciences, including Dr, Wayne Messer, Dr. °
Jose Bey, and Dr. Ian Norris. No person who was asked to vet the Survey flagged any
potential breaches of confidentiality, ethical concerns, or harm to the former grievants.

Two reviewers did express concern about controversy the survey might elicit by
presenting issues the College administration did not want to have dehated.

Dr. Porter sent a copy of the Survey to Dean Chad Berry three days before it

was posted,
Dr. Jay Baltisberger, later Chair of the Faculty Affairs Committee (FAC), which

heard the claims against Dr. Porter, was one of the six persons who both received an
early vetting copy of the Survey, and who responded to Dr. Porter’s pre-published
inquiry. Dr. Baltisberger did not offer a critique, but by email, responded to Dr, Porter
by observing that since the Survey was for class use, he would not comment. Dr.
Porter took Dr. Baltisberger’s silence to mean that he had no ethical or professional
objection to the Survey. Dr. Baltisberger, while serving as FAC Chair, did not
acknowledge his review of the Survey prior to its release.

37. The survey was launched on Monday, February 19, 2018. That day Dr.
Porter received a polite e-mail request from Dean Berry that they meet to discuss it, to

which Dr. Porter quickly replied affirmatively.

i]
 

Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 68 of 406 - Page ID#: 73

38, Meanwhile, that same day, Dr. Williams published a Facebook post
incorrectly claiming that nearly all the fact patterns in the Survey’s scenarios were
expressly about her and the other grievants in Dr. Messer’s disciplinary proceedings,
that the Survey improperly repeated allegations of cognitive impairment against her,
and that the Survey targeted them and was intended to punish and silence them. Dr.
Williams posted:

I’ve said this elsewhere, so I'll post it here, too. As one of the not
anonymous targets of this survey I can tell you that I, and the other
women who filed (and won-at every level of the process) the [civil rights]
hostile work environment complaint on which this survey is based,
would be thrilled with some support on this. Every scenario in the survey
is either a biased portrayal of what we claimed in our complaint, or it
was given by the defense to show that we were the biased ones or that we
were cognitively compromised in our judgment, or it was given as
examples of how other people had done much worse so the behavior we
objected to isn’t *that bad* in comparison to “real” hostile environments.
Let me repeat again-we won at every stage of the process. Yet despite the
conclusion of that process three months ago (after 9 months of the
process) this is another attempt to silence us {and those ke us}. That
said, if this kind of behavior by a colleague in response to losing a Title
IX complaint is tolerated by the community, then this is certainly one
way to make sure no one ever brings another [civil rights] complaint on.
this campus, If you feel upset by this unethical use of students under the
guise of “research’ or the not subtle attack on your female
colleagues/faculty, please do more than write it here, If you want to
know more ways to help, let me know. (Emphasis added).

Dr. Williams made other hostile postings on other dates.

39, Dr. Williams’ Facebook post falsely claimed that nearly every scenario was
about her and the other grievants in Dr. Messer’s case, and, importantly, improperly
revealed identities of persons she believed were involved to the entire campus
community, who were not familiar with the particular fact patterns posed.

40. In her Facebook post Dr. Williams specifically exhorted campus activists to

take action to “support” her and to do “more” than just write about their anger.

12
 

Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 69 of 406 - Page ID#: 74

41. Dr. Williams’s Facebook post predictably aroused a small group of campus
activists who made their anger known to Dr. Porter’s students, the College ciwil rights
coordinator, Dean Berry, and President Roelofs.

42. On Tuesday, February 20, 2018, in a message sent to the entire College
campus, Dean Berry publicly requested that Dr. Porter remove the Survey and
apologize to the campus community. However, two hours later in a phone call, Dean
Berry promised to forward some of the grievances to Dr. Porter directly and to provide
him with a list of the most “problematic” Survey scenarios, so they could be deleted or
amended. The Dean never sent this information to Dr. Porter. Dr. Porter awaited this
response from Dean Berry before withdrawing the survey.

_ 43. Data from the Survey’s 160 valid responses yielded a surfeit of
psychologically and scientifically valid results:

* The respondents’ biographic characteristics predicted their political
beliefs, and these beliefs predicted most of the variance in the
perceptions and judgments people make about hostile environments and
academic freedom. |

« A large majority of the respondents stated that they did not express their
beliefs on campus because of fear of judgment and retaliation.

e The Survey results revealed that most of the College’s current “diversity
training” programs did litile to affect awareness, attitudes, or
perceptions, and one such program appeared to be having a polarizing
effect on its participants.

* Over half of the respondents did not see the survey as contributing to a
hostile environment, and nearly three-quarters of them believed
academic freedom protected the dissemination of the Survey.

e The Survey also uncovered evidence that at the College that race was
unrelated to the respondents’ attitudes and perceptions about civil

rights or academic freedom.

13
 

Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 70 of 406 - Page ID#: 75

¢ About a quarter of the Survey’s respondents expressed support for
denying others the opportunity to express beliefs that could be
considered potentially harmful or hurtful. .
* Women rather than men at the College were more likely to express
. strong activist views. Respondents who endorsed the need for hostile
environment protection were also more likely to express support for
academic freedom.
e Judgments about hostile environments and academic freedom
protection were significantly negatively correlated. What respondents
claimed to be true was just the opposite of the pattern of what their

responses to the scenarios showed to be true.

44. Therefore, the Survey provided valid psychological evidence that because
beliefs or viewpoints determine one’s perception of hostility, relying primarily on
subjective reports of offense can be very problematic. The College administration's
interest in suppressing these results was clear, given past disciplinary and KRS
Chapter 344 controversies.

45, On Thursday, February 22, 2018 Dean Berry summoned Dr. Porter and his
academic division chair to the Dean’s office, where Dean Berry advised Dr. Porter that
charges of “incompetence” would be brought against him. Pursuant to Faculty

. Manual procedure at its page 121, Dr. Porter asked to discuss the matter. Dean Berry
stated that the time for discussion had ended two days earlier when Dr. Porter had not
immediately withdrawn the Survey and apologized to the campus.

46. Dean Berry presented the charges against Dr. Porter to the Faculty Status
Committee (FSC) at a hearing that afternoon, that Dr. Porter did not know was taking

/ place. A majority concurred with the Dean and recommended termination. Dean
Berry claimed that the Survey was only an instrument of malicious retaliation against

Dr. Messer’s grievants. He did not inform the Committee of the survey’s academic

14
 

Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 71 of 406 - Page ID#: 76

value, The FSC hearing took place without notice to, or an appearance by, Dr. Porter,
The College engaged in no investigation of the charges against him before a majority of
' the FSC voted to support termination.

47. Shortly thereafter, President Roelofs summarily suspended Dr. Porter, and
the College reassigned his classes to other faculty members. It prohibited him from
communicating with students, labeled him as “dangerous” to the students, and
banished him from campus. During the ten weeks between the distribution of the
Survey and the eventual FAC hearing, President Roelofs and Dean Berry repeatedly
refused Dr. Porter’s requests that they specify the nature of the “danger” Dr. Porter
supposedly posed to others that justified his continuing suspension. The College
refused any conversation aimed at informally resolving the issues involved. It also
rebuffed Dr. Porter’s attempts to understand the nature of the charges against him.

48, The College administrators treated other faculty who posted surveys
completely differently from their treatment of Dr. Porter, In the spring semester of
2018, several other surveys, completed by the College campus community, similarly
studied campus attitudes and opinions. The College’s Institutional Review Board (IRB)
was riot involved, because the College interpreted that since the surveys did not
identify particular individuals (as Dr. Porter’s had not), they did not meet the
definition of “human subjects research”. The IRB did not review these surveys from
the Student Counseling Center and the Interracial Education Center, both led by
female faculty members, In Dr. Porter’s case, however, the College used an arbitrary .
and contradictory standard from other IRB procedures in the Faculty Manual to justify

_ President Roelofs’ decision to embargo the Survey data. Without allowing Dr. Porter
any opportunity to defend his work, the College prohibited him from using the Survey

data.

15
 

Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 72 of 406 - Page ID#: 77

49. In the midst of the controversy, the Berea College Student Government
Association (“SGA”} voted to award Dr. Porter its 2018 Student Service Award. While
notifying the College’s administration of his actions, Dr, F. Tyler Sergent, the husband
of Dr, Wendy Williams, a primary Porter grievant, and a junior faculty member, acting
in his role as faculty advisor to the SGA, emailed SGA members as “Faculty Advisor to
the SGA” attacking the award, and making false claims linking Dr. Messer, Dr.
Porter’s advocacy of Dr. Messer, and the Survey. Dr, Sergent’s emails threatened the
SGA board members with reprisal and retaliation by negative educational
repercussions if they went through with the award to Dr. Porter. See exhibited emails
between Dr, Sergent and student Yabsira Ayele (Exhibit 1). Though aware of Dr,
Sergent’s unlawful retaliation against the SGA, Dr. Porter, and Dr. Messer, the College
administration did nothing to investigate or repudiate Dr. Sergent’s unlawful
retaliation against Dr. Porter, or the unlawful retaliation against Mr. Ayele, or the
unlawful threats to SGA members. On the contrary, the College unlawfully enabled
Dr. Sergent’s retaliation by interpreting, without precedent or authority, that the SGA
award could not be given to a person charged with an offence. The College’s support
of Dr. Sergent’s behavior constituted specifically unlawful conspired retaliation

prohibited by KRS 344,280, and other applicable law.

'D. The College’s Wrongful Disciplinary Proceedings Against Dr. Porter,
Leading to His Termination.

50. Dean Berry and the Faculty Status Council on behalf of the College
ostensibly sought the termination of Dr. Porter under a section of the Faculty Manual
entitled “Professional Competence and Dismissal for Cause.” The College specified
charges against Dr. Porter for trial before the FAC, accusing him of “incompetence”

and also of {i) disclosing personal information of Dr. Williams, and harassing her, Dr.

16
 

Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 73 of 406 - Page ID#: 78

Wyrick, and Dr. Jones, (ii) retaliating against them for their participation in the prior
proceedings against Dr. Messer, (iti) causing them emotional distress, (iv) jeopardizing
trust in the process, and (v) perpetuating a hostile environment in the psychology
department. |

51. The Faculty Manual states: “Once the question of competence or
effectiveness has [alrisen, the Division Chair, the Academic Vice President and Dean of
the Faculty, and the faculty member shall discuss the matter in personal conference.”
See Faculty Manual, page 121. However, Dean Berry refused to allow any such
mediation of these issues.

52. At the FAC hearing, Dean Berry both prosecuted and acted as a witness
in the case against Dr. Porter, over Porter’s objection. Deam Berry had been involved
in, and had been criticized by Dr, Porter, about the proceedings against Dr. Messer, -
and the Dean also headed the College’s response to the Survey and its aftermath. The
Dean acted as a witness and the prosecutor at the FAC hearing, while also being the
direct supervisor of the FAC members concerning their compensation and the terms of
their employment at the College. This behavior was in clear conflict with
administrative due process.

53. At Dean Berry’s insistence and over Dr. Porter’s objections that the
Faculty Manual and adiinistrative due process required a standard of “clear and
convincing evidence,” the FAC adopted the minimal “preponderance of the evidence”
standard in the proceedings. The FAC allowed Dr. Porter only a single day to present
his defense rather than the two days he had requested, precluding Dr. Porter from
presenting all of his witnesses and evidence.

54. The grievants, Dr, Williams and Dr. Wyrick, did not-testify at the FAC

hearing, but submitted written witness statements concerning the events at issue and

17
 

Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 74 of 406 - Page ID#: 79

their alleged emotional distress resulting from the Survey and Dr. Porter’s acts and
statements in defense of Dr. Messer. Dr. Porter did not have opportunity to cross
examine Dr, Williams or Dr. Wyrick, or to serve any interrogatories on them. He
wished to inquire how each learned of the contents of the Survey, and what alleged
objections they had to its academic rigor and its appropriateness. Dr. Porter was
unable even to ask Dr: Williams as to why she publicized the Survey on Facebook. Dr.
Porter could not question Dr. Williams and Dr. Wyrick about the authenticity of their
émotional distress, or the nature of their alleged personal or professional harin, He
was not allowed to confront Dr. Williams about her wrongful identification of
individuals in her email post.

55, Dr. Porter defended his use and distribution of the Survey on the basis of
the College’s contractual promise of academic freedom as defined and guaranteed in
the Faculty Manual. Dr. Porter submitted written and telephonic testimony from
national experts familiar with the research the Survey represented. These experts
supported the use of situational judgment indexes (i.c., scenarios) composed of
incidents drawn from real life events.

56. At the hearing,’ one member of the FAC showed his preconceived bias by
likening Dr. Porter’s Survey to pouring gasoline in a dry forest, and then argued that
the inflammatory Facebook posting was the equivalent of someone dropping a match.
Later, that same FAC member compared the Survey and the grievants’ alleged harm to
that done to the Tuskegee inmates being infected with syphilis. Contrary to the
College’s policies, this FAC member failed to disclose his motives or conflict prior to
the proceedings. His metaphor, however, was commended in the FAC report.

57, Following the FAC report, Dr. Porter learned that two members of the FAC

committee had, contrary to Faculty Manual procedures and administrative due

18
 

Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 75 of 406 - Page ID#: 80

process, blatantly participated in biased and preconceived actions which disqualified
them from participating in adjudication of Dr. Porter’s case. In the first of such
instances, Dr, Ed McCormack, on February 20, 2018, along with Dr. lan Norris, and
Dr. Caryn Vazzana, who had been a Chair of the FSC committee that had
recommended Dr, Porter’s termination to the FAC, discussed together the charges
against Dr. Porter. Dr. Vazzana adamantly claimed that Dr. Porter’s survey was
wrong, Dr. McCormack asked: “ig this the consensus....all right.”

Dr. McCormack afterwards participated on the FAC that heard Dr. Porter’s
case. As a member of the FAC, the Faculty Manual requires his lack of bias and
preconceived opinion. He wrongfully failed to reveal his preconceptions, bias or ex
parte influence.

28. The second instance of blatant action contrary to the Faculty Manual and .
administrative due process involved Dr. Jay Baltisberger, Chair of the FAC that heard
Dr. Porter’s charges. On or about February 19, 2018, Dr. Baltisberger expressed his
clear bias and preconceived opinion that Dr. Porter had violated provisions of the
conduct code of the College by the publishing of the Psychology 210 class survey. He
advised the College administration, including President Roelofs, of his preconceptions.
Despite Dr. Baltisberger’s admitted bias, President Roelofs selected Dr. Baltisberger to
chair the FAC hearing panel that heard Dr. Porter’s charges!

| This, along with the inaction of Dr. Baltisberger, described in Paragraph 36, above,
were blatant violations of Faculty Manual procedures and administrative due process,
_ 59. The FAC Report submitted to President Roelofs found that academic
freedom did not protect the Survey. The FAC Report states that two conditions are
necessary for academic freedom protection at the College: {i) the speech must be made

in an academic occasion, and (ii) the participants must speak and conduct themselves

19
 

Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 76 of 406 - Page ID#: 81

in a manner consistent with the motives, methods, and ends of the academic
enterprise. The FAC found only that the survey was inconsistent with the “methods”
of the academic enterprise. This was contrary to both the procedures in the Faculty .
Manual, and to administrative due process.

60. The FAC Report relied on a factual error claiming that the Survey identified
Dr. Williams as having a “documented disability” pertaining to an alleged post-
chemotherapy cognitive impairment, The Survey’s reference to a “documented
disability” actually referred to Dr. Messer’s post-hearing diagnosis of having Attention

te

Deficit Hyperactivity Disorder, which manifested itself in the “impulsive”, “aggressively
oblivious”, and “erratic” behaviors about which the College accused Dr. Messer during
his KRS Chapter 344 proceedings as having exhibited in creating a hostile work
environment, Dr, Messer had no objection to this characterization by his “adviser.”

61, The FAC had cautioned the parties that written witness statements would
be given little weight, but the FAC Report relied frequently on the un-cross-examined |
written statements of Dr. Williams and of Dr. Wyrick describing their knowledge of and
reactions to the Survey, including the harm they allegedly suffered in response to it.

62. Despite Dean Berry’s arguments that Dr. Porter’s intentions did not matter
{as the Dean had also argued with respect to Dr. Messer), the FAC Report specifically
found that in creating and distributing the Survey Dr, Porter had not intented to
retaliate against the grievants in Dr. Messer’s proceedings. The FAC Report found that
it was Dr. Williams’ publicizing of the existence of the Survey to the campus
community which ignited the campus conflict. It excused Dr, Williams’ unlawful
retaliation by finding that the Survey was like a “match thrown into a dry forest.” The
FAC Report stated that “[tthough social media surely played a part in escalating the

backlash on the PSY 210 students, social media could only have done so after and in

20
 

Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 77 of 406 - Page ID#: 82

light of the [S]urvey’s dissemination.” This finding constitutes an unlawful “heckler’s
veto” of protected speech.

63. The FAC Report specifically found that Dr. Porter’s actions in pursuing
the Survey were properly based on academic principle. The FAC found that Dr. Porter
created and used the Survey in an academic setting for “a reasonable and proper
(albeit controversial) purpose”, The FAC acknowledged that criticism of the College’s
hostile environment procedures is a permissible topic of academic discussion and
inquiry, relevant to Dr. Porter’s PSY 210 Industrial / Organizational Psychology class.

64. The FAC Report faulted Dr. Porter for not “disclosing” to his PSY 210
students the factual events which served as the basis of the scenarios in the Survey.
In contradiction, the FAC Report criticized the Survey’s alleged disclosure of
“confidential information” to the campus community concerning the prior Dr. Messer
proceedings, and the alleged resulting harm to Dr. Porter’s colleagues. Accordingly,
while the FAC Report claimed that Dr. Porter’s “methods” precluded an academic
freedom defense, the stated basis for the FAC Report’s conclusion that Dr. Porter
should be terminated was that he “cannot be trusted” to handle “confidential”
information in the future and that “the personal conduct of Dr. Porter has hindered
his professional responsibilities to an extent” that he should be dismissed. No
criticism of Dr, Williams’ identification of individuals was mentioned.

65. Following the recommended action by the FAC, Dr, Porter appealed its action
to the President of Berea College, Dr. Lyle D. Roelofs. Prior ta Dr. Roelofs’ decision to
terminate Dr. Porter from the faculty, the College’s “Title IX Coordinator” {Le., civil
righta coordinator) contacted selected members of the campus community and asked
them to communicate directly with the College Administration, including Dr. Roelofs,

to express their wishes that Dr. Porter be terminated. At least eleven (11) persons,

21
 

Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 78 of 406 - Page ID#: 83

overwhelmingly female, responded to the Diversity Chair’s orchestrated effort to
wrongfully pressure Dr. Roelofs to terminate Dr. Porter.

The College intentionally hid from Dr. Porter the actions of the Diversity Chair,
and the letters written in response to those actions. The actions of these persons, and
the College’s response, constitute a wrongful conspiracy in violation of KRS 344.280,
and was wrongful retaliation in violation of KRS 344.280 (1}, and other applicable law,

The action by the diversity administrator and the communicants was in stark
contrast to Dr. Roelofs’ prohibition of Dr. Porter from having similar contact with
members of the campus community during the period of hts adjudication.

66. President Roelofs in a letter dated June 13, 2018 affirmed the FAC Report’s
recommendation and ordered Dr. Porter’s termination.

67. The Faculty Manual expressly states that there is no enforceable
guarantee of confidentiality in the College’s civil rights proceedings. See FM, page 92.
The only circumstance where confidentiality is guaranteed in such proceedings is
“fujpon receipt of a complaint of Sexual Violence.” President Roelofs’ concluding letter
in Dr, Messer’s case confirmed that the College administration knew this, by stating
that “I have scanned our policy documents in vain for any requirement of
confidentiality and so do not have the latitude to impose it,” This finding was
blatantly ignored in Dr. Porter’s case. |

68. Under the terms of the Faculty Manual, Dr. Porter had a right to appeal the
President’s decision to the Berea College Board of Trustees Executive Committee. He

_made such appeal.

69. On July 27, 2018 the College Executive Committee issued a Resolution

describing the possible grounds for reversal of Dr. Porter’s termination on appeal,

pursuant to the Committee’s duty to hear any such appeal as provided in the Faculty

22
Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 79 of 406 - Page ID#: 84

Manual and, as such, part of Dr. Porter’s employment contract. In pertinent part,
_ these grounds concluded that President Roelofs’ decision was not:
(i) In violation of Faculty Manual provisions;

(ii) In excess of the authority granted to the Faculty Appeals
Committee or the President in the Faculty Manual;

{ii) Without support of substantial evidence on the whole record;
iv) Arbitrary, capricious, or characterized by abuse of discretion;
eek

(vi} Prejudiced by a failure of

[a] any member of the Faculty Appeals Committee, prior
to the evidentiary hearing, or

[b] the President, prior to any involvement in the faculty « ~
disciplinary process, to disclose any conflict of
interest or bias which would prevent the faculty
' member or Berea College from receiving an impartial
evidentiary hearing or decision; or

(vi) Deficient as otherwise provided by the Faculty Manual or Berea
College policies,

70. In his appeal, Dr. Porter pointed out the obvious contradiction between the

 

stated basis for his termination and the lack of any confidentiality requirements. He
also argued, in pertinent part, that: {i) his termination violated his right to academic
freedom, {ii} the Dean’s failure to allow mediation prior to bring charges against Dr.
Porter was contrary to the terms of the Faculty Manual, (iti) the Dean’s multi-part role
as participant, witness, and prosecutor violated Dr. Porter’s right under the Faculty |
Manual to fundamental fairness in the termination proceedings, (iv) the FAC’s denial
of Dr. Porter’s right to confront all of the witnesses against him was contrary to the
terms of the Faculty Manual and administrative due process; and {v) that the

Committee use of the preponderance of the evidence standard violated his rights

 

23

 
 

Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 80 of 406 - Page ID#: 85

under the Faculty Manual and administrative due process. In summation, the
proceedings against Dr. Porter were a sham, a show trial.

71. Nonetheless, the Executive Committee affirmed President Roelofs’ decision,
and Dr, Porter’s employment at Berea College officially ended on September 30, 2018.

72. Asa result of the College’s false charges against him, his suspension and
banishment from campus, and his ultimate termination, Dr. Porter has suffered severe
humiliation, embarassment, stress and mental anguish, manifesting in a stroke
(cerebral vascular accident) he suffered on November 12, 2018, when he was treated
im the emergency room of St. Joseph Berea Hospital, transferred via ambulance to the
Neurological Intensive Care Unit and St Joseph Lexington Hospital, and released on
November 14th, 2018. Dr. Porter’s consequent prolonged stress and mental anguish

has also contributed to his high blood pressure and greatly disturbed sleep patterns.

F, Dr. Porter’s Contractual Rights to Continued Employment,

Academic Freedom, and Administrative Due Process According to
the Faculty Manual.

73. Asa tenured member of the College faculty, Dr. Porter had an employment
contract with the College which was subject to automatic annual renewal. The last
executed annual employment contract the College provided to Dr. Porter was dated
June 1, 2018, which stated in part that he was re-hired for the school year 2018-2019
at a small increase in salary. This letter made no reference to, or qualification about,
Dr. Porter termination. It creates an estoppel on actions to terminate Dr. Porter (See
Exhibit 2).

74, Dr. Porter’s employment contract expressly stated that it was subject to the
terms of the Berea College Faculty Manual (“the Faculty Manual”), which sets forth the

College’s policies on appointment, promotion, tenure, academic freedom, non-

24
 

Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 81 of 406 - Page ID#: 86

discrimination, harassment, retaliation, sexual misconduct, and KRS Chapter 344
proceedings, as published on the College’s website at http:/ /catalog.berea.edu
/en/Current/Faculty-Manual.

. 75. As a tenured member of the faculty, Dr. Porter was entitled to continued
employment and the protection of academic freedom at the College according to the
Faculty Manual, except for a showing of “adequate cause” for his termination:

A tenured appointment represents Berea College’s commitment to
academic freedom, and its trust in the appointee’s promise as teacher
and scholar. The granting of tenure is not automatic; it is the result of a
considered judgment that the faculty member will make a significant,
long-term contribution to the fulfillment of the College’s purposes.
Tenure 1s a continuous appointment. Ht continues until (1) the appointee
resigns or retires, or chooses to reduce teaching responsibilities below
one-half of a normal teaching load, or (2) a situation develops that is

demonstrably adequate cause for discontinuation of the appointment.

Academic freedom is essential to the College’s success in meeting its

educational obligations to its students and the larger society. A well-

conceived and soundly administered tenure system is considered the

best means to assure such freedom. (Emphasis added}. -

76. The Faculty Manual states that the specific principles of academic freedom
are substantially based on “[t]he substance and the wording of this statement are
drawn in part from the 1940 Statement of Principles on Academic Freedom and
Tenure, developed by the Association of American Colleges and the American
Association of University Professors” (AAUP), and that each faculty member is entitled
to academic freedom in the classroom and in his or her research:

This statement summarizes the understanding between the faculty and

administration of Berea College on the principles and practices of
academic freedom at this institution...

wou &

Freedom in the Classroom

The faculty member is entitled to freedom in the classroom and should

_ be supported by the College administration and colleagues in its exercise.
Academic freedom, however, carries with it duties correlative with rights.
In exercising freedom in discussion of the subject matter, the faculty

25
 

Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 82 of 406 - Page ID#: 87

member should be careful not to introduce controversial matter which
has no relation to the subject. This should not be narrowly construed,
but the faculty member has a responsibility to the entire College

community to refrain from habitually substituting extraneous materials
for the proper subject. matter of the course.

Freedom of Research

Freedom of research is fundamental to the advancement of truth, The
faculty member is entitled to full freedom in ordering and recommending
library materials, presenting a variety of perspectives, and in research
and in the publication of the results...

Ke

{Emphasis added},

77. In its report upon Dr. Messer’s appeal in the prior disciplinary proceedings,
the FAC outlined the College’s interpretation of its academic freedom policy which it
applied in its Report on Dr. Porter’s case:

Two conditions must be met ... to create an “environment that is
protected by academic freedom”: {1} it must be an academic occasion,
and (2) the participants must speak and conduct themselves in a manner
consistent with the motives, methods, and ends of the academic
enterprise.

... Where the academic purpose is not apparent or where the academic
purpose is plainly not significant enough to warrant the offense, it will be

' safe to conclude that the speaker has not been conducting himself or
herself in a manner consistent with the motives, methods, and ends of
the academic enterprise.

_.. {T]he academic enterprise, as understood by the Committee
presumes that no subjects are inherently taboo or off-limits because they
are ‘objectively offensive’; and it nurses no phobic aversion to
controversial topics or strong emotions.

' The content and/or viewpoint of speech by Jitself] will very seldom, if
ever, disqualify speech from protection by academic freedom. In
intramural academic occasions, self-disqualification occurs when a
speaker departs from an academic agenda to further personal grievances,
animosities, or grudges; to exert power for private gain or satisfaction; to
advocate {rather than to analyze) partisan political causes; to stage an
emotional catharsis before a captive audience; to browbeat or shame
interlocutors into submission, acquiescence, or agreement; in short, to
pursue any ulterior purpose likely to thwart the motives, methods, and
ends of the academic enterprise. (Emphasis added).

26
 

Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 83 of 406 - Page ID#: 88

78, The Faculty Manual states the College’s “Harassment Policy” and expressly
subjects the policy to a balancing test in favor of a faculty member’s right to academic
freedom:

Harassment prohibited by this policy includes verbal or physical conduct
that, because of its severity and/or persistence, substantially interferes
with the mutual respect and collegiality afforded all individuals at Berea
College. In particular, harassment may include verbal or physical
behavior directed at an individual that is abusive of that individual’s
distinguishing characteristics, including race, gender, age, religion,
sexual orientation, or national origin, to such an extent as to
substantially interfere with the individual's werk or education or
adversely affect one’s living conditions.

In prohibiting harassment in all its forms, Berea seeks to preserve and

enhance academic freedom for all members of the campus community.
Nothing in this policy is intended to limit the freedom of inquiry,

teaching, or learning necessary to the College’s educational purposes, or
to inhibit scholarly, scientific, or artistic treatment of subject matter

appropriate to an institution of higher education.
(Emphasis added).

79, The Faculty Manual specifies the promised procedures in the formal
hearing process in the event a complaint is made against a faculty member for
conduct in violation of civil rights, and makes clear that an accused has the right to
confront all witnesses under the College’s incorporated AAUP standards. The AAUP
burden of proof is set at “clear and convincing evidence” which, as stated in Paragraph
74 above, has been incorporated in the College’s Faculty Manual. There is no right to
confidentiality for any participant in the proceedings including criticisms of or by Dr.
Porter. Specifically:

Resolving Complaints through the Formal Hearing Process

dokk

4, Except in extraordinary circumstances, the respondent is entitled
to confront his or her accuser and any witnesses at the hearing. The
tight of confrontation may be waived by the absence or gross misconduct
of the respondent. .

kook

27
 

Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 84 of 406 - Page ID#: 89

General Guidelines

1. In the reporting, investigating, and hearing of alleged Violations,
every effort shall be made to ensure confidentiality and the privacy of the
parties involved, but complete confidentiality cannot be guaranteed,
particularly if formal charges are filed. Requests for confidentiality shall
be addressed to and decided by the College’s Title IX Coordinator. At all
stages, investigations, administrative hearings, and formal hearings
complaints are to be handled discreetly and expeditiously. Every effort
will be made to contain hearsay and to minimize the potential for
harmful effects on the individuals involved and the College community.

2, Both the complainant and the respondent shall be assured of fair
treatment throughout the investigation, administrative hearing and

formal hearing processes. Retaliation or intimidation by either party is
prohibited by law and College policy; neither will be tolerated. Any such

retaliation or intimidation is subject to disciplinary action up to and

including termination or expulsion.
{Emphasis added}.

80. In the stated procedure in a proceeding for dismissal with cause, the
Faculty Manual provides that the College will provide the accused with the right to
confront any witnesses against him, except where there are “unusual” or “urgent”
reasons to take a witness’ written statement:

The faculty member and advisor should have the opportunity to question

all persons who testify orally and to confront all who testify adversely.

When unusual and urgent reasons move the Committee to deny this

opportunity, or when the knowledgeable person cannot appear, the

identity of the person, as well as the person's statements, should
nevertheless be disclosed to the faculty member. Subject to these
safeguards, statements may, when necessary, be taken outside the
hearing and reported to it. (Emphasis added}.

In Dr. Porter’s case, no findings of “unusual” or “urgent” reasoning were
made for allowing the two (2) most crucial witnesses, Drs, Williams and Wyrick,
to submit written statements.

81. The Faculty Manual defines “retaliation” for the purposes of the College’s

Sexual Harassment Policy” and “Sexual Misconduct Policy” as “[t]he act of seeking | .

28
 

 

Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 85 of 406 - Page ID#: 90

revenge upon another person.” The FAC specifically found that Dr. Porter had not
committed this act.

82. The Faculty Manual includes the College’s “Nondiscrimination Policy,” and
its “Community Aspirations Statement” provides that "[h]indrances to dialogue and
free expression can very much impede learning. The concept and application of
academic freedom at Berea College protect these values and are articulated in the
Faculty Manual.” The “Community Aspirations Statement” further provides that
“[t]his statement does not mandate these values and is not intended to restrict any
person's conscience or academic or personal freedoms.”

83. The Faculty Manual states the following possible grounds for the
termination of a faculty member for “incompetence” in the performance of his duties:

The following are considered adequate cause for dismissal of tenured

faculty, or of faculty under term appointment before the appointment

expires:

* Demonstrated incompetence or dishonesty in teaching or research,
Substantial, persistent and demonstrated neglect of professional
responsibilities or failure to observe the terms of appointment to the
faculty, .

* Personal conduct which demonstrably hinders fulfillment of
professional responsibilities. ,

.* Infirmities serious enough to qualify for total disability payments

under the College’s disability plan and/or social security.

84. These abovestated protections were not accorded Dr. Porter.

i
RRR ANER ERA A AAR CK

‘IL CAUSES OF ACTION
COUNT I:
‘ Breach of Contract for Suspension from Employment in Violation
of the Required Due Process, and Dr. Porter’s Academic Freedom
85. Paragraphs 1-84 are hereby restated and incorporated by reference.
86. The Faculty Manual, which is part of Dr. Porter’s employment contract with

the College, states that during proceedings for termination for cause “the faculty

29
 

Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 86 of 406 - Page ID#: 91

member shall be suspended only if continuance threatens immediate danger to

persons or property.” (Emphasis added}.
87. In the present case, after Dean Berry initially charged Dr. Porter, President

Roelofs summarily suspended Dr. Porter and barred him from campus without any
prior notice nor any evidence or reasonable basis to determine that he posed any
“immediate danger to persons or property.” This was a forbidden “prior restraint.” It
was forbidden by both clear language in the Faculty Manual and by administrative
due process. Neither President Roelofs nor Dean Berry specified to Dr, Porter the
nature of any such “immediate danger” he may pose and refused to discuss the Survey
with him or to convene any mediation between the parties about the controversy.

88. The College’s unfounded suspension and banishment of Dr. Porter from
campus needlessly tarnished his reputation, denied him access to materials needed to
defend himself, and interfered with his academic work by denying his access to crucial
resources such asa library, licensed computer software, and his own office.

89. The College’s unfounded suspension and banishment of Dr. Porter from
campus, without the opportunity for mediation, created a presumption of his guilt,
impeded his ability to defend myself, and strongly prejudiced the case against him’
prior to the FAC hearing.

90. The College suspended Dr. Porter from employment, banished him from
campus, and refused mediation in breach of his employment contract and the terms of
the Faculty Manual. |

91, Dr. Porter’s employment contract and the Faculty Manual guarantee him
the right of academic freedom in the classroom and in his research, when such speech
and conduct pertains to an academic occasion and is made in a manner consistent

with the motives, methods, and ends of the academic enterprise.

30
 

Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 87 of 406 - Page ID#: 92

92. Dr. Porter, at all pertinent times, created and distributed the Survey
pursuant to legitimate academic inquiry and in a manner consistent with the motives,
methods, and ends of the academic enterprise. Particularly, he tendered the Survey to
the required persons for vetting prior to its release, and received no feedback
forbidding its release. Accordingly, all of Dr. Porter’s speech and conduct associated
with or related to the creation and distribution of the Survey was protected under his
right to academic freedom and free speech under his employment contract and the
terms of the Faculty Manual.

93. The College denied Dr. Porter his right to academic freedom and free speech
by bringing false charges of “incompetence” against him, suspending him, and
banishing him from campus in breach of his employment contract and the terms of

| the Faculty Manual. |

04, Dr, Porter has suffered and will continue to suffer substantial harm as a
direct result of the College’s breaches of contract, including but not limited to his
reputation, loss of income and benefits, physical injury, and emotional distress and

mental anguish.

COUNT II:
Breach of Contract for Termination of Dr. Porter’s Employment

after the College’s Denial of the Required Administrative Due Process.

95. Paragraphs 1-94 are hereby restated and incorporated by reference.
96. The College’s unfounded suspension and banishment of Dr. Porter, without
proper notice, without the opportunity for mediation, without any reasonable basis or
evidence that Dr, Porter was an “irnmediate danger to persons or property” on campus,

and without affording him any due process with a reasonable investigation,

31
 

 

Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 88 of 406 - Page ID#: 93

specification of charges, discovery of evidence, or opportunity to defend himself, was in
breach of his employment contract and the terms of the Faculty Manual.

97, The FAC Chair advised Dr. Porter prior to the hearing that the FAC would
give “little weight” to written witness statements. This was not done.

98, The charges brought against Dr. Porter at the FAC hearing involved alleged
“incompetence” but also accused him of specific violations of the College’s civil rights
policies concerning harassment, creation of a hostile work environment, and
retaliation.

99, The grouping or conflation of charges seeking Dr. Porter’s dismissal for
cause based on “incornpetence” while also accusing him of violations of the College’s
civil rights policies on harassment, creation of a hostile work environment, and
retaliation accordingly rendered the FAC hearing a proceeding under and subject to
the requirernents of both the dismissal with cause and the civil liberty hearing
procedures set forth in the Faculty Manual,

100. In breach of the Faculty Manual’s promise that Dr. Porter would be able to
confront all witnesses against him at the FAC hearing, the College terminated Dr.
Porter’s employment without allowing him to confront or cross examine his main
accusers, Dr. Williams or Dr. Wyrick, who instead only submitted written statements
to the FAC about the alleged hostile work environment in the psychology department,
the alleged sexual harassment and retaliation against them, and the alleged harm and
emotional distress they suffered as a result, The grievants did not allege or offer to
prove any “unusual” or “urgent” circumstances which would allow them to not testify
in person.

101. The FAC Report then frequently referred to Dr, Williams’ and Dr, Wyrick’s

written testimony in concluding that Dr. Porter’s Survey had caused them professional

32
 

Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 89 of 406 - Page ID#: 94

and personal harm and emotional distress, contrary to the FAC’s stated promise to
place little weight on such statements and in breach of Dr, Porter's right under his
employment contract and the Faculty Manual to confront and cross examine the
witnesses against him.

102. Dean Berry was a participant in the prior hostile environment
proceedings against Dr. Messer and was also an actor in and witness of the events and
circumstances involved in the termination proceedings against Dr. Porter. The Dean
served as a witness and the prosecutor at the FAC hearing, while also being the direct
supervisor of the FAC members concerning their compensation and the terms of their
employment at the College. This was over Dr. Porter’s written objection., and was a
blatant violation of the Plaintiffs administrative due process.

103. The Faculty Manual states that the College’s stated procedures in a
termination proceeding against a faculty member “are intended to insure fair process.”
See FM, page 129.

104. However, the College allowed Dean Berry to assume the multi-part role
as participant, witness, and prosecutor in the termination proceedings against Dr.
Porter in violation of Dr. Porter’s right to fundamental fairness in the proceedings
under the terms of his employment contract, the Faculty Manual, and the Executive
Committee Resolution, at Items (i) ~ (iv).

105. Also, at least three members of the FAC displayed a previously
undisclosed and unfair prejudgment and bias against Dr. Porter’s defense at the
hearing. See paragraphs 36, and 56-58 above, showing egregious violation of Dr.
Porter’s right to fundamental fairness proceedings under the terms of the Faculty

Manual and the Executive Committee Resolution, at its Items {iii) - (iv).

33
 

 

Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 90 of 406 - Page ID#: 95

106, The College denied Dr. Porter his guaranteed administrative due process
throughout the termination proceedings against him in breach of his employment
contract, the terms of the Faculty Manual, and the Executive Committee Resolution.

107, Dr. Porter has suffered and will continue to suffer substantial harm as a
direct result of the College’s breaches of contract, including but not limited to
irreparable harm to his reputation, loss of income and benefits, physical injury, and
emotional distress and mental anguish.

COUNT III:

Breach of Contract for Termination of Dr. Porter’s Employment

in Violation of His Academic Freedom.
| 108. Paragraphs 1-107 are hereby restated and incorporated by reference.

109, Dr, Porter’s employment contract and the Faculty Manual offered him
continued employment under a guarantee of tenure, absent an “adequate cause” for
his termination, and the College breached his employment contract by terminating
him without adequate cause.

110. Dr: Porter’s employment contract and the Faculty Manual guarantee him
the right of academic freedom in the classroom and in his research, when such speech
and conduct pertains to an academic occasion and is made in a manner consistent
with the motives, methods, and ends of the academic enterprise.

111. Dr, Porter, at all pertinent times, created and distributed the Survey
pursuant to legitimate academic inquiry and in a manner consistent with the motives,
methods, and ends of the academic enterprise. Accordingly, all of Dr, Porter’s speech
and conduct associated with or related to the creation and distribution of the Survey

_ was protected under his right to academic freedom under his employment contract,
the terms of the Faculty Manual, and the Executive Committee Resolution, at Items {i)
— (iv), and his right to free speech.
34
 

 

Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 91 of 406 - Page ID#: 96

112. The College denied Dr. Porter his right to academic freedom throughout
the termination proceedings against him in breach of his employment contract, the
terms of the Faculty Manual, and the Executive Committee Resolution,

113. Dr. Porter has suffered and will continue to suffer substantial harm as a
direct result of the College’s breaches of contract, including but not limited to
irreparable harm to his reputation, loss of income and benefits, physical injury, and

emotional distress and mental anguish.

COUNT IV:
: Violations of the KCRA for Employment Discrimination.

114. Paragraphs i-113 are hereby restated and incorporated by reference.

115. The College has participated in and supported a pattern and practice of
illegal discrimination based on age, race, and sex against white males over the age of .
40 in the College’s employment, discipline, and termination of members of the faculty
in the psychology department and in the overall faculty of the College,

116, As part of this pattern and practice and because of the illegal
discriminatory animus against Dr. Porter on the part of President Roelofs and Dean
Berry, and due to the severe personal and political coercion of other College faculty
members and administrators, with the knowing participation of the College, the
College intentionally discriminated against Dr. Porter in suspending him, banishing
him from campus, and ultimately terminating his employment without adequate cause |

and based on his age, race, and sex in violation of KRS 344.040(1)(a).

A. Discrimination Based on Age.

i117. Paragraphs 1-116 are hereby restated and incorporated by reference.

35
 

Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 92 of 406 - Page ID#: 97

118. Dr. Porter is a 69-year-old, white male.

119, Under KRS 344.040(1)}(a) “fi]t is an unlawful practice for an employer: (a)
To fail or refuse to hire, or to discharge any individual, or otherwise to discriminate
against an individual with respect to compensation, terms, conditions, or privileges of
employment, because of the individual's [age forty (40) and over].”

120, ‘The College, in furthering its prior pattern of age discrimination,
intentionally discriminated against Dr. Porter because of his age and in violation of
KRS 344.040(1}{a} when the College brought false charges of “incompetence” against °
him, suspended him, and banished him from campus without any evidence of showing
that he posed any “immediate danger to persons or property.” |

121. The Faculty Manual expressly states that there is no enforceable
guarantee of confidentiality in the College’s civil rights proceedings. The only
circumstance where confidentiality is guaranteed in such proceedings is “[ujpon
receipt of a complaint of Sexual Violence.” President Roelofs’ concluding letter in Dr. .
Messer’s case confirmed the College administration knew this by stating that “I have
scanned our policy documents in vain for any requirement of confidentiality and so do
not have the latitude to impose it.”

122. The College intentionally discriminated against Dr. Porter because of his |
age and in violation of KRS 344,040(1)(a) when the College brought false charges of
“incompetence” against him and terminated him on the pretext that he had allegedly
violated a fabricated requirement for all participants in the Coilege’s civil rights
proceedings to maintain confidentiality, and specifically concerning Dr. Porter’s
knowledge of and involvement in the prior proceedings against Dr. Messer. The
College knowingly and unlawfully treated Dr. Porter differently from and less favorably |

than other similarly situated, younger employees, and differently and less favorably

36
Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 93 of 406 - Page ID#: 98

than person who supported Dr. Messer’s punishment, and condoned the unlawful
discriminatory treatment of other faculty who participated as grievants against Dr.
Messer and, later, against Dr. Porter.

123. Dr. Porter has suffered and will continue to suffer substantial harm as a
direct result of the College’s illegal discrimination based on age in violation of KRS
344,040(1)(a), including but not limited to irreparable harm to his reputation, loss of
income and benefits, physical injury, embarassment, humiliation, emotional distress,

and mental anguish,

B. Discrimination Based on Race.

124. ° Paragraphs 1-123 are hereby restated and incorporated by reference.

125, Dr. Porter is a 69-year-old, white male.

126, Under KRS 344,040(1)(a) “[i]t is an unlawful practice for an employer: (a)
To fail or refuse to hire, or to discharge any individual, or otherwise to discriminate
against an individual with respect to compensation, terms, conditions, or privileges of
employment, because of the individual's frace]”

127. The College, in furthering its prior pattern of race discrimination,
intentionally discriminated against Dr. Porter because of his race and in violation of
KRS 344.040(1)(a) when the College brought false charges of “incompetence” against
him, suspended him, and banished him from campus without any evidence of showing
that he posed any “immediate danger to persons or property.”

128. The Faculty Manual expressly states that there is no enforceable
guarantee of confidentiality in the College’s civil rights proceedings. The only
circumstance where confidentiality is guaranteed in such proceedings is “[u]pon

receipt of a complaint of Sexual Violence.” President Roelofs’ concluding letter in Dr.

37

 

 
Case: 5:19-cv-00455-KKC Doc#: 1-1 Filed: 11/18/19 Page: 94 of 406 - Page ID#: 99

Messer’s case confirmed the College administration knew this by stating that “I have
scanned our policy documents in vain for any requirement of confidentiality and so do
not have the latitude to impose it.”

129. The College intentionally discriminated against Dr. Porter because of his
race and in violation of KRS 344.040(1)(a) when the College brought false charges of
“incompetence” against him and terminated him on the pretext that he had allegedly
violated a fabricated requirement for all participants in the College’s Civil Rights
proceedings to maintain their confidentiality and specifically concerning Dr. Porter’s
knowledge of and involvement in the prior proceedings against Dr, Messer. The College
knowingly and unlawfully treated Dr. Porter differently and less favorably than
similarly situated non-white employees, and differently and less favorably from
persons who supported Dr. Messer’s punishment, and condoned the unlawful
discriminatory treatment of other faculty who participated as grievants against Dr,

‘Messer, and, later, against Dr. Porter.

130. Dr. Porter has suffered and will continue to suffer substantial harm asa |
direct result of the College’s illegal discrimination based on race, un violation of KRS
344,040(1}{a}, including, but not limited to, irreparable harm to his reputation, loss of
income and benefits, physical injury, injury to his reputation, embarassment,

hurniliation, emotional distress, and mental anguish.

C. Discrimination Based on Sex
131. Paragraphs 1-130 are hereby restated and incorporated by reference.
132. Dr. Porter is a 69-year-old, white male.

133. Under KRS 344.040(1)(a) “[ijt is an unlawful practice for an employer: {a)

 

To fail or refuse to hire, or to discharge any individual, or otherwise to discriminate

38

 
 

Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 95 of 406 - Page ID#: 100

against an individual with respect to compensation, terms, conditions, or privileges of
employment, because of the individual's [sex]”

134, The College, in furthering its previous pattern of sex discrimination,
intentionally discriminated against Dr. Porter because of his sex and in violation of
KRS 344.040(1)(a) when the College brought false charges of “incompetence” against
him, suspended him, and banished him from campus without any evidence of showing
that he posed any “immediate danger to persons or property.”

135, The Faculty Manual expressly states that there is no enforceable
guarantee of confidentiality in the College’s civil rights proceedings. The only
circumstance where confidentiality is guaranteed in such proceedings is “fujpon
receipt of a complaint of Sexual Violence.” President Roelofs’ concluding letter in Dr,

_Messer’s case confirmed the College administration knew this by stating that “I have
scanned our policy docurments in vain for any requirement of confidentiality and so do
not have the latitude to impose it.”

136. The College intentionally discriminated against Dr. Porter because of his
sex and in violation of KRS 344.040(1)(a} when the College brought false charges of
“incompetence” against him and terminated him on the pretext that he had allegedly
violated a fabricated requirement for all participants in the College’s civil rights
proceedings to maintain their confidentiality and specifically concerning Dr. Porter’s
knowledge of and invotvement in the prior proceedings against Dr. Messer. The
College knowingly and unlawfully treated Dr. Porter differently and less favorably than .
other similarly situated female faculty, and differently and less favorably from persons

‘ who supported Dr. Messer’s punishment, and condoned the unlawful discriminatory
treatment of other faculty who participated as grievants against Dr. Messer, and, later,

against Dr. Porter.

39
 

Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 96 of 406 - Page ID#: 101

137. Dr. Porter has suffered and will continue to suffer substantial harm as a
‘ direct result of the College’s illegal discrimination based on sex in violation of KRS
344.040(1)(a), including but not limited to irreparable harm to his reputation, loss of
income and benefits, physical injury, injury to his reputation, embarassment,

humiliation, emotional distress, and mental anguish.

COUNT V:
Violation of the KCRA for Illegal Retaliation

138. Paragraphs 1-137 are hereby restated and incorporated by reference.

139, Under KRS 344,280{ 1) “[i]t shail be an unlawful practice for a person, or
for two (2) or more persons to conspire: (1) To retaliate or discriminate in any manner
against a person because he has opposed a practice declared unlawful by this chapter,
or because he has made a charge, filed a complaint, testified, assisted, or participated
in any manner in any investigation, proceeding, or hearing under this chapter...”

140. Dr. Porter acted as Dr. Messer’s “adviser” throughout his hostile
environment hearing and appeals, ds allowed under the Faculty Manual. Dr. Porter
argued that Dr. Messer’s alleged infractions were neither severe nor pervasive enough
to create a “hostile workplace environment” on the basis of sex or to warrant the .
punishments levied against him. Dr. Porter, during the proceedings regarding Dr.
Messer before the CCHB and the FAC, and in correspondence with President Roelofs
and with Dean Berry and in a letter to administrators at the campus, expressed his
disappointment with the unfairness of the College’s processes and the result in Dr.
Messer’s case, thereby antagonizing the College’s administration as well as the
prievants who had placed the charges against Dr. Messer. This animus is blatantly
expressed in the postings by Dr. Sergent and Dr. Williams, in which the College

conspired and enabled.

40
 

 

Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 97 of 406 - Page ID#: 102

141. The College intentionally retaliated against Dr. Porter because of his
participation in Dr. Messer’s defense in the proceedings against him and because of
Dr. Porter’s verbal and written criticism of the College’s civil liberties procedures in
general, the College’s Civil Liberties proceedings against Dr. Messer in particular, and
of the roles and actions President Roelofs and Dean Berry took with regard to both and —
in violation of KRS 344.280(1), when the College brought false charges of
“incompetence” against him, suspended him, and banished him from campus without
any evidence of showing that‘he posed any “immediate danger to persons or property.”
The College, particularly, enabled the retaliation against Dr. Porter by Dr. Williams
and Dr. Sergent, generally, and particularly because of his defense of himself and Dr.
Messer as older white males. |

142. The Faculty Manual expressly states that there is no enforceable
guarantee of confidentiality in the College’s hostile environment proceedings. The only
circumstance where confidentiality is guaranteed in such proceedings is “fujpon
receipt of a complaint of Sexual Violence,” President Roelofs’ concluding letter in Dr,
Messer's case confirmed the College administration knew this by stating that “I have
scanned our policy documents in vain for any requirement of such confidentiality and
so do not have the latitude to impose it.”

143. The College intentionally retaliated against Dr. Porter because of his
participation in Dr. Messer’s defense in the proceedings against him and because of
Dr. Porter’s verbal and written criticism of the College’s civil rights procedures in
general, the College’s hostile environment proceedings against Dr, Messer, in
particular, and of the roles and actions President Roelofs and Dean Berry took with
regard to both and in violation of KRS 344.280(1), when the College brought false

charges of “incompetence” against him and terminated him on the pretext that he had

41
 

Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 98 of 406 - Page ID#: 103

allegedly violated a fabricated requirement for all participants in the College’s civil
rights proceedings to maintain their confidentiality and specifically concerning Dr.
Porter’s knowledge of and involvement in the prior proceedings against Dr. Messer.
The College’s treatment of Dr: Porter was directly retaliatory against him because of
his defense of Dr. Messer, and, later, himself, as an older white male.

144, Dr. Porter has suffered and will continue to suffer substantial harm as a
direct result of the College’s illegal retaliation against him in violation of KRS
344.280(1), including but not limited to irreparable harm to his reputation, loss of

"income and benefits, physical injury, injury to his reputation, embarassment,
husniliation, emotional distress, and mental anguish.

145. So far as is known, this Complaint implicates only Kentucky state law,
inchiding the KCRA, state contract law, and the Kentucky State Constitution. No

known federal claims are raised herein,

42
 

 

Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 99 of 406 - Page ID#: 104

WHEREFORE, Dr. Porter hereby respectfully requests this Court enter

Judgment against the Defendant on each and all counts in this Complaint and for the

following relief, including, but not limited to:

1. Injunctive relief under KRS 344.450 ordering the College to reinstate Dr.

Porter in his position as a tenured professor in the College’s psychology department

with full reinstatement of his rights under his tenured employment contract, including

his salary and benefits, and with full restitution of his lost income and benefits, with

interest thereon;

2, Compensatory damages under KRS 344.450, in an amount in excess of the

minimum jurisdictional limits of this Court, including but not limited to:

oho Op

Back pay.

Front pay.

Lost employment benefits.

Lost future employment benefits.

Damages for injury to reputation, embarrassment,
humiliation, physical and emotional distress and mental
anguish, including all damages for any manifestation of
physical injury resulting from the above. .
Interest at the legal rate from October 1, 2018.
Reasonable costs and attorney’s fees.

All other equitable and legal relief which this Court deems
just and due.

3. Plaintiff specifically requests trial by jury on all issues so triable.

Respectiully Submitted,

Joly egcley
hes JOHN F. LACKEY
4 West Main Street
chmond KY 40475
(859) 575-7206
lackeylaw@att.net

ohne A Dead

HON. DEBRA DOSS Z
108 Pasadena Dr.

 

Lexington, Kentucky 40503
(859) 260-1980
debra.doss@qx.net
Attorneys for the Plaintiff

43
 

Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 100 of 406 - Page ID#: 105

WRI RAR RTE

CERTIFICATE OF SERVICE

I ner certify that I have served a trye copy of spe foregoing FIRST AMENDED
WARS WR, dud Cw, 334 34
companion the following wy first class mail:

Berea College

c/o Dr. Lyle R. Roelofs, President
Lincoln Halt

CPO 2182

Berea, KY 40404

_ The defendant is not now being represented by
voce of record,

Cli th. ake hig

fa JOHN F. LACKBY -

oh West Main Street
Richmond KY 40475
(859) 575-7206 ©
lackeylaw@att net.

Dudua A. Dons

HON. DEBRA DOSS
_108 Pasadena Dr. Tobe
Lexington, Kentucky 40503
(859) 260-1980
debra.doss@qx.net

Attorneys for the Plaintiff
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 101 of 406 - Page ID#: 106

Exhibit 1

Have heard that SGA did vote for Porter to receive SGA 2017-18 Outstanding
Service Award but administration decided Porter was ineligible because he had
been placed on suspended status by executive action and that when the college
policy states “faculty member” it means “faculty member in good standing” [i.e.,
not suspended).

From: Tyler Sergent Sent: Monday, April 9, 2018 12:09 AM

To: Yabsira H. Ayele ,

Ce: Osvaldo Flores; Rachel S. Vagts; Sierra N. Turner: Kelley 5. Farley; Martin Kameya
Subject: Re: Concern about SGA service award

Yabsira,

Until you actually know something about the situation, there is no basis for debate or
dialogue. 1 voiced my advice as part of my role as elected SGA faculty advisor. Again, I
am not the only one, and so you need to include Rachel Vagts in your messages,
Clearly you have no interest in my advice or the advice of your other faculty advisor,
both of whom know much more than you about a great many things directly related to
this situation. So I hope you at least listen to those around you among the SGA
leadership who are wiser and better informed.

One last bit of advice: I would caution you against burning bridges this early in your
education, particularly for the wrong side of a cause.

Do not email me again regarding this.issue.

Dr. Sergent

 

¥F, Tyler Sergent, Php
Assistant Professor
General Studies and History

 

 

From: Yabsira H. Ayele Sent: Sunday, April 8, 2018 11:51 PM
To: Tyler Sergent Subject: Re: Concern about SGA service award

You are entitled your opinions I am entitled to mine.

Out of the 3 nominees, Dave was recognized as the most noteworthy. I urge you to let
the students choose who served the students best. ;

J am disappointed in your objection and I believe they are without merit because I do
not believe you have read the nominations. The college body nominated and we chose
on behalf of them as elected officials.

1 quote you the definition of a Biggot: “a person who is obstinately or intolerantly
devoted to his or her own opinions and prejudices; especially: one who regards or treats
the members of a group with hatred and intolerance",

‘lam not inviting a debate with you or anyone else who would defend the unethical
actions of David Porter--they are indefensible just like racism and any other of form
discrimination--or any other faculty member who has caused harm to other members of
our community" ,

 

 

 
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 102 of 406 - Page ID#: 107

If you are willing to disseminate information, when the persons aforementioned, do not
have the ability to defend themseives, is wrong, and that. is unethical. To threaten me is
unethical, 1 do not know the entire situation and you don't either. My point is with the
information available to the general public the nominations were brought forth and
democracy prevailed. If next, you say democracy is unethical then I cannot emphasize
how problematic that is.

Our job is to bring these candidates forward, the rest is democracy, you have to respect
that.

On a side note, I have no allegiance to anyone but truth and the right of equity and
fairness, if | receive information that truly draws Professor Porter in a bad light, I am
more than willing to change my stance. Hence my invitation to dialogue.

~

best,

Yabsira Ayele Speaker of the Senate Program Specialist- Deep Green Residence
Hall Business Admin & Psychology CPO 32

The contents of this e-mail message and any attachments are confidential and are
intended solely for addressee.

 

From: Tyler Sergent Sent: Sunday, Aprii 8, 20618 11:07:03 PM
To: Yabsira H. Ayele; Rachel $. Vagts; Osvaldo Flores
Ce: Sierra N. Turner; Kelley $. Farley Subject: Re: Concern about SGA service award

Yabsira,

 

There are many faculty and staff members who do this and much more for students
and do sa without bringing harm to other members of our community and without ever
being accused of unfaimess or unethical actions. That is the reason for my strong
objection to the SGA in my capacity as faculty advisor. [If you do not think other faculty
members have done every good thing you attribute to David Porter plus much more,
than you are uninformed about the unending, tireless work and support the rest of us
give to students day in and day out.

Iam not inviting a debate with you or anyone else who would defend the unethical
actions of David Porter--they are indefensible just like racism and any other of form
discrimination--or any other faculty member who has caused harm to other members of
our community. Rewarding those actions and the harm coming from them is not the
Berean way. The administration has good reasons for suspension and the case will be
adjudicated.

I gave my advice and detailed my reasons for that advice. I have no doubt that you
believe you are doing what is right. But there are people giving you advice who know a
’ great deal more about this situation than you do. You should heed their advice.

To be clear, SGA has two faculty advisors, and we are both in agreement with

our objections, We are attempting to keep the SGA from making a mistake today that
will not only bring additional harm to those already harmed and hurting but that will be
recorded for all time in Berea College history. I'm an historian and Rachel Vagts isan
archivist and the head of the college archives--you do not want to be among a group of

 

 
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 103 of 406 - Page ID#: 108

student leaders on the wrong side of Berea's history. Therefore, I urge the SGA to heed
our advice,

Tyler

F. Tyler Sergent, PhD
Assistant Professor
General Studies and History

 

 

From: Yabsira H. Ayele Sent: Sunday, April 8, 2018 10:22 PM
To; Rachel S. Vagts; Tyler Sergent; Osvaldo Flores

Ce: Sierra N, Turner; Kelley S. Farley

Subject: Re: Concern about SGA service award

Dr. Sergent, .

The reason why we chose to nominate Professor Porter is because of the excellence in
service to students he has exhibited. His service to students towered over the other
candidates.

Y ask you when was the last time a professor bought groceries for students because they
do not make enough money? When was the lasts time a professor provided housing free
of charge for multiple students because they did not make enough money? When was
the last time a professor got a student a full ride to Cambridge? When was the last time
a professor actively helped students publish papers outside of class?

Professor Porter did all of this and then some more. The choice of nominating Professor
Porter was not made lightly, it was made because we believe he deserves this award. For
you to bring up something that deals with faculty and an ongoing investigation is not
fair, to say the slightest; the senators made their decision cognizant of the available
information at hand ( The vote was 7-2-4). Secondly, your characterization of people
who disagree with you is not fair. I am more than willing to have a conversation with
you one on one if need be. But I do not believe this should be shared any further. I urge
that your personal involvement in Faculty matter dces not cloud your judgment on
Student matters,

 

With all respect,

 

Yabsire Ayele Speaker of the Senate

 

From: Rachel 8. Vagts Sent: Sunday, April 8, 2018 7:13:01 PM
To; Tyler Sergent; Osvaldo Flores Ce: Sierra N. Turner; Kelley 8. Farley; Yabsira H.
Ayele Subject: Re: Concern about SGA service award

I would like to echo Tyler's concerns and include my strong objection as well. I did not
have as many of the facts of the situation before, so I was reluctant to assert that
objection at the Senate meeting, but now that they have been detailed here, I feel
compelled to advise you to reconsider Dr. Porter's nomination for the SGA Service
award,

 

Ail my best, Rachel

 
 

 

Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 104 of 406 - Page ID#: 109

“

Rachel Vagts Head of Special Collections & Archives
Hutchins Library - Berea College Berea, KY 40404

859-985-3267 Rachel Vagts@berea.edu

From: Tyler Sergent Sent: Sunday, April 8, 2018 6:23:35 PM
To: Osvaldo Flores Ce: Rachel S. Vagts; Sierra N. Turner; Kelley S. Farley
Subject: Concern about SGA service award

 

Hi, Osvaldo and SGA Executive Committee,

I just heard that the SGA Senate has voted to give David Porter the SGA Service Award
this year, | am compelled to let you know my issues with and vehement objection to this
decision. I ask that you please share this with everyone else on the executive committee

- for tonight's meeting.

Iam aware that some of Porter's supperters among students--who have publicly said
they will support him "no matter what to the bitter end"--are also involved in SGA. I'm
surprised how they are able te convince others in SGA that Porter's actions aren't so
bad, That's the first issue I want to address with some background and details.

Porter supported Wayne Messer throughout a Title IX/VII complaint this last year that
was upheld against Messer at every level, including appeals, in which Messer was found
guilty of creating a hostile work environment for racist, sexist, and homophobic
comments, Messer was removed as chair of the Psychology Department and removed
from his office near the other Psychology faculty members as an outcome of his actions.
Porter argued on Messer's behalf that the racist, sexist, homophobic comments were
academic freedom and that Messer had the right to say those things to colleagues and
students. This took place from February 2017 until the present, as Porter has
continued to express this view about the case that was fully adjudicated several months
ago. In the process of this case, Porter also publicly in writing and in testimony made
sexist, disparaging remarks about each of the three female faculty members in
Psychology, including disclosing personal medical records of one, which

he characterized falsely, rising to the level of slander, libel, and defamation.

The reasons for which Porter has been suspended and is in the process of being
fired for cause center on five major wrongful acts.

First is academic dishonesty. The survey he sent out to the whole community was not
a valid survey, and he was well aware of that, and made it available to the entire
campus community anyway, Even after being told to remove it because of its
invalidation (for reasons explained below), he refused.

Second is gross ethical violations. In the survey, Porter included actual cases from
this past year's Title IX/VII case against Messer. That is a serious violation of
professional ethics in itself. To make it even more unethical, Porter falsely stated in the
discloser section of the survey that the scenarios were not based on any actual events,

Third is incompetence along with manipulation of students. Porter also sent the
survey out with students’ names attached without having gotten those students express
permission, and many among those students had already expressed their own ethical
concerns about the survey. Porter has continued to manipulate students--like those in

SGA supporting this award--to rally for his cause. Hero-worship is not education; this

cultish approach to answering for his unethical acts is yet another level of unethical
behavior and breach of the student-teacher relationship.
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 105 of 406 - Page ID#: 110

Fourth is refusal to abide by IRB (Institutional Review Board) and college policies
for research. Porter refused to send his survey to the IRB for review as required by
college policy (and APA standards for research and ethics]. When the IRB did review the
survey at the request of the administration, against Porter's objections, the IRB rejected
the survey as unethical for the reasons stated above.

Fifth is harm to human subjects (and the campus community}. The people whose
personal and private information was made public in the survey have been seriously
harmed by Porter's actions and are having to seek care for both physical and mental
health that has been damaged willfully by Porter. Contrary to what some students may
have claimed, Porter has not apologized for this harm and has made no effort to repair
the harm he has caused. By extension, Porter's continued manipulation of students to
support him--no matter how much in the wrong he is--has caused serious (if not
permanent) rifts between groups of students, and the animosity has spilled over into -
other classroom space, other campus spaces, and social media. Porter is actively fueling
this animosity, among students and among faculty members. ,

‘The second issue at stake, however, regarding the SGA service award, is that the SGA
hot be reactionary in its decisions. The service award is a serious matter and should
not be victim to manipulation by students who themselves are victims of manipulation
by an unethical, unrepentant, academically dishonest person who is in process of
rightly being fired from Berea College. That students like him is irrélevant; that his
colleagues dislike him is irrelevant. Evaluate Porter--and other nominees for the award-
-as you would evaluate anyone: based on what they do and how they treat others, In
this case, giving a service award to David Porter would add additional injury to those
who Porter has already injured. This in itself would outweigh the good SGA has
accomplished all year long. ,

 

Because there are remarkable people at Berea College who are worthy of the SGA
service award and whose continuous work is always for the good peopie at all times {i.e,
not unethical, not harmful, not malicious, not getting fired), I'm hoping SGA Senate will
reconsider its decision. I know BOR has not yet voted on the matter. As one faculty
advisor to SGA and voting member of the Senate and BOR, I will vote against this
nomination. I've been so jmpressed with the work of SGA since my coming to Berea in
2011, and especially over the last two years when I've had the pleasure to work directly
and closely with SGA leadership and members. On this particular matter, SGA can and
cught to do better.

Sincerely,

Tyler
F. Tyler Sergent, PhD

 

 

 

 
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 106 of 406 - Page ID#: 111

  

 

Ao Map
er ®o,.
ey
%
ERE A ; ar
OLLEGE gL Office of the Academie Vice President and Dean of the Faculty
‘ & Chad Beny
"ad . . CPO 2204, Berea, KY 49404
‘yy i Phone; 859,985, 3486
FHL IGS chad_beny@berea.edu
June 1, 2018 .
Exhibit
7 David Porter x h iW) t es ;
CPO 1995 ,
I
|

Dear David,

As we approach the end of another academic and fiscal year, I am writing to thank you for your service and to
inform you of your salary increase for 2018-19, Berea College benefits from a staff and teaching faculty of -
extraordinary dedication and commitment, and we are pleased to be able to provide raises this year for all successful
employees. ‘The typical increase College-wide for 2018-19 is 2 percent,

Enclosed js a data sheet that shows how the salaries of Berea faculty compare to those in our faculty salary
benchmark group for the last academic year (2017-18), The alm of the College in determining faculty salaries has
been to havo the average Berea College salary in-each rank be as near as possible to the median salary among the
average salaries in the benchmark group, The sheet also includes new information at the bottam for the upcoming
ecaderale year (2018-19). ; ‘

Your salary effective with the first payroU period following August 1, 2018, will be at the annualized rate of
$108,340, subject to taxes and other withholdings, 4

In addition to employees’ salaries and wages, the College’s payments for all employee benofits average an
additional 26 percent of salaries, The benefits paid by the College for eligible employees include (a) contributions
to retirement, health insurance, and dental plans, and (b) providing for payroll taxes (FICA and Medicare), Ilf end
disability insurance, the employee assistance program, workers’ compensation, vacation and sick leave, as well as
most administrative costs of the employee benefits pragrams, ;

 

The terms and conditions of your employment remain subject to the provisions of.te Berea College Faculty Manual
and the Berea College Eraployee Handbook, Current versions of the Menual and the Handbook are available online
at httn:/Avww,berea.edy. The Handbook includes a description of the comprehensive benefits offered through the

College.

 

] look forward to working with you in the comlng year as we all seek to advance Berea’s extraordinary mission,

Sincerely,

Academie Vice President and Dean of the Faculty

ec: Steve Lawson
Sarg Cloments

1192-2175-6101-400

 

investing in Lives of Great Promise . ys
 

 

 

0919-6T

 

vOvOP AW bSs38g Z8T2 Odd

HH Ujosur)

a3a}}O} eazag 0/2 sjojaey ‘q a]Aq

abaljo9 eeieg

Phédd 2tee O&O¢ Thbb bbTe Tb

tl)

 

 

 

I

 

 

GLvOb AY GNOWHON
LIIYLS NIVIA “M TO:

 

 
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 108 of 406 - Page ID#: 113
erea College

 

UNITED STATES Lyle D. Roelofs c/o Berea College
FILED Berea KW40404
TIME AM/PM. CPO 2182 Ber
February 15, 2019 —— 19-Cl-60 |
| FER 45 9019
Dear allison hemsley: |

The following is in response to your request for proof of delivery on your item with the tracking number:
9171 9999 9170 3022 1227 42.

 

(tem Details

Status: Delivered, Left with Individual EG

Status Date / Time: February 11, 2019, 9:57 am TIME AM/P.

Location: _ RICHMOND, KY 40475.

Postal Product: First-Class Mail® FEB 15 2013
ira Serves: ceted Mai™ NARS SUURIGEE CORK

 

 

 

Return Receipt Electronic

Shipment Details

Weight: 18lb, 8.30z

Recipient Signature

Signature of Recipient: ralbesdn

Address of Recipient: IW. M Ay

 

 

 

 

Note: Scanned image may reflect a different destinatian address due to Intended Recipient's delivery instructions an file.

Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your jocal Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,

United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
 

Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 109 of 406 - Page ID#: 114

AQC-105 SummonsType: Cl r + CASE NO. 19-c4 © GO
Rev. 11-95 7, ‘
COURT: CIRCUIT

Commonwealth of Kentucky :
Court of Justice COUNTY: Madison

CR 4,02; CR Official Form 4 :
CIVIL SUMMONS

 

 

Dr, DAVID B. PORTER, PLAINTIFF

VS.

au

BEREA COLLEGE O 7A

(With Process Agent: Re ve

Lyle D. Roelofs , af
c/o Berea College '

Lincoln Hall
' CPO 2182 Berea, KY 40404), DEFENDANT.

~ THE COMMONWEALTH OF KENTUCKY
TO THE ABOVE-NAMED DEFENDANT(S):

You are hereby notified that a legal action has been filed against you in this court demanding relief as
shown on the document delivered to you with this summons. Unless a written defanse is made by you or by an
attorney on your behalf and filed In the clerk's office within 20 days following the day this paper Is delivered to you,
judgment by default may be taken against you for the relief damanded in the attached complaint,

The name(s) and address(es) of the party or parties demanding such relief against you or his (their)
attorney{s) are shawn on the document deliverad to you with this summons,

DATE_ FOScud 18, AV] CLERK; Rink A cfanane Bo

By, 0 kWrCt psa Wipe.

 

 

PROOF OF SERVICE

Thla Summons was served eetwngee a copy and the complaint (gr other initiatIng dacument) to: ,
2, Lag le D. L0hEs :
This tnel 7 dey of fob ‘

a
, 2019. wo
Served hhaeed Cle HES
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 110 of 406 - Page ID#: 11s |

 

 

PY Kis,
. ay u
FILED Clee “ :
TIME, _AM/PM, 00 Gud
AOC-105 ; Summons Type: Cl ‘ . a, CASE NO. 19-ClL GG
Rev. 14-95 |: FFB 20 2618
reaver COURT: CIRCUIT
Commonwealth of Kentucky ‘MADISON CIRCUIT COUR
Court of Justice Wo MAD FERNANDEZ, CLERK] COUNTY: Madison

CR 4.02; CR Official Form 1
CIVIL SUMMONS

 

 

Dr. DAVID B. PORTER, PLAINTIFF

TN eet et ia,

Pn AMP. VS.

 
 
   
   

TIME

 

   

 

BEREA COLLEGE wan FEB 20 2019 0 *A
(With Process Agent: BAVIO RAR GIRGUIT c Li
Lyle D. Roelofs ERWANDEZ, c WF

 

c/o Berea College
Lincoln Hall
CPO 2182 Berea, KY 40404), DEFENDANT.

THE COMMONWEALTH OF KENTUCKY
TO THE ABOVE-NAMED DEFENDANT(S):

You are hereby notified that a legal action has been filed against you in this court demanding relief as
shown on the document delivered lo you with this summons, Unless a written defense is made by you or by an
attorney on your behalf and filed in the clerk's office within 20 days following the day this paper is delivered to you,
judgment by default may be taken against you for the relief demanded in the attached complamt.

The name(s) and address(es) of the party or parties demanding such relief against you or his (their)
attorney(s) are shown on the document delivered to you with this summons.

pate POO, w8, ACO CLERK: Re ik Kina By

ay: COO khoC rad vo Li be.

 

 

me

PROOF OF SERVICE

This Summons was served by delivering a true copy and the complaint (or other initlating document) to:

oy PE. a
“yp fy

7

This the / "day of LES. ,2019. - oe

( se oo

Served By: ee Lleol hoes ehelatid
AEs ie

fe al S Fey LE -
 

Case: 5:19-cv-00455-KKC Doc #: 1-1 Filed: 11/18/19 Page: 111 of 406 - Page ID#: 116

UNITED STATES
Ba POSTAL SERVICE

 

 

ey LED ‘ , Berea Covege fs elo Berea
TWEE AMP ‘Process Agent: Lyle D. Roelofs c/o Bere
March 5, 2019 cetera e oe V4 College Lincoln Hall
O 2182
MAR G6 2018 | cP
Dear allison hemsley: / Beres, KY 40400
¥ MABISON CIRCUIT COURT 42-C}-00060
DAVID FERNANDEZ, CLERK:

 

The following is in response ta y our request for proof of delivery on your iter with the tracking number:
9489 0090 0027 6096 4187 63.

Slag Layee

' Status: Delivered, To Agent
Status Date / Time: February 21, 2019, 9:16 am
Location: BEREA, KY 40404
Postal Preduct: First-Class Mail®*
Extra Services: Certified Mail™

Return Receipt Electronic

Shipment Details
Weight: 20lb, 4.102

Recipient Signature

Signature of Recipient: Bur/ Css

Address of Recipient: Cpo Lays y

Note: Scanned image may reflect a different destination address due ta Inilended Recipient's detivery instructions on file,

 

 

 

 

Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,

United States Postal Service®
475 V'Enfant Plaza SW
Washington, D.C. 20260-0004
Case: 5:19-cv-O04SB°RRE DOCH ET Filed: 11/48/10" Page tts ofa oe PeOeIBR 7 MNT

Male wr Gra aa SW

ELE CPRONICALL Y FILED |

COMMONWEALTH OF KENTUCKY
MADISON CIRCUIT COURT
DIVISION ]

CIVIL ACTION NO. 19-CI-00060

Dr. DAVID B. PORTER PLAINTIFF
Vv.
BEREA COLLEGE DEFENDANT

ANSWER TO FIRST AMENDED COMPLAINT

Comes the Defendant, Berea College (the “College”, “Berea” or “Defendant”), by
counsel, and states as follows for its Answer to the First Amended Complaint (“Amended
Cornplaint’) filed by Plaintiff Dr. David B. Porter (“Porter” or “Plaintiff’).

GENERAL OBJECTION TO FORM OF AMENDED COMPLAINT

Defendant objects to the form of the Amended Complaint. Not only are most of
the allegations vague and lack specificity, many paragraphs violate Kentucky Civil Rule
10.02 which requires that averments must be in separate numbered paragraphs, each of
which should be limited to a single set of circumstances. Contrary to this rule, the
Amended Complaint reads like a rambling brief or memorandum with sorne paragraphs
including nine or more vague assertions.

FIRST DEFENSE

Plaintiff's Amended Complaint, in whole or in part, fails to state a claim upon

which relief can be granted.
SECOND DEFENSE
All actions of the Defendant were taken, made, or done in good faith for legitimate,

non-discriminatory job-related business reasons, and not based on Plaintiff's membership

rite POET LG SPORTS David BE Fernandes, Madison Gircull fiork
e€ase: 5:19-cv-O84BBRKE DOCHALY Filed: 11/tarte™ sagen tes 6468? SHAE
68 | Poo

  

in any protected class or for any other illegal or wrongful reason.

Plaintiffs claims are barred to the extent Plaintiff unreasonably failed to take
advantage of any preventive or corrective opportunity provided by Defendant to avoid
harm otherwise.

FOURTH DEFENSE

Some or all of the claims in the Amended Complaint are barred by applicable
statute of limitations and/or the doctrines of estoppel, laches, waiver, res judicata,
election of remedies, and administrative exhaustion.

FIFTH DEFENSE

Defendant has not violated KRS Chapter 344, willfully or otherwise, or any other
applicable state or federal law.

SIXTH DEFENSE

Defendant asserts all affirmative defenses that the facts may establish are
available to it under Rules 8 and 12 of the Kentucky Rules of Civil Procedure, as if all
such defenses were set forth verbatim in this Answer.

SEVENTH DEFENSE

Defendant asserts all defenses available to employers under KRS Chapter 344,
which the evidence may support, as if afl such defenses were set forth verbatim in this
Answer.

EIGHTH DEFENSE
Plaintiff's alleged injuries and damages resulted from his own conduct and/or

from intervening or superseding causes over which the Defendant had no control.

Bilced LOO G BAfeOfeots Deyeet MW Persancder, Macison Oircon Olerk
oye P PAAR AL

Pegase: 5:19-cv-OOMSERRE DOCH Filed: 11Aayro"- pages babe? BUGEIBE [OO MEN!

TESTS O8:45 184 AM

  

bE
oA EM adae

NINTH DEFENSE

Upon information and belief, some or all of Plaintiff's claims are barred due to

Plaintiff's failure to mitigate his alleged losses.
TENTH DEFENSE

To the extent the Amended Complaint asserts a pattern-or-practice discrimination
claim, it must be dismissed as such claitns may not be maintained by individual plaintiffs
like Plaintiff.

ELEVENTH DEFENSE

Plaintiff’s Amended Complaint is barred in whole or in part by his own breaches

of contract.
TWELFTH DEFENSE

Plaintiff's damages, if any, should be offset by any of his subsequent earnings and
benefits, or by sums that through the exercise of reasonable diligence he could have
earned; and also by any sums that he may owe or damages that he may have caused to
Defendant.

THIRTEENTH DEFENSE

If determined applicable, Defendant relies on the after-acquired evidence doctrine

as a bar to Plaintiffs claims or to reduce any damages relating to the claims.
FOURTEENTH DEFENSE

Defendant acted at all times without malice or intent to harm or cause emotional

distress to Plaintiff, and Defendant relies on same as a complete or partial defense to

Plaintiff's claims,

Pe De OOP S2o Te Paw ML Forrnscehos, Miaciseon Olroat Clork
  

JRE AL]

tReCase: 5:19-cv-OOWSKRKE DEEHMEP Filed: 11/8/19" Pager tes Ghee! PawiB ens DO"

“out pe fe PS Ag. a ABA
it PO GS Aga Ah

 

  

FIFTEENTH DEFENSE

Defendant reserves the right to add any further defenses as are supported by the

facts, pending further investigation and discovery.
SIXTEENTH DEFENSE

To the extent relevant, Defendant’s statements and communications regarding

Plaintiff are protected by absolute or qualified privilege defense,
SEVENTEENTH DEFENSE

Some or all of the Plaintiff's claims for punitive damages are barred by the terms

of Kentucky’s punitive damage statute.
EIGHTEENTH DEFENSE
Plaintiff's Amended Complaint fails for want of joining all parties under Rule 19.
NINETEENTH DEFENSE

With regard to the particular allegations in the Amended Complaint, Defendant

states as follows:
PARTIES

1, Defendant is without knowledge or information sufficient to form a belief
as to the truth of the allegation in Paragraph 1 regarding Plaintiff's legal residency and,
therefore, denies the same.

2. Defendant admits the allegations in Paragraph 2 except to state that Berea
is a non-profit corporation.

JURISDICTION AND VENUE
3. In response to Paragraph 3, Defendant reiterates and incorporates by

reference its affirmative defenses, and its responses set forth in Paragraphs 1-2 of this

4

Pied Joel oo OSS Enis David MM Fernandes, Madisan Circuit Clark
Case: 5:19-cv-00488RKC Bde Filed: 11/18/49" Page" 116 POS Pade DR 127 eu

Fey ea

 

 

 

Goa dod Any

 

Answer.

4. Paragraph 4 states or calls for a legal conclusion to which no response is
required. To the extent a response is required, Defendant admits that this Court has
personal jurisdiction over the College, that Defendant’s principal place of business is in
Madison County, Kentucky, and that certain relevant facts related to this action occurred
in Madison County, Kentucky.

5. Paragraph 5 states or calls for a legal conclusion to which no response is
required. To the extent a response is required, Defendant admits the same.

6. Paragraph 6 states or calls for a legal conclusion to which no response is
required. To the extent a response is required, Defendant admits the same.

7. Paragraph 7 states or calls for a legal conclusion to which no response is
required. To the extent a response is required, Defendant admits that venue is proper in
this Court.

I STATEMENT OF FACTS
A. Dr. Porter’s Qualifications for Employment at the College.'

8. In response to Paragraph 8, Defendant reiterates and incorporates by
reference its affirmative defenses, and its responses set forth in Paragraphs 1-7 of this
Answer,

9. Defendant admits the allegations that Dr. Porter is a 69-year-old white

male, that Dr. Porter was a tenured professor and employee of the College for more than

 

1 Defendant has restated the various headings contained in Plaintiff's First Amended
Complaint for organization and ease of reference only. The inclusion of the headings in
this Answer should not be construed as Defendant’s admission or agreement to the
language contained in any of the headings. To the extent any of the headings contain
allegations, Defendant denies them.

VOU -OGOga QSfAYee] Ss Dawe NL Paerrianucdes, MMachsoan Circuil (hark
fHedCase: 5:19-cv-O0459KRC BESHLA Filed: 11Pe/%9". Pagerde7 orate”. Sage Toe
PUAS(PE TS BO4

  

as

 

ba CASE

17 years, and was a member of the Psychology Department. With regard to the
remainder of allegations in this Paragraph 9, Defendant states that Dr. Porter was hired
effective July 1, 2001, he ceased to be Academic Vice President and Provost on June 30,
2005, and the date of the termination of his employment was September 30, 2018.

10, Paragraph 10 states or calls for a Legal conclusion to which no response is
required. To the extent a response is required, Defendant denies the allegations in
Paragraph 10,

11. Defendant is without sufficient knowledge or information to form a belief
as to the truth of the allegation in Paragraph 11 regarding whether Plaintiff is partially
disabled and the extent of his training and leadership in claims of wrongful workplace
harassment, and, therefore denies the same. Defendant admits the remainder of the
allegations in Paragraph !1 based on the Plaintiff's prior representations to Berea.

12, Defendant admits that this is what Dr. Porter represented to Defendant.
Defendant is without sufficient information to admit or deny the truth of those
representations and, therefore, deny same in this Paragraph 12.

13. Defendant is without sufficient knowledge or information to form a belief
as to the truth of the allegations in Paragraph 13 as to the number of Plaintiff's
professional publications and presentations, and, therefore denies the same.

14. The allegations in Paragraph 14 are vague, non-specific, and ambiguous.
Defendant is without sufficient knowledge or information to form a belief as to the truth
of the allegations in Paragraph 14 and, therefore, deny same.

15. With regard to the first sentence in Paragraph 15, Defendant states that the

students associated with Dr. Porter for a Student Service Award from the Berea College

Pee EGY USP oP25 18 pa®y MI. Perrancdes, Madison Cireqit Olork

Lay CLHVEEIN]
Pb BR

avi
‘iotCase: 5:19-cv-CO4BSKKC BOEHA Filed: 11)/te/¥9'. Pagani Oras Page Beas

 

PSfeb4G Gots:

tha ky 3
BeAST-SS

Student Government Association; however, Dr. Porter did not receive the award. The
remainder of the allegations in this Paragraph 15 are vague, unlimited as to time, lack
specificity and are ambiguous. Defendant is without sufficient information to admit or
deny the remainder of the allegations and, therefore deny same.

B. Pattern _of Discrimination by Berea College Against Older, White Male
Employees at the College, and the Prior Civil Rights Grievance Filed Against Dr.
Wayne Messer in Which Dr, Porter Participated as Dr. Messer’s “Advisor”.

16. | With regard to the allegations in the first sentence of Paragraph 16, the
social media post, when identified by Dr. Porter, will speak for itself and to the extent the
allegations differ from the post, those allegations are denied. With regard to the second
sentence of Paragraph 16, Defendant admits that there was outrage on campus, but states
that the term “appropriately” is undefined, conclusory, ambiguous and, therefore, denies
same. With regard to the third sentence, a mandatory faculty retreat with training on
various topics, including, but not limited to professional conduct and professional ethics,
was not the only response of the College to the referenced social media post. Defendant
denies the second to last sentence in this Paragraph 16. The remainder of this Paragraph
16 is vague and ambiguous and, therefore, Defendant does not have sufficient
information to admit or deny the allegations and, therefore, deny same.

17. Defendant denies the allegations stated in the last sentence of Paragraph
{7. Defendant has insufficient knowledge io admit or deny the remainder of the
allegations in this Paragraph 17 and, therefore, denies same.

18. With regard to the allegations in Paragraph 18, the words “quite
competent” are vague, ambiguous, a matter of opinion and, thus, Defendant is unable to

adequately respond to the truth or falsity of this allegation. With regard to the remainder

TSA IG Go. OafSayeois ravvtel M. Ferng\cdes, Magisgn Olrcutt Clerk
HtodCase: 5:19-cv-O048S:RRIC DUEL Filed: 11788/49!. Page dro Gr ase! Beye ha

  

PUA SEA04 9S O8oe8

Oy Ae a Pst
Bea TBS

of the allegations in Paragraph 18, Defendant does not have sufficient information to
admit or deny the allegations and, thus, denies same.

19. With regard to the allegations in Paragraph 19, the grievance speaks for
itself and, to the extent the allegations vary from the grievance, those allegations are
denied.

20. With regard to the allegations in Paragraph 20, the decisions referenced in
this Paragraph and text of the Faculty Manual speak for themselves and to the extent the
allegations in this Paragraph 20 differ from those decisions and the Faculty Manual, those
allegations are denied. Defendant denies that Dr. Messer was not allowed to defend or
explain his intentions in the CCHB and FAC hearings. Defendant also denies the
allegations in the second sentence of Paragraph 20. Further, not all the parties agreed to
mediation and without mutual agreement mediation could not be obtained. The
remainder of the allegations in this paragraph are denied.

21. With regard to the allegations in Paragraph 21, the charges, the Excel
spreadsheet, and whatever testimony was introduced, speaks for itself and, to the extent
the aforementioned differs from what is alleged in this Paragraph 21, said allegations are
denied. The remaining allegations contained in Paragraph 21 are denied.

22. The Defendant denies the last sentence of this Paragraph 22. Defendant is
without sufficient information concerning the remaining allegations in Paragraph 22 and,
thus, deny same.

23. The complaints referenced in Paragraph 23 speak for themselves and to
the extent those complaints differ, those allegations are denied. Likewise, Defendant

states that the Faculty Manual references contained in Paragraph 21 speak for themselves.

PoE POG OGG OS/29/2079 Davy hi, Fernandez, Madigan Circuit Glors

 

Het
iB

Ete CUVEE

 

Mi
FlovCase: 5:19-cv-CO4BSKRCE BOEH#A Filed: 11/ksivd*. Paganizo Grade: PEE Be ass

PUT EB TS OO aoc BA

 
 

af
M3

To the extent that the allegations in Paragraph 23 are inconsistent with the Faculty
Manual, they are denied. Defendant denies the remainder of allegations in Paragraph 23.

24. With regard to the allegations in Paragraph 24 relating to the findings and
remedies in Dr. Messer’s case, Defendant states that the CCHB and FAC reports in
Messer’s case speak for themselves, To the extent the allegations in Paragraph 24 are
inconsistent with said CCHB and FAC reports, they are denied,

25. Defendant admits the allegation in Paragraph 25 that Porter acted as an
“adviser” to Messer throughout that grievance process, With regard to the allegations in
Paragraph 25 relating to language contained in the Faculty Manual, Defendant states that
the Faculty Manual speaks for itself. With regard to the allegations in Paragraph 25
relating to Porter’s correspondence with President Roelofs and Dean Chad Berry (“Dean
Berry”), Defendant states that said correspondence speaks for itself. To the extent the
allegations in Paragraph 25 are inconsistent with the Faculty Manual and the
correspondence with College administrators, they are denied, With regard to the last
sentence, these allegations contain legal conclusions to which no response is required and
this Defendant is without sufficient information to admit or deny the same and, thus,
those allegations are denied. Defendant denies the remainder of allegations in Paragraph
25,

26. Defendant denies the allegations in this Paragraph 26.

27. With regard to the allegations in Paragraph 27 relating to language
contained in the Faculty Manual, Defendant states that the Faculty Manual speaks for
itself. To the extent the allegations in Paragraph 27 are inconsistent with the Faculty

Manual, they are denied. With regard to the allegations in Paragraph 27 relating to

TOTO SO OAPH2079 (sive iM. Perncsnideg, Madison Oheoul Cisrk
HiixCase: 5:19-cv-G8482KRC BoeHtA Filed: 11/s/t9". Pages 424 | ‘oFaGB Bede De Ks QCUMER
TASC 09:49:44 AM

4 .
» a a S d- 3 5

communications between President Roelofs, Dean Berry, and psychology department
faculty members, Defendant states that said correspondence speaks for itself. To the
extent the allegations are inconsistent with said communications, they are denied. In the
absence of an apology or act of contrition, the grievants refused to meet with Dr. Messer.
The remainder of the allegations in Paragraph 27 are denied.

28. Defendant denies the allegations in this Paragraph 28.

29. Defendant denies the allegations in this Paragraph 29.

30, Defendant admits that Defendant, through its counsel, hired W, Scott
Lewis, as an expert. Mr. Lewis’s qualifications speak for themselves. Further, Lewis’
report is a written document prepared for counsel! that is privileged and that speaks for
itself. To the extent the allegations in Paragraph 30 are inconsistent with Lewis’s report,
they are denied.

31. Paragraph 31 states or calls for a legal conclusion to which no response ts
required, To the extent a response is required, Defendant denies the allegations contained
in Paragraph 31.

C. Dr. Porter’s Survey for his PSY 210 Industrial/Organizational Psychology

Class, and the College’s Resulting Suspension, and His Banishment From
Campus.

32. With regard to Paragraph 32, Defendant admits that Porter taught PSY 210
Industrial/Organizational Psychology at various times for Defendant. Defendant is
without sufficient knowledge or information to form a belief as to the truth of the
remainder of allegations in Paragraph 32 and, therefore, denies the same.

33. With regard to Paragraph 33, Defendant admits that Porter prepared a

survey for his Spring 2018 PSY 2010 Industrial/Organizational Psychology class in

FQ-0) NGO BAfpeafeais Dery 10: ; “i. Farncnde:, Meacisen Otreoult Ghork
MovCase: 5:19-cv-O645PHRC BdeH!9 Filed: 11/%eh's". Pagarise Braoe® PEGE Biter HN
ee

O19 08-4044 AM

 

 

developing a survey (the “Survey”). The Survey speaks for itself and to the extent the
allegations in Paragraph 33 are inconsistent with the Survey, they are denied. Defendant
is without sufficient knowledge or information to form a belief as to the truth of the
remainder of allegations in Paragraph 33 and therefore, denies the same.

34. With regard to the allegations in Paragraph 34 relating to the Survey,
Defendant states that the Survey speaks for itself. To the extent the allegations in
Paragraph 34 are inconsistent with the Survey, they are denied. Defendant is without
sufficient knowledge or information to form a belief as to the truth of the remainder of
allegations in Paragraph 34 and, therefore, denies the same.

35. With regard to the allegations in Paragraph 35 relating to the Survey,
Defendant states that the Survey speaks for itself. To the extent the allegations in
Paragraph 35 are inconsistent with the Survey, they are dented.

36. Defendant admits the fifth sentence in Paragraph 36 that Dr. Porter sent
the Survey to Dean Berry via email while Dean Berry was out of state with family. Dr.
Porter did not wait for a response from Dean Berry or otherwise attempt to contact him
before distributing the Survey to the entire Campus. The correspondence referenced in
this Paragraph 36 speaks for itself, and to the extent that correspondence differs from said
allegations, those allegations are denied. With regard to the last sentence in Paragraph
36, Dr, Porter knew that Dr. Baltisberger had the Survey because he sent the Survey to
Dr. Baltisberger and knew that Dr. Baltisberger was the FAC Chair. Dr. Porter did not
object to Dr. Baltisberfer’s presence on the FAC and, thus, waived any argument

concerning same. The Defendant is without sufficient knowledge or information to form

Bite FEU GG APP SANS a padilj i. Pavrtcevdog, Sector Circuit bork
FBewCase: 5:19-cv-OO4BSKRC DYE Filed: 11/16/19". Pager ive Utes" BARGE HKIaB RUNES

Tt SUO OR 4b 4a AM

ey £
BLO TAS

  

a belief as to the truth of the remainder of the allegations in Paragraph 36 and, therefore,
denies the same.

37. Defendant admits the allegation in the first sentence of Paragraph 37.
With regard to the remainder of the allegations, Defendant admits that Dr. Porter and
Dean Berry had email communications on February 19, 2018 and those communications
speak for themselves. To the extent the communications differ from the allegations
stated in this Paragraph 37, they are denied, Any remaining allegations are denied.

38, With regard to the allegations in Paragraph 38 relating to Dr. Wendy
Williams’ (“Williams”) Facebook post, Defendant states that Dr. Williams’ Facebook
post speaks for itself. To the extent the allegations in Paragraph 38 are incomplete or
inconsistent with Dr. Williams’ Facebook post, they are denied.

39. With regard to the allegations in Paragraph 39 relating to Dr. Williams’
Facebook post, Defendant states that Williams’ Facebook post speaks for itself. To the
extent the allegations in Paragraph 39 are inconsistent with Williams’ Facebook post,
they are denied. Furthermore, the allegations in this Paragraph are conclusory, vague and
ambiguous and, therefore, are denied.

40, With regard to the allegations in Paragraph 40 relating to Williams’
Facebook post, Defendant states that Williams’ Facebook post speaks for itself. To the
extent the allegations in Paragraph 40 are inconsistent with Williams’ Facebook post,
they are denied.

41. With regard to Paragraph 41, Defendant admits that several individuals

expressed anguish to the College’s administration immediately following issuance of

Filed EMG OSPea7yg ts dale i Pinsrantdes, Madison Circa Gterk
riksCase: 5:19-cv-C648S4RRC Bde#9l4 Filed: 11/Prs/I9*: Pageriaa Brass Bide e199 6 UY

PU S204 4 O8:40 144
ty val

 

regarding the Plaintiff's Survey. Defendant denies the Plaintiff's characterizations of
these individuals or their responses and denies the same.

42. Defendant admits the first sentence in Paragraph 42. Dean Berry’s request
for Dr. Porter to take the Survey down was not conditioned upon Dean Berry providing a
list of particular problems with the Survey to Dr. Porter. Dr. Porter asked for particulars
of problematic scenarios, but since Dr. Porter refused to take the Survey down, there was
no purpose in providing a list. Defendant is without sufficient knowledge or information
to form a belief as to the truth of the remainder of the allegations in Paragraph 42 and
therefore denies the same.

43. With regard to the allegations in Paragraph 43, Defendant denies that the
responses are valid. Defendant states that the responses to the Survey speak for
themselves. To the extent the allegations in Paragraph 43 are inconsistent with said
responses, they are denied.

44, Defendant denies that the Survey results could be valid based on how the
survey was constructed and distributed along with other concerns. Defendant denies the
second sentence of Paragraph 44. Defendant further states that it has not received the
responses to the Survey and, therefore, is without sufficient information to admit or deny
the allegations in the first sentence of Paragraph 44, and therefore denies the same.
Defendant denies the remainder of the allegations of this Paragraph.

45, Dean Berry, Dr. Porter and Dr. Jackie Burnside met on February 22, 2018
in Dean Berry’s office. Dean Berry advised Dr. Porter that charges for dismissal for
cause would be brought against him. The parties discussed the matter at this meeting.

Dr. Porter again refused to withdraw the Survey or apologize to his colleagues at that

TOA Lago ALOIS rials Mi Permarictos, Madina trout Gorn

Pol

 
tase: 5:19-cv-OO459RRC BIEH Filed: 11/Es/19"- Pagendas! Or AS6” Bede foe 130

“EE Pg fe “he cad

 

time. When the meeting ended, Dean Berry stated that the time for further discussion
was over. To the extent the allegations in Paragraph 45 are inconsistent with the Faculty
Manual, they are denied. The remainder of the allegations in this Paragraph are denied.

46. With regard to the first sentence in Paragraph 46, Defendant is without
knowledge as to Dr. Porter’s knowledge and, therefore denies same. With regard to the
remainder of the allegations in the first sentence, Dean Berry met with the FSC at a
meeting to relay his concerns with Dr. Porter’s conduct, as required in the Faculty
Manual. Defendant denies that the FSC meeting was a “hearing” at which Dr. Porter was
entitled to be present and states that the Manual does not require a hearing at this point in
the process. With regard to the second sentence, Defendant states that a majority of the
FSC concurred with the charges, warranting his dismissal, and requested that the
President of the College initiate formal proceedings in accordance with the Faculty
Manual seeking dismissal of Plaintiff. With regard to the third sentence, the allegations
are denied and the Survey speaks for itself. With regard to the fourth sentence, the
allegations are denied and the Survey speaks for itself. Defendant denies the fifth
sentence. Defendant denies the sixth sentence and the remainder of the allegations of this
paragraph,

47. With regard to Paragraph 47, Dr. Porter’s suspension was memorialized in
a suspension letter that speaks for itself. To the extent the allegations in this paragraph
differ, they are denied. Defendant denies the remainder of the allegations contained in
Paragraph 47,

48, With regard to the first sentence in Paragraph 48, the allegation does not

identify the surveys or the faculty members to whom it refers and, thus, Defendant is

HLOLDIDES — OBREV2O4B Delf «4. Pomandez, vladisen Circult Clerk

 
rinCase: 5:19-cv-OO4SRKRC BOeHeU Filed: 11/46/29". Pagardes Brass BHU AK Sel UMEN

VISE TS O8:49 44

Aes P35

without sufficient information to admit or deny the allegations and, thus, denies same.
The same objection applies to the surveys mentioned in the second sentence and, thus,
these allegations are denied. In addition, there is not sufficient detail to determine
whether the unnamed surveys referenced were comparable and, thus this entire sentence
is denied. With regard to the third sentence, Defendant denies that Dr, Porter’s survey
did not identify particular individuals and states that due to vague allegations, it is
without information to admit or deny the remainder of this third sentence and, thus,
denies same. With regard to the fourth sentence, the Defendant states that the Carter G.
Woodson Center for Interracial Education is led by a female faculty member. Berea’s
student counseling center is named Berea College Counseling Services. It is not led by a
faculty member. The remainder of the allegations in the fourth sentence are denied
because they are vague and Defendant is without sufficient information to admit or deny
same. Defendant denies the allegations in the fifth and sixth sentence and all remaining
allegations.

49, Defendant denies the allegations in the first sentence. With regard to the
second sentence, Dr. Sergeant acted on his own without consulting the administration.
With regard to the allegations in Paragraph 49 relating to email communications between
Dr. F. Tyler Sergent (“Sergeant”) and students, Defendant states that said email
communications speak for themselves, To the extent the allegations in Paragraph 49 are
inconsistent with said email communications, they are denied, Defendant denies the
allegations in the fifth, sixth, and seventh sentences and remainder of allegations in
Paragraph 49.

D. The College’s Wrongful Disciplinary Proceedings Against Dr. Porter,
Leading to His Termination.

19-47 P-OORGO OSfe oe oS nab MM, Fernandes, Macigon Choouit Glork

 

 

a rit
tei
eio<Case: 5:19-CV-O0485UKKIC Dee IAHL Filed: 11MGAIS!. Pagenda7 BRISSE CEVEMBRIBBOU MENT
| (HAEI2079 O9:4G:44 AM

cry han tae
Beas t-Sh

50. The Charges and the Faculty Manual referenced in Paragraph 50 speak for
themselves. To the extent the allegations in Paragraph 50 are inconsistent with said email
communications, they are denied. In addition, Defendant states that Defendant disagrees
with Plaintiff's characterization of the charges and the Faculty Manual.

51, With regard to the allegations in Paragraph 51 relating to Faculty Manual
procedure, Defendant states that the Faculty Manual speaks for itse!f. To the extent the
allegations in Paragraph 51 are inconsistent with the Faculty Manual, they are denied.
Furthermore, the Faculty Manual provides for a personal conference, which was
provided. The remainder of the allegations of this Paragraph Sf are denied.

52. With regard to the first sentence in Paragraph 52, Dean Berry presented a
case and was a witness, as contemplated by the Faculty Manual. Defendant denies any
implication in this entire paragraph that Dean Berry’s actions were improper. In addition,
Plaintiff's objections, if any, are contained in the record of the hearing or not, which
record speaks for itself and to the extent that these allegations differ from the record, they
are denied. With regard to the second sentence, it is too vague to respond, so the
allegation is denied. With regard to the third sentence, the Dean is not the direct
supervisor of the members of the FAC in their capacities as professors or m their
positions on the FAC, they all have tenure and are elected to the FAC by the faculty.
Dean Berry presented a case and was a witness, as conternplated by the Faculty Manual.
The terms of the FAC member’s employment are dictated by the Faculty Manual.
Defendant denies the allegations in the fourth sentence and any remaining allegations in

this Paragraph 52.

Heel TEL OEOR — OO/2OLHNTS Denh® pa, Sarnance, Madison Clreutt Clerk
a : |
rikvtCase: 5:19-cv-O0458KKC DOCH Filed: 11/18/19'. Pagendas Grasse Pie

TES

 

 

53. With regard to the first sentence in Paragraph 53, the term “minimal” and
what if, anything, is required by “administrative due process” are conclusory and legal
terms that do not require Defendant to admit or deny and, thus, Defendant denies same.
In addition, Plaintiffs objections, if any, are contained in the record of the hearing or not,
which is a record that speaks for itself and to the extent that these allegations differ from
the record, they are denied. Defendant states that the proper standard, preponderance of
the evidence was used. With regard to the second sentence of paragraph 53, Plaintiff
produced every witness he offered and he rested without objection to wanting more time.
In addition, Plaintiff produced additional evidence to the President, after the hearing, that
was considered in the President’s decision, which was above and beyond what was
required by this process, The Defendant denies remaining allegations in this Paragraph
53.

54. With regard to the first sentence in Paragraph 54, Dr. Williams and Dr.
Wyrick were not “grievants.” Neither testified at the hearing due to the injury Plaintiff's
actions caused. Dr. Wyrick submitted a letter and Dr. Williams refused to participate in
any manner owing to her condition. Wyrick’s letter and any documents submitted at the
hearing speak for themselves and to the extent any statements in this allegation are in
conflict with those documents, the allegations are denied. Furthermore, Plaintiff admitted
he caused them distress. With regard to the second sentence, the process does not call for
Interrogatories and, in addition, Plaintiff could have called Dr. Wyrick and Dr. Wilhiams
but he did not. With regard to the remaining allegations in this paragraph, Plaintiff could

have called them as witnesses and did not. Defendant is without knowledge of what

Pisa 4 aE OA ag UPA OED 0 ali tid. Pornancdex, Macisen Circull Clerk
Case: 5:19-cv-OO45S-4KC BdeOL Filed: 11rd). Pagar d9! OF HOB BAYS a 134° YS

Fifa

a fo. ARQ

 

Plaintiff “wished” and, thus, deny same. The remaining allegations are denied in this
Paragraph 54,

55. With regard to the first sentence in Paragraph 55, Plaintiff's comments and
statements speak for themselves and, to the extent these allegations differ from the
comments and statements at the hearing, which are part of the record of the hearing, these
allegations are denied. In addition, the terms “contractual promise” and “guaranteed” are
legal conclusions which do not have to be admitted or denied and, thus, are denied. With
regard to the second and third sentences, Defendant denies that they were familiar with
research the Survey presented, that they were experts and that were national experts.
Their testimony is part of the record of the hearing that speaks for itself and, to the extent
these allegations differ from the record, these allegations are denied. The remainder of
the allegations are denied.

56. With regard to the allegations in the first sentence of Paragraph 56,
Defendant denies preconceived bias. In addition, the statements of the unnamed member
of this FAC that Plaintiff alleges in the first two sentences are contained the record of the
hearing and speaks for itself. To the extent the allegations differ from same, they are
denied. With regard to the allegations in the third sentence, Defendant denies improper
motive or conflict of interest. Furthermore, the Faculty Manual is a document that speaks
for itself and to the extent these allegations differ from same, the allegations are denied.
With regard to the fourth sentence, the FAC report is a document that speaks for itself, to
the extent the allegations differ from same, those allegations are denied. Defendant

denies the remainder of this Paragraph 56.

OS/PHIDIS ooh’ at. Pocanrdes, Madison Cirsull Clerk

 

a of

 

Be Ai

AY
FiktCase: 5:19-cv-O04BR:KKC DOCH Filed: 11/49/99". Pagend3o sf B668

& PERM IEA TSE LIME RE]

pila

Rie atga cd aoe As
Oe 6S Sa)

 

S57, Defendant denics the allegations in the first sentence. Defendant is
without sufficient knowledge or information to form a belief as to the truth of the
allegations in the second, third, and fourth sentences and, therefore, denies the same.
With regard to sentence five, Defendant admits that Dr. McCormack participated on the
FAC that heard Dr. Porter’s case, but Defendant denies any alleged impropriety with
regard to Dr. McCormack’s participation on the FAC. With regard to sentence six and
any reference to the Faculty Manual in this paragraph, the Faculty Manual is a document
that speaks for itself and to the extent Plaintiff's allegations in this paragraph differ from
same, those allegations are denied. Defendant denies the allegations in sentence seven
and all remaining allegations.

58. With regard to the allegations in Paragraph 58 relating to Dr. Jay
Baltisberger, Defendant admits that he was the Chair of the FAC that heard the charges
against Plaintiff. Defendant denies the remainder of the allegations in Paragraph 58.

59. With regard to the allegations in Paragraph 59 relating to the FAC Report
submitted to President Roelofs, Defendant states that the FAC Report speaks for itself.
To the extent the allegations in Paragraph 59 are inconsistent with the FAC Report, they
are denied. The remaining allegations are denied.

60. With regard to the allegations in Paragraph 60 relating to the FAC Report
and Survey, Defendant states that the FAC Report and Survey speaks for themselves. To
the extent the allegations in Paragraph 60 are inconsistent with same, they are denied.
Defendant does not understand what is meant by KRS 344 proceeding and, thus, denies
same, Defendant is without sufficient knowledge or information to form a belief as to the

truth of the remainder of the allegations in Paragraph 60 and, therefore, denies the same.

iad OTT DG OSE OTG bad RI Farnciedcs, Medison Gireuit Glore
 

61, With regard to the allegations in Paragraph 6! relating to the FAC Report,

the record of the hearing speaks for itself. To the extent the allegations in Paragraph 61
are inconsistent with same, they are denied. Defendant denies the remainder of
allegations in Paragraph 61.

62. With regard to the allegations in Paragraph 62 relating to the FAC Report,
the record of the hearing speaks for itself. To the extent the allegations in Paragraph 62
are inconsistent with same, they are denied. Defendant denies the remainder of the
allegations in Paragraph 62,

63. With regard to the allegations in Paragraph 63 relating to the FAC Report,
Defendant states that the FAC Report speaks for itself. To the extent the allegations in
Paragraph 63 are inconsistent with the FAC Report, they are denied. Defendant denies
the remainder of the allegations in Paragraph 63.

64. | With regard to the allegations in Paragraph 64 relating to the FAC report,
Defendant states that the FAC Report speaks for itself. To the extent the allegations in
Paragraph 64 are inconsistent with the FAC Report, they are denied.

65. Defendant admits the first sentence in Paragraph 65 except to state that it
is not an appeal, the matter was submitted to the President for his decision. The fifth
sentence in Paragraph 65 constitutes a legal conclusion to which no response is required.
To the extent a response is required, Defendant denies the same. Defendant denies the
remainder of the allegations in Paragraph 65.

66. The letter referenced in Paragraph 66 speaks for itself. To the extent these

allegations differ from same, the allegations are denied.

POG DA OL2 OTe pad mr arnandes, Meacican Circunl Otork
riieCase: 5:19-cv-O045R-MKC DOCHEA Filed: 11/48/00". Pagen?s2 Uh4882 HARRIBAAIS 7 OUNEEN |

Mag fea gopeated oe Ome Aa RA
PPYISIZG7S O9-4Gda Aly

 

67. With regard to the allegations in Paragraph 67 relating to language
contained in the Faculty Manual, Defendant states that the Faculty Manual speaks for
itself. Similarly, with regard to the allegations relating to President Roelofs’
“concluding letter” in Messer’s case, Defendant states that President Roelofs’ letter
speaks for itself. To the extent the allegations in Paragraph 67 are inconsistent with the
Faculty Manual or President Roelofs’ “concluding letter”, they are denied. Defendant
denies the remainder of the allegations in Paragraph 67.

68. With regard to the allegations in Paragraph 68, the Faculty Manual speaks
for itself and to the extent these allegations differ from same, they are denied. Defendant
admits that Plaintiff sought review of the decision by the Executive Cotnmittee.
Remaining allegations are denied.

69. With regard to the allegations in Paragraph 69 relating to language
contained in of the July 27, 2018 Resolution of the Berea College Board of Trustees
Executive Committee, Defendant states that said Resolution speaks for itself. To the
extent the allegations in Paragraph 69 are inconsistent with said Resolution, they are
denied. Defendant denies the remainder of this Paragraph.

70. With regard to the allegations in Paragraph 70 relating to Porter’s
document that he calls an “appeal”, Defendant states that Porter’s “appeal” speaks for
itself. To the extent the allegations in Paragraph 70 are inconsistent with Porter’s
“appeal,” they are denied. Defendant denies the last sentence and all remaining
allegations.

71. With regard to the allegations in Paragraph 71, the word “nonetheless” is

argument that does not have to be admitted or denied, but nonetheless is denied. The

rife TCT BS PSey 2 OTS pach ii, Paraarides, Maellson Cireuit Ghork
 

remainder of this Paragraph 71 concerns the Executive Cornmittee decision which is a
document that speaks for itself. To the extent these allegations differ from same, the
allegations are denied.

72. Defendant denies the allegation in Paragraph 72 that the College’s charges
against Plaintiff were false, that he was “banished” from campus and that the Defendant
caused any damages or injuries to Plaintiff. Defendant is without sufficient knowledge or
information to form a belief as to the truth of the remainder of the allegations in
Paragraph 72 and therefore denies the same.

F, Dr, Porter’s Contractual Rights to Continued Employment, Academic

Freedom, and Administrative Due Process_According to the Faculty
Manual.

73, With regard to the allegations in Paragraph 73, Defendant admits that
Plaintiff was a tenured member of the College faculty. This paragraph contains
numerous legal conclusions, like whether he had an employment contract with automatic
annual renewal in the first sentence that do not have to be admitted or denied and, thus,
Defendant denies same. Defendant denies the allegations in the second sentence — this
form of letter is issued to all current employees and Dr. Porter received same because his
case was still pending internally. His employment was subject to the dismissal
proceedings which were ongoing at that time and not completed. The remainder of the
allegations are denied.

74. With regard to the allegations in Paragraph 74 relating to the language
contained in the Faculty Manual and the letter, Defendant states that the Faculty Manual

and the letter speak for themselves. To the extent the allegations in Paragraph 74 are

VLE Ood Dao 70 Po Date iM, Peraaneaz, Macdisan Circuit Ohork

ek eG CUMEN

eye eG ad

yA
4 2h]

 
riteCase: 5:19-cv-OO4BE:KRC DOEHEL Filed: 11/88/99". Pagerta4 GEASS BHGS BRM ag Vise
FF RIQBT9 GO 44 AM

Oy a ela tk
Afb Deedes

 

inconsistent with same, they are denied. Furthermore, Defendant states that it was a
salary letter, not a contract.

75. With regard to the allegations in Paragraph 75, Defendant admits that
Plaintiff's employment was subject to the Faculty Manual, which speaks for itself. To
the extent the allegations in Paragraph 75 are inconsistent with the Faculty Manual, they
are denied. Defendant denies the remainder of the allegations.

76. With regard to the allegations in Paragraph 76 relating to the language
contained in of the Faculty Manual, Defendant states that the Faculty Manual speaks for
itself. To the extent the allegations in Paragraph 76 are inconsistent with the Faculty
Manual, they are denied.

77. With regard to the allegations in Paragraph 77 relating to the FAC report
following Messet’s appeal, Defendant states that the report speaks for itself. To the
extent the allegations in Paragraph 77 are inconsistent with the FAC report, they are
denied.

78. With regard to the allegations in Paragraph 78 relating to the language
contained in of the Faculty Manual, Defendant states that the Faculty Manual speaks for
itself. To the extent the allegations in Paragraph 78 are inconsistent with the Faculty
Manual, they are denied.

79. With regard to the allegations in Paragraph 79 relating to the language
contained in of the Faculty Manual, Defendant states that the Faculty Manual speaks for
itself. To the extent the allegations m Paragraph 79 are inconsistent with the Faculty
Manual, they are denied. Defendant denies the second, third, and the remainder of the

sentences in Paragraph 79.

Betis | VQ GG QAP FO TS n oy M. Parades, Madisan Ctroutt Olork
rodCase: 5:19-cv-OO4BERKC DEH Filed: 11/28/49". Pagendas Srae

Rlitweyg?

be
wt

 

80. With regard to the allegations in Paragraph 80 relating to the language
contained in of the Faculty Manual and the findings at the hearing, Defendant states that
the Faculty Manual and the record of the hearing speak for themselves. To the extent the
allegations in Paragraph 80 are inconsistent with same, they are denied. Defendant states
that Plaintiff could have called Williams and Wyrick but chose not to. Defendant denies
the remainder of thts Paragraph 80.

81, With regard to the allegations in Paragraph 81 relating to the Faculty
Manual and FAC report, Defendant states that the Faculty Manual and FAC Report speak
for themselves. To the extent the allegations in Paragraph 81 are inconsistent with the
same, they are denied.

82. With regard to the allegations in Paragraph 82 relating to the Faculty
Manual, Defendant states that the Faculty Manual speaks for itself. To the extent the
allegations in Paragraph 82 are inconsistent with the Faculty Manual, they are denied.

83. With regard to the allegations in Paragraph 83 relating to the language
contained in of the Faculty Manual, Defendant states that the Faculty Manual speaks for
itself. To the extent the allegations in Paragraph 83 are inconsistent with the Faculty
Manual, they are denied.

84. Defendant denies the allegations in Paragraph 84.

Fis ft eRe fe ake ois fe fe oe ic oe as
CAUSES OF ACTION
COUNT |

Breach of Contract for Suspension from Employment in Violation
of the Required Due Process, and Dr. Porter’s Academic Freedom

AECEHQGGS — O3/20/2048 ath Ri. Soriandes, Madisan Circuit Clerk

t

 
  

mheCase: 5:19-cv-CO4BE:KKC DOCH Filed: 11/e/d9". Pager ise GAGS" Beye Meta gE N |

PAO WA. doh a AAS
$99 Oude AAR

é iff

  
 

85. In response to Paragraph 85, Defendant reiterates and incorporates by
reference its affirmative defenses, and its responses set forth in Paragraphs 1-84 of this
Answer.

86. With regard to the allegations in Paragraph 86 relating to the language
quoted from the Faculty Manual, Defendant states that the Faculty Manual speaks for
itself, To the extent the allegations in Paragraph 86 are inconsistent with the Faculty
Manual, they are denied. In addition, Paragraph 86 contains legal conclusions for which
no response is required, but nevertheless denied. The remainder of the allegations in
Paragraph 86 are denied.

87. Defendant denies the allegations in Paragraph 87,

88. Defendant denies the allegations in Paragraph 88.

89. Defendant denies the allegations in Paragraph 89.

90. Defendant denies the allegations in Paragraph 90.

91. Paragraph 91 contains legal conclusions (“guarantee” and “employment
contract”) that require no response, but to the extent they do, same are denied. With
regard to the allegations in Paragraph 91 relating to the language contained in the Faculty
Manual, Defendant states that the Faculty Manual speaks for itself, To the extent the
allegations in Paragraph 91 are inconsistent with the Faculty Manual and interpretations
of the Faculty Appeals Committee, they are denied.

92, Defendant denies the allegations in Paragraph 92.

93. Defendant denies the allegations in Paragraph 93.

94. Defendant denies the allegations in Paragraph 94.

COUNT II:
Breach of Contract for Termination of Dr. Porter’s Employment

“they | REG GG DS heShROTS CS Mi. Feyrnaricies, Macisen Olu Clerk
FHedCase: 5:19-cv-O0048S-KRC DEH Filed: 11/18/49". Pagerd37 Sree! PAYS Bead OC UNEN |
4 eats Oe 24 ry

      

after the College’s Denial of the Required Administrative Due Process

95. In response to Paragraph 95, Defendant reiterates and incorporates by
reference its affirmative defenses, and its responses set forth in Paragraphs 1-94 of this
Answer.

96, Defendant denies the allegations in Paragraph 96.

97. The statements of the FAC Chair and the FAC Report are documents that
speak for themselves. To the extent these allegations in Paragraph 97 differ from same,
these allegations are demied.

98. Plaintiff mischaracterizes the charges. In any event, the charges are
contained in a document that speaks for itself and, to the extent these allegations in
Paragraph 98 differ from same, those allegations are denied.

99, Paragraph 99 contains legal conclusions to which no response is required.
To the extent a response is required, Defendant denies the same. In addition, this
paragraph is vague. Defendant denies the remainder of the allegations in Paragraph 99.

100. Defendant denies the allegations in Paragraph 100.

101, Defendant denies the allegations in Paragraph 101.

102, With regard to the first sentence of Paragraph 102, Plaintiff
mischaracterizes Dean Berry’s involvement in the proceedings against Dr, Messer.
Defendant states that Dean Berry did not charge Dr. Messer and was not a witness in the
Title VII case involving Dr. Messer before the Campus Conduct Hearing Board. His
only participation was, at an early stage, to determine whether the parties would agree to
an informal dispute resolution process. They did not and the matter proceeded to a

formal hearing process administered under the College’s policies and procedures for

pibea TEAC LOS O50 siearen ts 1428 ML Pernandes, Madison Cirauil tbers
oN

 

rilerCase: 5:19-cv-O048E:KRE DOE Filed: 116s. Pagendss Mes PEGE PRG IE

toe pet refed reth-adeh. a a AWA
PPS EE OdS OS ald JRA
neon,

 

sexual harassment and misconduct cases. Dr. Berry did not decide the case, the CCHB
panel did and rendered its report to President Roelofs, who made the final decision on
behalf of the College. With regard to the second sentence of Paragraph 102, the Dean is
not the direct supervisor of the members of the FAC in their capacities as professors or in
their positions on the FAC, they all have tenure and are elected to the FAC by the faculty.
Dean Berry presented a case and was a witness, as contemplated by the Faculty Manual.
The terms of the FAC member’s employment are dictated by the Faculty Manual. With
regard to the third sentence, Dr. Porter’s written objection speaks for itself and to the
extent that the allegations differ from same, the allegations are denied. Defendant
reiterates that the Dean’s participation was proper and consistent with the Faculty
Manual. Finally, Defendant denies that Dean Berry’s involvement in the FAC hearing
violated the concept of administrative due process. Any remaining allegations in
Paragraph [02 are denied.

103. With regard to the allegations in Paragraph 103 relating to the procedures
in the Faculty Manual, Defendant states that the Faculty Manual speaks for itself. To the
extent the allegations in Paragraph 103 are inconsistent with the Faculty Manual, they are
denied,

104. Defendant denies the allegations in Paragraph 104.

105. Defendant denies the allegations in Paragraph 105. Defendant also
incorporates by reference its affirmative defenses, and its responses set forth in
Paragraphs 36, 56-58 of this Answer.

106. Defendant denies the allegations in Paragraph 106.

107. Defendant denies the atlegations in Paragraph 107.

Pils PSL OS Oe rail ii, Fernandes, Wacdisaa Circuit Ghark
 

COUNT IT:
Breach of Contract for Termination of Dr. Porter’s Employment
in Violation of His Academic Freedom.

108. In response to Paragraph 108, Defendant reiterates and incorporates by
reference its affirmative defenses, and its responses set forth in Paragraphs 1-107 of this
Answer.

109. With regard to the allegations in Paragraph 109 relating to the language
contained in the Faculty Manual, Defendant states that the Faculty Manual speak for
itself. To the extent the allegations in Paragraph 109 are inconsistent with the Faculty
Manual, they are denied. Furthermore, this Paragraph |09 contains legal conclusions that
do not require a response. Defendant denies the remainder of the allegations in Paragraph
109.

110. With regard to the allegations in Paragraph 110 relating to the language
contained in the Faculty Manual, Defendant states that the Faculty Manual speaks for
itself. To the extent the allegations in Paragraph 110 are inconsistent with the Faculty
Manual, they are denied. Furthermore, this Paragraph 110 contains legal conclusions that
do not require a response. Defendant denies the remainder of the allegations in Paragraph
110,

111. Defendant denies the allegations in Paragraph 111.

112. Defendant denies the allegations in Paragraph 112,

113. Defendant denies the allegations in Paragraph 113.

COUNT IV:

Violations of the KCRA for Employment Discrimination,

HBGEDGGRO — RAPAEITS nue2® MW. Fernandes, Madison Clrauit Clerk
Mie Case: 5:19-cv-OG455:KKC DOCH Filed: 11/46/09!. Pager d40 BRASE* Pee Aes
TI S(2099 OD ASA AM

297 ie “3s

* BB,
Ney le de

 

114. In response to Paragraph 114, Defendant reiterates and incorporates by
reference its affirmative defenses, and its responses set forth in Paragraphs 1-113 of this
Answer.

115. Defendant denies the allegations in Paragraph 115,

116. Defendant denies the allegations in Paragraph 116.

A. Discrimination Based on Age.

{17. In response to Paragraph 117, Defendant reiterates and incorporates by
reference its affirmative defenses, and its responses set forth in Paragraphs 1-116 of this
Answer,

118. Defendant admits the allegations in Paragraph 118.

[19. With regard to the allegations in Paragraph 119 relating to the language of
KRS 344.040(1)(a), Defendant states that said statute speaks for itself. To the extent the
allegations in Paragraph 119 are inconsistent with said statute, Defendant denies them.

120. Defendant denies the allegations in Paragraph 120.

121. With regard to the allegations in Paragraph 121 relating to the language
contained in of the Faculty Manual and President Roelofs’ concluding letter in Messer’s
case, Defendant states that the Faculty Manual and President Roelofs’ letter speak for
themselves. To the extent the allegations in Paragraph 121 are inconsistent with the
Faculty Manual and President Roelofs’ letter, they are denied. Defendant denies the
remainder of the allegations of this Paragraph 121,

122. Defendant denies the allegations in Paragraph 122.

(23. Defendant denies the allegations in Paragraph 123.

B. Discrimination Based on Race.

Peedaeed EC GG Oasis er2% ti, Pernaucdes, Madison Ciroutt Clerk
 

mie Case: 5:19-cv-O8485:KKC DOGO Filed: 11/@/4%. Pager 441 OF AGSH PEATE 14g MCN

- et fihe Puty. Ate ty AAG
TUGSP2O198 OS 45 de AMM

ean
S2asiae

124. In response to Paragraph 124, Defendant reiterates and incorporates by
reference its affirmative defenses, and its responses set forth in Paragraphs 1-123 of this
Answer.

125. Defendant admits the allegations in Paragraph [25.

126. With regard to the allegations in Paragraph 126 relating to the language of
KRS 344.040(1)(a), Defendant states that said statute speaks for itself. To the extent the
allegations in Paragraph 126 are inconsistent with said statute, Defendant denies them.

127. Befendant denies the allegations in Paragraph 127.

128. With regard to the allegations in Paragraph 128 relating to the language
contained in of the Faculty Manual and President Roelofs’ concluding letter in Messer’s
case, Defendant states that the Faculty Manual and President Roelofs’ letter speak for
themselves. To the extent the allegations in Paragraph 128 are inconsistent with the
Faculty Manual and President Roelofs’ letter, they are denied. Defendant denies the
remainder of this Paragraph 128.

129. Defendant denies the allegations in Paragraph 129.

130. Defendant denies the allegations in Paragraph 130.

C. Discrimination Based on Sex

131. In response to Paragraph 131, Defendant reiterates and incorporates by
reference its affirmative defenses, and its responses set forth in Paragraphs 1-130 of this
Answer.

132. Defendant admits the allegations in Paragraph [32.

VOC Pa Os f2oeo te raed, i, Fercanidee, PMacisen Girouit Clark
  

eicCase: 5:19-Cv-OO45:KKE DOCH HL Filed: 11/26. Pagerd42 BASSh CARVWMDAR TAZ CUMEN

Hobbie deyeetes nfs. ota. da
PEP S/4G7S OS at ad

 

  

133. With regard to the allegations in Paragraph 133 relating to the language of
KRS 344.040(1}(a), Defendant states that said statute speaks for itself. To the extent the
allegations in Paragraph 133 are inconsistent with said statute, Defendant denies them.

134. Defendant denies the allegations in Paragraph 134.

135. With regard to the allegations in Paragraph 135 relating to the language
contained in of the Faculty Manual and President Roelofs’ concluding letter in Messer’s
case, Defendant states that the Faculty Manual and President Roelofs’ letter speak for
themselves. To the extent the allegations in Paragraph 135 are inconsistent with the
Faculty Manual and President Roelofs’ letter, they are denied. Defendant denies the
remainder of this Paragraph 135.

136. Defendant denies the allegations in Paragraph $36,

137. Defendant denies the allegations in Paragraph 137.

COUNT V:
Violation of the KCRA for Itlegal Retaliation

138. In response to Paragraph 138, Defendant reiterates and incorporates by
reference its affirmative defenses, and its responses set forth in Paragraphs 1-137 of this
Answer.

139. With regard to the allegations in Paragraph 139 relating to the language of
KRS 344.280(1), Defendant states that said statute speaks for itself. To the extent the
allegations in Paragraph 139 are inconsistent with said statute, Defendant denies them.

140. With regard to the allegations in the first sentence of Paragraph 140,
Defendant admits that Plaintiff acted as Dr. Messer’s “adviser” through the latter’s
hearing and appeals, and that he advocated on behalf of Dr. Messer in this role.

Defendant is without sufficient information to admit or deny the allegations in sentences

TS.CLOTUGa SAPS Peer eg Savi 1, Ml, Bayraider, "lecison Clrogli bors
6s PAGE BARA MEN)

 

riesCase: 5:19-cv-O045E+KKC Doc#edki Filed: 11/18/¢9'. Pagend4s Bias
‘| 4

ele fea. Age. Aa ABN
PER PEG aGhdal ga AA

  
  

  

2 and 3 and, further, to the extent recordings or documents are discussed herein, they are
documents that speak for themselves and Defendant denies any allegations that are
contrary to same. With regard to the fourth sentence, the postings referenced therein
speak for themselves and to the extent the allegations differ from the postings, those
allegations are denied. Defendant specifically dentes that the College conspired with or
enabled postings by Sergent and Williams. The remainder of the allegations are denied.

141. Defendant denies the allegations in Paragraph 141.

142. With regard to the allegations in Paragraph [42 relating to the language
contained in the Faculty Manual and President Roelofs’ concluding letter in Messer’s
case, Defendant states that the Faculty Manual and President Roelofs’ letter speak for
themselves. To the extent the allegations in Paragraph 142 are inconsistent with the
Faculty Manual and President Roelofs’ letter, they are denied. The remaining allegations
in this Paragraph 142 are denied.

143. Defendant denies the allegations in Paragraph 143.

144. Defendant denies the allegations in Paragraph 144.

145. Paragraph 145 states or calls for a legal conclusion to which no response is
required. To the extent a response is required, Defendant denies any violation of state or
federal law.

146. Insofar as the Complaint’s prayer for relief contains allegations that must
be admitted or denied, Defendant denes them.

147, All allegations not specifically admitted are denied,

148. Defendant reserves the right to amend this Answer in accordance with the

Civil Rules and orders of the Court.

Pibca TORE THES SEPA TS hed id, Perriancdes, Madison Circuit Gierk
vieCase: 5:19-cv-O0455¢éKKC Doe#eihl Filed: 11/18/19. Pager 244 ehag

Bh A

Pils

 

WHEREFORE, Defendant respectfully requests that the Court deny all claims for
relief by Plaintiff, dismiss Plaintiff's First Amended Complaint with prejudice, award
Defendant its costs and attorneys’ fees incurred in defending this action, and provide
Defendant with any and all other relief to which it may be entitled.

Respectfully submitted,

fs/ Sharon L. Gold

 

W. Craig Robertson HI

Sharon L. Gold

Courtney R. Samford

WYATT, TARRANT & COMBS, LLP
250 West Main Street, Suite 1600
Lexington, KY 40507-1746
859.233.2012

Counsel for Defendant

Pe Gag BASSEOTS th et Mi. Forisncdeg, Maciseon OGlroa Clerk
Ae

risdCase: 5:19-cv-GO45R:KKIC Doew#idid Filed: 11/%84401. Pagend45 BhaBes DAWEUIDA.IBO CUM RE

SES a

 
      

 

CERTIFICATE OF SERVICE

I hereby certify that on March 29, 2019, I electronically filed the foregoing with
the Clerk of Court via the e-filing system. I further certify that | mailed the foregoing
document by first class mail to all non-eFiling participants.

John F. Lackey
214 West Main Street
Richmond, KY 40475

Debra Ann Doss

108 Pasadena Drive
Lexington, KY 40503
Counsel for Plaintiff

/s/ Sharon L. Gold

 

Sharon L. Gold

61910266.8

hiss (SEO QO SE ES ‘aot NI, Perruside:, Madison ircue Clerk
cHodCase: 5:19-cv-G0455xKKC Doosedet Filed: 11/18/194. Pagernd46 O86) PAG MARIS? AINE |
TUPPAPOTS GES no ABA

ELECTRONICALLY FILED

COMMONWEALTH OF KENTUCKY
MADISON CIRCUIT COURT
DIVISION 1
CIVIL ACTION NO. 19-CI-00060

Dr. DAVID B. PORTER PLAINTIFF

V.

BEREA COLLEGE DEFENDANT
NOTICE OF SERVICE

 

Defendant, Berea College (“Defendant”), hereby gives notice that its First Set of
Interrogatories and Requests for Production of Documents to Plaintiff were served on
counsel for Plaintiff via U.S. Mail on the 29™ day of March, 2019.

Respectfully submitted,

/s/ Sharon L. Gold

 

W. Craig Robertson II]

Sharon L. Gold

Courtney R. Samford

WYATT, TARRANT & COMBS, LLP
250 West Main Street, Suite 1600
Lexington, KY 40507-1746
859.233.2012

Counsel for Defendant

Eiho TEAC L-OHDSO | OGfE Sf 049 Devi WM, Peragides, Maison Circurt Glark
 

VikCase: 5:19-cv-O8455xKKC + DOEWALL Filed: 11/88/99". Pagen-d47 GfaGe* Pega HRI Dh |

Pe OO SO

ie iy

    
 

CERTIFICATE OF SERVICE

I hereby certify that on May 3, 2019, I electronically filed the foregoing with the
Clerk of Court via the e-filing system. I further certify that I mailed the foregoing
document by first class mail to all non-eFiling participants.

John F. Lackey
214 West Main Street
Richmond, KY 40475

Debra Ann Doss

108 Pasadena Drive
Lexington, KY 40503
Counsel for Plaintiff

/s/ Sharon L. Gold

 

Sharon L. Gold

61812143.1

TELE CRA Sy Peres Peed MM. Forognciev, Madison Circuit Clork
“Case: 5:19-cv-O645S:KRC Bod# A Filed: 11/8B/ts". Pagertae 6rabe* Bags tee 183 aa

 

4 pape i: PPD Che
ELECTRONICALLY FILED
COMMONWEALTH OF KENTUCKY
MADISON CIRCUIT COURT
DIVISION I
CIVIL ACTION NO. 19-CI-00060

Dr. DAVID B. PORTER PLAINTIFF
¥.
BEREA COLLEGE DEFENDANT

MOTION FOR PROTECTIVE ORDER TO STAY
YABSIRA AYELE’S DEPOSITION

Comes the Defendant, Berea College (“Berea”), by counsel, and hereby moves
the Court for a protective order prohibiting the Plaintiff Dr. David B. Porter (“Porter” or
“Plaintiff’) from deposing Yabsira Ayele (“Ayele”) on May 22, 2019. In support of said
Motion, Berea states as follows:

This matter concerns an employment dispute between Berea and Porter, a former
professor. Porter filed an expansive complaint against Berea alleging numerous
employment claims concerning his termination. Porter was terminated after a lengthy
internal review process for personal conduct which demonstrably hindered fulfillment of
professional responsibilities. Porter disseminated a survey across the entire campus that
utilized information from Title VII/{X complaints regarding his colleagues, causing
outrage on campus and harm to the complainants and others.

One of the exhibits to the First Amended Complaint in this case is an email
exchange between Aycle and Porter’s former colleague, Tyler Sergent. (See Exhibit 1 to
First Amended Complaint, which is attached as Exhibit A hereto). Ayele is a

referenced in the First Amended Complaint as a Berea student. According to Plaintiff's

Piioe SE CULT ESE) DSP ASE] oh Levid Bf. Fornicidoe, Madison Circuit Glork
scCase: 5:19-cv-O048S:KRIC B8d¥'L4 Filed: 11/2/19". Page tao ras" Bade ag “ea

med toy AR

ry 4 & ons Pek,

  

attorney, he will be moving out of Kentucky at the end of the month after graduating.
(See Debra Doss Email, Exhibit B hereto).

The case has been pending for less than four months and the parties are still in the
very early stages of discovery. Porter has also just recently brought a companion case
involving some of the same subject matter, but against his former colleague Sergent who
is the husband of one of the Title VII complainants. (See Exhibit C hereto, Sergent
Complaint, 19-CI-200). Sergent is represented by separate counsel in that case, The
parties in the Sergent case are not even finished with the initial pleadings. Porter
references the same Ayele and Sergent discussion in that complaint, (See Porter’s
Exhibit 1 to the Sergent Complaint).

In this case, by agreement of the parties, Berea’s responses to Plaintiff's First Set
of Interrogatories and Requests for Production of Documents are not due until June 4,
2019, and Plaintiff's responses to Berea’s First Set of Interrogatories and Requests for
Production of Documents are not due until June 14, 2019. The parties will need to work
out a confidentiality agreement due to the nature of some of the documents that are
requested. In addition, there will need to be time to review documents produced. This
case will involve the exchange of thousands of documents. There will be multiple
witnesses that are out of state, potentially including Porter’s and Berea’s expert
witnesses.

Notwithstanding the foregoing, on May 7, 2019, Plaintiff's counse] sent an email
to the undersigned requesting to take the deposition of Ayele on May 22, 2019, with the
sole reason for taking this deposition before the completion of written discovery being

that Ayele recently graduated and, according to Plaintiff, will be leaving Kentucky at the

S082 PANO OOP) Ase Dovid AE Parcagiog, Macdisan Circutl Oferk

i iP

|

AS

ech!

i
 

i ieeCase: 5:19-cv-G0455KKC Doc#eabal Filed: 11/19/41. Ragen 6016! 4OBF- i RBPA EER CUE Mt

 

end of May. (See Exhibit B). Plaintiffs counsel did not indicate that Mr. Ayele will be
moving out of the country or otherwise unavailable. Merely moving out of state is not a
sufficient reason to take a deposition before counsel for the Defendant (and, likewise,
counsel for Sergent in the companion case) can prepare sufficiently for his deposition.

Ayele was in Porter’s class that disseminated the survey and may have knowledge
of other matters referenced in the complaint. Ayele had what we surmise to be numerous
conversations with Porter, many of which are likely in emails and other documents that
will be provided by Plaintiff. There is no way that Berea can adequately prepare for
Ayele’s deposition before the exchange of documents. Furthermore, neither Defendant’s
lead counsel is available on May 22, and two weeks’ notice is simply insufficient for
scheduling a deposition in a case of this magnitude.

The undersigned sent a letter to Plaintiff's counsel on May 9, 2019, objecting to
Ayele’s deposition being scheduled for May 22, 2019, for the following reasons: (1)
Berea cannot adequately prepare for Ayele’s deposition without Plaintiff's responses to
Berea’s first set of discovery requests; (2) Berea has repeatedly requested that the
Plaintiff's deposition be conducted prior to the deposition of any other witness in
accordance with local practice; and (3) neither of this Defendant's lead attorneys are
available on May 22, 2019. (See Gold letter, Exhibit D).

Plaintiffs counsel responded by email on May 10, 2019, stating that Berea’s
objection to the date of Ayele’s deposition is “untenable” and indicating his intention to
“move forward with our planned discovery.” (Lackey letter, Exhibit FE). Due to the
timing of the deposition being next week, and the parties obvious impasse on this issue,

the undersigned certifies that the motion is necessary to resolve this dispute.

CaO OgO HAP PSA Dawe Mo Pormoansleg, Madigan Oircall Glerk
 

sinwCase: 5:19-cv-9045544KKhC Docsickel Filed: 11/18/49). Ragen:51 tof eO5s- Pega DH: 156 OU MCT

 

YESH TS OS 800s as

ae

G2457-35

To be clear, Berea has no objection to the deposition of Yabsira Ayele after
written discovery has concluded, the Plaintiff's deposition has been taken, and the parties
have had time to digest the thousands of documents that wil] be produced in this case.
However, noticing Mr. Ayele’s deposition, who is likely to be a trial witness, at such late
notice, on a date that defense counsel is not available, and, more importantly, prior to
Plaintiff's deposition and the production of written discovery and documents that are
necessary to enable Berea to fully prepare for Ayele’s deposition is premature and simply
improper, Just as in any case where parties have witnesses that reside out of state, Mr.
Ayele will either travel here for the deposition or counsel for the parties will travel to
where the witness is located.

Accordingly, and for the foregoing reasons, Berea respectfully requests that this
Court enter a protective order prohibiting Plaintiff from taking the deposition of Ayele
prior to the conclusion of written discovery or Plaintiff’s deposition,

NOTICE

Please take notice that the foregoing Motion will come on for hearing on
Thursday, May 16, 2019, at the hour of 9:30 a.m., or as soon thereafter as Counsel may

be heard.

dings PLLA E oS Afeorg Deaths Mi. Parricride:, Madison Oleouit Clork
   
 

vue. Case: 5:19-cv-O0455:KKC Boc#de1 Filed: 11/8/29. Pagend:52 it $O5!- PRE DHE DBZ

PO DEST

  

Respectfully submitted,

/s/ Sharon L. Gold

 

W. Craig Robertson III

Sharon L. Gold

WYATT, TARRANT & COMBS, LLP
250 West Main Street, Suite 1600
Lexington, KY 40507-1746
859.233.2012

Counsel for Defendant

CERTIFICATE OF SERVICE

I hereby certify that on May 13, 2019, I electronically filed the foregoing with the
Clerk of Court via the e-filing system. I further certify that I mailed the foregoing
document by first class mail to all non-eFiling participants.

John F. Lackey
214 West Main Street
Richmond, KY 40475

Debra Ann Doss

108 Pasadena Drive
Lexington, KY 40503
Counsel for Plaintiff

/s/ Sharon L. Gold

 

Sharon L, Gold

GU8I717O.1

Piha POCO OGRE? Dave M, Parnarieeg, Maoiges Circuil Cloris
    

MieeCase: 5:19-cv-O0455:KKCE DoOGH MHL Filed: 11/46/49". Pager 153 ‘ONS Beye Bee

 

   

we AF

 

COMMONWEALTH OF KENTUCKY
MADISON CIRCUIT COURT
CIVIL ACTION, FILE NO. 19-Cl-60

 

DIVISION J .
Dr. DAVID B. PORTER, . PLAINTIFF,

. VS, ye
BEREA COLLEGE (With Process Agent: tnandee
Lyle D, Roelofs c/o Berea College
Lincoln Hall, CPO 2182 Berea, KY 40404), DEFENDANT. C

SEO ek kak ke

FIRST AMENDED COMPLAINT -
nin ne I nS aridoiiinkiii iby

COMES NOW the Plaintiff Dr. David B. Porter (“Dr. Porter”}, by and through his
counsel, who hereby files this, his First Amended Complaint as “a matter of course,”
pursuant to C.R. 15.01, before any responsive pleading has been filed herein by the
defendant, against the Defendant Berea College (“the College”) for breach of contract,
and for employment discrimination resuiting in his wrongful termination, and
retaliation, all in violation of the Kentucky Civil Rights Act, KRS 344.010, et seq., and
who further states as follows:

PARTIES

1. . Dr. Porter is a resident of the City of Berea, Madison County, Kentucky.
2, The College is a private liberal arts college and a Kentucky corporation

situated'in the City of Berea, Madison County, Kentucky.
JURISDICTION AND VENUE

3, Paragraphs 1-2 are hereby restated and incorporated by reference.
4. This Court has personal jurisdiction over the College as it is a

corporation situated in and with its principal place of business in Madison County,
Kentucky, and the relevant facts hereof occurred in said county.
5, This Court has subject matter jurisdiction over a claim for breach of

contract under KY Const. § 112(5) and KRS 234.010,

I

  

TOROS BSE t David Bl, Perrrarides, Mia
eipeCase: 5:19-cv-O0455xKKC Docx#til Filed: 11/18/8291. Page: 454 MheeGs Peet IFA 159 FUN
SUA AGO S DOL SO LS AMA

 

S2EN41.28

6, This Court has subject matter jurisdiction over a claim for employment
discrimination in violation of the Kentucky Civil Rights Act, KRS 344.010, et seq.,
under KRS 344.450, and under KY Const. § 112(5) and KRS 234.010.

7. This Court is the proper venue for this Complaint under KRS 452.450.

I, STATEMENT OF FACTS
A. Dr. Porter’s Qualifications for Employment at the College.

8. Paragraphs 1-7 are hereby restated and incorporated by reference.

9. Dr. Porter is a 69-year-old, white male and was a tenured professor and
employee of the College for more than 17 years, serving as academic vice president
and provost from 2001 - 2005 and as a member of the Psychology Department
thereafter until the termination of his employment on Oct 1, 2018.

10. At all perinent times, Dr. Porter was qualified for his position at the
College as a tenured professor of psychology.

. 11. Dr. Porter is a partially disabled United States Air Force veteran who
holds a Doctorate of Philosophy from Oxford University, United Kingdom, a Master of
Science from the University of California at Los Angeles, and a Bachelor of Science
from the United States Air Force Academy. He has extensive training and leadership
in claims of wrongful workplace harassment.

12. Prior to joining the College, Dr. Porter taught for the United States Air
Force as Permanent Professor and Head of the Air Force Academy Department of
Behavioral Sciences and Leadership.

13. Dr. Porter is the author of some sixty (60) professional publications, and

has given roughly an equal namber of professional presentations.

ites 4G LOE USh Bafa 14 Mavicl WL Pernunde:, Meacigan Circuit Clork
 

14. In his position at the College, as a part of his employment duties, Dr,

Porter advocated using peer-reviewed, scientifically approved analysis rather ‘than
subjective opinions to assess administrative policies and programs. His observations
and advocacy, at times, annoyed and rankled members of the College administration '
and faculty and student factions in campus workplace matters. Dr. Porter’s advocacy
of science and skepticism was incorporated in many of the courses he taught,
including GSTR 110 (Questioning Authority; Skepticism and Science and Antidotes for |
Oppression), GST 232 (Introduction to the Behavioral Sciences); PSY 208 (Cognitive
Psychology), PSY 210 (Industrial/ Organizational Psychology), and PSY 424 (Senior
Research).

1S. In 2018 the Berea College Student Government Association chose Dr,
Porter for its Student Service Award. Dr. Porter received other distinguished teaching
and service awards from the College during his tenure. His students consistently
placed him in the highest professional ranking at the College, and his students

consistently scored in the highest academic ranking.

B. Pattern of Discrimination by Berea College Against Older,

White Male Employees at the College, Including, Without Limitation,

the Prior Civil Rights Grievance Filed Against Dr. Wayne Messer in Which Dr..

Porter Participated as Dr. Messer’s “Adviser”,

16. In 2013 a Caucasian male faculty member made an inappropriate post
on social media sarcastically suggesting that little should be expected from one of his
African American students named “Tequila”. The response to the tweet from the
campus community was, appropriately, immediate outrage. The College’s response
was to declare a mandatory “Diversity Day” training for all faculty members. Most,
but not all, faculty members attended, but two senior white male professors who had
nothing to do with the post did not attend and criticized the endeavor as demeaning to

3 ;

SOL GaaGa OG/t segs Cavin ML Fernandes, Madisaen Otreud Olerk
 

riecCase: 5:19-cv-G645RKKC Doc Atel Filed: 1194:8/491. PagendS6 Gf Aebs Pee Me TED OLIN

Meret ey POR Me
PSPS OE Sor ae

 

    

them and counterproductive. The College harshly punished the two men for their
criticism and noncompliance, including imposing restrictions on pay, benefits, and
academic promotion. The names of these men are known to the Plaintiff and
Defendant, but will not be identified in this Complaint.

17. In 2015 during a faculty meeting discussion of institutionally provided
health insurance, a young, female African American faculty member related her
difficulties and traumas related ta several unsuccessful pregnancies. Shortly
thereafter at a Walmart, a senior, white male faculty member in the same department
as the female faculty member expressed his sympathy and condolences for her |
traumas, The College charged him with a breach of confidentiality and forced him to
resign.

18, At the close of the 2017 school year, a quite competent and approximately
ten-year employed administrator at Berea College chose to leave the College because
he was told by another senior administrator that he would not be further promoted
because he was a Caucasian male. The name of this individual is known to both the
Plaintiff and Defendant, but will not be identified in this Complaint.

19, In March of 2017 the chairman of the psychology department, Dr. Wayne —
Messer, was subject to a civil rights grievance brought by fellow psychology professors
Dr. Wendy R. Williams, Dr. Amanda Wyrick, and Dr. Sarah Jones, alleging his
discrimination in hiring and promotion, retaliation, and creation of a hostile workplace
environment. .

20. In the proceedings against Dr. Messer, before. the Campus College Hearing
Board (CCHB) and the Faculty Appeals Committee (FAC}, concerning the civil rights
Complaint, the College deemed his (appropriate) motives to be irrelevant, and he was

not allowed to defend or explain his intentions. The focus of the investigation was

Bike ct qaecP gga PEPE EO & Lhavint WL Parnandaeas, Madison Creu Clerk
ciCase: 5:19-cv-0048B4KKCE DOCH Filed: 11/46/19. Pagend57 BRASS! HEia! RAKIeE USIEN

wae.

TASES O95 50032 AM

 

entirely on the claimed subjective emotional impact on the three grievants. One of the
grievants incorrectly, but successfully, asserted that the Faculty Manual states that
mediation is inappropriate for cases of “sexual discrimination,” and the College
accepted this position in its investigation. The Faculty Manual, however (at its page
19, “Resolving Complaints Informally”), provides that mediation is inappropriate only
for charges of sexual assault, for which Dr. Messer was not charged. The campus
investigative committees, the CCHB and the FAC, recommended punishment for Dr.
Messer, rather than mediation between the parties, confirming that the grievant’s false
claim was adopted. President Lyle Roelofs summarily dismissed, without explanation,
Dr. Messer’s appeal alleging violations of Dr. Messer’s rights to administrative due
process under the terms of the Faculty Manual.

21. One of the charges against Dr. Messer was that he had demonstrated a
bias against women in hiring. This charge was demonstrably false in every way. A
contemporaneous Excel spreadsheet introduced by Dr. Messer showed the ratings
each of the five psychology department selection committee members had given to
approximately 100 applicants. The sheet showed that the top six ratings Dr. Messer
gave were all assigned to women. Testimony of other selection panel participants
supported the absence of Dr. Messetr’s bias.

22. In contrast, the grievant, Dr. Williams, had proclaimed during a selection
panel meeting that, “The last thing we need in this department is any more old white
guys!” A closer examination of Dr. Williams’ own ratings of applicants revealed other
incidents of her discrimination against white males. Although white males made up
about 25% of the applicant pool, none appeared in Dr. Williams’ top-ten rated
applicants. Unlike the other four professors in the department making ratings, she

had used a scale of 0-5 to rate the applicants rather than the 1-5 scale to which all of
Sima Sherk

EC AHO DSM HSO1S Caw ML Parsnridee, Macisan cre
ip

pieoCase: 5:19-cv-O645R4KKC DOCHIAML Filed: 11/2@/89'. Pagend58 BRAGS! Pay MHI6s UMMCN

Aad parE Ae FeV arate AT
iif ; fp Ae yes GER StS 2 Al

ak

Ce ceed oer
bea sd-38

the selection panel members had agreed prior to rating. White males received a

disproportionately high number of Dr. Williams’ “O” ratings. Similarly, she awarded

disproportionately more below-average ratings to white males whom the other
professors had rated in the top third of applicants. Dr. Williams also withheld her
ratings until after she had seen ail the other ratings of applicants, Her anomalous
rating scale served to discriminate in hiring against all white males. Nonetheless, the
College took no action against her, despite having knowledge of her unlawful racial,
age, and gender discrimination.

23. The grievants in Dr. Messer’s case also asserted that due to the hostility in
the department, they had been forced to use the copier on a different floor rather than
the copier next to the department chair’s office, This, too, was a demonstrably false
charge. Dr, Williams had, in fact, used this alternative copier only about 6% of the
time during the semester. The copier records also revealed that the grievant, Dr.
Wyrick, had used the alternative copier less than 2% of the time, and nearly all these
uses had been during the week in which her grievance had been. fled. The College
was aware of this false claim, but took no action despite the Faculty Manual’s warning
that false testimony in such proceedings could result in serious sanctions, up to and
including dismissal. See page 92, “General Guidelines,” of the Faculty Manual:
“Wabricated charges of alleged violations or false testimony are serious offenses,
Persons found to have fabricated charges or testified falsely will be subject to
disciplinary action up to and including termination or expulsion.”

24, After the civil rights investigation and hearing, many of the charges against
Dr. Messer were dismissed, but the College found that Dr. Messer had created a
“hostile workplace environment” based on sex. The College found Dr. Messer guilty

based on three incidents over a two-year period: telling an inappropriate joke about a

Tee EO OG BG Sit AS OTE David MM, Pernanceay, Niecdison Circul Ctark
  

i HCase: 5:19-cv-G0485:KKE Ded HN Filed: 11/48/19". Pager iso 6t46e" PB

i VED OK

   

“Jewish American Princess” prior to a department meeting: attempting to engage his
psychology department colleagues in conversations about the public backlash to rock
singer Chrissy Hynde’s recent NPR interview about her rape; and his use of the phrase
“militant lesbian” during an animated faculty discussion regarding one of his student’s
disciplinary problems. These findings led to the College removing Dr. Messer as
psychology department chair and revoking his then office space and banishing him to
an office in the basement of the psychology department building.

25. Dr, Porter acted as Dr. Messer’s “adviser” throughout his grievance hearing
and appeals, as allowed under the Faculty Manual. See page 92 of the Faculty |
Manual. Dr. Porter argued that Dr. Messer’s alleged infractions were neither severe
nor pervasive enough to create a “hostile workplace environment” on the basis of sex
or to warrant the punishments levied against him. Dr. Porter, during the proceedings
before the CCHB and the FAC, and in correspondence with President Roelofs and
Dean Chad Berry, and in a letter, expressed his disappointment with the unfairness of
the College’s civil rights process, and the result in Dr. Messer’s case. This advocacy
subjected Dr. Porter to unlawful workplace hostility from members of the College’s
senior faculty and administration, and from the grievants who had placed the charges
against Dr. Messer. These grievants later unlawfully retaliated against Dr. Porter as
hereafter described. |

| 26. College administrators rebuffed Dr. Porter’s attempts to have them address
his concerns about the College’s unfair lack of administrative due process and its
misapplications of workplace policies and procedures in Dr. Messer’s case. While
many senior faculty members and mid-level administrators unofficially acknowledged

problems with the Hostile Work Environment Program disciplinary process at the

Pile TUES TETAS OES tavid WL Fernandes, Madsen Cirountt fork
HilCase: 5:19-cv-OO4554KRE DOCH Filed: 11Pt6/49!. Pagend6o Braces Sede Be

 

 

College, President Roelofs and Dean Berry refused to discuss Dr. Porter’s specific
concerns,

27. In accordance with Faculty Manual procedure, President Roelofs and Dean
Berry decided to order the psychology department faculty members to meet face-to-
face in the aftermath of Dr. Messer’s contentious defense, in order to broker some sort
ofa peace. However, the three female grievants refused to meet or interact directly
with the male department members, claiming that the acting department chair Dr,
Jackie Burnside, an African-American female, had treated them with “contempt.”. In
response, Dean Berry acquiesced and rescinded the requirement for face-to-face
department meetings, even though the Faculty Manual states that attendance at
“faculty meetings” is a job requirement. See its page 34. This same provision had
been the Callege’s exact justification for severely punishing the two senior, white male
faculty members for not attending “Diversity Day” training. See Paragraph 16, supra,

28. During several meetings of the College’s Strategic Planning Council, Dean
Berry and the College’s Vice President for Diversity, stated that only those who share a
“minority identity” should have significant input on policies of the College involving
inclusivity and diversity.

29. Later, during the 2018 fall semester, the College, through Dean Berry,
advised faculty members that all faculty hires would be “either black or brown”,

30. Following the unpleasant proceedings against Dr. Messer, in the late fall
semester of 2017, Berea College employed a quite distinguished expert by the name of
W. Scott Lewis to advise it about its policies and procedures regarding wrongful
workplace hostility in the College’s psychology department. Dr. Lewis has trained

thousands of faculty and staff members on how to prevent, address and properly

Pies FOE ANGDG Gat HOTS David td, Forrnrndes, tladisen Gironit Gtors
rieeCase: 5:19-cv-O048RKKC DOCH Filed: 117/494. Pagerd61 ties: Pea Baik 166 OLN |

PESTS Ge bo AM

§245 4-05

 

report wrongful workplace issues. He is also a law enforcement trainer on how to
investigate sensitive matters, such as abuse and assault.

Dr. Lewis did a thorough investigation of workplace issues in the College’s
psychology department. His report supported the prior criticisms made by Dr. Porter.
As part of its pattern of wrongful workplace discrimination, and in support thereof, the
College refused to release Dr. Lewis’ report, embargoed it, kept it confidential, and
took no responsible actions to implement its recommendations, or to address Dr.
Porter’s prior recommendations supported by Dr. Lewis’ report.

31. The abovementioned instances of unlawful discrimination based on age,
sex, and race are not intended to be exhaustive. Plaintiff states that other instances
known to the defendant will be presented as they become known to Plaintiff.

C. Dr, Porter’s Survey for his PSY 210 Industrial/Organizational

Psychology Class, and the College’s Resulting Suspension, and
His Banishment From Campus.

32. For over a decade Dr. Porter had taught the PSY 210 Industrial
/ Organizational Psychology course at the College. A regular feature of this course was
large, integrative student projects that apply the scientific method through the
examination of archival and survey data to assess college policies, practices, and
programs and to identify areas where there are opportunities for improvement. These
studies had included, for example, reviews of the effects of characteristics of first year
general studies courses on student retention and academic success and the relation
between the first-year student labor positions, and other measures of student
satisfaction and motivation. These projects were integral to the academic content of
the course and often received praise from students and officials of the College.

To Dr. Porter’s knowledge, there had been no objection to Porter’s methodology
or subject matter prior to February, 2018.

TOOL gGEE GEM SD EG Davicl M, Parmandee, Macison Gircult Clerk
 HnwCase: 5:19-cv-OC455:KRC Doo# Filed: 117#6/994. Pager 162 Of: 4OS! Pee MH 162 oN

SiZBYS OG:

raed

  

pay 4

   
 

2

op

33. After the contentious proceedings against Dr. Messer, it appeared to Dr.
Porter that the College’s Civil Rights Program enforcement relied almost entirely on
asserting and re-asserting the charged assumptions of the College administration,
with little attention to actual evidence of the program’s effectiveness or consequences,
As an academic researcher having authored over fifty published articles and several
book chapters concerning psychology, Dr. Porter decided to engage his Spring 2018
PSY 210 Industrial/Organizational Psychology class in developing a survey of
community perceptions and attitudes about academic freedom, freedom of speech,
and hostile work environments under KRS Chapter 344 (‘the Survey”). This research
employed survey methods similar to those Dr. Porter had used in the past in his
classes.

34. The heart of the Survey was a set of some 20 posed scenarios.
Respondents were asked to read the scenarios and decide whether each situation
reflected a “hostile environment,” and if academic freedom should protect the action
taken in the scenario. The use of such scenarios (i.e., situational judgement tasks) is
common in industrial/organizational psychology studies and often provides reliable
information about implicit attitudes which may differ from explicit beliefs. In no
respect did the scenarios suggest (push) a preferred, or “right,” response.

35. Dr. Porter drew about one half of the Survey’s scenarios from issues,
arguments, and events he had observed as faculty adviser for Dr. Messer in the prior-
civil rights case, The Survey carefully concealed participant identity by obscuring
dates and altering the identification of gender, race, and other personal
characteristics. No names or other information identifying the participants were

presented in any of the scenarios. The Survey instructions carefully stated that “Info

i0

bles _ TEASE OO060 OSA Ai2o 78 David WL foruscces, Nladisan Creulif Gbork
  

HedCase: 5:19-cv-O0455:KKC DOCH Filed: 1172@/49!. Pageants 6faed: PHYS HE 7
: a4 as

A
; a

 

claims are made about the relationship between these hypothetical situations and
actual occurrences here at Berea College or elsewhere.”

36. Before publicly releasing the Survey, Dr. Porter shared drafts of it with
many other faculty members, and requested and received feedback from six (6) of
them. These six included the Chair of the College’s Institutional Review Board (IRB)
and its Director of Academic Assessment, Dr. Robert Smith, Dr. Porter’s academic and
departmental division chair, Dr. Jackie Burnisde, and other tenured faculty members
with applicable experience in the social sciences, including Dr. Wayne Messer, Dr. -
Jose Bey, and Dr, Ian Norris. No person wha was asked to vet the Survey flagged any
potential breaches of confidentiality, ethical concerns, or harm to the former grievants.

Two reviewers did express concern about controversy the survey might elicit by
presenting issues the College administration did not want to have debated.

Dr. Porter sent a copy of the Survey to Dean Chad ‘Berry three days before it

was posted.
Dr. Jay Baltisberger, later Chair of the Faculty Affairs Committee (FAC), which

heard the claims against Dr. Porter, was one of the six persons who both received an
early vetting copy of the Survey, and who responded to Dr. Porter’s pre-published
inquiry. Dr. Baltisberger did not offer a critique, but by email, responded to Dr. Porter
by observing that since the Survey was for class use, he would not comment. Dr.
Porter took Dr, Baltisberger’s silence to mean that he had no ethical or professional
objection to the Survey. Dr. Baltisberger, while serving as FAC Chair, did not
acknowledge his review of the Survey prior to its release..

37. The survey was launched on Monday, February 19, 2018. That day Dr.
Porter received a polite e-mail request from Dean Berry that they meet to discuss it, to

which Dr. Porter quickly replied affirmatively,

\I

Pile g PED QA G OSM Sods evict BE Pernandes, Wlidisen Ghreuit Clerk
ovCase: 5:19-cv-G64554KRE Bao: A Filed: 11Pee/49". Bagardea SrasBE. Bags tor 169 N ue ANS

iif Pea OO SEP

    

38. Meanwhile, that same day, Dr. Williams published a Facebook post
incorrectly claiming that nearly all the fact patterns in the Survey's scenarios were
expressly about her and the other grievants in Dr. Messer’s disciplinary proceedings,
that the Survey improperly repeated allegations of cognitive impairment against her,
and that the Survey targeted them and was intended to punish and silence them, Dr.
Willams posted:

I've said this elsewhere, so Ill post it here, too. As one of the not
anonymous targets of this survey I can tell you that I, and the other
women who filed (and won-at every level of the process) the [civil rights]
hostile work environment complaint on which this survey is based,
would be thrilled with some support on this. Every scenario in the survey
is either a biased portrayal of what we claimed in our complaint, or it
was given by the defense to show that we were the biased ones or that we
were cognitively compromised in our judgment, or it was given as
examples of how other people had done much worse so the behavior we
objected to isn’t *that bad* in comparison to “real” hostile environments.
Let me repeat again-we won at every stage of the process. Yet despite the
conclusion of that process three months ago (after 9 months of the
process) this is another attempt to silence us (and those like us), That
said, if this kind of behavior by a colleague in response to losing a Title
IX complaint is tolerated by the community, then this is certainly one
way to make sure no one ever brings another [civil rights) complaint on
this campus. If you feel upset by this unethical use of students under the
guise of “research’ or the not subtle attack on your female
colleagues/faculty, please do more than write it here. If you want to
know more ways to help, let me know. (Emphasis added).

Dr. Williams made other hostile postings on other dates.

39. Dr. Williams’ Facebook post falsely claimed that nearly every scenario was
about her and the other grievants in Dr. Messer’s case, and, importantly, improperly
revealed identities of persons she believed were involved to the entire campus
community, who were not familiar with the particular fact patterns posed.

40. In her Facebook post Dr. Williams specifically exhorted campus activists to

take action to “support” her and to do “more” than just write about their anger.

12

ERC POG So Daldafea ts David MM. Feragnces, Madison Cicul Oiers
 

41, Dr. Wilkiams’s Facebook post predictably aroused a small group of campus

activists who made their anger known to Dr. Porter’s students, the College civil rights
coordinator, Dean Berry, and President Roelofs.

42. On Tuesday, February 20, 2018, in a message sent to the entire College
campus, Dean Berry publicly requested that Dr. Porter remove the Survey and
apologize to the campus community. However, two hours later in a phone call, Dean
Berry promised to forward some of the grievances to Dr. Porter directly and to provide
him with a list of the most “problematic” Survey scenarios, so they could be deleted or
amended, The Dean never sent this information to Dr. Porter. Dr. Porter awaited this
response from Dean Berry before withdrawing the survey.

_ 43. Data from the Survey’s 160 valid responses yielded a surfeit of
psychologically and scientifically valid resuits:

¢ The respondents’ biographic characteristics predicted their political
beliefs, and these beliefs predicted most of the variance in the
perceptions and judgments people make about hostile environments and
academic freedom.

* A large majority of the respondents stated that they did not express their
beliefs on campus because of fear of judgment and retaliation.

e The Survey results revealed that most of the College’s current “diversity
training” programs did little to affect awareness, attitudes, or
perceptions, and one such program appeared to be having a polarizing
effect on its participants.

e Over half of the respondents did not see the survey as contributing to a
hostile environment, and nearly three-quarters of them believed
academic freedom protected the dissemination of the Survey.

* The Survey also uncovered evidence that at the College that race was
unrelated to the respondents’ attitudes and perceptions about civil

rights or academic freedom.

13

TEAC ROOUEO Ban ae Og avid M1. Perrnundes, Madison Clroult Clerk
rHorCase: 5:19-cv-CO455:KRe BSG HEM Filed: 11/49/¢9". Pager 466 Grass” Page ibe 17 ORRERY|

 

aH faa Oo-4t

sy! as me fo gy

 

e About a quarter of the Survey’s respondents expressed support for
denying others the opportunity to express beliefs that could be
considered potentially harmful or hurtful, .

* Women rather than men at the College were more likely to express

. strong activist views. Respondents who endorsed the need for hostile
environment protection were also more likely to express support for
academic freedom.

* Judgments about hostile environments and academic freedom
protection were significantly negatively correlated. What respondents
claimed to be true was just the opposite of the pattern of what their

responses to the scenarios showed to be true.

44. Therefore, the Survey provided valid psychological evidence that because

beliefs or viewpoints determine one’s perception of hostility, relying primarily on

subjective reports of offense can be very problematic. The College administration’s
interest in suppressing these results was clear, given past disciplinary and KRS
Chapter 344 controversies.

‘45, On Thursday, February 22, 2018 Dean Berry summoned Dr. Porter and his
academic division chair to the Dean’s office, where Dean Berry advised Dr. Porter that

charges of “incompetence” would be brought against him. Pursuant to Faculty

Manual procedure at its page 121, Dr. Porter asked to discuss the matter. Dean Berry

stated that the time for discussion had ended two days earlier when Dr. Porter had not
immediately withdrawn the Survey and apologized to the campus.

46. Dean Berry presented the charges against Dr. Porter to the Faculty Status
Committee (FSC) at a hearing that afternoon, that Dr. Porter did not know was taking
place. A majority concurred with the Dean and recommended termination. Dean
Berry claimed that the Survey was only an instrument of malicious retaliation against

Dr, Messer’s grievants. He did not inform the Committee of the survey’s academic

14

TEAL Gogg OS Boe Qayvid IM, Pornancdes, Marison Chreuil Clork
  

  

ys

ete
OG
value. The FSC hearing took place without notice to, or an appearance by, Dr, Porter.
The College engaged in no investigation of the charges against him before a majority of
' the FSC voted to support termination.

47. Shortly thereafter, President Roelofs summarily suspended Dr, Porter, and
the College reassigned his classes to other faculty members. It prohibited him from
communicating with students, labeled him as “dangerous” to the students, and
banished him from campus. During the ten weeks between the distribution of the
Survey and the eventual FAC hearing, President Roelofs and Dean Berry repeatedly
refused Dr. Porter’s requests that they specify the nature of the “danger” Dr. Porter
supposedly posed to others that justified his continuing suspension. The College
refused any conversation aimed at informally resolving the issues involved. It also
rebuffed Dr. Porter’s attempts to understand the nature of the charges against him.

48. The College administrators treated other faculty viho posted surveys
completely differently from their treatment of Dr. Porter. In the spring semester of
2018, several other surveys, completed by the College campus community, similarly
studied campus attitudes and opinions. The College’s Institutional Review Board (IRB)
was not involved, because the College interpreted that since the surveys did not
identify particular individuals (as Dr. Porter’s had not), they did not meet the
definition of “human subjects research”, The IRB did not review these surveys from
the Student Counseling Center and the Interracial Education Center, both led by
female faculty members. In Dr. Porter’s case, however, the College used an arbitrary |
and contradictory standard from other IRB precedures in the Faculty Manual to justify
_ President Roelofs’ decision to embargo the Survey data. Without allowing Dr. Porter
any opportunity to defend his work, the College prohibited him from using the Survey

data.

15

CLOOGGo AP f2a TG Davie BM. Pornancez, Madison Circuit Ohork

4 nh
tease: 5:19-cv-OO482KRC Dod #4 Filed: 11/9/16". Pagendes braest BE

  

49. In the midst of the controversy, the Berea College Student Government
Association (“SGA”) voted to award Dr. Porter its 2018 Student Service Award. While
notifying the College’s administration of his actions, Dr. F. Tyler Sergent, the husband
of Dr. Wendy Williams, a primary Porter grievant, and a junior faculty member, acting
in his role as faculty advisor to the SGA, emailed SGA members as “Faculty Advisor to
the SGA” attacking the award, and making false claims linking Dr. Messer, Dr,
Porter’s advocacy of Dr, Messer, and the Survey. Dr. Sergent’s emails threatened the
SGA board members with reprisal and retaliation by negative educational
repercussions if they went through with the award to Dr. Porter. See exhibited emails
between Dr. Sergent and student Yabsira Ayele (Exhibit 1]. Though aware of Dr.
Sergent’s unlawful retaliation against the SGA, Dr. Porter, and Dr. Messer, the College
administration did nothing to investigate or repudiate Dr, Sergent’s unlawful
retaliation against Dr. Porter, or the unlawful retaliation against Mr. Ayele, or the
unlawful threats to SGA members. On the contrary, the College unlawfully enabled
Dr, Sergent’s retaliation by interpreting, without precedent or authority, that the SGA
award could not be given to a person charged with an offence. The College’s support
of Dr. Sergent’s behavior constituted specifically unlawful conspired retaliation

prohibited by KRS 344,280, and other applicable law.

'D. The College’s Wrongful Disciplinary Proceedings Against Dr, Porter,
Leading to His Termination.

50. Dean Berry and the Faculty Status Council on behalf of the College
ostensibly sought the termination of Dr. Porter under a section of the Faculty Manual
entitled “Professional Competence and Dismissal for Cause.” The College specified
charges against Dr. Porter for trial before the FAC, accusing him of “incompetence”
and also of (i) disclosing personal information of Dr. Williams, and harassing her, Dr.

16

BIE PSR OT Davic Bi vernariies, Madison Ciequif (lark |
 

Wyrick, and Dr. Jones, {ii) retaliating against them for their participation in the prior

proceedings against Dr. Messer, (iii) causing them emotional distress, (iv) jeopardizing
trust in the process, and {v) perpetuating a hostile environment in the psychology
department. |

SI. The Faculty Manual states: “Once the question of competence or
effectiveness has [a]risen, the Division Chair, the Academic Vice President and Dean of
the Faculty, and the faculty member shall discuss the matter in personal conference.”
See Faculty Manual, page 121. However, Dean Berry refused to allow any such
mediation of these issues.

92. At the FAC hearing, Dean Berry both prosecuted and acted as a witness
in the case against Dr. Porter, over Porter’s objection. Dean Berry had been involved
in, and had been criticized by Dr. Porter, about the proceedings against Dr. Messer,
and the Dean also headed the College’s response to the Survey and its aftermath, The
Dean acted as a witness and the prosecutor at the FAC hearing, while also being the
direct supervisor of the FAC members concerning their compensation and the terms of
their employment at the College, This behavior was in clear conflict with
administrative due process.

93. At Dean Berry’s insistence and over Dr. Porter’s objections that the
Faculty Manual and administrative due process required a standard of “clear and
convincing evidence,” the FAC adopted the minimal “preponderance of the evidence”
standard in the proceedings. The FAC allowed Dr. Porter only a single day to present
his defense rather than the two days he had requested, precluding Dr. Porter from
presenting all of his witnesses and evidence.

54. The grievants, Dr. Williams and Dr. Wyrick, did not. testify at the FAC

hearing, but submitted written witness statements concerning the events at issue and

17

TCL BoD BS Sf2ars Dinvid Wt Serncices, Miacison Otrowit Ghork
Hike Case: 5:19-cv-OO45RKRE BOGHPAM Filed: 1126499". Pagend7o Gates PAGE Eee

 

PRUNE AD

od fl a POT PLEA ETO AAS
PUA O78 Go:Sa-32 AN

 

 

their alleged emotional distress resulting from the Survey and Dr. Porter’s acts and
statements in defense of Dr. Messer. Dr. Porter did not have opportunity to cross
examine Dr, Williams or Dr. Wyrick, or to serve any interrogatories on them. He
wished to inquire how each learned of the contents of the Survey, and what alleged
objections they had to its academic rigor and its appropriateness. Dr. Porter was
unable even to ask Dr: Williams as to why she publicized the Survey on Facebook. Dr.
Porter could not question Dr. Williams and Dr. Wyrick about-the authenticity of their
émotional distress, or the nature of their alleged personal or professional harm. He
was not allowed to confront Dr. Williams about her wrongful identification of
individuals in her email post.

55. Dr. Porter defended his use and distribution of the Survey on the basis of
the College’s contractual promise of academic freedom as defined and guaranteed in
the Faculty Manual. Dr. Porter submitted written and telephonic testimony from
national experts familiar with the research the Survey represented. These experts
supported the use of situational judgment indexes {i.¢., scenarios) composed of
incidents drawn from real life events.

56. At the hearing, one member of the FAC showed his preconceived bias by
likening Dr. Porter’s Survey to pouring gasoline in a dry forest, and then argued that
the inflammatory Facebook posting was the equivalent of someone dropping a match.
Later, that sare FAC member compared the Survey and the grievants’ alleged harm to
that done to the Tuskegee inmates being infected with syphilis. Contrary to the
College’s policies, this FAC member failed to disclose his motives or conflict prior to
the proceedings. His metaphor, however, was commended in the FAC report,

57. Following the FAC report, Dr. Porter learned that two members of the FAC

committee had, contrary to Faculty Manual procedures and administrative due

18

TOPO OUBU DSH Ags David M. Farnander, Madison Circuit Clerk
 

peiiigtd

process, blatantly participated in biased and preconceived actions which disqualified

them from participating in adjudication of Dr. Porter’s case. In the first of such
instances, Dr. Ed McCormack, on February 20, 2018, along with Dr. Ian Norris, and
Dr, Caryn Vazzana, who had been a Chair of the FSC committee that had
recommended Dr. Porter’s termination to the FAC, discussed together the charges
against Dr. Porter. Dr. Vazzana adamantly claimed that Dr. Porter’s survey was
wrong. Dr. McCormack asked: “is this the consensus....all right.”

Dr. McCormack afterwards participated on the FAC that heard Dr. Porter’s
case. As a member of the FAC, the Faculty Manual requires his lack of bias and
preconceived opinion. He wrongfully failed to reveal his preconceptions, bias or ex
parte influence.

08. The second instance of blatant action contrary to the Faculty Manual and .
administrative due process involved Dr. Jay Baltisberger, Chair of the FAC that heard
Dr. Porter’s charges. On or about February 19, 2018, Dr. Baltisberger expressed his
clear bias and preconceived opinion that Dr. Porter had violated provisions of the
conduct code of the College by the publishing of the Psychology 210 class survey. He
advised the College administration, including President Roelofs, of his preconceptions.
Despite Dr. Baltisberger’s admitted bias, President Roelofs selected Dr. Baltisberger to
chair the FAC hearing panel that heard Dr. Porter’s charges!

| This, along with the inaction of Dr, Baltisberger, described in Paragraph 36, above,
were blatant violations of Faculty Manual procedures and administrative due process.
_ 59. The FAC Report submitted to President Roelofs found that academic |
freedom did not protect the Survey. The FAC Report states that two conditions are
necessary for academic freedom protection at the College: {i} the speech must be made

in an academic occasion, and (ii) the participants must speak and conduct themselves

19

VOTO DPA OTS Davin VM, Perugade:, Macisan Gircull Ghork
 
 

FileCase: 5:19-cv-OG45KKE D6GHE4i2 Filed: LAAefas" Pageniz2 ORsGE 4 Pagans: : AP TENS

HIASIG19 99:50:22 AM

meas iG

 

in amanner consistent with the motives, methods, and ends of the academic
enterprise. The FAC found only that the survey was inconsistent with the “methods”
of the academic enterprise. This was contrary to both the procedures in the Faculty .
Manual, and to administrative due process.

60. The FAC Report relied on a factual error claiming that the Survey identified
Dr. Williams as having a “documented disability” pertaining to an alleged post-
chemotherapy cognitive impairment. The Survey’s reference to a “documented
disability” actually referred to Dr. Messer’s post-hearing diagnosis of having Attention
Deficit Hyperactivity Disorder, which manifested itself in the “impulsive”, “aggressively
oblivious”, and “erratic” behaviors about which the College accused Dr. Messer during
his KRS Chapter 344 proceedings as having exhibited in creating a hostile work
environment. Dr. Messer had no objection to this characterization by his “adviser.”

61. The FAC had cautioned the parties that written witness statements would
be given little weight, but the FAC Report relied frequently on the un-cross-examined |
written statements of Dr. Williams and of Dr. Wyrick describing their knowledge of and
reactions to the Survey, including the harm they allegedly suffered in response to it.

62. Despite Dean Beérry’s arguments that Dr. Porter’s intentions did not matter
(as the Dean had also argued with respect to Dr. Messer), the FAC Report specifically
found that in creating and distributing the Survey Dr. Porter had not intented to
retaliate against the grievants in Dr. Messer’s proceedings. The FAC Report found that
it was Dr, Williams’ publicizing of the existence of the Survey to the campus
community which ignited the campus conflict. It excused Dr, Williams’ unlawful
retaliation by finding that the Survey was like a “match thrown into a dry forest.” The
FAC Report stated that “[t]hough social media surely played a part in escalating the

backlash on the PSY 210 students, social media could only have done so after and in

20

TOC EE IOGS Oa BeOS Doavid Wh Perggricteg, Miedisen Cirgulé fheck
  

yCase: 5:19-cv-OG45RKKC DOCHELD Filed: 11M 8/10" Pagent?s oF ie" Rage ent ;
at aay OVER ALYY

Gite ghbloiad
woh

e BS
Chl OP Ge

{RSP CLIMER

  
  

light of the [SJurvey’s dissemination.” This finding constitutes an unlawful “heckler’s
veto” of protected speech.

63. The FAC Report specifically found that Dr. Porter's actions in pursuing
the Survey were properly based on academic principle. The FAC found that Dr. Porter
created and used the Survey in an academic setting for “a reasonable and proper
(albeit controversial) purpose”. The FAC acknowledged that criticism of the College’s
hostile environment procedures is a permissible topic of academic discussion and
inquiry, relevant to Dr. Porter’s PSY 210 Industrial / Organizational Psychology class.

64, The FAC Report faulted Dr, Porter for not “disclosing” to his PSY 210
students the factual events which served as the basis of the scenarios in the Survey,
In contradiction, the FAC Report criticized the Survey’s alleged disclosure of
“confidential information” to the campus community concerning the prior Dr. Messer
proceedings, and the alleged resulting harm to Dr. Porter’s colleagues. Accordingly,
while the FAC Report claimed that Dr. Porter’s “methods” precluded an academic
freedom defense, the stated basis for the FAC Report’s conclusion that Dr. Porter
should be terminated was that he “cannot be trusted” to handle “confidential”
information in the future and that “the personal conduct of Dr, Porter has hindered
his professional responsibilities to an extent” that he should be dismissed. No
criticism of Dr. Williams’ identification of individuals was mentioned.

65, Following the recommended action by the FAC, Dr. Porter appealed its action
to the President of Berea College, Dr. Lyle D. Roelofs. Prior to Dr. Roelofs’ decision to
terminate Dr. Porter from the faculty, the College’s “Title IX Coordinator” {i.e., civil
rights coordinator) contacted selected members of the campus community and asked
them to communicate directly with the College Administration, including Dr. Roelofs,

to express their wishes that Dr. Porter be terminated. At least eleven (11} persons,

21

SE Sh ps ot ¥ vel BE Tee ppena pe pti Mepediyepaes FU Lepeasah oe te
ose Gee Capi legis Devid ML Perricneies, Madison Otrouht Giark
 

*oCase: 5:19-cv-OG4SKKCE DOti#eUis Filed: 11/18/1044. Pagenl?4 Gr466s PageibAia yo oun!
4 Wy Piss. Bopp. > fy ful

PAPE TS GS So Ae

  
 

 

overwhelmingly female, responded to the Diversity Chair’s orchestrated effort to
wrongfully pressure Dr. Roelofs to terminate Dr. Porter.

The College intentionally hid from Dr. Porter the actions of the Diversity Chair,
and the letters written in response to those actions. The actions of these persons, and
the College’s response, constitute a wrongful conspiracy in violation of KRS 344.280,
and was wrongful retaliation in violation of KRS 344.280 (1), and other applicable law.

The action by the diversity administrator and the communicants was in stark
contrast to Dr. Roelofs’ prohibition of Dr. Porter from having similar contact with
members of the campus community during the period of his adjudication.

66. President Roelofs in a letter dated June 13, 2018 affirmed the FAC Report’s
recommendation and ordered Dr. Porter’s termination.

67. The Faculty Manual expressly states that there is no enforceable
guarantee of confidentiality in the College’s civil rights proceedings. See FM, page 92.
The only circumstance where confidentiality is guaranteed in such proceedings is
“[ujpon receipt of a complaint of Sexual Violence.” President Roelofs’ concluding letter
in Dr. Messer’s case confirmed that the College administration knew this, by stating
that “I have scanned our policy documents in vain for any requirement of
confidentiality and so do not have the latitude to impose it.” This finding was
blatantly ignored in Dr. Porter’s case,

68. Under the terms of the Faculty Manual, Dr. Porter had a right to appeal the
President’s decision to the Berea College Board of Trustees Executive Committee. He

_made such appeal.

69. On July 27, 2018 the College Executive Committee issued a Resolution

describing the possible grounds for reversal of Dr. Porter’s termination on appeal,

pursuant to the Committee’s duty to hear any such appeal as provided in the Faculty

22

Pe NPG SE EY Chevicd Wr. Faercoviddes:, Mecailsar flip. Oierk
ReCase: 5:19-cv-OO455°KKC DGCH2132 Filed: 11/18/04. Pagenl?S URAGO2 Pagan BOL
WA BIZ8IS USSG AW

yoy Ae pas
Ce AR tA
WR a ae } “ade

 

Manual and, as such, part of Dr. Porter’s employment contract. In pertinent part,
_ these grounds concluded that President Roelofs’ decision was not:
(i} In violation of Faculty Manual provisions;

(ii) In excess of the authority granted to the Faculty Appeals
Committee or the President in the Faculty Manual;

(ii) Without support of substantial evidence on the whole record;
{iv} Arbitrary, capricious, or characterized by abuse of discretion;
ka *

(vi) Prejudiced by a failure of

[al any member of the Faculty Appeals Committee, prior
to the evidentiary hearing, or

[b] the President, prior to any involvement in the faculty © ~
disciplinary process, to disclose any conflict of
interest or bias which would prevent the faculty
member or Berea College from receiving an impartial
evidentiary hearing or decision; or

(vii} Deficient as otherwise provided by the Faculty Manual or Berea

College policies.

70, In his appeal, Dr. Porter pointed out the obvious contradiction between the
stated basis for his termination and the lack of any confidentiality requirements. He
also argued, in pertinent part, that: (i) his termination violated his right to academic
freedom, (ii) the Dean’s failure to allow mediation prior to bring charges against Dr.
Porter was contrary to the terms of the Faculty Manual, (iii) the Dean’s multi-part role
as participant, witness, and prosecutor violated Dr, Porter's right under the Faculty
Manual to fundamental fairness in the termination proceedings, {iv) the FAC’s denial
of Dr. Porter’s right to confront all of the witnesses against him was contrary to the

terms of the Faculty Manual and administrative due process; and (v) that the

Comunittee use of the preponderance of the evidence standard violated his rights

23 -

brit n FSG map SPea is Chivid MM, Parneandes, Madison Circult Clerks
 
 
 

posh Fe
ecyigesd

 

YEG Oo8
under the Faculty Manual and administrative due process. In summation, the
proceedings against Dr. Porter were a sham, a show trial.

71. Nonetheless, the Executive Committee affirmed President Roelofs’ decision,
and Dr, Porter’s employment at Berea College officially ended on September 30, 2018.

72. As a result of the College’s false charges against him, his suspension and
banishment from campus, and his ultimate termination, Dr. Porter has suffered severe
humiliation, embarassment, stress and mental anguish, manifesting in a stroke
(cerebral vascular accident} he suffered on November 12, 2018, when he was treated
in the emergency room of St. Joseph Berea Hospital, transferred via ambulance to the
Neurological Intensive Care Unit and St Joseph Lexington Hospital, and released on
November 14th, 2018. Dr. Porter’s consequent prolonged stress and mental anguish

has also contributed to his high blood pressure and greatly disturbed sleep patterns.

F. Dr. Porter’s Contractual Rights to Continued Employment,

Academic Freedom, and Administrative Due Process According to
the Faculty Manual.

73. As atenured member of the College faculty, Dr. Porter had an employment
contract with the College which was subject to automatic annual renewal. The last
executed annual employment contract the College provided to Dr. Porter was dated
June 1, 2018, which stated in part that he was re-hired for the school year 2018-2019
at a small increase in salary. This letter made no reference to, or qualification about,
Dr. Porter termination. It creates an estoppel on actions to terminate Dr. Porter (See
Exhibit 2).

74. Dr. Porter’s employment contract expressly stated that it was subject to the
terms of the Berea College Faculty Manual (“the Faculty Manual”), which sets forth the

College’s policies on appointment, promotion, tenure, academic freedom, non-

24

AGL LOGOg o Sapp af a Ts Dravid M4, Porearnche, Madisan Gtrauit Clears
 

‘iheCase: 5:19-cv-CO4554RKE DSE#2414 Filed: 11/48/19" Paget; Brags Maye Ieee URS

VEN BILO4S GO SOSE AN

 

meee eed
me ee ee

discrimination, harassment, retaliation, sexual misconduct, and KRS Chapter 344.
proceedings, as published on the College’s website at http:/ /catalog.berea.edu
/en/Current/Faculty-Manual.

. 75. As a tenured member of the faculty, Dr. Porter was entitled to continued
employment and the protection of academic freedom at the College according to the

Faculty Manual, except for a showing of “adequate cause” for his termination:

A tenured appointment represents Berea College’s commitment to

academic freedom, and its trust in the appointee’s promise as teacher
and scholar, The granting of tenure is not automatic; it is the result of a
considered judgment that the faculty member will make a significant,
long-term contribution to the fulfillment of the College’s purposes.
Tenure isa continuous appointment. It continues until (1} the appointee
resigns or retires, or chooses to reduce teaching responsibilities below
one-half of a normal teaching load, or (2) a situation develops that is
demonstrably adequate cause for discontinuation of the appointment.
Academic freedom is essential to the College’s success in meeting its
educational obligations to its students and the larger society. A well-
conceived and soundly administered tenure system is considered the
best means to assure such freedom. (Emphasis added). -

76. The Faculty Manual states that the specific principles of academic freedom
are substantially based on “[t]he substance and the wording of this statement are
drawn in part from the 1940 Statement of Principles on Academic Freedom and
Tenure, developed by the Association of American Colleges and the American
Association of University Professors” (AAUP), and that each faculty member is entitled
to academic freedom in the classroom and in his or her research:

This statément summarizes the understanding between the faculty and

administration of Berea College on the principles and practices of
academic freedom at this institution . . .

xo OW

Freedom in the Classroom

The faculty member is entitled to freedom in the classroom and should

_ be supported by the College administration and colleagues in its exercise.
Academic freedom, however, carries with it duties correlative with rights.
In exercising freedom in discussion of the subject matter, the faculty

49 0 .GGGao oof Aa Te David Wh Mernsvider, Maclean Circuit Cierk
    

“PoCase: 5:19-cv-OO4SRKE DSCHLE Filed: 11/18/1o Payerize Grade! PAYLIBA BS OUMEN

Til SPO Ha SONS why

 
 

member should be careful not to introduce controversial matter which
has no relation to the subject. This should not be narrowly construed,
but the faculty member has a responsibility to the entire College

community to refrain from habitually substituting extraneous materials

for the proper subject matter of the course.
Freedom of Research

Freedom of research is fundamental to the advancement of truth. The
faculty member is entitled to full freedom in ordering and recommending
library materials, presenting a variety of perspectives, and in research
and in the publication of the results. . .

kok ow

{Emphasis added).

77. In its report upon Dr. Messer’s appeal in the prior disciplinary proceedings,
the FAC outlined the College’s interpretation of its academic freedom policy which it
applied in its Report on Dr. Porter’s case:

Two conditions must be met ... to create an “environment that is
protected by academic freedom”: (1) it must be an academic occasion,
and (2) the participants must speak and conduct themselves in a manner
consistent with the motives, methods, and ends of the academic
enterprise.

... Where the academic purpose is not apparent or where the academic
purpose is plainly not significant enough to warrant the offense, it will be

’ safe to conclude that the speaker has not been conducting himself or
herself in a manner consistent with the motives, methods, and ends of
the academic enterprise.

... [T]he academic enterprise, as understood by the Committee

presumes that no subjects are inherently taboo or off-limits because they

are ‘objectively offensive’; and it nurses no phobic aversion to
controversial topics or strong emotions.

 

' The content and/or viewpoint of speech by [itself] will very seldom, if
ever, disqualify speech from protection by academic freedom. In
intramural academic occasions, self-disqualification occurs when a
speaker departs from an academic agenda to further personal grievances,
animosities, or grudges; to exert power for private gain or satisfaction; to
advocate (rather than to analyze) partisan political causes; to stage an
emotional catharsis before a captive audience; to browbeat or shame
interlocutors inte submission, acquiescence, or agreement; in short, to
pursue any ulterior purpose likely to thwart the motives, methods, and
ends of the academic enterprise. (Emphasis added}.

Hed TSEC BS] e019 David MM, Peruaricdeg, Nagisen Cirouh Clark
rioCase: 5:19-cv-O048E2KKT DOUH?12 Filed: 1148/10! PagentFe sh4ee4 PagelBela bas hice

TUG SRO TD OO IMS AN

  

78. The Faculty Manual states the College’s “Harassment Policy” and expressly
subjects the policy to a balancing test in favor of a faculty member’s right to academic
freedom:

Harassment prohibited by this policy includes verbal or physical conduct
that, because of its severity and/or persistence, substantially interferes
with the mutual respect and collegiality afforded all individuals at Berea
College. In particular, harassment may include verbal or physical
behavior directed at an individual that is abusive of that individual’s
distinguishing characteristics, including race, gender, age, religion,
sexual orientation, or national origin, to such an extent as to
substantially interfere with the individual’s work or education or

adversely affect one’s living conditions,

In prohibiting harassment in all its forms, Berea seeks to preserve and
enhance academic freedom for all members of the campus community.

- Nothing in this policy is intended to limit the freedom of inquiry,

teaching, or learning necessary to the College’s educational purposes, or

to inhibit scholarly, scientific, or artistic treatment of subject matter

appropriate to an institution of higher education.

(Emphasis added).

79. The Faculty Manual specifies the promised procedures in the formal
hearing process in the event a complaint is made against a faculty member for
conduct in violation of civil rights, and makes clear that an accused has the right to
confront all witnesses under the College’s incorporated AAUP standards. The AAUP
burden of proof is set at “clear and convincing evidence” which, as stated in Paragraph
74 above, has been incorporated in the College’s Faculty Manual. There is no right to
confidentiality for any participant in the proceedings including criticisms of or by Dr.

Porter. Specifically:

Resolving Complaints through the Formal Hearing Process

kik

4, Except in extraordinary circumstances, the respondent is entitled
to confront his or her accuser and any witnesses at the hearing. The
right of confrontation may be waived by the absence or gross misconduct
of the respondent. -

wow de

27

FECA 0 Das Beate Pavicl WL Parcancioc, Macdisen Olrauit (hark
 

FHeCase: 5:19-cv-O045RKMKC DooH#ettt Filed: 11/48/10". Pagentso bR4B64 PAQEIIBeid gs) FMR
THAS/28498 O5:90°32 AN
B2d547-35

 

 

General Guidelines

1, In the reporting, investigating, and hearing of alleged Violations,
every effort shall be made to ensure confidentiality and the privacy of the
parties involved, but complete confidentiality cannot be guaranteed,
particularly if formal charges are filed. Requests for confidentiality shall
be addressed to and decided by the College’s Title IX Coordinator. At all
stages, investigations, administrative hearings, and formal hearings
complaints are to be handled discreetly and expeditiously. Every effort
will be made to contain hearsay and to minimize the potential for
harmful effects on the individuals involved and the College community.

 

2. Both the complainant and the respondent shall be assured of fair
treatment throughout the investigation, administrative hearing and
formal hearing processes. Retaliation or intimidation by either party is
prohibited by law and College policy; neither will be tolerated. Any such
retaliation or intimidation is subject to disciplinary action up to and
including termination or expulsion.

(Emphasis added).

80. In the stated procedure in a proceeding for dismissal with cause, the
Faculty Manual provides that the College will provide the accused with the right to
confront any witnesses against him, except where there are “unusual” or “urgent”

reasons to take a witness’ written statement:

The faculty member and advisor should have the opportunity to question
all persons who testify orally and to confront all who testify adversely.

When unusual and urgent reasons move the Committee to deny this
opportunity, or when the knowledgeable person cannot appear, the

identity of the person, as well as the person's statements, should

nevertheless be disclosed to the faculty member. Subject to these

safeguards, statements may, when necessary, be taken outside the

hearing and reported to it. (Emphasis added).

In Dr. Porter’s case, no findings of “unusual” or “urgent” reasoning were
made for allowing the two (2) most crucial witnesses, Drs. Williams and Wyrick,
to submit written statements.

81. The Faculty Manual defines “retaliation” for the purposes of the College’s

Sexual Harassment Policy” and “Sexual Misconduct Policy” as “[t]he act of seeking . .

28

Ssitoa PCG Dad Sond 3 Deeiet ML Pordqandes, Macison Odroult lark
 

UNE ED

 

"Case: 5:19-cv-O046ERRE DOUH!EE Filed: 1188/10" Pager isn ordbe* PageiBaaB6™ Vy

Avs E fate an fc. tea AAA
SEAS 1S Go Sth ae Ans

Avast BS

 

revenge upon another person.” The FAC specifically found that Dr, Porter had not
committed this act.

82. The Faculty Manual includes the College’s “Nondiscrimination Policy,” and
its “Community Aspirations Statement” provides that “{hjindrances to dialogue and
free expression can very much impede learning. The concept and application of
academic freedom at Berea College protect these values and are articulated in the
Faculty Manual.” The “Community Aspirations Statement” further provides that
“[t]his statement does not mandate these values and is not intended to restrict any
person’s conscience or academic or personal freedoms.”

83. The Faculty Manual states the following possible grounds for the
termination of a faculty member for “incompetence” in the performance of his duties:

The following are considered adequate cause for dismissal of tenured

faculty, or of faculty under term appointment before the appointment

expires:
Demonstrated incompetence or dishonesty in teaching or research.

¢ Substantial, persistent and demonstrated neglect of professional

responsibilities or failure to observe the terms of appointment to the
faculty. .

* Personal conduct which demonstrably hinders fulfillment of

professional responsibilities.
.* Infirmities serious enough to qualify for total disability payments
under the College’s disability plan and/or social security.

84. These abovestated protections were not accorded Dr. Porter.

fo oka kok
‘Il, CAUSES OF ACTION
COUNT I:
f Breach of Contract for Suspension from Employment in Violation
of the Required Due Process, and Dr. Porter’s Academic Freedom

85, Paragraphs 1-84 are hereby restated and incorporated by reference.

86. The Faculty Manual, which is part of Dr. Porter’s employment contract with
the College, states that during proceedings for termination for cause “the faculty

29 on t

rfc "PS ObHGSD QSapy Sear Gavin Wi Fernendes, Madison Mircull Glors
feCase: 5:19-cv-OC455iKRCE DOCH?HY Filed: 11/48/tO" Pagerign URaGE* flag

or trre!

eh
PTET

aye

   

member shall be suspended only if continuance threatens immediate danger to

persons or property.” (Emphasis added).
87, In the present case, after Dean Berry initially charged Dr. Porter, President

Roelofs summarily suspended Dr. Porter and barred him from campus without any
prior notice nor any evidence or reasonable basis to determine that he posed any
“immediate danger to persons or property.” This was a forbidden “prior restraint.” It
was forbidden by both clear language in the Faculty Manual and by administrative
due process. Neither President Roelofs nor Dean Berry specified to Dr. Porter the
nature of any such “immediate danger” he may pose and refused to discuss the Survey
with him or to convene any mediation between the parties about the controversy.

88. The College’s unfounded suspension and banishment of Dr. Porter from
campus needlessly tarnished his reputation, denied him access to materials needed to
defend himself, and interfered with his academic work by denying his access to crucial
resources such as a library, licensed computer software, and his own office.

89. The College’s unfounded suspension and banishment of Dr. Porter from
campus, without the opportunity for mediation, created a presumption of his guilt,
impeded his ability to defend myself, and strongly prejudiced the case against him’
prior to the FAC hearing.

90, The College suspended Dr. Porter from employment, banished him from
campus, and refused mediation in breach of his employment contract and the terms of
the Faculty Manual, |

91. Dr. Porter’s employment contract and the Faculty Manual guarantee him
the right of academic freedom in the classroom and in his research, when such speech
and conduct pertains to an academic occasion and is made in a manner consistent

with the motives, methods, and ends of the academic enterprise.

30

4G 0 LOGS DSM Ase aya Wavid WL Pernarides, Madison Circuit Clerk
rils@ase: 5:19-cv-OO45SKKRE DEHEMT Filed: 11/18/10" Pagenis3 Grtbe! PARADA 88? ue ERY
UP SI24S Gs 5GS2 AM

a obi

 

 
   

me

ast ds G3

92. Dr. Porter, at all pertinent times, created and distributed the Survey
pursuant to legitimate academic inquiry and in a manner consistent with the motives,
methods, and ends of the acadernic enterprise. Particularly, he tendered the Survey to
the required persons for vetting prior to its release, and received no feedback
forbidding its release. Accordingly, all of Dr. Porter’s speech and conduct associated
with or related to the creation and distribution of the Survey was protected under his
right to academic freedom and free speech under his employment contract and the
terms of the Faculty Manual.

93. The College denied Dr. Porter his right to academic freedom and free speech
by bringing false charges of “incompetence” against him, suspending him, and
banishing him from campus in breach of his employment contract and the terms of
the Faculty Manual. |

94. Dr. Porter has suffered and will continue to suffer substantial harm as a
direct result of the College’s breaches of contract, including but not limited to his
reputation, loss of income and benefits, physical injury, and emotional distress and

mental anguish.

COUNT II:
Breach of Contract for Termination of Dr. Porter’s Employment
after the College’s Denial of the Required Administrative Due Process.
95. Paragraphs 1-94 are hereby restated and incorporated by reference.
96. The College’s unfounded suspension and banishment of Dr. Porter, without
proper notice, without the opportunity for mediation, without any reasonable basis or

- evidence that Dr. Porter was an “immediate danger to persons or property” on campus,

and without affording him any due process with a reasonable investigation,

Ehhy et “UL LOOT ASP | A/20d8 David iW. Fernandes, Madison Cireait Clark
 

specification of charges, discovery of evidence, or opportunity to defend himself, was in

breach of his employment contract and the terms of the Faculty Manual.

97, The FAC Chair advised Dr. Porter prior to the hearing that the FAC would
give “little weight” to written witness statements. This was not done.

98. The charges brought against Dr. Porter at the FAC hearing involved alleged
“incompetence” but also accused him of specific violations of the College’s civil rights
policies concerning harassment, creation of a hostile work environment, and
retaliation.

99. The grouping or conflation of charges seeking Dr. Porter’s dismissal for
cause based on “incompetence” while also accusing him of violations of the College’s
civil rights policies on harassment, creation of a hostile work environment, and
retaliation accordingly rendered the FAC hearing a proceeding under and subject to
the requirements of both the dismissal with cause and the civil liberty hearing
procedures set forth in the Faculty Manual.

100. In breach of the Faculty Manual’s promise that Dr. Porter would be able to
confront all witnesses against him at the FAC hearing, the College terminated Dr.
Porter’s employment without allowing him to confront,or cross examine his main
accusers, Dr. Williams or Dr. Wyrick, who instead only submitted written statements
to the FAC about the alleged hostile work environment in the psychology department,
the alleged sexual harassment and retaliation against them, and the alleged harm and
emotional distress they suffered as a result. The prievants did not allege or offer to
prove any “unusual” or “urgent” circumstances which would allow them to not testify
in person.

101. The FAC Report then frequently referred to Dr. Williams’ and Dr. Wyrick’s

written testimony in concluding that Dr. Porter’s Survey had caused them professional

32

TE ORG06O DSP Si2a1S David i Ferrnningdes, Macdigon Gicuil Glork
 
  

UPI HALO CUM

18 99:50:92 4M

ee

 

and personal harm and emotional distress, contrary to the FAC’s stated promise to
place little weight on such statements and in breach of Dr. Porter’s right under his
employment contract and the Faculty Manual to confront and cross examine the
witnesses against him,

102. Dean Berry was a participant in the prior hostile environment
proceedings against Dr. Messer and was also an actor in and witness of the events and
circumstances involved in the termination proceedings against Dr. Porter. The Dean
served as a witness and the prosecutor at the FAC hearing, while also being the direct
supervisor of the FAC members concerning their compensation and the terms of their
employment at the College. This was over Dr, Porter’s written objection., and was a
blatant violation of the Plaintiff's administrative due process,

103. The F aculty Manual states that the College's stated procedures in a
termination proceeding against a faculty member “are intended to insure fair process.”
See FM, page 129.

104, However, the College allowed Dean Berry to assume the multi-part role
as participant, witness, and prosecutor in the termination proceedings against Dr.
Porter in violation of Dr. Porter’s right to fundamental fairness in the proceedings
under the terms of his employment contract, the Faculty Manual, and the Executive
Committee Resolution, at Items (i) ~ (iv).

105. Also, at least three members of the FAC displayed a previously
undisclosed and unfair prejudgment and bias against Dr. Porter’s defense at the
hearing. See paragraphs 36, and 56-58 above, showing egregious violation of Dr,
Porter’s right to fundamental fairness proceedings under the terms of the Faculty

Manual and the Executive Committee Resolution, at its Items (iii) - fiv).

33

POAT POEIGG OST BAe David Wi. Por gandes, Madisen Cironll Oterk
 
 

 

He

i r
pee aS

7 deCase: 5:19-cv-OO45SE2KKE Dot #!4t1 Filed: 11/19/10". Payenis6 sedBe4 Pay TOPLESS

     

terse

106. The College denied Dr. Porter his guaranteed administrative due process
throughout the termination proceedings against him in breach of his employment
contract, the terms of the Faculty Manual, and the Executive Committee Resolution.

107. Dr. Porter has suffered and will continue to suffer substantial harm as a
direct result of the College’s breaches of contract, including but not limited to
irreparable harm to his reputation, loss of income and benefits, physical injury, and
emotional distress and mental anguish.

COUNT III:

Breach of Contract for Termination of Dr. Porter’s Employment
in Violation of His Academic Freedom.

| 108. Paragraphs 1-107 are hereby restated and incorporated by reference,

109, Dr. Porter’s employment contract and the Faculty Manual offered him
continued employment under a guarantee of tenure, absent an “adequate cause” for
his termination, and the College breached his employment contract by terminating
him without adequate cause.

110. Dr; Porter’s employment contract and the Faculty Manual guarantee him
the right of academic freedom in the classroom and in his research, when such speech
and conduct pertains to an academic occasion and is made in a manner consistent
with the motives, methods, and ends of the academic enterprise.

111. Dr. Porter, at all pertinent times, created and distributed the Survey
pursuant to legitimate academic inquiry and in a manner consistent with the motives,
methods, and ends of the academic enterprise. Accordingly, all of Dr. Porter’s speech
and conduct associated with or related to the creation and distribution of the Survey

| was protected under his right to academic freedom under his employment contract,
the terms of the Faculty Manual, and the Executive Committee Resolution, at Items (i)
— (iv), and his right to free speech.

ulgaet TEP AULA ASP BfAReg Dawa Wd. Perisaidss, Nhadisen Circuit (fern
 

ris Case: 5:19-cv-OMSS4KKC Docaedi2 Filed: 11/18/1OYl. Pagent67. bR406% Ragalibaet

chet fel Ao ep Py Gk es
PAS PREG

POSRE BE
we eee au.

QML

2AM

   

112. The College denied Dr, Porter his right to academic freedom throughout
the termination proceedings against him in breach of his employment contract, the
terms of the Faculty Manual, and the Executive Committee Resolution.

113. Dr. Porter has suffered and will continue to suffer substantial harm as a
direct result of the College’s breaches of contract, including but not limited to
itreparable harm to his reputation, loss of income and benefits, physical injury, and

emotional distress and mental anguish.

COUNT IV:
Violations of the KCRA for Employment Discrimination.

114, Paragraphs 1-113 are hereby restated and incorporated by reference,

115. The College has participated in and supported a pattern and practice of
iHegal discrimination based on age, race, and sex against white males over the age of .
40 in the College’s employment, discipline, and termination of members of the faculty
in the psychology department and in the overall faculty of the College.

116. As part of this pattern and practice and because of the illegal
discriminatory animus against Dr. Porter on the part of President Roelofs and Dean
Berry, arid due to the severe personal and political coercion of other College faculty
members and administrators, with the knowing participation of the College, the
College intentionally discriminated against Dr, Porter in suspending him, banishing
him from campus, and ultimately terminating his employment without adequate cause _

and based on his age, race, and sex in violation of KRS 344,.040(1) (a).

A. Discrimination Based on Age.

117. Paragraphs 1-116 are hereby restated and incorporated by reference.

35 .

Piped - PSAP GaSe S Dravidl Ai Fardundes, Madigan (ircull Ghock
 

tteCase: 5:19-cv-OO45RKKC DOO Heid Filed: 11/16f09".PagentSs Ghd664 PAGEIBAAIOS OLIVER
, 44IYSfEBAG DOOR y

Bae

 

118. Dr. Porter is a 69-year-old, white male.

119. Under KRS 344,040(1)(a) “[iJt is an unlawful practice for an employer: (a)
To fail or refuse to hire, or to discharge any individual, or otherwise to discriminate
against an individual with respect to compensation, terms, conditions, or privileges of
employment, because of the individual's [age forty (40) and over].”

120. The College, in furthering its prior pattern of age discrimination,
intentionally discriminated against Dr. Porter because of his age and in violation of
KRS 344.040(1}{a) when the College brought false charges of “incompetence” against
him, suspended him, and banished him from campus without any evidence of showing
that he posed any “immediate danger to persons or property.” |

121. The Faculty Manual expressly states that there is no enforceable
guarantee of confidentiality in the College’s civil rights proceedings. The only
circumstance where confidentiality is guaranteed in such proceedings is “[uJpon
receipt of a complaint of Sexual Violence.” President Roelofs’ concluding letter in Dr. |
Messer’s case confirmed the College administration knew this by stating that “I have
scanned our policy documents in vain for any requirement of confidentiality and so do
not have the latitude to impose it.”

122. The College intentionally discriminated against Dr. Porter because of his _
age and in violation of KRS 344.040(1)(a) when the College brought false charges of
“incompetence” against him and terminated him on the pretext that he had allegedly
violated a fabricated requirement for all participants in the College’s civil rights
proceedings to maintain confidentiality, and specifically concerning Dr. Porter’s
knowledge of and involvement in the prior proceedings against Dr. Messer, The
College knowingly and unlawfully treated Dr, Porter differently from and less favorably .

than other similarly situated, younger employees, and differently and less favorably

Pebord AOU EO GG bali aiea | & David Ms Pernegder, Wiaadicon Gircuit Ghar
 

pisCase: 5:19-cv-OO45SKKC D6t#1I1 Filed: 11/48/19". Pagertee BRAGE* PAYER OPC UNEN

TES OtS Oe alae

 

 

than person who supported Dr. Messer’s punishment, and condoned the unlawful
discriminatory treatment of other faculty who participated as grievants against Dr.
Messer and, later, against Dr. Porter.

123. Dr, Porter has suffered and will continue to suffer substantial harm as a
direct result of the College’s illegal discrimination based on age in violation of KRS
344,040(1)}(a), including but not limited to irreparable harm to his reputation, loss of
income and benefits, physical injury, embarassment, humiliation, emotional distress,

and mental anguish.

B. Discrimination Based on Race,

124. Paragraphs 1-123 are hereby restated and incorporated by reference.

125. Dr. Porter is a 69-year-old, white male.

126. Under KRS 344.040(1)(a) “{ijt is an unlawful practice for an employer: (a)
To fail or refuse to hire, or to discharge any individual, or otherwise to discriminate
against an individual with respect to compensation, terms, conditions, or privileges of
employment, because of the individual's [race]”

127. The College, in furthering its prior pattern of race discrimination,
intentionally discriminated against Dr. Porter because of his race and in violation of
KRS 344.040(1}(a) when the College brought false charges of “incompetence” against
him, suspended him, and banished him from campus without any evidence of showing
that he posed any “immediate danger to persons or property.”

128. The Faculty Manual expressly states that there is no enforceable
guarantee of confidentiality in the College’s civil rights proceedings. The only
circumstance where confidentiality is guaranteed in such proceedings is “[u]pon

receipt of a complaint of Sexual Violence.” President Roelofs’ concluding letter in Dr.

37

. : ert oper deh ta depp at oe Penge? GS flee peg eielesy sy Weeedicoec: Cl deeeeph Chbeark
PS OU BO HALTS. Dasad Wi ferries, Misdtome Giecurt to'erk
  
 

riteCase: 5:19-cv-O0452KRE DSC#EIY Filed: 11/40/10 Pagerto0 brdbe* PaQedheagg V
| FAL See OF

B aby ae

Messer’s case confirmed the College administration knew this by stating that “I have
scanned our policy documents in vain for any requirement of confidentiality and so do
not have the latitude to impose it.”

129. The College intentionally discriminated against Dr. Porter because of his
race and in violation of KRS 344.040/1)(a) when the College brought false charges of
“incompetence” against him and terminated him on the pretext that he had allegedly
violated a fabricated requirement for all participants in the College’s Civil Rights
proceedings to maintain their confidentiality and specifically concerning Dr. Porter's
knowledge of and involvement in the prior proceedings against Dr. Messer, The College
knowingly and unlawfully treated Dr. Porter differently and less favorably than
similarly situated non-white employees, and differently and less favorably from
persons who supported Dr. Messer’s punishment, and condoned the unlawful
discriminatory treatment of other faculty who participated as grievants against Dr.

‘Messer, and, later, against Dr. Porter.

130. Dr. Porter has suffered and will continue to suffer substantial harm asa .
direct result of the College's illegal discrimination based on race, in violation of KRS
344.040(1)(a}, including, but not limited to, irreparable harm to his reputation, loss of
irlcome and benefits, physical injury, injury to his reputation, embarassment,

humiliation, emotional distress, and mental anguish.

C. Discrimination Based on Sex
131. Paragraphs 1-130 are hereby restated and incorporated by reference,
| 132, Dr. Porter is a 69-year-old, white male.
133. Under KRS 344.040(1){a) “[i]t is an unlawful practice for an employer: (a}

To fail or refuse to hire, or to discharge any individual, or otherwise to discriminate

Pigsed PUL GGG CCT APACER Chivich Rd, Parcauieioe, Macisor Gira: Oterk
risCase: 5:19-cv-OO455RKE DOOHPL1 Filed: 1148/10" Payento. bP4b6* Pig

iseaqGScuMeN’
PUP al a TP SBR

Feta fey. ate ARE
PAPE i rte AR

   

against an individual with respect to compensation, terms, conditions, or privileges of
employment, because of the individual's [sex]”

134. The College, in furthering its previous pattern of sex discrimination,
intentionally discriminated against Dr. Porter because of his sex and in violation of
KRS 344.040(1}(a) when the College brought false charges of “incompetence” against
him, suspended him, and banished him from campus without any evidence of showing
that he posed any “immediate danger to persons or property.”

135. The Faculty Manual expressly states that there is no enforceable
guarantee of confidentiality in the College’s civil rights proceedings. The only
circumstance where confidentiality is guaranteed in such proceedings is “fuJpon
receipt of a complaint of Sexual Violence.” President Roelofs’ concluding letter in Dr.

_Messer’s case confirmed the College administration knew this by stating that “I have
scanned our policy documents in vain for any requirement of confidentiality and so do
not have the latitude to impose it.”

136. The College intentionally discriminated against Dr. Porter because of his
sex and in violation of KRS 344.040(1}(a) when the College brought false charges of
“incompetence” against him and terminated him on the pretext that he had allegedly
violated a fabricated requirement for all participants in the College’s civil rights
proceedings to maintain their confidentiality and specifically concerning Dr. Porter’s
knowledge of and involvement in the prior proceedings against Dr. Messer. The
College knowingly and unlawfully treated Dr, Porter differently and less favorably than .
other similarly situated female faculty, and differently and less favorably from persons

’ who supported Dr, Messer’s punishment, and condoned the unlawful discriminatory
treatment of other faculty who participated as grievants against Dr. Messer, and, later, .

against Dr. Porter.

39 |

PR CEES OShy Seas David WL Fercarncdoe, Miaglson Gira Otark
J -
 

‘veCase: 5:19-cv-O04552KKC DOc#i1id Filed: 11/18/19". Pagen#o2 ORAGE4 DSQGS4DRAIO ZO UNSC AY

Abpea gr detey a ge Gee ARE
PEPE FETS OS Si Ae AR

BRAG GS
137, Dr. Porter has suffered and will continue to suffer substantial harm as a
! direct result of the College’s illegal discrimination based on sex in violation of KRS
344.040(1}{a), including but not limited to irreparable harm to his reputation, loss of
income and benefits, physical injury, injury to his reputation, embarassment,

humiliation, emotional distress, and mental anguish.

COUNT V:
Violation of the KCRA for Illegal Retaliation

138. Paragraphs 1-137 are hereby restated and incorporated by reference.

139. Under KRS 344.280(1) “[i]t shall be an unlawful practice for a person, or
for two (2) or more persons to conspire: (1) To retaliate or discriminate in any manner
against a person because he has opposed a practice declared unlawful by this chapter,
or because he has made a charge, filed a complaint, testified, assisted, or participated
in any manner in any investigation, proceeding, or hearing under this chapter .. .”

140. Dr. Porter acted as Dr. Messer’s “adviser” throughout his hostile
environment hearing and appeals, as allowed under the Faculty Manual. Dr. Porter
argued that Dr. Messer’s alleged infractions were neither severe nor pervasive enough
to create a “hostile workplace environment” on the basis of sex or to warrant the .
punishments levied against him, Dr. Porter, during the proceedings regarding Dr.
Messer before the CCHB and the FAC, and in correspondence with President Roelofs
and with Dean Berry and in a letter to administrators at the campus, expressed his
disappointment with the unfairness of the College’s processes and the result in Dr.
Messer’s case, thereby antagonizing the College’s administration as well as the
grievants who had placed the charges against Dr. Messer. This animus is blatantly
expressed in the postings by Dr. Sergent and Dr. Williams, in which the College

conspired and enabled.

40

pifod TREE G DEAS DAG Davie Mi Perrnomdas, Maci.on Oircuit Clark
WRT A |

 

Case: 5:19-cv-OG455eKKE Docisetst Filed: 11/28/fd!. Pagent93 6406% pe sariienaee

ky ROTTS GOR GAS ANBA
I a * tad ta

asd “35

141, The College intentionally retaliated against Dr. Porter because of his
participation in Dr. Messer’s defense in the proceedings against him and because of
Dr. Porter’s verbal and written criticism of the College’s civil liberties procedures in
general, the College’s Civil Liberties proceedings against Dr. Messer in particular, and
of the roles and actions President Roelofs and Dean Berry took with regard to both and ©
in violation of KRS 344.280(1}, when the College brought false charges of

“incompetence” against him, suspended him, and banished him from campus without
any evidence of showing that‘he posed any “immediate danger to persons or property.”
The College, particularly, enabled the retaliation against Dr. Porter by Dr. Williams
and Dr. Sergent, generally, and particularly because of his defense of himself and Dr,
Messer as older white males. |

142. The Faculty Manual expressly states that there is no enforceable
guarantee of confidentiality in the College's hostile environment proceedings. The only
circumstance where confidentiality is guaranteed in such proceedings is “fujpon
receipt of a complaint of Sexual Violence.” President Roelofs’ concluding letter in Dr.
Messer’s case confirmed the College administration knew this by stating that “I have
scanned our policy documents in vain for any requirement of such confidentiality and
so do not have the latitude to impose it.”

143. The College intentionally retaliated against Dr. Porter because of his
participation in Dr. Messer’s defense in the proceedings against him and because of
Dr, Porter’s verbal and written criticism of the College’s civil rights procedures in
general, the College’s hostile environment proceedings against Dr, Messer, in
particular, and of the roles and actions President Roelofs and Dean Berry took with
regard to both and in violation of KRS 344.280(1), when the College brought false

charges of “incompetence” against him and terminated him on the pretext that he had

4]

ited 4S LAS OSG Sfp ale ois David M Fernundae:, Madisan Ciroui Chork
 

citCase: 5:19-cv-O04S5aKKC BSGH2059 Filed: 11/18/19" Pagert04 GkdO6! PRYSISA Og

Fi GES eh ARG
PUR SutaAe PAV

 
 

aliegedly violated a fabricated requirement for all participants in the College’s civil
rights proceedings to maintain their confidentiality and specifically concerning Dr,
Porter’s knowledge of and involvement in the prior proceedings against Dr. Messer.
The College’s treatment of Dr. Porter was directly retaliatory against him because of
his defense of Dr. Messer, and, later, himself, as an older white male.

144. Dr. Porter has suffered and will continue to suffer substantial harm as a
direct result of the College's illegal retaliation against him in violation of KRS
344.280(1), including but not limited to irreparable harm to his reputation, loss of

income and benefits, physical injury, injury to his reputation, embarassment,
humiliation, emotional distress, and mental anguish.

145. So far as is known, this Complaint implicates only Kentucky state law,
including the KCRA, state contract law, and the Kentucky State Constitution. No

known federal claims are raised herein.

42

Fo) OSD Gaptyieaqs -Peeadd Wi FPerrigneoe, Machaon Giruugh abork

TAEDA
SMPEIM ?
 

ti slab 3O80:92

  

WHEREFORE, Dr. Porter hereby respectfully requests this Court enter
Judgment against the Defendant on each and all counts in this Complaint and for the
following relief, including, but not limited to:

1. Injunctive relief under KRS 344.450 ordering the College to reinstate Dr.
Porter in his position as a tenured professor in the College’s psychology department
with full reinstatement of his rights under his tenured employment contract, including
his salary and benefits, and with full restitution of his lost income and benefits, with
interest thereon; .

2. Compensatory damages under KRS 344.450, in an amount in excess of the
minimum jurisdictional limits of this Court, including but not limited to:

a. Back pay.
Front pay.
Lost employment benefits.
Lost future employment benefits.
Damages for injury to reputation, embarrassment,
humiliation, physical and emotional distress and mental
anguish, including all damages for any manifestation of
physical injury resulting from the above.
f. Interest at the legal rate from October 1, 2018.
Reasonable costs and attorney’s fees.

h. All other equitable and legal relief which this Court deems

just and due.

3. Plaintiff specifically requests trial by jury on all issues so triable,

oa 9o

fe

Respectfully Submitted,

Nola Gatch

N, JOHN F, LACKEY

14 West Main Street

ichmond KY 40475
(859) 575-7206
lackeylaw@att.net

HON. DEBRA DOSS ag
108 Pasadena Dr,
Lexington, Kentucky 40503

(859) 260-1980 ‘

debra, doss@qx.net
Attorneys for the Plaintiff

 

43

TA OBO NSA Areas . David M. Fernandes, Satison Gircutt Ofark
 

 

MHKKEEEAMKEERER ERE RE

CERTIFICATE OF SERVICE

I nr certify that I have ee ve trye copy of ie foregoing FIRST AMENDED

WAKS Ut B B34 24

compamnai the following 1 fect first Ac mail:

Berea College

c/o Dr. Lyle R. Roelofs, President
Lincoln Hall

CPO 2182

Berea, KY 40404

_ The defendant is not now being represented by
ree of record,

Old, é fe ohy

oN JOHN F. LACKEY ~

ae West Main Street
Richmond KY 40475
(859) 575-7206 ©
lackeylaw@att.net

pPedug /t. Dene
HON. DEBRA DOSS
_ 108 Pasadena Dr. Tob
Lexington, Kentucky 40503
(859) 260-1980
debra.doss@qx.net

Attorneys for the Plaintiff

fet beesd . TOE A OU OAG DEMS epg David Mi Fernandes, Madigan Oirouk Glere
fe Case: 5:19-cv-O0MSE4KKE DOci#21i Filed: 11A26/40".Pagerto?. 64662 PHBE!

  

pot dG

Fulibit

Have heard that SGA did vote for Porter to receive SGA 2017-18 Outstanding
Service Award but administration decided Porter was ineligible because he had
been placed on suspended status by executive action and that when the college
policy states “faculty member” it means “faculty member in good standing” {ie.,
not suspended).

From: Tyler Sergent Sent: Monday, April 9, 2018 12:09 AM

To: Yabsira H. Ayele

Ce; Osvaldo Flores; Rachel S. Vagts; Sierra N, Turner; Kelley S. Farley; Martin Kameya
Subject: Re: Concern about SGA service award

Yabsira,

Until you actually know something about the situation, there is no basis for debate or
dialogue. I voiced my advice as part of my role as elected SGA facu Ity advisor. Again, I
am not the only one, and so you need to include Rachel Vagts in your messages,
Clearly you have no interest in my advice or the advice of your other faculty advisor,
both of whom know much more than you about a great many things directly related to
this situation. So I hope you at least listen to those around you among the SGA
leadership who are wiser and better informed.

One last bit of advice: 1 would caution you against burning bridges this early in your
education, particularly for the wrong side of a cause.

Do not email me again regarding this.issue.

Dr, Sergent

 

F. Tyler Sergent, PhD
Assistant Professor
General Studies and History

 

From: Yabsira H. Ayele Sent: Sunday, April 8, 2018 11:51 PM
To: Tyler Sergent Subject: Re: Concern about SGA service award

You are entitled your opinions J am entitled to mine.

Out of the 3 nominees, Dave was recognized as the most noteworthy. I urge you to let
the students choose who served the students best.

1am disappointed in your objection and I believe they are without merit because I do
not believe you have read the nominations. The college body norainated and we chose
on behalf of them as elected officials.

I quote you the definition of a Biggot: “a person who is obstinately or intolerantly
devoted to his or her own opinions and prejudices; especially: one who regards or treats
the members of a group with hatred and intolerance".

‘Tam not inviting a debate with you or anyone else who would defend the unethical
actions of David Porter--they are indefensible just like racism and any other of form
discrimination--or any other faculty member who has caused harm to other members of
our community"

HOAOG6S — OS gre0de avid fi. Pemmences, Mectloon Ghoul Clark
is Case: 5:19-cv-OG465eKKE Deti#e2i2 Filed: 11/18/£9"!.Pagent98 of wee t

  
 

BEAS

If you are willing to disseminate information, when the persons aforementioned, do not
have the ability to defend themselves, is wrong, and that is unethical, To threaten me is
unethical, I do not know the entire situation, and you don't either. My point is with the
information available to the general public the nominations were brought forth and
democracy prevailed. If next, you say democracy is unethical then I cannot emphasize
how problematic that is.

Our job is to bring these candidates forward, the rest is democracy, you have to respect
that.

On a side note, I have no allegiance to anyone but truth and the right of equity and
fairness, if ] receive information that truly draws Professor Porter in a bad light, I am
more than willing to change my stance. Hence my invitation to dialogue.

~

best,

Yabsira Ayele Speaker of the Senate Program Spectalist- Deep Green Residence
Haiti Business Admin & Psychology CPO 32

The contents of this e-mail message and any attachments are confidential and are
intended solely for addressee.

 

From: Tyler Sergent Sent: Sunday, April 8, 2018 11:07:03 PM
To: Yabsira H. Ayele; Rachel S. Vagts; Osvaldo Flores
Ce: Sierra N. Turner; Kelley S. Farley Subject: Re: Concern about SGA service award

Yabsira,

There are many faculty and staff members who do this and much more for students
and do so without bringing harm to other members of our community and without ever
being accused of unfairness or unethical actions. That is the reason for my strong
objection to the SGA in my capacity as faculty advisor. If you do not think other faculty
members have done every good thing you attribute te David Porter phis much more,
than you are uninformed about the unending, tireless work and support the rest of us
give to students day in and day out.

I am not inviting a debate with you or anyone else who would defend the unethical
actions of David Porter--they are indefensible just like racism and any other of Jorm
discrimination--or any other faculty member who has caused harm to other members of
our community, Rewarding those actions and the harm coming from them is not the
Berean way. The administration has good reasons for suspension and the case will be
adjudicated.

I gave my advice and detailed my reasons for that advice. I have no dowbt that you
believe you are doing what is right. But there are people giving you advice who know a
’ great deal more about this situation than you do, You should heed their advice.

To be clear, SGA has two faculty advisors, and we are both in agreement with

our objections. We are attempting to keep the SGA from making a mistake today that

will not only bring additional harm to those already harmed and hurting but that will be

recorded for all time in Berea College history. I'm an historian and Rachel Vagts is an
archivist and the head of the college archives--you do not want to be among a group of

Tee GEG QGP SPO ES David MM. Parnes, Macison Qhreoult Clerk
Fase: 5:19-cv-OO455eKKC Doci#eiit Filed: 11Ab8/k0m Pagenl99, of 4OGs REG MAIDHQ0420 UME

TEAS 259 OU SGl3y &

   

ON a A
eee ee

student leaders on the wrong side of Berea's history. Therefore, I urge the SGA to heed
our advice.

Tyler

F, Tyler Sergent, PhD .
Assistant Professor
General Studies and History

 

 

From: Yabsira H, Ayele Sent: Sunday, April 8, 2018 10:22 PM
To: Rachel S. Vagts; Tyler Sergent; Osvaldo Flores

Ce: Sierra N. Turner; Kelley S. Farley

Subject: Re: Concern about SGA service award

Dr. Sergent, .

The reason why we chose to nominate Professor Porter is because of the excellence in
service to students he has exhibited. His service to students towered over the other
candidates.

I ask you when was the last time a professor bought groceries for students because they
do not make enough money? When was the lasts time a professor provided housing free
of charge for multiple students because they did not make enough money? When was
the last time a professor got a student a full ride to Cambridge? When was the last time
a professor actively helped students publish papers outside of class?

Professor Porter did all of this and then some mere. The choice of nominating Professor
Porter was not made lightly, it was made because we believe he deserves this award. For
you to bring up something that deals with faculty and an ongoing investigation is not
fair, to say the slightest; the senators made their decision cognizant of the available
information at hand (The vote was 7-2-4). Secondly, your characterization of people
who disagree with you is not fair. | am more than willing to have a conversation with
you one on one if need be. But I do not believe this should be shared any further. I urge
that your personal involvement in Faculty matter does not cloud your judgment on
Student matters.

With all respect,

Yabsira Ayele Speaker of the Senate

 

From: Rachel S. Vagts Sent: Sunday, April 8, 2018 7:13:01 PM
To: Tyler Sergent; Osvaldo Flores Ce: Sierra N. Turner; Kelley 8. Farley; Yabsira H.
Ayele Subject: Re: Concern about SGA service award

I would like to echo Tyler's concerns and include my strong objection as well. I did not
have as many of the facts of the situation before, so I was reluctant to assert that
objection at the Senate meeting, but now that they have been detailed here, I feel
compelled to advise you to reconsider Dr. Porter's nomination for the SGA Service
award,

All my best, Rachel

fife} (LOL OgeG Ash aeela avid ME Fornedes, Miidicad Ciregit Ciera
 

i: Case: 5:19-cv-O0455eKKE Doo Hea € Filed: 11/28/90}. Pager 200 GMOS Raga DBD 052 LAIN’

SUPERP OTS Boe aes! ARM

  

‘T a a AEs

oe {
CRAG AE GM eE

Rachel Vagts Head of Special Collections & Archives
Hutchins Library - Berea College Berea, KY 40404

859-985-3267 Rachel Vagts@berea.edu

From: Tyler Sergent Sent: Sunday, April 8, 2018 6:23:35 PM
To: Osvaldo Flores Ce: Rachel S. Vagts; Sierra N. Turner; Kelley 5, Farley
Subject: Concern about SGA service award

 

Hi, Osvaldo and SGA Executive Committee,

I just heard that the SGA Senate has voted to give David Porter the SGA Service Award
this year. J am compelled to let you know my issues with and vehement objection to this
decision. I ask that you please share this with everyone else on the executive committee
for tonight's meeting.

I am aware that some of Porter's supporters among students--who have publicly said
they will support him "no matter what to the bitter end"--are also involved in SGA. I'm
surprised how they are able to convince others in SGA that Porter's actions aren't so
bad. That's the first issue | want to address with some background and details.

Porter supported Wayne Messer throughout a Title IX/VII complaint this last year that
was upheld against Messer at every level, including appeals, in which Messer was found
guilty of creating a hostile work environment for racist, sexist, and homophobic
comments. Messer was removed as chair of the Psychology Department and removed
from his office near the other Psychology faculty members as an outcome of his actions.
Porter argued on Messer’s behalf that the racist, sexist, homophobic comments were
academic freedom and that Messer had the right to say those things to colleagues and
students. This took place from February 2017 until the present, as Porter has
continued to express this view about the case that was fully adjudicated several months
ago. In the process of this case, Porter also publicly in writing and in testimony made
sexist, disparaging remarks about each of the three female faculty members in
Psychology, including disclosing personal medical records of one, which

he characterized falsely, rising to the level of slander, libel, and defamation.

The reasons for which Porter has been suspended and is in the process of being
fired for cause center on five major wrongful acts.

First is academic dishonesty, The survey he sent out to the whole community was not
a valid survey, and he was well aware of that, and made it available to the entire
campus community anyway. Even after being told to remove it because of its
invalidation (for reasons explained below}, he refused.

Second Is gross ethical violations. In the survey, Porter included actual cases from
this past year's Title IX/VII case against Messer. That is a serious violation of
professional ethics in itself. To make it even more unethical, Porter falsely stated in the
discloser section of the survey that the scenarios were not based on any actual events.

Third is incompetence along with manipulation of students. Porter also sent the
survey out with students’ names attached without having gotten those students express
permission, and many among those students had already expressed their own ethical
concerns about the survey, Porter has continued to manipulate students--like those in
SGA supporting this award--to rally for his cause. Hero-worship is not education; this
cultish approach to answering for his unethical acts is yet another level of unethical
behavior and breach of the student-teacher relationship.

kath?

Mii! Te. DG GSP Are ads Ihayvint hi. Periuncias, Macligon Oircult Chork
 
 

1B

fay ak et of a
Beaks toc 2

 

Fourth is refusal to abide by IRB (Institutional Review Board) and college policies
for research. Porter refused to send his survey to the IRB for review as required by
college policy (and APA standards for research and ethics]. When the IRB did review the
survey at the request of the administration, against Porter's objections, the IRB rejected
the survey as unethical for the reasons stated above,

Fifth is harm to human subjects (and the campus community). The people whose
personal and private information was made public in the slurvey have been seriously
harmed by Porter's actions and are having to seek care for both physical and mental
health that has been damaged willfully by Porter. Contrary to what some students may
have claimed, Porter has not apologized for this harm and has made no effort to repair
the harm he has caused. By extension, Porter's continued manipulation of students to
support him--no matter haw much in the wrong he is--has caused serious (if not
permanent) rifts between groups of students, and the animosity has spilled over into -
other classroom space, other campus spaces, and social media, Porter is actively fueling
this animosity, among students and among faculty members. ‘

‘The second issue at stake, however, regarding the SGA service award, is that the SGA
not be reactionary in its decisions. The service award is a serious matter and should
not be victim to manipulation by students who themselves are victims of manipulation
by an unethical, unrepentant, academically dishonest person who is in process of
rightly being fired from Berea College. That students like him is irrelevant; that his
colleagues dislike him is irrelevant. Evaluate Porter--and other nominees for the award-
“as you would evaluate anyone: based on what they do and how they treat others. In
this case, giving a service award to David Porter would add additional injury to those
who Porter has already injured. This in itself would outweigh the good SGA has
accomplished all year long.

Because there are remarkable people at Berea College who are worthy of the SGA
service award and whose continuous work is always for the good people at all times (i.e,
not unethical, not harmful, not malicious, not getting fired), I'm hoping SGA Senate will
reconsider its decision. | know BOR has not yet voted on the matter. As one faculty
advisor to SGA and voting member of the Senate and BOR, I will vote against this
nomination, I've been so impressed with the work of SGA since my coming to Berea in
2011, and especially over the last two years when I've had the pleasure to work directly
and closely with SGA teadership and members, On this particular matter, SGA can and
ought to do better.

Sincerely,

Tyler
F. Tyler Sergent, PhD

 

+ ao 88 Saapreerygio » Martie cu Syecuut ftbaqls
qo CE OG6G GOPAL OTS Mavhd M, Parriguictes, Medison Giecut Chork

 
 

  

wHeCase: 5:19-cv-0O0452KKE DOO#EE Filed: 1148/10". Pager202 bFa66* PAQbIBR DOR CUES!

TAP Si2G1S8 BSS Ss

 

ge a “EO
eh bead

 
 

uM
oe we “ee,
%,
a
7 a
OLLEGE 2 Office of the Academic Vice President and Dean of the Faculty
‘ & Chad Berry
"ab CPO 2214, Berea, K¥ 40404
“yy we Phone; 859,985,3486
Fy1 405 chad_beiy@herea.edy
June 1, 2018
hibit
David Porter . Ey h \ b rT od .
CPO 1995
Dear David,

As we approach the ond of another academic and fiscal year, I am writing to thank you for your service and to
inform you of your salary increase for 2018-19, Berea College benefits from a staff and teaching faculty of -
extraordinary dedication and commitment, and we are pleased to be able to provide raises this year for all successful

employees, The typical increase Coliege-wide for 2018-19 is 2 percent,

Enclosed is a data sheet that shows how the salaries of Berea faculty compare to those in our faculty salary
benchmark group for the last academic year (2017-18), The aim of the Colege in determining faculty salaries has
been to have the average Berea College salary in-each rank be as near as possible to the median salary among the
average salaries in the benchmark group. The sheet alse includes new information at the bottom for the upcoming
academic year (2018-19), ,

Your salary effective with the first payroll period following August 1, 2018, wil] be at the annualized rate of
~, $108,340, subject to taxes and other withholdings, ot

in addition fo employees’ salaries and wages, the College's payments for all smployee benefits average an
additional 26 percent of salaries. The benefits paid by the College for eligible employees include (a) contributions
to retirement, health insurance, and dental plans, and (b) providing for payroll taxes (FICA. and Medicare), life and
disability insurance, the employee assistance program, workers’ compensation, vacation and sick leave, as well as
most administrative costs of the employes benefits programs. ;

The terms and conditions of your employment remain subject to the provisions of the Berea College Faculty Manual

and the Berea College Employee Handbook. Current versions of the Manual and the Handbook are available online
at http:/Avwew.berea.cdy. The Handbook includes a description of the comprehensive benefits offered through the

Collage.

} look forward to working with you in the coming year as we all seek to advance Berea’s extraordinary mission,

Sincerely,

Academic Vice President and Dean of the Faculty “

ec: Steve Lawson
Sara Clements

1192-2175-6101-400

Pitge TOOL OMG Bah Blends Devid Ma, Porocricex, Pacison Circun tlork

fnvesting In Lives of Great Promise os ae
 

Gold, Sharon

 

From: Debra Doss <debra.doss@qx.net>
Sent: Tuesday, May 07, 2019 4:05 PM
To: Gold, Sharon

Ce: John Lackey

Subject: Dr. David Porter v. Berea College

Hello Sharon,

It is my understanding from your office that you are in Arizona the
rest of this week. However, your assistant Susan advised that if | sent
you an emai! you would be able to respond.

The Plaintiff would like to schedule the deposition of Yabsira
Ayele on May 22, 2019, sometime in the morning. This witness recently
graduated and is teaving Kentucky at the end of the month. Accordingly,
we need to take his deposition before he leaves. Please advise if this

date js available.
Thank you,

Debra

 

 

1

witecg? aM pL siege cinder “ppg . cna ys as
Pia PEO Laeoeg CET] a David Si Fertigndae, Mucison C

 
 

ricase: 5:19-cv-O0455:KKC Doc#yiid Filed: 11/18/10". Pagen204 ohaéses Pages

 

    

Ms

ad
ide

 

Tepe) bat “El LEB

 

 

SiMe AM/PM.
COMMONWEALTH OF KENTUCKY APR -2 2019
, ‘MADISON CIRCUIT COUR MADISON CIRCUIT COURT
| CIVIL ACTION FILE NO, oCLROO DAVID FERNANDEZ CLERK
DIVISION .
Dr. DAVID B. PORTER, . PLAINTIFF,
V.
DR. F. TYLER SERGENT
c/o Berea College, Frost Bldg., 102
CPO 1973
Berea, KY 40404
DR. F. TYLER SERGENT
143 Kenneth Rose Rd.

Berea, KY 40403-9672 . DEFENDANT.

ZAG O EH ee

COMPLAINT

TER Aaa EE A aE a

COMES NOW the Plaintiff Dr. David B. Porter (“Dr. Porter”), by and through his
counsel, who hereby brings this Complaint against the Defendant Dr, F. Tyler Sergent
(“Dr. Sergent”) for defamation of Dr. Porter, for portrayal of Dr, Porter in a false light,
and for illegal retaliation against Dr. Porter in violation of KRS 344.280(1) of the
Kentucky Civil Rights Act. Dr. Porter further states in support of this Complaint as
follows:

| PARTIES
k. Dr. Porter is a resident of the City of Berea, Madison County, Kentucky.
2. Dr. Sergent is a resident of the City of Berea, Madison County, Kentucky.
JURISDICTION AND VENUE

3, ‘Paragraphs 1-2 are hereby restated and incorporated by reference.

4. This Court has personal jurisdiction over Dr. Sergent as a Defendant as he
is a resident of the City of Berea, Madison County, Kentucky,

5, This Court has subject matter jurisdiction over the defamation, false light,

and negligence claims under KY Const. § 112(5) and KRS 23A.010.

EXHIBIT

C

PAR EES G De tReOTy David Al Peroagiides, MagisdyD Oirocuit tigek

 
«yg Gase: 5:19-Cv-ORASE:KKG Dogitnds4 Filed: 11/18/19. Page:,205 af 406% Pagedbeu2GOuiMen i
PEEPS RTS OSS

med

   
 

 

6. This Court has subject matter jurisdiction under KRS 344.450 for a claim for
illegal retaliation in violation of KRS 344.280(1), and under KY Const. § 112(5) and
KRS 23A.010.

7, This Court is the proper venue for this Complaint under KRS 452.450.

STATEMENT OF FACTS
A. Dr. Porter’s Successful Educational Career

8. Paragraphs 1-7 are hereby restated and incorporated by reference.

9. Dr. Porter is a 69-year-old, white male who was a tenured professor and
employee of the College for more than 17 years. Dr. Porter served as academic vice
president and provost from 2001 - 2005 and as a member of the Psychology
Department thereafter until the termination of his employment on Oct 1, 2018.

10, Dr. Porter is a partially disabled United States Air Force veteran who holds
a Dectorate of Philosophy from Oxford University, United Kingdom, a Master of
Science from the University of California at Los Angeles, and a Bachelor of Science
from the United States Air Force Academy. He has extensive training and leadership
in claims of wrongful workplace harassment,

11. Prior to joining the College, Dr. Porter taught for the United States Air
Force as Permanent Professor and Head of the Air Force Academy Department of
Behavioral Sciences and Leadership.

12. Dr. Porter is the author of some sixty (60) professional publications, and
has given roughly an equal number of professional presentations. His students have
received approximately 20 awards for excellence in research from state and regional

professional bodies in the last 10 years.

qo CR CESa OOP aia ts Oevid M1. Parigides, Madison Gireail Glerk
: v Case: 5:19-cv-O0455+KKE Doe websk Filed: 11/1 8/10:1 Ragen206 of 408+
te ! i 3

  

13. In 2018, the Berea College Student Government Association initially chose
Dr. Porter for its Student Service Award. Dr. Porter had received other distinguished
‘teaching and service awards from the College during his tenure. His students |
consistently placed him m the highest professional ranking at the College, and his
students consistently scored in the highest academic ranking on nationally-normed
measures of psychology knowledge and skills. |
14, At all pertinent times, Dr. Porter was qualified for his position at the
College as a tenured professor of psychology and, in the course of his academic
research and teaching, he was in total compliance with ali relevant and applicable
rules and standards for professional conduct and ethics.
15. In his position at the College and as a part of his employment duties, Dr.
Porter advocated using peer-reviewed, scientifically apprpriate analysis rather than
subjective opinions to assess administrative policies and programs. His observations
and advocacy, at times, annoyed and rankled members of the College administration
and faculty and student factions in campus workplace matters. Dr. Porter’s advocacy
of science and skepticism was incorporated in many of the courses he taught,
including GSTR 110 (Questioning Authority; Skepticism and Science and Antidotes for
Oppression}, GST 232 (Introduction to the Behavioral Sciences); PSY 208 (Cognitive
Psychology), PSY 210 (Industrial/ Organizational Psychology), and PSY 424 (Senior

Research).

B. The Background and College Community Events Motivating
Dr, Sergent’s Acts of Malice Toward Dr. Porter,

16. In 2013 a Caucasian male faculty member made an inappropriate post on

social media sarcastically suggesting that little should be expected from one of his

FAD ao GSP BLAS David WL Porntuivieg, Macdison Ghoul Clark
 

34, Case: 5:19-cv-OR465sKKC Doetetih Filed: 1148/49. Pager2e7, of 406% PremilBa2 D2: ue

wo peeey sen Veh Pot tyes
SPAD TE GS :S PaaS |

  

4 4 iq

African American students named “Tequila”, The campus community, appropriately
in this instance, immediately condemned the faculty member's conduct. The College’s
response, though, was to declare a mandatory “Diversity Day” training for all faculty
members. Most, but not all, faculty members attended, but two senior white male
professors who had nothing to do with the post did not attend and criticized the
endeavor as demeaning to them and counterproductive. The College harshly punished
the two men for their criticism and noncompliance, including imposing restrictions on
pay, benefits, and academic promotion. The names of these men are known to the
Plaintiff and Defendant, but will not be identified in this Complaint.

17. In 2015, during a faculty meeting discussion of institutionally provided
health insurance, a young, female African American faculty member related her
difficulties and traumas related to several unsuccessful pregnancies. Shortly
thereafter in a chance meeting at a Walmart, a senior, white male faculty member in
the same department as the female faculty member merely expressed his sympathy
and condolences for her traumas. The College charged him with a breach of
confidentiality and forced him to resign.

. 18. At the close of the 2017 school year, a quite competent and approximately

ten-year employed administrator at Berea College retired after being told by another

senior administrator that he would not be further promoted because he was a

Caucasian male. The name of this individual is known to both the Plaintiff and
Defendant, but will not be identified in this Complaint. |

19. In March of 2017 the chairman of the psychology department, Dr. Wayne
Messer, was subject to a civil rights grievance brought by fellow psychology professors

Dr. Wendy R. Williams, the wife of defendant, Dr. Sergent, Dr. Amanda Wyrick, and

Taonga Gat Seors Deayicl la. Perriandes, thacgison Circell Chork
Case: 5:19-cv-OP4b5akiKG Dowittetyh Filed: 11/48/10 Pagei208 of OG Preail B21? cy

TE S204 OG Sai

     
  

HOMES AS
Dr. Sarah Jones, alleging discrimination in hiring and promotion, retaliation, and the
creation of a hostile workplace environment.

20. One of the charges was that Dr. Messer had demonstrated a bias against
women in hiring, which was demonstrably false. Dr. Messer introduced an Excel

‘spreadsheet showing the contemporaneous ratings each of the five psychology
department selection committee members had given to approximately 100 prior
applicants. The spreadsheet showed that the top six ratings Dr. Messer gave were all
assigned to women, Testimony of other selection panel participants supported the
absence of Dr. Messer’s bias.

21. In contrast, the grievant, Dr. Williams, had exclaimed during one selection
panel meeting that, “The last thing we need in this department is any more old white
guys!” A closer examination of Dr, Williams’ own ratings of applicants revealed other
evidence of her discrimination against white males, Although white males made up
about 25% of the applicant pool, none appeared in Dr. Williams’ top-twelve rated
applicants. Unlike the other four professors in the department making ratings, she
had used a scale of 0-5 to rate the applicants rather than the 1-5 scale to which all of
the selection panel members had agreed prior to rating. White males received a
disproportionately high number of Dr. Williams’ “0” ratings. Similarly, she awarded
disproportionately more below-average ratings to white males whom the other
professors had rated in the top third of applicants. Dr. Williams also withheld her
ratings until after she had seen ail the other ratings of applicants. Her anomalous
rating scale served to discriminate in hiring against all white males. Nonetheless, the
College took no action against her despite having knowledge and objective evidence of

her unlawful racial, age, and gender discrimination.

fliteed anaemia ye dea peg GYerptet AA Elavesecaetesy Wibeebiesqig (Mey gie Po teyde
pris PAPE E CG HSrpaAregits Dlaivid Mi, fusrrigmdes, Afseigan Aveuit Glark
 

Case: 5:19-Cv-OPMSFakKe Docities:t Filed: 1148/9. Rage: 209 of 40a ee ee
us O79 DS Soe AAR

4
4
Hed sas,

  

22. The grievants in Dr. Messer’s case also made the false assertion that due to
the hostility in the department they had been forced to use the copier on a different
floor rather than the copier next to the department chair’s office. Copier usage
statistics quickly disproved this fabricated charge. The College was aware of this false
claim but took no action against the grievants despite the Faculty Manual’s warning at
page 92 of the “General Guidelines” section stating: “Fabricated charges of alleged
violations or false testimony are serious offenses. Persons found to have fabricated
charges or testified falsely will be subject to disciplinary action up to and including
termination or expulsion.”

23. After the investigation and hearing, the College dismissed many of the
charges against Dr. Messer, but the College found that Dr, Messer had created a
“hostile worlcplace environment” based on sex. The College found Dr. Messer “guilty”
based on three incidents over a two-year period: telling an inappropriate joke about a
“Jewish American Princess” prior to a department meeting; attempting to engage his
psychology department colleagues in conversations about the public backlash to rock
singer Chrissy Hynde’s recent NPR interview about her rape; and his use of the phrase
“militant lesbian” during an animated faculty discussion regarding one of his student’s
disciplinary problems. In Closing at the hearing, De, Williams falsely claimed that
mediation was inappropriate in cases of sexual harassment. This false claim appeared
to have been accepted by the hearing panel. These findings led to the College
removing Dr. Messer as psychology department chair and revoking his then office
space and banishing him to an office in the basement of the psychology department
building with no effort to resolve the matter through mediation.

24, Dr. Porter acted as Dr. Messer’s “adviser” throughout the grievance hearing

and appeals, as allowed under page 92 of the Faculty Manual. Dr. Porter argued that

PEE FO LODO OS/T4l2o19 David ML Pornancdes, Meigen Gircul: Glavic
 

 

Dr. Messer’s alleged infractions were neither severe nor pervasive enough to create a -

“hostile workplace environment” on the basis of sex or to warrant the punishments
levied against him. Dr. Porter, during the proceedings before the Campus Conduct
Hearing Board (CCHB) and the Faculty Appeals Committee (FAC), in correspondence
with President Lyle Roelofs and Dean Chad Berry, and in an open letter to campus,
expressed his disappointment with the unfaimess of the College’s disciplinary process,
and of the result in Dr. Messer’s case. Dr. Porter’s advocacy of these positions
subjected him to unlawful workplace hostility from members of the College’s senior
faculty and administration, and from the grievants who had initiated the charges
against Dr, Messer.

25. College administrators rebuffed Dr. Porter’s attempts to have them address
his concerns about the College’s unfair lack of administrative due process and its
misapplications of workplace policies and procedures in Dr. Messer’s case. While
many senior faculty members and mid-level administrators unofficially acknowledged
problems with the hostile work environment disciplinary process at the College,
President Roelofs and Dean Berry refused to discuss Dr. Porter’s specific concerns.

26. In accordance with Faculty Manual procedure, President Roelofs and Dean
Berry directed the psychology department faculty members to meet face-to-face in the
aitermath of Dr. Messer’s contentious disciplinary proceedings to attempt to broker
some sort of a peace. However, the three female grievants refused to meet or interact
directly with the male department members, In response, Dean Berry acquiesced and
rescinded the requirement for face-to-face department meetings, even though the
Faculty Manual at page 34 states that attendance at “faculty meetings” is a job

requirement. This exact provision had been the College’s exact justification for

Th. de 9 DSM ATS Davich MW, Pernaacdos, Macisan (irgilt Sfork
ease: 5:19-cv- 0045S RC DSHEL4 Filed: 11/hefto" Pager2e1 oFade? PAY

 

PPPbss

   

severely punishing the two senior, white male faculty members for not attending
“Diversity Day” training. See J16, supra.
2?/. During several meetings of the College’s Strategic Planning Council, Dean
‘Berry and the College’s Vice President for Diversity, stated that only those who share a
“minority identity” should have significant input on policies of the College involving
inclusivity and diversity.

28. Later, during the 2018 fail semester, the College, through Dean Berry,
advised faculty members that all faculty hires would be “either black or brown”.

29. Following the unpleasant proceedings against Dr. Messer, in the late fall
semester of 2017 Berea College employed W. Scott Lewis, a distinguished expert in
collegiate workplace administration, to advise it about its policies and procedures
regarding wrongful workplace hostility in the College’s psychology department. Dr,
Lewis has trained thousands of faculty and staff members on how to prevent, address
and properly report wrongful workplace issues. He is also a law enforcement trainer
on how to investigate sensitive matters, such as abuse and assault.

30. Dr. Lewis did a thorough investigation of workplace issues in the College’s
psychology department. As part of its pattern of extreme “political correctness” and in
another failure to defend the protected academic freedom of its faculty, the College
refused to release Dr. Lewis’ report, embargoed it, kept it confidential, and took no
responsible actions to implement its recommendations or to address Dr. Porter’s prior
criticisms of the College,

31. In all of the above events and particulars, the College demonstrated a
longstanding pattern and practice of favor toward and support of some of its students’
and employees’ extreme “politically correct” activism and their factually and legally

unsound grievances, to the gross detriment of the College’s obligations to conduct

Bibs EROAGGEO | SSOP SMES David ML Poraugaides, Madison Circull Qiork
MedCase: 5:19-cv-0045R:RRC DOCH TS Filed: 12/18/49). Pagene2 OP eSh RYE TBH 239 ON!
{UAS/201S 9828

ry ot -
Beak

dete
sl Min, ate

Tne ANI

  
    

academically honest, fair and even-handed hiring, retention, and supervision of its

faculty and staff.

C. Dr. Porter’s Survey for his PSY 210 Industrial/ Organizational
Psychology Class, and the College’s Resulting Suspension and

Banishment of Him From Campus.

 

32. Dr. Porter taught the PSY 210 Industrial / Organizational Psychology
course at the College for more than a decade. Regularly featured in this course were
large, integrative student projects applying the scientific method through the
examination of archival and survey data to assess college policies, practices, and
programs and to identify areas where there were opportunities for improvement.
These studies had included, for example, reviews of the effects of characteristics of
first year general studies courses on student retention and academic success, and the
relation between first-year student labor positions and other measures of student
satisfaction and motivation. These projects were integral to the academic content of
the course and often received public praise from students and officials of the College,
including members of the College’s Board of Trustees and vice presidents for
academics and student life. The research also earned recognition when presented at
the Kentucky Academy of Science. There had been no objection to Dr. Porter’s
academic methodology or subject matter prior to February, 2018.

33. After the contentious proceedings against Dr. Messer, it appeared to Dr.

‘Porter that the College’s workplace disciplinary procedure relied almost entirely on
asserting and re-asserting the preconceived notions of the College administration, with
little attention to actual evidence of the program’s effectiveness or consequences. As
an academic researcher having published many articles and several book chapters

concerning psychology, Dr. Porter decided to engage his Spring 2018 PSY 210 class in

9

Phased VS. OO Oa O57 3/2819 David ML Ferrtandes, Macioon Gircui Glark
 

MiesCase: 5:19-cv-O045RKKC DICH Filed: 11/28/49). Page 213 OF NOS PHYS IDE AI UUM

alah PA gr See Leta eb tae RAS
PPPS/eo1o Go Gee AM

       

oy AR MLE
Aa aloy a "

developing a survey of community perceptions and attitudes about academic freedom,
freedom of speech, and hostile work environments under civil rights law. (“the
Survey”). The Survey employed methods similar to those Dr. Porter had repeatedly
used in the past in his classes.

34, The heart of the Survey was a set of some 20 posed scenarios.
Respondents were asked to read the scenarios and decide whether each situation
reflected a “hostile environment,” and if academic freedom should protect the action
taken in the scenario. The use of such scenarios (i.e., situational judgement tasks) is
common in Cognitive Psychology, as well as Industrial/ Organizational Psychology
studies, and often provides reliable information about implicit attitudes which may
differ from explicit beliefs. In no respect did the scenarios suggest (push) a preferred,
or “right,” response.

35. Dr. Porter drew about one half of the Survey’s scenarios from issues,
arguments, and events he had observed as facuity adviser for Dr, Messer in the prior
civil rights case. The Survey carefully concealed participant identity by obscuring
dates and altering the identification of gender, race, and’other personal
characteristics. No names or other information identifying the participants were
presented in any of the scenarios. The Survey instructions carefully stated that “[njo
claims are made about the relationship between these hypothetical situations and
actual occurrerices here at Berea College or elsewhere.”

36, Before disseminating the Survey, Dr. Porter shared drafts of it with many
other faculty members and received feedback from six of them, including the academic
division chair, the chair of the College’s Institutional Review Board (IRB), the Director
of Academic Assessment, and other tenured faculty members with applicable research

experience in the social sciences. None of the faculty or administrative reviews flagged

10

Pevikindes, Misciooan Clrouht Clerk

JEP OUGg OSM AE TS Dpaeich BA,
 

PPG

 

rdCase: 5:19-cv-00488-KKC DOCH Filed: 11/28/19). Pages 24 df 468" PaG TBHK 219 UE

“oe eh Mee a mete AAS
PTI SPA VE TMs Sc be FA

 
  

any potential breaches of confidentiality, ethical concerns, or harm to others, as

.possible problems. Two reviewers did express concern about controversy the Survey
might elicit by presenting issues that the College administration did not want to have
debated. Dr. Porter sent a copy of the Survey to Dean Berry three days before it was
to be posted, Dr. Baltisberger had stated that since the survey was for Dr. Porter’s
class, he would not comment upon it.

37. The Survey was launched on Monday, February 19, 2018. That day Dr.
Porter received a polite e-mail request from Dean Berry to meet to discuss it, to which
Dr. Porter quickly accepted.

38. Meanwhile, that same day, Dr. Williams, wife of defendant Dr. Sergent,
published a Facebook post incorrectly claiming that all of the fact patterns in the
Survey’s scenarios were expressly about her and the other grievants in Dr. Messer’s
proceedings, that the Survey improperly repeated allegations of cognitive impairment
against her, and that the Survey intended to punish and silence them, Dr. Williams
posted:

I’ve said this elsewhere, so Ill post it here, too. As one of the not
anonymous targets of this survey | can tell you that I, and the other
women who filed (and won-at every level of the process} the [civil rights}
hostile work environment complaint on which this survey is based,
would be thrilled with some support on this. Every scenario in the survey
is either a biased portrayal of what we claimed in our complaint, or it
was given by the defense to show that we were the biased ones or that we
were cognitively compromised in our judgment, or it was given as
examples of how other people had done much worse so the behavior we
objected to isn’t *that bad* in comparison to “real” hostile environments.
Let me repeat again-we won at every stage of the process, Yet despite the
conclusion of that process three months ago (after 9 months of the
process) this is another attempt to silence us (and those like us). That
said, if this kind of behavior by a colleague in response to losing a Title
IX complaint is tolerated by the community, then this is certainly one
way to make sure no one ever brings another [civil rights] complaint on

' this campus. If you feel upset by this unethical use of students under the
guise of “research’ or the not subtle attack on your female
colleagues /faculty, please do more than write it here. If you want to
know more ways to help, let me know. {Emphasis added).

11

7 TU aga Ch Ao TS Cavidl WW, Peroundes, Vacdiscn Giroult Gierk
 

 

riteCase: 5:19-cv-O04BSKKC DOCH Filed: 11/48/497. Pagen 245 BhAsst PEKE HR AIO OLY

   

é

 

ee ge eet Sart
ee a

39. Dr. Williams’ Facebook post falsely claimed that nearly every scenario was
about her and the other grievants in Dr. Messer’s case, and improperly revealed
identities of persons she believed were involved to the entire campus community, who
were otherwise not familiar with the particular fact patterns posed.

40. In her Facebook post Dr. Williams specifically exhorted campus activists to
take action to “support” her and to doe “more” than just write about their anger.

41. With the full knowledge of all pertinent members of the College’s
administration, including but not limited to President Roelofs, Dean Berry, and the
Title IX Coordinator, Dr. Williams’ complaints about the Survey in public and private
and in her Facebook post predictably incited her husband Dr. Sergent, a then-
untenured assistant professor of history at the College, and a group of campus
activists to make their anger about Dr. Porter and about the Survey known to Dr.
Porter’s students and to the College’s administration. |

42. On Tuesday, February 20, 2018, in a message sent to the entire College
campus, Dean Berry publicly requested that Dr. Porter remove the Survey and
apologize to the campus community. However, two hours later in a phone call, Dean
Berry promised to forward some of the complaints to Dr. Porter directly and te provide
him with a list of the most “problematic” Survey scenarios, so they could be deleted or

| amended. The Dean never sent this information to Dr. Porter. Dr, Porter awaited this
list to no avail before withdrawing the Survey.

43, Data from the Survey's 120 valid responses yielded a surfeit of scientifically
valid results: |

e The respondents’ biographic characteristics predicted their political

beliefs, and these beliefs predicted much of the variance in the

12

tee ore ge parkas tes cyt fe] OR bey te he tel fe ST gage wap ata, aye dye agey Peper ee Pt heya be
Pied TOP TG Aah Sew ey David WM Fernandes, Machsen Greil Cheek
«Case: 5:19-cv-Q045S:KKC Dot Heard Filed: 11/%@/€9i. Pagenaie lot 488% Pege ER 22 1

PARES o4 Sg 8G Bye

 

 

weed Gr
ft jada

perceptions and judgments people make about hostile environments and
academic freedom protection.

*« A large majority of the respondents stated that they did not express their
beliefs on campus because of fear of judgment and retaliation.

¢ The Survey results revealed that most of the College’s current “diversity
training” programs did little to affect awareness, attitudes, or
perceptions, and one such program appeared to be having a polarizing
effect on its participants.

¢ Respondents did not see the Survey as contributing to a hostile
environment, and eighty (80%) percent of them believed academic
freedom protected the dissemination of the Survey.

¢ The Survey results also suggested that at Berea College, race was
unrelated to the respondents’ attitudes and perceptions about civil
rights or academic freedom.

¢ About a quarter of the Survey’s respondents expressed support for
denying others (through the use of vocal disruption, physical restraint,
vandalism, or violence) the opportunity to express beliefs that they
could be considered potentially harmful or hurtful.

« Women rather than men at the College were more likely to express

— strong activist views. Respondents who endorsed the need for hostile
environment protection were also more likely to express support for
academic freedom.

*« However, judgments about hostile environments and academic freedom
protection garnered from scenario responses were significantly
negatively correlated. What respondents claimed to be true was just the
opposite of the pattern of what their responses to the scenarios showed

to be true,

44, Therefore, the Survey provided valid psychological evidence that because
beliefs or viewpoints determine one’s perception of hostility, relymg primarily on

subjective reports of offense can be misleading. The College administration’s interest

13

Sy bog SOO ESOT Bapursoys Qavicl Wi Fevmanceaz, Maison Olecunt ther
  

(Case: 5:19-cv-00455KKC Boc#eiud Filed: 11/19/49%. Pages 227 10h HOB: Pegs RRA A2QCUNEN

POE erUye pe OP

 

in suppressing this result was clear, given the past disciplinary and civil rights
controversies. |

45. On Wednesday, February 21, 2018, Dean Berry summoned Dr. Porter and
his academic division chair to the Dean’s office, where Dean Berry advised Dr. Porter
that charges of “incompetence” would be brought against him. Pursuant to page 121
of the Faculty Manual concerning procedure in such an instance, Dr. Porter asked to
discuss the matter. Dean Berry stated that the time for discussion had ended two
days earlier when Dr, Porter had not immediately withdrawn the Survey and
apologized to the campus.

46, Dean Berry presented the charges against Dr. Porter to the FSC ata
hearing the next day, without notice to, or an appearance by, Dr. Porter. A majority of

‘ the FSC concurred with Deari Berry and recommended termination. Dean Berry
claimed that the Survey was only an instrument of malicious retaliation against Dr.
Messer’s grievants. Dean Berry did not inform the Committee of the Survey’s
academic and scientific purpose or value. The College engaged in no investigation of
the charges against Dr. Porter before the majority of the FSC voted to support
termination.

47, Shortly thereafter, President Roelofs summarily suspended Dr. Porter
without providing any opportunity for Dr, Porter to defend his actions. The College
reassigned his classes to other faculty members. It prohibited him from

- communicating with students, labeled him as “dangerous” to the students, and
banished him from campus. During the ten weeks between the publication of the
Survey and the eventual FAC hearing, President Roelofs and Dean Berry repeatedly
refused Dr. Porter’s requests to specify the “danger” Dr. Porter supposedly posed to

others which justified his suspension. The College refused any conversation aimed at

ne

phd Pa Oy we GTg Dianwded AF, Marnauides, Medigoen Clic Clerk
rHedCase: 5:19-cv-O048S: RRC DOCH Filed: 11/18/18. Pages 2relst qos" Page!

 

OnE:
“ada

 

informally mediating the issues involved. The College also rebuffed Dr. Porter's
requests for clarification of the nature of the charges against him.

48. The College’s administrators, however, treated other faculty who had
posted surveys differently than they treated Dr. Porter. In the spring semester of
2018, female faculty in the Student Counseling Center and in the Interracial
Education posted surveys about campus attitudes and opinions. The Institutional
Review Board ([RB} did not involve itself then, per the College’s rules, as those surveys
also did not identify particular individuals and did not meet the definition of “human
subject research”. In Dr. Porter’s case, however, the College used an arbitrary and
contradictory standard from other inapplicable IRB procedures in the Faculty Manual
as a post hoc pretext for President Roelofs’ decision to embargo the Survey data.
Without allowing Dr. Porter any opportunity to defend his work, the College prohibited
him from using the Survey data.

49. In a personal and professional accommodation and in an interest and
attempt to calm the turmoil in the Psychology department, on March 11, 2018 Dr.
Porter authored and sent an e-mail to each of the grievants in which he offered his

‘sincere apology for any hurt that Dr. Porter may have unintentionally caused or that
‘ they may have perceived or strffered as a result of Dr. Porter’s preparing and
disseminating the Survey. One grievant, Dr. Sarah Jones, acknowledged and accepted

this apology; Dr. Williams and Dr, Wyrick did not.

dD, The SGA’'s Decision to Give Dr. Porter a Teaching Award, and
Dr. Sergent’s False Statements and His Retaliatory Efforts
Made to Have the Award Overturned.
50. In the midst of the Survey controversy, the student-members of the Berea

College Student Government Association (“SGA”) courageously voted to award Dr.

15

Pedder PHD app aga s Dovich Wi Rernsnicdes, Meigen Circutt Clerk
HorCase: 5:19-cv-CO48RKKC BOCHMIA Filed: 11/8/49'. Pager 209 SROs" PEE BH ADE ON

Pe Go Spe ARM

  

Porter its 2018 Student Service Award despite the prevailing politically-motivated
agitation against Dr. Porter personally and against his continued tenured employment
at the College.

Sl. Upon hearing of the SGA’s vote to give Dr. Porter the award, defendant Dr.
Sergent was angered toward the Association and Dr. Porter, and sought to derail the
SGA’s decision. Dr. Sergent’s motivation was to punish Dr. Porter and to retaliate
against him for his past support of Dr. Messer and for his dissemination of the Survey,
which Dr. Sergent falsely referred to as a “personal attack” on his wife for her prior
gricvances against Dr. Messer.

52. Accordingly, on April 8, 2018 at 6:23 p.m. through April 9, 2018 at 12:09
am., Dr, Sergent, purportedly acting as a “Faculty Advisor to the SGA,” used his
College e-mail address and the College’s computer network to send a series of e-mails
to SGA board members, and particularly one student, Yabsira Ayele (who was enrolled
, in Dr Porter's PSY 210 class and had participated in the development and distribution
of the Survey),vehemently attacking their decision to give Dr. Porter the award and
making false statements linking Dr. Messer, Dr. Porter’s advocacy for Dr. Messer, and
the Survey. Dr, Sergent’s emails also threatened the SGA board members with
negative educational and career repercussions if they gave the award to Dr. Porter (See
Exhibit 1). |

53. Specifically, Dr. Sergent, in a retaliatory attempt to discredit Dr. Porter in
front of the students and to injure Dr, Porter’s academic career at the College, falsely
stated in these e-mails that Dr. Porter had fraudulently defended the alleged unlawful
and discriminatory remarks of Dr. Messer under the guise of academic freedom:

Porter supported Wayne Messer throughout a Title IX/ VII complaint this

last year that was upheld against Messer at every level, including

appeals, in which Messer was found guilty of creating a hostile work
environment for racist, sexist, and homophobic comments. Messer was

16

Pibeed , FOAEGG OBI GIS 8 ' Gavid MM Pernagcae, Macigon Circuit Cheri
 

te Case: 5:19-cV-O045RKKC BUCH TA Filed: 11/28/4191. Ragen 220 6tRSS Pega BAA A26 UME
AAVSIERTS OO:5 4-02 2

t
“ie
wa

       

Peat

removed as chair of the Psychology Department and removed from his
office near the other Psychology faculty members as an outcome of his
actions, Porter argued on Messer's behalf that the racist, sexist,
homophobic comments were academic freedom and that Messer had the
right to say those things to colleagues and students. This took place from
February 2017 until the present, as Porter has continued to express this
view about the case that was fully adjudicated several months ago, In the
process of this case, Porter also publicly in writing and in testimony
made sexist, disparaging remarks about each of the three female faculty
members in Psychology].]

54. Dr. Sergent, in a retaliatory attempt to discredit Dr. Porter in front of the
students and to injure the Dr. Porter’s academic career at the College, falsely stated in
these e-mails that Dr. Porter in his defense of Dr. Messer had improperly disclosed

/ and purposely mischaracterized Dr. Williams’ personal medical information in an
attempt to defame her:

Porter also publicly in writing and in testimony made sexist, disparaging
remarks about each of the three female faculty members in Psychology,
including disclosing personal medical records of one, which he
characterized falsely, rising to the level of slander, libel, and defamation.

55. Dr, Sergent, in a retaliatory attermpt to discredit Dr. Porter in front of the
students and to injure the Dr. Porter’s academic career at the College, falsely stated in
these e-mails that Dr. Porter had committed academic fraud and gross violations of
professional ethics:

The reasons for which Porter has been suspended and is in the
process of being fired for cause center on five major wrongful acts.

First is academic dishonesty. The survey he sent out to the whole

‘ community was not a valid survey, and he was well aware of that, and
made it available to the entire campus community anyway. Even after
being told to remove it because of its invalidation (for reasons explained
below}, he refused. -

Second is gross ethical violations [sic]. In the survey, Porter included
actual cases from this past year's Title IX/VII case against Messer, That
is a serious violation of professional ethics in itself. To make it even more
unethical, Porter falsely stated in the discloser [sic] section of the survey
that the scenarios were not based on any actual events. (Bold in
original).

17

Ptbed 4O 0 LOW ba Nef BIST a Davie MA Forausnide:, Madison Oiroit Oierk
 

vi Case: 5:19-cv-O0455:KKC Doo #24H Filed: 11/88A19. Pagen221 GhASes PAVRIDAOE CUMENT

  

TAS

. pede
Pee PPP eg ere

  

BRASS

56. Dr. Sergent, in a retaliatory attempt to discredit Dr. Porter in front of the

students and to injure the Dr. Porter’s academic career at the College, falsely stated in

these e-mails that Dr. Porter had committed academic fraud and gross violations of

professional ethics and was an incompetent psychology professor who had improperly

and unprofessionally “manipulated” his students for his own purposes:

Third is incompetence along with manipulation of students. Porter
also sent the survey out with students' names attached without having
gotten those students express permission, and many among those
students had already expressed their own ethical concerns about the
survey, Porter has continued to manipulate students--like those in SGA
supporting this award--to rally for his cause. Hero-worship is not
education; this cultish approach to answering for his unethical acts is
yet another level of unethical behavior and breach of the student-teacher
relationship. (Bold in original}.

57, Dr. Sergent, in a retaliatory attempt to discredit Dr. Porter in front of the

students and to injure the Dr. Porter’s academic career at the College, falsely stated in

these e-mails that Dr. Porter had committed academic fraud and gross violations of

professional ethics by violating the College’s IRB academic research requirements:

Fourth is refusal to abide by IRB (Institutional Review Board) and college
policies for research. Porter refused to send his survey to the IRB for
review as required by college policy (and APA standards for research and
ethics). When the IRB did review the survey at the request of the
administration, against Porter's objections, the IRB rejected the survey as
unethical for the reasons stated above. (Bold in original).

58. Dr. Sergent, in a retaliatory attempt to discredit Dr, Porter in front of the ~

students and to injure the Dr, Porter’s academic career at the College, falsely stated in

these e-mails that Dr. Porter had committed academic fraud and gross violations of

professional ethics and had willfully caused mental and emotional harm to his

students and to his colleagues in an effort to divide the College campus for his own

political reasons, without apology:

 

Fifth is harm to human subjects (and the campus community}. The
people whose personal and private information was made public in the
survey have been seriously harmed by Porter's actions and are having to

18

VOR OOED HSM B2a1s Phavict WL Ferncades, Madigan (lect Qiesk
riaeCase: 5:19-cv-Q0455+KKC Roo#zdi1 Filed: 11/26/99. Pagen222 GEABG+ RaQeupeng2 yh

Yelp fread or eta yy i
bl By AUPE GA SS An

    

BLAST BS
seek care for both physical and mental health that has been damaged
willfully by Porter. Contrary to what some students may have claimed,
Porter has not apologized for this harm and has made no effort to repair
the harm’he has caused. By extension, Porter's continued manipulation
of students to support him--no matter how much in the wrong he is--has
caused serious {if not permanent) rifts between groups of students, and
the animosity has spilled over into other classroom space, other campus
spaces, and social media. Porter is actively fueling this animosity, among
students and among faculty members. {Bold in original).

59. Dr. Sergent, in a retaliatory attempt to discredit Dr. Porter in front of the
students and to injure the Dr. Porter’s academic career at the College, then reiterated
in these e-mails his false statements that Dr. Porter had committed academic fraud
and gross violations of professional ethics and that the SGA should rescind the award:

The second issue at stake, however, regarding the SGA service award, is
that the SGA not be reactionary in its decisions. The service award is a
serious matter and should not be victim to manipulation by students
who themselves are victims of manipulation by an unethical,

, unrepentant, academically dishonest person who is in process of rightly
being fired from Berea College.

60. After receiving some pushback in a reply e-mail from SGA member Yabsira
Ayele, Dr. Sergent sent an e-mail response in which he repeated his false statements .
that Dr. Porter had committed academic fraud and gross violations of professional
ethics and had willfully caused harm to students and faculty at the College, and Dr.
Sergent also added an implicit threat of negative academic repercussions for Ayele if
the SGA did not rescind the award to Dr. Porter:

1am not inviting a debate with you or anyone else who would defend the
unethical actions of David Porter--they are indefensible just like racism
and any other of form discrimination--or any other faculty member who
has caused harm to other members of our community. Rewarding those
actions and the harm coming from them is not the Berean way. The
administration has good reasons for suspension and the case will be

, adjudicated. I gave my advice and detailed my reasons for that advice. I
have no doubt that you believe you are doing what is right. But there are
people giving you advice who know a great deal more about this situation
than you do. You should heed their advice.

19

Wile FRCP GEGED BSP ais David Vi. Ferrancves, Madison Ciroiut Ghark
 

i iCase: 5:19-cv-G0455:sKKE Doc#ed+4 Filed: 11/18fb04. Pagen223 sh4aes Page

flibeet

 
   

tae ART

61. After another reply e-mail from Ayele, Dr, Sergent in his next e-mail
expressly threatened Ayele with negative academic and career repercussions if the
SGA did not rescind the award to Dr. Porter:

Clearly you have no interest in my advice or the advice of your other

faculty advisor, both of whom know much more than you about a great

many things directly related to this situation. So I hope you at least

listen to those around you among the SGA leadership who are wiser and

better informed. One last bit of advice: I would caution you against

burning bridges this early in your education, particularly for the wrong

side of a cause.

Do not email me again regarding this issue.

62, As a proximate result of Dr. Sergent’s false statements against him, Dr.
Porter has suffered irreparable harm to his reputation, embarrassment, humiliation,
severe emotional distress, mental anguish, and physical injury, manifesting in a
stroke (cerebral vascular accident) he suffered on November 12, 2018, when he was
treated in the emergency room of St. Joseph Berea Hospital, transferred via
ambulance to the Neurological Intensive Care Unit and St Joseph Lexington Hospital,
and released on November 14th, 2018. Dr. Porter’s consequent prolonged stress and
mental anguish has also contributed to his high blood pressure and greatly disturbed
sleep patterns.

CAUSES OF ACTION
‘COUNT I_ vs. Dr. Sergent:
Defamation Per Se and Defamation Per Quod
63, Paragraphs 1-62 are hereby restated and incorporated by reference.
64. Dr. Sergent, in his April 8-9, 2018 emails, made false and defamatory

statements, as specified in Jf 52-61 above, falsely accusing Dr. Porter of racist, sexist,

homophobic comments and conduct as a professor at the school.

20

TEAL GOS OSPR PoE Ss Davie M, Pernancdes, Sadisan Gira! Clerk -
 

Pin. Case: 5:19-cv-0Q04554KKC Doc #27d+1 Filed: 11/18/10). Pagen224 ohaGes Pager iPrn220}. Uviet
PEGI 2G" yep

ea ee eae
LOSS AR Pe

5 AS BL te gy SoG
MGR GPO Phe #aiyi

  

65. Dr. Sergent, in his April 8-9, 2018 emails, made false and defamatory
statements, as specified in 4 52-61 above, falsely accusing Dr. Porter of improperly
disclosing to the public the personal medical information of Dr. Williams in an attempt
to defame her in order to disparage and discredit her personally and professionaily.

66. Dr. Sergent, in his April 8-9, 2018 emails, made false and defamatory
statements, as specified in { 52-61 above, falsely accusing Dr. Porter of committing
academic fraud and gross violations of professional ethics in preparing and
disseminating a scientifically invalid survey and in inchading in the Survey actual
cases from the proceedings against Dr. Messer, after purposely misstating in the
disclosure section that the scenarios were not based on any actual events.

' 67, Dr. Sergent, in his April 8-9, 2018 emails, made false and defamatory
statements, as specified in 4 52-61 above, falsely accusing Dr. Porter of being an
“incompetent” psychology professor who had improperly and unprofessionally

. “manipulated” his students for his own political purposes.

‘ 68. Dr. Sergent, in his April 8-9, 2018 emails, made false and defamatory
statements, as specified in [] 52-61 above, falsely accusing Dr. Porter of violating the
College’s IRB academic research requirements by refusing to submit the Survey to the
IRB for review prior to its dissemination.

69. Dr, Sergent, in his April 8-9, 2018 emails, made false and defamatory
statements, as specified in 4 52-61 above, falsely accusing Dr. Porter of committing
academic fraud and gross violations of professional ethics by willfully causing mental
and emotional harm to his students and to his colleagues in an effort to divide the
College campus for his own political reasons, without apology.

70. Dr, Sergent, in his April 8-9, 2018 emails, made false and defamatory

statements, as specified in {52-61 above, falsely accusing Dr. Porter of being “an

21

ibe ASC CM Of Seg 1h DrawithRl, Ferywuides, Madisan Dircuit Ghark
 

MPP GSA Pg

 

unethical, unrepentant, academically dishonest person who is in process of rightly
being fired from Berea College.”

71. Dr. Sergent published these false and defamatory statements in his April 8-
9, 2018 emails to multiple persons whom he knew, or should have known, would
publish them to many other persons. On information and belief, plaintiff states that
this was done. The College community became aware of Dr, Sergent’s false narrative.

72. Dr. Sergent published these false and defamatory statements in his April 8-
9, 2018 emails with knowledge of their falsity and with actual malice toward Dr. Portér
due to Dr. Sergent’s sinister or corrupt motives, hatred, revenge, personal ill will, spite
and desire to injure and retaliate against Dr. Porter.

73. In the alternative, ‘Dr. Sergent published these false and defamatory
staternents in his April 8-9, 2018 emails due to Dr, Sergent’s gross indifference and
recklessness and wanton or wilful disregard of Dr, Porter’s right to personal security
inchiding in his uninterrupted entitlement to enjoyment of his good reputation in the
community.

74. Dr. Sergent’s false and defamatory statements in his April 8-9, 2018 emails
were defamatory per se as they falsely charged Dr. Porter or imputed to him
dishonesty or engagement in fraudulent enterprises and detrimentally reflected upon
his character and integrity of a person and subjected him to the loss of public
confidence and respect.

75. Dr. Sergent’s false and defamatory statements in his April 8-9, 2018 emails
were defamatory per se as they imputed to Dr. Porter unfitness to perform the duties
of his office or employment or directly tended to prejudice or injure him in his

profession, trade, or business.

ae

PSA PSG OAT a Mavic WL Perrarcdes, Madison Ghrouit Clerk
 

nore GS Bf te BM

76. As aresult of Dr. Sergent making and publishing the false and defamatory
per se statements in his April 8-9, 2018 emails, Dr. Porter is presumed to have
suffered general damages to her reputation.

77. Furthermore, as a result of Dr. Sergent making and publishing the false
and defamatory per se statements in his April 8-9, 2018 emails, Dr. Porter has
suffered special damages in that Dr. Sergent’s e-mails led to the rescission of the SGA
teaching award, and Dr. Porter has suffered continuous and irreparable harm to his
reputation, embarassment, humiliation, severe emotional distress, mental anguish,
and physical injury, manifesting in his cerebral vascular stroke on Novetnber 12,
2018. Dr. Porter’s consequent prolonged stress and mental anguish has also
contributed to his high blood pressure, cardiac arrhythmias, and greatly disturbed

sleep patterns.

COUNT II vs. Dr. Sergent:
Portrayal of Dr. Porter in a False Light

78. Paragraphs 1-77 are hereby restated and incorporated by reference.

79, To any extent that Dr. Sergent false statements about Dr. Porter in his
April 8-9, 2018 emails are not defamatory per se or defamatory per quod, Dr. Sergent,
nonetheless, made the false statements as specified in {52-61 above and published
them publically, in order to portray Dr. Porter in a false light and to attribute to him .
characteristics, conduct or beliefs that are false and which placed him before the
public in a false position that is highly offensive to a reasonable person of this
Commonwealth.

80, Dr. Sergent published these false statements in his April 8-9, 2018 emails

portraying Dr. Porter in a false light with knowledge of their falsity and with actual

23

Yo OCHS th DSP AleodS David M, Feritgcdes, Miaslson Chouit Olork
 

malice toward Dr. Porter due to Dr. Sergent’s sinister or corrupt motives, hatred,

revenge, personal il will, spite and desire to injure and retaliate against Dr. Porter.

81. In the alternative, Dr. Sergent published these false statements in his April
8-9, 2018 emails portraying Dr. Porter in a false light due to Dr. Sergent’s gross
indifference and recklessness and wanton or wilful disregard as to the falsity of the
statements and as to the false light in which Dr. Porter was placed.

82. Furthermore, as a result of Dr. Sergent making and publishing the false
statements in his April 8-9, 2018 emails portraying Dr. Porter in a false light, Dr.
Porter has suffered damages in that Dr. Sergent’s e-mails led to the rescission of the

SGA teaching award, and Dr. Porter has suffered continuous and irreparable harm to

his reputation, embarassment, humiliation, severe emotional distress, mental

anguish, and physical injury, manifesting in his cerebral vascular stroke on November

12, 2018. Dr. Porter’s consequent prolonged stress and mental anguish has also

contributed to his high blood pressure, cardiac arrhythmias, and greatly disturbed

sleep patterns.

COUNT II vs, Dr. Sergent:

 

IMegal Retaliation under KRS 344.280{1)
83, Paragraphs 1-82 are hereby restated and incorporated by reference.
84. Under KRS 344,280(1) “[i]t shall be an unlawful practice for a person, or for
two (2) or more persons to conspire: (1) To retaliate or discriminate in any manner

against a person because he has opposed a practice declared unlawful by this chapter,

‘or because he has made a charge, filed a complaint, testified, assisted, or participated

in any manmer in any investigation, proceeding, or hearing under this chapter...” -

24

TS ONS OA Ea/e OTS David M. Porneacdes, archson Otroult Glork
 

sin. Case: 5:19-cv-O0455:KKC Doc#ed:d Filed: 11/18/19::,Pagen228 of 4s6+ PageéiDAA2gs)«'

wert Pa Serge Sh
TEES ePe

  

SUA

 

82454 -35

85. Dr. Porter acted as Dr. Messer’s “adviser” throughout his hostile
environment hearing and appeals, as allowed under the Faculty Manual. Dr. Porter .
argued that Dr. Messer’s alleged infractions were neither severe nor pervasive enough
to create a “hostile workplace environment” on the basis of sex or to warrant the
punishments levied against him. Dr. Porter, during the proceedings before the CCHB
and-the FAC and in correspondence with President Roelofs and with Dean Berry and
in an open letter to the campus; expressed his disappointment with the unfairness of
the College’s processes and the result in Dr. Messer’s case, thereby antagonizing the
College’s administration as well as Dr. Sergent and the grievants who had placed the

, charges against Dr. Messer. °

86. Upon hearing of the SGA’s vote to give Dr. Porter the award, Dr. Sergent
was again very angry and spiteful toward him and wanted to derail the SGA’s decision,
Dr. Sergent wanted to punish Dr. Porter and to retaliate against him for his past |
support of Dr. Messer and for his dissemination of the Survey, which Dr, Sergent
hastily and incorrectly inferred to be an “attack” on his wife for her prior grievances
against Dr. Messer. Dr. Porter’s written and spoken opinions did not target or
retaliate against any of the grievants. The concerns he focused on were issues of
legitimate public concern about the administrative program and its processes.

87. In violation of KRS 344.280(1) and in retaliation for Dr. Porter’s
participation in and defense of Dr, Messer in the prior hostile workplace proceedings,
and in an attempt to discredit Dr. Porter in front of the students and to injure Dr.
Porter’s academic career at the College, Dr. Sergent made the false and defamatory
statements against Dr. Porter, in his April 8-9, 2018 emails, as specified in 4] 52-61 —

above.

29

iid VE] -GiGG OGf AAT David MM, Periumeos, Meacdigon Oirewi Olork
Case: 5:19-cv-O04523KKC Doo Heid Filed: 11M 8/19M.Pagen229 bf #06% Pe Oe URI

    

88. Dr. Porter has suffered and will continue to suffer substantial harm as a
direct result of Dr, Sergent’s illegal retaliation against him in violation of KRS
344,280(1), including but not limited to irreparable harm to his reputation,
embarassment, humiliation, emotional distress, mental anguish and physical injury,
manifesting in his cerebral vascular stroke on November 12, 2018, Dr. Porter’s
consequent prolonged stress and mental anguish has also contributed to his high

blood pressure, cardiac arrhythmias, and greatly disturbed sleep patterns.

WHEREFORE, Dr. Porter hereby respectfully requests this Court enter
Judgment against the Defendants on each and all counts in this Complaint and for
the following relief, including but not limited to:

1. Compensatory damages in an amount in excess of the minimum
jurisdictional limits of this Court;

2. Punitive damages;
3. Interest;
4. Reasonable costs and attorney's fees;

5, All other equitable and legal relief which this Court deems just and
due.

6. Plaintiff specifically requests trial by jury on ail issues so triable.

Respectfully Submitted,

N, JOHN F, Gem
14 West Main Street
ichmond KY 40475

(859} 575-7206
lackeylaw@att.net

Attorney for the Plaintiff

26

TEE CE OU OSf aot » Deneicl ML Fearrituviciexs, Adasigern ied Glork
Case: 5:19-cv-06455KKKC Doc#edHl Filed: 1148/4491. Pagen 230 of B66% Page eH 285 LIMES

Fuh \ Po SUGLS TAL

Have heard that SGA did vote for Porter to receive SGA 2017-18 Outstanding
Service Award but administration decided Porter was ineligible because he had
been placed on suspended status by executive action and that when the college
policy states “faculty member” it means “faculty member in good standing” (Le.,
not suspended}.

 

From: Tyler Sergent Sent: Monday, April 9, 2078 12:09 AM

To: Yabsira H. Ayele

Ce: Osvaldo Flores; Rachel 8. Vagts; Sierra N. Turner; Kelley $. Farley, Martin Kameya
Subject: Re: Concern about SGA service award

Yabsira,

Until you actually know something about the situation, there is no basis for debate or
diatogue. I voiced my advice as part of my role as elected SGA faculty advisor. Again, I
am not the only one, and so you need to include Rachel Vagts in your messages.
Clearly you have no interest in my advice or the advice of your other faculty advisor,
both of whom know much more than you about a great many things directly related to
this situation. So I hope you at least listen to those around you among the SGA
leadership who are wiser and better informed.

One last bit of advice: 1 would caution you against burning bridges this early in your
education, particularly for the wrong side of a cause.

Do not email me again regarding this-issue.

Dr. Sergent

 

F. Tyler Sergent, Php
Assistant Professor
General Studies and History

 

From: Yabsira H. Ayele Sent: Sunday, April 8, 2018 11:51 PM
To: Tyler Sergent Subject: Re: Concern about SGA service award

You are entitled your opinions I am entitled to mine.

Out of the 3 nominees, Dave was recognized as the most noteworthy. 1 urge you to let
the students choose who served the students best.

Iam disappointed in your okjection and I believe they are without merit because I do
not believe you have read the nominations. The college body nominated and we chose
on behalf of them as elected officials.

I quote you the definition of a Biggot: “a person who is obstinately or intolerantly
devoted to his or her own opinions and prejudices, especially: one who regards or treats
the members of a group with hatred and intolerance”,

‘Tam not inviting a debate with you or anyone else who would defend the unethical
actions of David Porter--they are indefensible just like racism and any other of form
discrimination--or any other faculty member who has caused harm to other members of
our community"

Ge GO bt Ph] Sa 49 ovicl ME Ferrondes, Madisern Circuit Ctork
 

If you are willing to disseminate information, when the persons aforementioned, do not
have the ability to defend themselves, is wrong, and that is unethical, To threaten me is
unethical. I do not know the entire situation and you don't either. My point is with the
information available to the general public the nominations were brought forth and
democracy prevailed. If next, you say democracy is unethical then I cannot emphasize
how problematic that is.

Our job is to bring these candidates forward, the rest is democracy, you have to respect
that.

On a side note, I have no allegiance to anyone but truth and the right of equity and.
fairness, if ] receive information that truly draws Professor Porter in a bad light, I am
more than willing to change my stance. Hence my invitation to dialogue.

best,

Yabsira Ayele Speaker of the Senate Program Specialist. Deep Green Residence
Hatt Business Admin & Psychology CPO 32

The contents of this e-mail message and any attachments are confidential and are
intended solely for addressee.

 

From: Tyler Sergent Sent: Sunday, April 8, 2018 11:07:03 PM
To: Yabsira H. Ayele; Rachel S. Vagts; Osvaldo Flores
Co: Sierra N, Turner; Kelley 5. Farley Subject: Re: Concern about SGA service award

Yabsira,

There are many faculty and staff members who do this and much more for students
and do so without bringing harm to other members of our community and without ever
being accused of unfairness or unethical actions. That is the reason for my strong
objection to the SGA in my capacity as faculty advisor. If you do not think other faculty
members have done every good thing you attribute to David Porter plus much more,
than you are uninformed about the unending, tireless work and support the rest of us
give to students day in and day out.

I am not inviting a debate with you or anyone else who would defend the unethical
actions of David Porter--they are indefensible just like racism and any other of form
discrimination--or any other faculty member who has caused harm to other members of
our community..Rewarding those actions and the harm coming from them is not the
Berean way. The administration has good reasons for suspension and the case will be
adjudicated.

I gave my advice and detailed my reasons for that advice. I have no doubt that you
believe you are doing what is right. But there are people giving you advice who know a
great deal more about this situation than you do. You should heed their advice.

To be clear, SGA has two faculty advisors, and we are both in agreement with

our objections. We are attempting to keep the SGA from making a mistake today that
will not only bring additional harm to those already harmed and hurting but that will be
recorded for all time in Berea College history. I'm an historian and Rachel Vagts is an
archivist and the head of the college archives--you do not want to be among a group of

TOA AGO OS AOS Mavid tui. Fernandes, Macisoan Circuit Gia
vie<Case: 5:19-cv-Q0455:KKiC Dac#H#edei Filed: 11/28/494. Paget: 232 Of kGS! PAYS IDHR23% —
THTSI2878 OM S482

eer pe
DAs

 

 

student leaders on the wrong side of Berea's history. Therefore, I urge the SGA to heed
our advice.

Tyler

 

F. Tyler Sergent, PhD
Assistant Professor ‘
General Studies and History

 

From: Yabsira H, Ayele Sent: Sunday, April 8, 2018 10:22 PM
To: Rachel S, Vagts; Tyler Sergent; Osvaldo Flores

Co; Sierra N. Turner; Kelley S. Farley.

Subject: Re: Concern about SGA service award

Dr. Sergent,

The reason why we chose to nominate Professor Porter is because of the excellence in
service to students he has exhibited. His service to students towered over the other
candidates.

Task you when was the last time a professor bought groceries for students because they
do not make enough money? When was the lasts time a professor provided housing free
of charge for multiple students because they did not make enough money? When was
the last time a professor got a student a full ride to Cambridge? When was the last time
a professor actively helped students publish papers outside of class?

Professor Porter did all of this and then some more. The choice of nominating Professor
Porter was not made lightly, it was made because we believe he deserves this award. For
you to bring up something that deals with faculty and an ongoing investigation is not
fair, to say the slightest; the senators made their decision copnizant of the available
information at hand ( The vote was 7-2-4). Secondly, your characterization of people
who disagree with you is not fair, 1 am more than willing to have a conversation with
you one on one if need be. But I do not believe this should be shared any further. I urge
that your personal involvement in Faculty matter does not cloud your judgment on
Student matters.

With all respect,

Yabsira Ayele Speaker of the Senate

 

From: Rachel 8. Vagts Sent: Sunday, April 8, 2018 7:13:01 PM
To: Tyler Sergent; Osvaldo Flores Ce: Sierra N. Turner; Kelley S$, Farley; Yabsira H.
Ayele Subject: Re: Concern about SGA service award

I would like to echo Tyler's concerns and include my strong objection as well. I did not
have as many of the facts of the situation before, so I was reluctant to asgert that
objection at the Senate meeting, but now that they have been detailed here, I feel
compelled to advise you to reconsider Dr. Porter's nomination for the SGA Service
award.

 

All my best, Rachel!

FELOL Uae OS afeoTg David ML Porrancdes, Medison Chroutt Clerk

 
«Case: 5:19-cv-0048S-KKE Doo #4 Filed: 11/46/10. Pagendss Siaget PEie hl IBA
PU SfAeTS Gos) te

ay

BES

 

 

.
p24

 

Rachel Vagts Head of Special Collections & Archives
Hutchins Library - Berea College Berea, KY 40404

859-985-3267 Rachel Vagts@berea.edu

From: Tyler Sergent Sent: Sunday, April 8, 2018 6:23:35 PM
To; Osvaldo Flores Ce: Rachel S. Vagts; Sierra N, Turner; Kelley S. Farley
Subject: Concern about SGA service award

 

Hi, Osvaldo and SGA Executive Committee,

I just heard that the SGA Senate has voted to give David Porter the SGA Service Award
this year. I am compelled to let you know my issues with and vehement objection to this
decision. [ ask that you please share this with everyone else on the executive committee
for tonight's meeting.

Tam aware that some of Porter's supporters among studenis--who have publicly said
they will support him “no matter what to the bitter end"--are also involved in SGA, J'm
surprised how they are able to convince others in SGA that Porter's actions aren't so
bad. That's the first issue I want to address with some background and details.

Porter supported Wayne Messer throughout a Title IX/ VII complaint this last year that
was upheld against Messer at every level, including appeals, in which Messer was found
guilty of creating a hostile work environment for racist, sexist, and homophobic
comments. Messer was removed as chair of the Psychology Department and removed
from his office near the other Psychology faculty members as an outcome of his actions,
Porter argued on Messer's behalf that the racist, sexist, homophobic comments were
academic freedom and that Messer had the right to say those things to colleagues and
students. This took place from February 2017 until the present, as Porter has
continued to express this view about the case that was fully adjudicated several months
ago. In the process of this case, Porter also publicly in writing and in testimony made
sexist, disparaging remarks about each of the three female faculty members in
Psychology, including disclosing personal medical records of one, which

he characterized falsely, rising to the level of slander, libel, and defamation.

The reasons for which Porter has been suspended and is in the process of being
fired for cause center on five major wrongful acts.

First is academic dishonesty. The survey he sent out to the whole community was not
a valid survey, and he was well aware of that, and made it available to the entire
campus community anyway. Even after being told to remove it because of its
invalidation (for reasons explained below), he refused,

Second is gross ethical violations. In the survey, Porter included actual cases from
this past year's Title IX/VII case against Messer. That is a serious violation of
professional ethics in itself. To make it even more unethical, Porter falsely stated in the
discloser section of the survey that the scenarios were not based on any actual events.

Third is incompetence along with manipulation of students. Porter also sent the
survey out with students' names attached without having gotten those students express
permission, and many among those students had already expressed their own ethical
concerns about the survey. Porter has continued to manipulate students--like those in
SGA supporting this award--to rally for his cause. Hero-worship is not education; this
cultish approach to answering for his unethical acts is yet another level of unethical
behavior and breach of the student-teacher relationship.

 

 

ybased Fab Oa Bah Aiea 1o Fhavid BM Feroangdes, Madison iret Chora
; jeCase: 5:19-cv-G0455-KKE DBDag#edel Filed: 11/4%84193. Page: 234 oh 886%

sey ty
PGS PET’

 

 

Fourth is refusal to abide by IRB (Institutional Review Board) and college policies
for research. Porter refused to send his survey to the IRB for review as required by
college policy (and APA standards for research and ethics). When the IRB did review the
survey at the request of the administration, against Porter's objections, the IRB rejected
the survey as unethical for the reasons stated above.

Fifth is harm to human subjects (and the campus community). The people whose
personal and private information was made public in the survey have been seriously
harmed by Porter's actions and are having to seek care for both physical and mental
health that has been damaged willfully by Porter, Contrary to what some students may
have claimed, Porter has not apologized for this harm and has made no effort to repair
the harm he has caused. By extension, Porter's continued manipulation of students to
support him--no matter how much in the wrong he is--has caused serious fif not
permanent) rifts between groups of students, and the animosity has spilled over into -
other classroom space, other campus spaces, and social media. Porter is actively fueling
this animosity, among students and among faculty members.

The second issue at stake, however, regarding the SGA service award, is that the SGA
not be reactionary in its decisions. The service award is a serious matter and should
not be victim fo manipulation by students who themselves are victims of manipulation
by an unethical, unrepentant, academically dishonest person who is in process of
rightly being fired from Berea College. That students like him is irrelevant; that his
colleagues dislike him is irrelevant. Evaluate Porter--and other nominees for the award-
-ag you would evaluate anyone: based on what they do and how they treat others, In
this case, giving a service award to David Porter would add additional injury to those
who Porter has already injured. This in itself would outweigh the good SGA has
accomplished all year long,

Because there are remarkable people at Berea College who are worthy of the SGA
service award and whose continuous work is always for the good people at al] times (i.e,
not unethical, not harmful, not malicious, not getting fired), I'm hoping SGA Senate will
reconsider its decision. [ know BOR has not yet voted on the matter. As one faculty
advisor to SGA and voting member of the Senate and BOR, I will vote against this
momination. I've been so impressed with the work of SGA since my coming to Berea in
2011, and especially over the last two years when I've had the pleasure to work directly
and closely with SGA leadership and members. On this particular matter, SGA can and
ought to do better. ‘

 

Sincerely,

Tyler
F. Tyler Sergent, PhD

 

oh i oe face Tebereby espa, O° Gore gear oie
Tiered Po TCG 6a Goi GS/2G7S Manich M Pornandes:, Madison Crowlt Clerk
    

hilsCase: 5:19-cv-CO45S:KKC D6C#1i1 Filed: 1146/19". Pageng35 Rages PABBA DAO

rag terest cp ty i
ff PAG Gas bi

 

   

Lexington Financial Center Bay. SS
I 250 West Main Sireet, Suite 1600 Sharon L. Gold
oe Lexinglon, Kenlucky 40507-1 746 to ase.288 706
WYATT, TARRANT & COMB 859. 233,2012 sgold@wyaltiirm.com
OMS, LP Fax: 859,259,0649
May 9, 2019

VIA ELECTRONIC AND U.S. MAIL

Debra Ann Doss
Attorney at Law

108 Pasadena Drive
Suite 200

Lexington, KY 40503

Re: Porter v. Berea College

Dear Debra:

Please allow this letter to serve as a response to your email on May 7, 2019 seeking to
depose Yabsira Ayele on May 22, 2019. Both Judge Wilson and | are unavailable on that date
and cannot make alternate arrangements given the lack of advance notice. As we consider
alternate dates, please be advised that [ cannot agree to the scheduling of any depositions until
we receive your client’s complete discovery responses and documents and have had sufficient
time to review same, Furthermore, as | indicated to you previously, | would like to depose the
Plaintiff first in accordance with local practice.

 

On the issue of written discovery, | recently received John Lackey’s letter dated May 6,
2019 discussing the deadlines by which each party must respond to the outstanding discovery
requests. My colleague Courtney Samford reached out to you on April 3, 2019 and requested
an extension on behalf of Berea College to respond to the Plaintiff's first set of interrogatories
and requests for production of documents up through and including June 4, 2019, to which you
agreed. It appears that John is under the impression that Berea’s responses are due on May 31,
2019, Please confirm that Berea’s discovery responses are due on June 4, 2019, thereby
making the Plaintiff's discovery responses due ten days later on June 14, 2019,

Do not hesitate to contact me if you have any questions or would like to discuss.

 

 

 

LOUISVILLE. KY LEXINGTON.KY NEW ALBANY.IN NASHVILLE.TN

WWW WYATTERRM. COM

fbb Ae Mote we r j
PC h Agee OSM Sea 1g Device M. Farrnucgqcideg,

 
miteCase: 5:19-cv-C04554KKC,. Doc #2141 Filed: 11/48/10". Pagen286 6f 468% Pee a LEVEE PE

prepa reid: Pyro. i ee
wes FP ASAE

 

tus wis aye!

 

 

WYATT, TARRANT & COMBS, LLP

Debra Ann Doss
May 9, 2019
Page 2

Sincerely,

WYATT, TARRANT & COMBS, LLP

Sra C, CA by ws

Sharon L. Gold

cc! Judge Wilson
John F. Lackey

61836210.1
5/5/2019

-fieed VO AG oa 9 Oi GEG TS Davich h, Perreides, Mhacisui Circuit Clerk
 

John FP. Lackey

Attorney at Law
214 West Main Strect
Richmond KY 40475

Email: Lackeylaw @att.net Telephone: (859) 575-7206

May 10, 2019
Hon, Sharon L. Gold
Wyatt, Tarrant & Combs
250 West Main Street
Suite 1600
Lexington KY 40507

Re: Porter v. Berea College
Dear Ms. Gold:

Both Debra and | feel that your objection to our deposition on May 22, “given
lack of advance notice,” is untenable. Your earlier communications indicate three
persons, in addition to Mr. Wilson, are representing the College. Surely someone can
present in this situation. Accordingly, we will move forward with our planned
discovery. Should you suggest alternate dates near the 224, we will try to
accommodate, but we must accommodate Mr. Ayele as well.

Adverting to your second matter, that of deposing the plaintiff first “in
accordance with local practice,” we must demur. | am a 52-year practitioner locally,
and know of no such policy. Perhaps we can agree to depose both President Roelofs
and Dr. David Porter on sequential dates, the second the very next day. What say
your

Your understanding about written discovery is fine with us.

s very truly,

 
  
 
 

John F. Lackey

JL/me

Maited and emailed.

wT mm
rayne ge! “he ie aH Teh
Wire
¢ rails \

fee A : ‘ 3 i. i hae i it

 

 

PROCS 8 G51 SeQd
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 238 of 406 - Page ID#: 243

COMMONWEALTH OF KENTUCKY
MADISON CIRCUIT COURT

 

 

TIME____

FILED

AM/PM,

 

 

CIVIL ACTION, FILE NO, 19-C]I-00060

DIVISION I
Dr. DAVID B. PORTER, PLAINTIFF,
Vb.
BEREA COLLEGE

DEFENDANT.
AND
COMMONWEALTH OF KENTUCKY
MADISON CIRCUIT COURT
CIVIL ACTION FILE NO. 19-C]-19-CI-200

DIVISION I
Dr, DAVID B. PORTER, PLAINTIFF,
Vv.
DR. F. TYLER SERGENT DEFENDANT.

WAREEAEEE REAR ERE REWER EEA

NOTICE TO TAKE DEPOSITION

ERR KEEAAHEKEARRE RARER KEK

PLEASE TAKE NOTICE that the undersigned will, on Thursday, the 23rd day of
May, 2019, beginning at the hour of 4:00 p.m., proceed to take the deposition of the

following: Mr. Yabsira Ayele. The deposition will be taken at the following location:

OFFICES OF HON. JOHN LACKEY
214 West Main Street
Richmond KY 40475

The deposition will be taken for all purposes permitted by the Kentucky Rules of

Civil Procedure, including, without limitation, for the purposes of use in evidence,

discovery, and cross-examination. The deposition will be by both stenographic and

video transcription. Wanda Brown, of Richmond, Kentucky, is the designated Court

Reporter for the deposition.

 

JOHN © LACKEY

A RNEY FOR PLAINTIFF
West Main Street

Richmond KY 40475
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 239 of 406 - Page ID#: 244

Zee ek

CERTIFICATE OF SERVICE |
I hereby certify that I have served a true copy of the foregoing NOTICE upon the
following by first class mail:

Hon. Sharon L. Gold

Wyatt, Tarrant & Combs

250 West Main Street

Suite 1600

Lexington KY 40507.

ATTORNEY FOR DEFENDANT, Berea College

Yon. Kif H. Skidmore

Stoll Keenon Ogden PLLC

300 West Vine Street, Ste. 2100

Lexington KY 40507

ATTORNEY FOR DEFENDANT, F. Tyler Sergent

HON, DEBRA DOSS

108 Pasadena Dr.
Lexington, Kentucky 40503
(859) 260-1980
debra.doss@qx.net
ATTORNEY FOR PLAINTIFF

Ms. Wanda Brown
Court Reporter

1320 Travis Drive
Richmond KY 40475

This the tA day of May, 2019.

 

TTORNEY FOR PLAINTIFF
14 West Main Street
Richmond KY 40475

ALAS
fro ¥ LACKEY
A

859:575-7206
Case:

_. Filed

5:19-cv-00455-KKC Doc #:1-1 Filed; 11/18/19 Page: 240 of 406 - Page ID#: 245

99-Cl-00200 38/14/2019 . David ML Fernand: — fladison Circuit Clerk

COMMONWEALTH OF KENTUCKY
MADISON CIRCUIT COURT
CIVIL ACTION, FILE NO, 19-CI-0G060

DIVISION I

Dr. DAVID B. PORTER, PLAINTIFF,
VS. .
BEREA COLLEGE

DEFENDANT.

AND
COMMONWEALTH OF KENTUCKY
MADISON CIRCUIT COURT
CIVIL ACTION FILE NO. 19-CJ-19-CJ-200
DIVISION I

Dr. DAVID B. PORTER, PLAINTIFF,
Vv.
DR. F. TYLER SERGENT DEFENDANT.

RRR AEA ER WR REAR R ERE

NOTICE TO TAKE DEPOSITION

RRRAERE ECR INR EEE I

PLEASE TAKE NOTICE that the undersigned will, on Thursday, the 23rd day of
May, 2019, beginning at the hour of 4:00 p.m., proceed to take the deposition of the
following: Mr. Yabsira Ayele. The deposition will be taken at the following location:

OFFICES OF HON. JOHN LACKEY
214 West Main Street
Richmond KY 40475

The deposition will bé taken for all purposes permitted by the Kentucky Rules of
Civil Procedure, including, without limitation, for the purposes of use in evidence,
discovery, and cross-examination. The deposition will be by both stenographic and
video transcription. Wanda Brown, of Richmond, Kentucky, is the designated Court

Reporter for the deposition. WA

JOHN LACKEY nt
APTORNEY FOR PLAINTIFE Be CHS
West Main Street

  

 

Filet

 

 

 

q8-C)00200 o5/14/201% David M, Fernandez, Madison Circuit Clerk

AAA
er Lae

- MAAR AF
2 00G507 of

ExA
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 241 of 406 - Page ID#: 246.

Filed

Fited

19-0200 48/14/2079

following by first class mail:

Hon. Sharon L. Gold

Wyatt, Tarrant & Combs

250 West Main Street

Suite 1600

Lexington KY 40507

ATTORNEY FOR DEFENDANT, Berea College

Hon. Kif H. Skidmore

Stoll Keenon Ogden PLLG

300 West Vine Street, Ste. 2100

Lexington KY 40507

ATTORNEY FOR DEFEN DANT, F. Tyler Sergent

HON. DEBRA DOSS

108 Pasadena Dr.
Lexington, Kentucky 40503
(859) 260-1980

debra. dosa@qx.net

ATTORNEY FOR PLAINTIFF
Ms. Wanda Brown
Court Reporter

1320 Travis Drive
Richmond KY 40475

This the tA day of May, 2019.

{9-1-0020 05/14/2019

 

David Mi. Fernand. dacison Circuit Clerk

SIG ede

CERTIFICATE OF SERVICE

Thereby certify that I have served a true copy of the foregoing NOTICE upon the

 

 

Richmond KY 40475

859:575-7206

Bavid Wi. Fernandez, Madison Circuit Clerk
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 242 of 406 - Page ID#: 247

Filed

Filed

19-CL00200 ISN42019 Davie M. Fernand,  dacison Circuit Clerk

 

 

COMMONWEALTH OF KENTUCKY

 

 

AOC -026 Doc. Code: RS Case No. 2019-CI-00060, Div, I

Rev, 12-95 . :
Commonwealth of Kentucky Court | CIRCUIT

Court of Justice ,

CR 45; RCr 7.02 "County MADISON

SUBPOENA DUCES TECUM
Dr. DAVID B. PORTER, BEREA COLLEGE,
Plaintléf{s) Defendant(s)

“4. The Commonwealth of Kentucky to: YABSIRA AVELE
Berea KY 40403

2. You are commanded to appear before:

 

 

 

 

[ 3 Court
{ }The Grand Jury of Crotty
[X] Other LAW OFFICES OF JOHN F. LACKEY
3. [ X]_At_214 West Main Street 4. Onthe 23 day of _ May, 2019
Richmond KY 40475
at 4:00 p.m
XxX_Eastern Time
__ Central Time

5. To testify in behalf of

X___ T© produce _ All documents. in his possession or control relating to the above-styled _
action.

X__ To Give Depo a
< Ag, JOHN F. LACKEY
&. i

 

 

 

pau & Title of issuing OFfices/ Name of Requesting Attommey
a 859: 575-7206
Date 6 } 2. 2019 Telephone No.

7, This subpoena was served by delivery of a true copy to:
This the day of __, 2019

 

BY: Title

 

"44.0).00200 08/44/2015 David M. Fernandez, Madison Circuit Clerk

 

 
Case: 5:19-cv-00455-KKC_ Doc #:.1-1. Filed: 11/18/19 Page: 243 of 406 - Page ID#: 248

ities

Fite

1S-C1-00206 dof t4/2019

David Wi. Fernandk fadison Circuit Clerk

2 inci

CERTIFICATE OF SERVICE

I hereby certify that ] have served a true copy of the foregoing SUBPOENA

DUCES TECUM upon the following by first class mail:

Hon. Sharon L. Gold

Wyatt, Tarrant & Combs

250 West Main Street

Suite 1600

Lexington KY 40507

ATTORNEY FOR DEFENDANT, Berea College

Hon. Kif H. Skidmore

Stoll Keenon Ogden PLLC

300 West Vine Street, Ste. 2100

Lexington KY 40507

ATTORNEY FOR DEFENDANT, F. Tyler Sergent

HON. DEBRA BOSS

108 Pasadena Dr.

Lexington, Kentucky 40503 ©
(859} 260-1980

debra.dos x.net
ATTORNEY FOR PLAINTIFF

Ms. Wanda Brown
Court Reporter
1320 Travis Drive
Richmond KY 40475

This sno! atros May, 2019.

49-C1-00200 05/14/2019

 

 

   
 
 

J@AN F LACKEY
ORNEY FOR PLAIN
14 West Main Stree
Richmond KY 404

859:575-7206

David M. Fernandez, Madison Circuit Clark

1 368c66 of B0nSCe

EAR
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Pa Orie of 406.5 “AMIE 249

riAY 15 2019 iy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MADISON CIRG >
DAVID FERNANDE? CLERK
COMMONWEALTH OF KENTUCKY
AOC -025 Doc. Cade: RS Case No. 2019-CI-00060, Div. |
Rev. 12-95
Commonwealth of Kentucky Court CIRCUIT
Court of Justice
CR 45; RCr 7.02 ' County MADISON
SUBPOENA DUCES TECUM
Dr. DAVID B. PORTER, BEREA COLLEGE,
Plaintiffis) Defendant(s)
1. The Commonwealth of Kentucky to: YABSIRA AYELE
Berea KY 40403
2. You are commanded to appear before:
[ } Court
[ |The Grand Jury of _. County
[ X ] Other LAW OFFICES OF JOHN F. LACKEY
3, [ X]|_At_214 West Main Street 4. Onthe 23° day of May, 2019
Richmond KY 40475
at 4:00 p.m.
xx_ Eastern Time
__ Central Time
5 To testify in behalf of
_X_. To produce _ All documents in his possession or control relating to the above-styled
action.
epositions.
JOHN F. LACKEY
stl & Title of oe Roar Name of Requesting Attorney

859: 575-7206
Date liad 2019 Telephone No.

7. This subpoene’ was served by delivery of a true copy to: ihe Sy MEP AE MES EC

This the /“ day of tes fy, 2049. .

BY ieee Aer de § Titte__/” Sete cee She wets

a eee

 
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 245 of 406 - Page ID#: 250

HRA KERKEINIE RRR RRR

CERTIFICATE OF SERVICE
I hereby certify that I have served a true copy of the foregoing SUBPOENA
DUCES TECUM upon the following by first class mail:

Hon. Sharon L. Gald

Wyatt, Tarrant & Combs

250 West Main Street

Suite 1600

Lexington KY 40507

ATTORNEY FOR DEFENDANT, Berea College

Hon. Kif H. Skidmore

Stoll Keenon Ogden PLLC

300 West Vine Street, Ste. 2100

Lexington KY 40507

ATTORNEY FOR DEFENDANT, F. Tyler Sergent

HON. DEBRA DOSS

108 Pasadena Dr.
Lexington, Kentucky 40503
(859) 260-1980

debra. doss@igx.net
ATTORNEY FOR PLAINTIFF

Ms. Wanda Brown
Court Reporter
1320 Travis Drive
Richmond KY 40475

This tho’ 2 “day of May, 2019. Defy Hcley

N FP’ LACKEY
4 ORNEY FOR PLAINTIFF
214 West Main Street
Richmond KY 40475

859:575-7206
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 246 of 406 - Page ID#: 251
5/14/2019 View Document - Kentucky Courl Rules

TUGMAON AUTEN

WESTLAW Mentucky Court Rules

!

Home Table of Contents

CR 33.01 Availability; procedures for use
Baldwin's Kentucky Revised Statutes Annotated
Rules of Civil Procedure

Baldwin's Kentucky Revised Statutes Annotated
Rules of Civil Procedure
V Depositions and Discovery
CR 33. Interrogatories to Parties

Kentucky Rules of Civil Procedure (CR) Rule 33.01
CR 33.01 Availability; procedures for use
Cc urrentness

(1) Any party may serve upon any other party written interrogatories to be answered by the party served or, if {he party served is a
public or private corporation or a partnership or association or governmental agency, by any officer or agent, who shall furnish such
inforrnation as is available fo the party. Inlerrogatories may, without leave of court, be served upon the plaintiff after commencement
of the action and upon any other party with or after service of the summons upon that party.

(2) Each interrogalory shall bs answered separately and fully in writing under oath, unless it is objected to, in which event the
reasons for objection shall be stated in lieu of an answer. The answers are lo be signed by the person making them, and the
objections signed by the attorney making them. The party upon whom the inlerrogatories have been served shall serve a copy of the
answers, and objections if any, within 30 days after the service of the interrogatories, except thal a defendant may serve answers or
objections within 45 days after service of the summans upon thai defendant. The court may allow a shorter or longer time. The party
submitting the interrogatories may move for an order under Rule 37.07 with respect to any abjection fo or other failure to answer an
interrogatary.

{3} Each party may propound a maximum of thirly (30) interrogatories and thirty (30) requests for admission to each other party; for
purposes of this Rule, each subpart of an interragatory or request shall be counted as a separate interrogatory or request. The
following shall not be included in the maximum allowed: interrogatories requesting {a) the name and address of the person
answering; {b} the names and addresses of the witnesses; and {c) whether the person answering is willing to supplement his
answers if information subsequently becomes available. Any party may move the court for permission to propound either
interrogatories or requests for admission in excess of the limit of thirty (30).

Credits
HISTORY: Amended by Order 83-4, eff. 1-1-84; prior amendment eff. 10-1-71; adopted eff. 7-1-53

Rules Civ, Proe., Rule 33.01, KY ST RCP Rule 33.01
Current with amendments received through April +, 2079.

END OF DOCUMENT © 2019 Thomson Reuters, No claim lo original U.S. Government Works,

 

2019 Thomson Roulers

https://govt.westlaw.com/kyrules/DocumenUN8E76C350A91B 11 DABF5EE32367A250AE?viswType=FullTaxt&originalianContext=documenttoc&transil... 1/4
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 247 of 406 - Page ID#: 252

wetter cree ca MEAD fey

TIME

COMMONWEALTH OF KENTUCKY
MADISON CIRCUIT COURT
CIVIL ACTION, FILE NO. 19-CI-00060

 

DIVISION I
Dr. DAVID B. PORTER, PLAINTIFF,
VS.
BEREA COLLEGE
DEFENDANT.
AND
COMMONWEALTH OF KENTUCKY
MADISON CIRCUIT COURT
CIVIL ACTION FILE NO. 19-CI-19-CI-200
DIVISION I]
DR. DAVID B. PORTER, PLAINTIFF,
¥,
DR. F. TYLER SERGENT DEFENDANT.
RARER ARERR EW ERE RARER ERR RERE
MOTIONS
RMA RAHEEM AERA EEEE
Comes the plaintiff, DAVID B. PORTER, by counsel, and moves the Court as
follows:

To impose sanctions pursuant to C.R. 11.01, including an ample attorney’s fee
for plaintiff's attorneys, on account of the frivolous and untimely motions set for
hearing on May 16, 2019 by the defendant, Berea College.

Plaintiff attaches hereto and incorporates by reference his hereafter

Memorandum of Law. .
ohu oan ke

OHN F. LACKEY

TTORNEY FOR PLAINTIF
2T4 West Main Street
Richmond KY 40475
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 248 of 406 - Page ID#: 253

COMMONWEALTH OF KENTUCKY
MADISON CIRCUIT COURT
CIVIL ACTION, FILE NO. 19-CI-00060

DEVISION I
Dr. DAVID B. PORTER, PLAINTIFF,
VS.
BEREA COLLEGE

DEFENDANT.
AND
COMMONWEALTH OF KENTUCKY
MADISON CIRCUIT COURT
CIVIL ACTION FILE NO. 19-CI-19-CI-200

DIVISION I
DR. DAVID B. PORTER, PLAINTIFF,
Vv.
DR. F. TYLER SERGENT DEFENDANT.

Rk ka kik koe ERA ERA REE REA

MEMORANDUM OF LAW

KAKI EERE ERE RAR ERR ER EREAE

Defendant, Berea College’s, speaking motion of five (5) pages (with ninety six
[96] pages of exhibits) was served on counsel for the Plaintiff on Wednesday, May 15,
2019. It was apparently tendered by courtesy copy to the Court on May 14, 2019, “via
FedEx Overnight Delivery.”

It is basic law that the motion is grossly untimely under C.R. 6.05, and C.R.
6,04, and local rules requiring motions to be filed on or before 12:00 p.m. on the
Monday prior to the following motion day on Thursday.

But the speaking motion makes no reference to the civil rules governing the
taking of depositions. Those relevant rules are C.R. 30.01 and C.R. 30.02, attached
hereto as exhibits. We have highlighted the crucial phrases. Both rules permit Dr.
Porter to depose his own witness, Yabsira Ayele, at any time thirty (30) days after

service of the Summons on the defendant.
' Case: 5:19-cv-00455-KKC Doc #: 1-1 Filed: 11/18/19 Page: 249 of 406 - Page ID#: 254

Defendant, Berea College, dodged service by certified mail but was at last
served by Constable Bruce Thomas on or about February 21, 2019, or 92 days from
the date Plaintiff selected for Mr. Ayele’s deposition. Defendant’s objection to the
timeliness of Mr. Ayele’s deposition is frivolous.

Plaintiff attaches hereto the courtesy efforts it made to accommodate the
defendant with alternate dates—to no avail. Defendant’s obduration is also
sanctionable.

Finally, Plaintiff notes that the deposition falls uniquely within C.R. 30.02,
because Mr. Ayele is a student graduate of Berea College who is beginning his first
employment in Saint Louis in June, 2019. He leaves Berea, Kentucky on May 27,
2019. C.R. 30.02 allows, uniquely, for the taking of a deposition where

..the person to be examined is about to go out of the state and will be
unavailable for examination unless his deposition is taken before expiration

of the 30-day period.

Defendant, Berea College’s, Memorandum acknowledges the unavailability of Mr. Ayele
beginning on May 27, 2019.

Berea College, however, received 92 days to consider its cross-examination of

Mr. Ayele.

RESPECTFULLY SUBMITTED,

Lebel

J HN F LACKEW .
RNEY AT LAW

a4 West Main Street

Richmond KY 40475

ATTORNEY FOR PLAINTIFF
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 250 of 406 - Page ID#: 255

REREREEREERERER REE

CERTIFICATE OF SERVICE
I hereby certify that I have served a true copy of the foregoing MOTIONS and
MEMORANDUM OF LAW upon the following by personal delivery and electronic mail
on the following:

Hon. Sharon L. Gold

Wyatt, Tarrant & Combs

250 West Main Street

Suite 1600

Lexington KY 40507

ATTORNEY FOR DEFENDANT, Berea College

And by electronic mail and first class mail upon the following:

Hon. Thomas W. Miller

Miller, Griffin & Marks PSc

afl West Short St., Ste. 600

Lexington KY 40507

ATTORNEY FOR DEFENDANT, F. Tyler Sergent

HON. DEBRA DOSS

108 Pasadena Dr.
Lexington, Kentucky 40503
(859) 260-1980

debra.doss@qx, net
ATTORNEY FOR PLAINTIFF

This the]? day of May, 2019.

   

  

TTORNEY FOR PLAINTIF
214 West Main Street
Richmond KY 40475

 
    

859:575-7206
sit5i20tg CaSe: 5:19-cv-00455-KKC Doc #: 1-1 viGilagtuddh 1 RAdOxyRageuiér 1 of 406 - Page ID#: 256

THOMSON SEUTERS

WESTLAW Kentucky Court Rules

Home Table of Contents

CR 30.01 When depositions may be taken
Baldwin's Kentucky Revised Statutes Annotated
Rules of Civil Procedure

Baldwin's Kentucky Revised Statutes Annotated
Ruleg of Civil Procedure
¥ Depositions and Discovery
CR 30, Depositions upon Oral Examination (Refs & Annos)

 

Kentucky Rules of Civil Procedure (CR) Rule 30.01
CR 30.01 When depositions may be taken

Currentness

After commencement of the action, any party may take the testimony of any person, including a party, by deposition upon oral
examination, Leave of court, granted with or without notice, must be obtained only if the plaintiff seeks to take a deposition prior to
the expiration of 30 days after service of the summons Upon any defendant, except that leave is not required (a) if a defendant has
served a notice of taking deposition or otherwise sought discovery, or {b} if special notice is given as provided in Rule 30.02(2). The
attendance of witnesses may be compelled by subpoena as provided in Rule 45. The deposition of a person confined in prison may
be taken only by leave of court on such terms as lhe court prescribes.

Credits
HISTORY: Amended eff. 10-71-71; adopted eff. 7-1-53

Editors’ Notes

HISTORICAL AND STATUTORY NOTES
Note: CR 30.01, formerly compiled as GR 26.01, transferred eff. 10-1-71; adopted eff, 7-1-53.

Rules Civ, Proc., Rule 30.01, KY ST RCP Rule 30.01
Current with amendments received through April 1, 2019.

 

END OF DOCUMENT © 2019 Thomson Reulers. No claim to original US, Government Works,

© 2019 Thomsen Reuters

hitos:/aovt westlaw.com/kyrules/CacumentN&94FF 220491 B11 DASFSEE323674250AE ?view Tvpe=Full Text&ariainationContext=documenitoc&lransili... 1/1
515/2019C ASE: 5:19-cv-00455-KKC Doc #: 1-1 veWesbukentl RédReryleameuied 2 Of 406 - Page ID#: 257

THOMSON REUTERS

WESTLAW Kentucky Court Rules

Home Table of Conlents

CR 30.02 Notice of examination: general requirements; special notice; nonstenographic recording...
Baldwin's Kentucky Revised Statutes Annotated
Rules of Civil Procedure

Baldwin's Kentucky Revised Statutes Annotated
Rules of Civit Procedure
¥ Depositions and Discovery
CR 30. Depositions upon Oral Examination (Refs & Annos)

Kentucky Rules of Civil Procedure (CR) Rule 30.02

CR 30.02 Notice of examination: general requirements; special notice; nonstenographic recording;
production of documents and things; deposition of organization

(1) A parly desiring to take the deposition of any person upon oral examination shall give reasonable notice in writing to every other
party to Ine action. The notice shall state the time and place for taking the deposition and the name and address of each person lo
be examined, if known, and, if the name is not known, a general description sufficient to identify him or the particular class or group
to which he belongs. If a subpoena duces tecum is to be served on the person to oe examined, the designation of the materials to be
produced as set forth in the subpoena shall be attached to or included in the notice.

(2) (a) Leave of court is not required for the taking of a deposition by plaintiff if tha notice (i) states that the person to be examined is
about te go out of fhe state and will be unavailable for examination uniess his deposition is taken before expiration of the 30-day
period, and (if) sets forth facts to support the statement. The plaintiff's attorney shall sign the notice, and his signature constitutes a
cenification by him that to the best of his knowledge, information, and belief the statement and supporting facts are true. The
sanctions provided by Rule 11 are applicable to the certification.

(b) If a party shows that when he was served with notice under subparagraph (a) of this paragraph (2} he was unable through the
exercise of diligence to obtain counse} to represent him at the taking of the deposition, the deposition may not be used against him,

(3} The court may for cause shown enlarge ar shorten the lime for taking the deposilion.

(4) Video recorded depositions may be taken in pending actions and shall be taxed as costs. Notice to take depositions shalt be in
accordance with the Rules of Civil Procedure. At the deposition the video recording equipment shall be operated by a persan *
quaiified to operate such recording equipment, who is to mark the recording wilh the slyte and number of the action and the name of
the witness and to file a certificate which idenlifies lhe said recording.

Video recorded depasitions shail be taken under the following conditions:

(a) The party noticing the deposition shall provide the operator with a copy of this rule. At the beginning of the recording of the
deposition, the operator of the video recarding equipment wil! focus on each attorney, party and witness present at the taking of the
deposition, and such person shail be identified; ar the operator may read a statement introducing by name patties to the litigation and
lhe attorneys present without focusing on each person, al the election of the noticing party.

(b} The video recording equipment will remain stationary at all times during the deposition and will not “zoom” in or out on the witness
excepling those times during the deposition when the witness is displaying, for the jury's viewing, exhibits or other pieces of
demonstrative proof that can only be fairly and reasonably seen on the video recording by use of the equipment “zooming” in on said
evidence. The purpose of this clause is so that the video recarding equipment wilt not "zoom" in on a witness solely to give unfair or
undue influence upon the words of the witness, and does not apply to the “zooming” in for other purposes described above.

(c} A stenographic transcript, in addition to the video recording, will not be necessary. Any parly desiring such a transcript may obtain
it at that party's cost.

(d) The video recording shall be kept in the possession of (he attorney taking the deposition and will be available for the Court and
any and all counsel to view, copy, or compare with a stenagraphic transcript, if any. If discrepancies appear between the
stenographic transcript and the video recording, the discrepancies will be resolved by agreement of caunse! or ruling of the Court if
counsel cannot agree. The decision on the manner in which to handle the discrepancies, insofar as the video recording is concerned,
will be included in the agreement of counsel or ruling of the Court.

hitps://govt.westlaw.com/kyrules/Document/N&9DB694049 1811 DABF5EE32367A250AE PviewType=Fullfext&oriqinationContext=documentoc&transit... 1/2
6/15/2019 Case: 5:19-cv-00455-KKC Doc #: 1-1 viéwlodturteht1 BdiiGhky Pageuias3 of 406 - Page ID#: 258

(@}-All objections will be reserved and shai. tbe stated on the video recording except for oL, .iions relating to the form of Ihe
question. Objections !o testimony on the video recording will be resolved by agreement of counsel or ruling of the Court if counsel
cannot agree. All objections relating to said depositions must be made at least 10 days before trial. An edited version shall be
presenied al trial.

(f} Admissibility of the video recording may be objected to by counset if a review of the finished video recording reveals any technical
errors giving undue influence to the testimony of the witness which would unfairly prejudice the side objecting, or if the general
technical quality of the video recording is so poor thal its being viewed by the jury would be unfairly prefudicial to lhe side so
objecting,

(5) The notice to a party deponent may be accompanied by a reques! made in compliance with Rute 34 far the production of
documents and tangible things at the taking of the deposition. The procedure af Rule 34.02 shall agply to the request.

(6) A parly may in his notice and in a subpoena name as the deponent a public or private corporation or a partnership or association
or governmental agency and describe with reasonable particularity the matlers on which examination is requested. In that event, the
organization so named shail designate one or more officers, directors, or managing agents, or olher persons who consent to testify
on its behalf, and may set forth, for each person designated, ihe matters on which he will testify. A subpoena shall advise a non-party
organization of its duty to make such a designation. The persons so designaied shall testify as to matters known or reasonably
available to the organizalion. This paragraph (6) does no! preclude taking a deposition by any other procedure authorized in these
rules.

Credits
HISTORY: Amended by Order 2006-09, eff. 1-1-07; prior amendments eff. 10-1-94 (Order 94-1), 1-1-87, 1-1-78, 10-71-71, 7-71-69;

adopted eff. 7-17-53 —

Rules Civ. Proc., Rule 30.02, KY ST RCP Rule 30.02
Current with amendments received through April 1, 2019.

END OF DOCUMENT , © 2019 Themson Reulers. No claim to original US. Government Works.

2019 Thomson Reuters

 

hitps:/govl wesilaw.com/kyrules/DocumentN89DB6940A91B 11 DABFSEE32367A250AE ?view Type=FullText&originationCantext=documenttac&ransit... 2/2
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 254 of 406 - Page ID#: 259

John F. Lackey

Attorney at Law

214 West Main Street
Richmond KY 40475

Email: Lackeylaw @att.net Telephone: (859) 575-7206

 

April 8, 2019
Hon. Sharon L, Gold
Wyatt, Tarrant & Combs
290 West Main Street 7 mee
Suite 1600
Lexington KY 40507

Re: Porter v. Berea College
Dear Ms. Gold:

I have no objection to moving with all deliberate speed on our lawsuit. We will
be completely transparent and candid with you, and, of course, expect the same from
your side. I am not, however, willing to agree that the deposition of the plaintiff be
scheduled before any fact witnesses. | am sure you would not be willing for Dean
Berry or other worthies at Berea College to be deposed before Dr. Porter. We will take
that as it comes.

I am scheduled for radiation treatrnent, which I assume will be successful, next
month, as well as an unrelated surgery. I will not be incapacitated, but will be in a
diminished capacity for at least two months. [ do intend te continue to move my cases
along, as my condition allows. If necessary, Ms. Doss can assume first chair.

I trust you will be happy to move this case along in a more considered fashion,
if we are also willing to do so. Please keep in close touch with Ms. Doss and myself,
and I will do the same. I assume we can avoid any court orders, due to my medical
procedures.

Please reflect on these matters, and feel free to call me if you have any further
questions.
Yours very truly,

John F, Lackey

JL/me
cc. Hon. Debra Doss
Dr. David Porter
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 255 of 406 - Page ID#: 260

John F. Lackey

Attorney at Law
214 West Main Street
Richmond KY 40475

Email Lackeylaw @att.net Telephone: (859} 575-7206

May 6, 2019
Hon. Sharon L. Gold

Wyatt, Tarrant & Combs
250 West Main Street
Suite 1600

Lexington KY 40507

Re: Porter v. Berea College

Dear Ms. Gold:

I received today your Notice of Service for your Interrogatories and Requests for
Production of Documents to our client in the above cause. We are working on same,
and hope to have preliminary answers and responses by the end of May.

Ht is our understanding that in your colloquies with Ms. Doss, our co-counsel, it
was agreed that our own Interrogatories and Requests, which were served on Berea
College, along with the Complaint, would be answered first, having been served first.
Accordingly, we await your client’s answers and production before we respond. |
understand that Ms, Doss and Ms. Gold agreed that the College would serve its

answers and responses by May 31°, and that the plaintiff would take an additional ten
days to respond.

Please advise me if ] have misunderstood.
I assume we need no court orders to settle our dates.

Thank you in advance for your continuing professional courtesies,

Yours very truly,

John F. Lackey

JL/me
ec. Hon. Debra Doss
Dr. David Porter
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 256 of 406 - Page ID#: 261

 

 

 

 

 

COMMONWEALTH OF KENTUCKY

AOC -025 Doc. Code: RS Case No. 2019-CI-19-CI-200, Div, |

Rev, 12-95
Pommonwealth of Kentucky Court _ CIRCUIT

Court of Justice

CR 45; RCr 7.02 County MADISON

SUBPOENA DUCES TECUM
Dr. DAVID B. PORTER, DR. F. TYLER SERGENT
Plaintiff(s) Defendant(s)

1. The Commonweaith of Kentucky to: YABSIRA AYELE
Berea KY 40403

2. You are commanded to appear before:

{ ] Court
[ JThe Grand Jury of County
[X ] Other LAW OFFICES OF JOHN F. LACKEY

 

 

3. [XLAt_214 West Main Street 4. Onthe 23 day of _ May, 2019
Richmond KY 40475
at 4:00 p.m.
xx_Eastern Time
___ Central Time

5. To testify in behalf of

 

xX. To produce _ All documents in his possession or control relating to the above-styled
achion,

x wy ep ons.)
t
6.

Sign¢ture & Title of Issuing Officer

JOHN F. LACKEY

  
 

 

 

Name of Requesting Attorney

859: 575-7206
Telephone No.

 

Date 5 / / 2,

7. This subpoena was served by delivery of a true copy to:
This the day of , 2019,

 

BY: Title

 
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 ren 257 of 406 - page ID#: 262

wel, dour

Hello Sharon, M\ay 7, 49 nm

It is my understanding from your office that you are in Arizona the
rest of this week. However, your assistant Susan advised that if I sent
you an email you would be able to respond.

The Plaintiff would like to schedule the deposition of Yabsira
Ayele on May 22, 2019, sometime in the morning. This witness recently
graduated and is leaving Kentucky at the end of the month. Accordingly,
we need to take his deposition before he leaves. Please advise if this
date is available.

Thank you,

Debra
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 258 of 406 - Page ID#: 263

Dear Ms. Gold:

Both Debra and I feel that your objection to our deposition on May 22, “given lack of
advance notice,” is untenable. Your earlier communications indicate three persons, in addition
to Mr, Wilson, are representing the College. Surely someone can present in this
situation. Accordingly, we will move forward with our planned discovery. Should you suggest
alternate dates near the 22nd, we will try to accommodate, but we must accommodate Mr.
Ayele as well.

Adverting to your second matter, that of deposing the plaintiff first “in accordance with local
practice,” we must demur. Iam a 52-year practitioner locally, and know of no such policy.
Perhaps we can agree to depase both President Roelofs and Dr. David Porter on sequential
dates, the second the very next day. What say you?

Your understanding about written discovery is fine with us.

Yours very truly,
Jobn F. Lackey

Yi All,

This is just to confirm that we will all be available for Yabsira’s deposition {in Richmond?) on
Thursday, 23 May, at 4 pm. I can transport Yabsira to the deposition unless you advise
otherwise. Yabsira is residing at 202 Dinsmore, Berea, 40403 where he can be served — with
advance notice at 202 349 0437; Yabsira will be available to receive the notice.

Cheers, dave
Dear John & Debra,

Yabsira is tentatively planning on departing Berea on 27. He is available May 22 (wed), 23
(Thur), 24 (Fri) or 25 (Sat). Hopefully one of these dates will work.

Cheers,

dave
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 259 of 406 - Page ID#: 264

  

Lexington Financial Center

T 250 West Main Street, Suite 1600 ea on
Lexinglon, Kenlucky 40507-1746 —_
859.233.2012 sgold@wyattfirm.com

WYATT, TARR
TARRANT & COMBS, LLP Fax: 859.259.0649

May 9, 2019

VIA ELECTRONIC AND U.S. MAIL

Debra Ann Doss
Attorney at Law

108 Pasadena Drive
Suite 200

Lexington, KY 40503

Re: Porter v. Berea College
Dear Debra:

Please allow this letter to serve as a response to your email on May 7, 2019 seeking to
depose Yabsira Ayele on May 22, 2019. Both Judge Wilson and | are unavailable on that date
and cannot make alternate arrangements given the lack of advance notice. As we consider
alternate dates, please be advised that | cannot agree to the scheduling of any depositions until
we receive your client’s complete discovery responses and documents and have had sufficient
time to review same. Furthermore, as | indicated to you previously, | would like to depose the
Plaintiff first in accordance with local practice.

On the issue of written discovery, | recently received John Lackey’s letter dated May 6,
2019 discussing the deadlines by which each party must respond to the outstanding discovery
requests. My colleague Courtney Samford reached out to you on April 3, 2029 and requested
an extension on behalf of Berea College to respond to the Plaintiff's first set of interrogatories
and requests for production of documents up through and including June 4, 2019, to which you
agreed. It appears that John is under the impression that Berea’s responses are due on May 31,
2019. Please confirm that Berea’s discovery responses are due on June 4, 2019, thereby
making the Plaintiff's discovery responses due ten days later on June 14, 2019.

Do not hesitate to contact me if you have any questions or would like to discuss.

 

LOUISVILLE.KY LEXINGTON.KY NEW ALBANY.IN NASHVILLE.TN MEMPHIS.TN

WWWOWYVYATTFIRM. COM
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 260 of 406 - Page ID#: 265

   

oan A MIPIM,
MAY 14 2049 oye
COMMONWEALTH OF KENTUCKY MADISON GIRCUIY COURT
CIVIL ACTION, FILE NO. 19-Cl-00060
DIVISION I
br. DAVID B. PORTER, PLAINTIFF,
VS.
BEREA COLLEGE
DEFENDANT.
AND

COMMONWEALTH OF KENTUCKY
MADISON CIRCUIT COURT
CIVIL ACTION FILE NO. 19-Cl-19-CI-200
DIVISION I
DR. DAVID B. PORTER, PLAINTIFF,
v.
DR. F. TYLER SERGENT DEFENDANT.

thtbhkkh hhh kkk k kh kkk kkk

RESPONSE TO MOTIONS OF DEFENDANT,
F. TYLER SERGENT

kkk ek he KWACHA EE

Comes the Plaintiff, DAVID B. PORTER, by counsel, and for his Initial Response
to the motions of the defendant, F. Tyler Sergent, states as follows:

Until Tuesday, May 14, 2019, Plaintiff was led to believe that the defendant, Mr.
Sergent, was represented by Hon. Kif Skidmore of Stoll Keenon Ogden PLLC. Without
prior notice to Plaintiff, defendant Sergent changed counsel by notice received by
Plaintiffs counsel on May 15, 2019.

In the meanwhile, defendant Sergent has been drafting an eighteen (18) page
memorandum to dismiss, without reference to which civil rule tt relies upon. This
memorandum was drafted by the new counsel for Mr. Sergent, first identified to

Plaintiff on May 14, 2019. We don’t practice bushwhacking in the Madison Circuit.

 
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 261 of 406 - Page ID#: 266

Defendant Sergent’s counsel practices under Fayette County rules that are unfamiliar
to Plaintiffs counsel.
In addition to defendant Sergent’s Notice to Substitute Counsel, he has filed, on
May 14, 2019, three motions to be heard on May 16, 2019. We noted in our
Memorandum of Law responding to the Motion of Berea College that its {and Sergent’s}
motions are grossly untimely under the Civil Rules and the local rules.
The motions are also without merit, because of the clear allowance of C.R.
30.02 to take the deposition of a person who will be outside the state of Kentucky.
Sergent argues that no notice was served on the (new) counsel for Mr. Sergent. But,
had the new counsel notified Plaintiff of its employment while it was drafting its 18
page memorandum, that notice would have been given.

Finally, Mr. Sergent’s counsel makes the ad hominem claim in its “Motion for
Protective Order...” that it is “unheard of to set a deposition before a ruling on a
Motion to Dismiss.” This is a strange argument coming from a lawyer who knows

better. Kentucky lawyers take depositions often before rulings on such motions—even

J F. LACKEY
‘ORNEY FOR PLAINTIF

4. West Main Street
Richmond KY 40475

in Madison County.

 
C

ase: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 262 of 406 - Page ID#: 267

MREEA KIRKE ERE ERIK

CERTIFICATE OF SERVICE
I hereby certify that I have served a true copy of the foregoing RESPONSE upon

the following by personal delivery and electronic mail on the following:

Hon. Sharon L, Gold

Wyatt, Tarrant & Combs

250 West Main Street

Suite 1600

Lexington KY 40507

ATTORNEY FOR DEFENDANT, Berea College

And by electronic mail and first class mail upon the following:

Hon, Thomas W. Miller

Miller, Griffin & Marks PSC

271 West Short St., Ste. 600

Lexington KY 40507

ATTORNEY FOR DEFENDANT, F. Tyler Sergent
pwoodall@kentuckylaw.com

HON. DEBRA DOSS

108 Pasadena Dr.
Lexington, Kentucky 40503
{859} 260-1980
debra.doss@qx.net
ATTORNEY FOR PLAINTIFF

This the \5 4 ay of May, 2019. ( bfp 41.
LAL

HN F LAGKEY

ORNEY FOR PLAINTRFE
14 West Main Street

Richmond KY 40475

859:575-7206

 
cieCase: 5:19-cv-O0455:KRE DOO #21¢ Filed: 11/18/19" Pagen26s BRAGEE Page BeoEe Ne:

PS Oe Py

 

ELECTRONICALLY FILED

COMMONWEALTH OF KENTUCKY
MADISON CIRCUIT COURT
DIVISION I
CIVIL ACTION NO, 19-CI-00060

Dr. DAVID B. PORTER PLAINTIFF
Vv.
BEREA COLLEGE DEFENDANT

RESPONSE IN OPPOSITION TO PLAINTIFFE’S MOTION FOR RULE 11 SANCTIONS
AND COMBINED REPLY IN SUPPORT OF DEFENDANT BEREA COLLEGE’S
MOTION FOR PROTECTIVE ORDER

Comes the Defendant, Berea College (“Berea”), by counsel, and hereby states as follows
as its Response in Opposition to Plaintiff Dr. David B. Porter’s (“Porter” or “Plaintiff’) Motion
for Rule |} Sanctions and its Reply in Support to Berea’s Motion for Protective Order:

L Plaintiff’s Rule 11 Motion for Sanctions is Frivolous

Plaintiff's motion for sanctions under Rule 11 is completely inappropriate. Not only are
Plaintiff's counsel’s substantive assertions factually and legally incorrect, but they are
themselves indicative of poor form in interaction with his fellow lawyers. The Kentucky Bar
Association’s Code of Professional Courtesy (“CPC”), in pertinent part, provide that: “A lawyer
should not seek sanctions against .. . another attorney unless necessary for the protection of a
client and fully justified by the circumstances, not for the mere purpose of obtaining tactical

advantage.” It unfortunately appears counsel has elected to pursue this precise path that the Bar

Association so strongly frowns upon.

 

' Plaintiff did not file a “Response” to Berea’s Motion for Protective Order. Instead, he filed a Rule 11 Sanctions
motion, To the extent the Court construes Plaintiff's Motion for Sanctions as a Response, Berea files this combined
response in opposition to Plaintiff’s sanctions motion, as well as reply lo Berea’s motion.

VOLO LAS Dea USP Bea Te fiovict WL Paarriandes, Miediscen (ircuil Obork

 
 

ris€ase: 5:19-cv-OO4S6KKE DoC#20i2 Filed: 11/98/LOV. Pager264 of4oes PHYGIDe 26S CUMEN’
Pte Sig GO: Side AR

fy goo.
Bee Ra “

   

   

The express bases for this motion appear to be twofold: (1) that Berea’s Motion for
Protective Order to Stay Yabsira Ayele’s (“Ayele’”) Deposition was “grossly untimely” filed; and
(2) that Berea’s motion is “frivolous” and a “waste of resources.”

Addressing Plaintiff's first point, Kentucky Rule of Civil Procedure 6.04(1) provides that
“A written motion, other than one which may be heard ex parte, and notice of the hearing
thereof shall be served a reasonable time before the time specified for the hearing, unless a
specific period is fixed by these rules or by order of the Court.” The Madison Circuit Court Local
Rules offer clarity on what amounts to “reasonable time” in this circuit. Local Rule 2.13 provides
that “[a]ll cases must be placed on the Motion Docket by the close of business on the Monday
preceding the regular Motion Day.” Contrary to Plaintiff's assertion, there is absolutely nothing
under either Rule 6.04 or the Local Rules specifying that any motion to be heard on the regular
Motion Day must be filed by noon on Monday,

In this case, Berea’s Motion was electronically filed on Monday, May 15, 2019 at 5:09
p.m. (See Notice of Electronic Filing, Exhibit A hereto). Courtesy copies were electronically
mailed to Plaintiffs counsel that evening shortly after filing the Motion, and Berea sent the
Court a courtesy copy via overnight delivery, as well as sending paper copies to counsel. (Gold
Email to Plaintiff’s Counsel attaching Motion dated May 13, Exhibit B hereto). Berea has
complied with the Local Rule and the Civil Rules.

But even if this Court is inclined to disagree, Plaintiffs counsel was ciectronically
mailed a courtesy copy of the Berca’s Motion and Berea’s counsel sent a courtesy copy to the
Court on the date of filing via overnight mail. Even if Berea’s motion was untimely, which
Berea disputes, it is hardly “grossly” untimely, and certainly does not give rise to counsel’s

nuclear dectsion to seek sanctions. It is clear Berea made every good faith effort to timely file its

PET AEG Be SfedG 2 Dewi ME Porisuicty, Bisuiior Oiroud Clerk
 

Motion and all Plaintiff needed to do was object on that basis. Instead, Plaintiff's counsel

decided to attempt to bully or intimidate Berea into backing off its position. These efforts are not
well received.

Furthermore, Berea was forced to file the Motion to be heard at the May 17 motion hour
because Plaintiffs counsel was threatening (but had not served copies yet) of a premature
deposition to be noticed on May 22 by email on May 10 to my secretary — not myself.
(Plaintiff’s Counsel’s Email, May 10, Exhibit C hereto). Plaintiff's counsel was aware that
the undersigned was out of town at a legal conference when he sent the Friday (afternoon) May
10 email that he would proceed with the deposition on May 22 regardless of our objection.

Accordingly, the undersigned drafted a motion and filed it the very next business day to
be heard on May 17. The day after Berea filed its Motion, the undersigned received notice of
the deposition that would occur on a completely different date than ever discussed — May 23.
(Notice of Deposition, Exhibit D), If Berea had waited until the next motion hour, which was
June 13, the motion would have been moot because the deposition was scheduled for weeks
before the next motion hour, on May 23.

Additionally, counsel contends that Berea’s motion is “frivolous” and a “waste of

*

resources,” while then proceeding to file his own frivolous Rule 11 Motion. The irony is
unmistakable. As explained more fully in Berea’s Motion, May 7, 2019 is the first date Berea
received notice of Plaintiff's intent to depose Ayele, with a suggested date of two weeks later on
May 22, 2019. Berea has no objection to deposing Ayele after the parties exchange documents
and have time to review them, but objected to that particular date given the infancy of discovery

in this case and the unavailability of counsel on that date. On Friday, May 10, 2019, Plaintiff's

counsel refused to accommodate those requests and set the deposition for a completely different

To RG TPA te to 3 CGaviel Wh Partcuides, Plocisean Gireuit Chore
risCase: 5:19-cv-O04552KKE Doci#ei? Filed: 11/18/90". Pagen266. of 406s PageiIBere I":
TEPES i ees

Fade. db
OOS
BRAS GS

ah

       

 

date that was never discussed and the undersigned is equally unavailable on that date. Given the
short notice of both Plaintiff's desire to depose Ayele and counsel’s refusal to acquiesce to
Berea’s reasonable requests to await the exchange of documents tn this case prior to scheduling
depositions, Berea was eft with little choice. Furthermore, Plaintiff has filed another lawsuit
containing some of the same subject matter against a Berea College professor and there is a
pending motion to dismiss in that case. Berea’s motion was well-grounded in fact and law.

Regardless, these arguments are again best suited for a simple response in opposition to
Berea’s Motion rather than a distracting motion for sanctions without any basis in law or fact.
Rute 11 is not a weapon for a lawyer to brandish for tactical advantage. Plaintiff's counsel’s
decision to file this motion is a disturbing and unnecessary assault on Berea’s integrity, and
counsel’s bombastic accusations stand in stark contrast to a lawyer’s expected professionalism in
interacting with fellow members of the Bar. Because it is evident that Berea made every good
faith effort to both resolve this dispute between the parties and to file its Motion in accordance
with the state and local rules, counsel’s Rule 11 motion is without merit and should be denied.

I. Berea’s Motion for Protective Order Should Be Granted

Plaintiff's response, which is filled with inappropriate personal accusations, provides no
valid reason to deny Berea’s Motion,

First, Plaintiff did not provide reasonable notice of this deposition as is required by CR
30.01. Plaintiffs counsel knew that Mr. Ayele was going to graduate in May presumably for
years as Porter was his professor, yet, Porter delayed filing this lawsuit and waited to provide
notice of a date that was never discussed barely one week before his deposition - without the

benefit of any documents being produced.

 

* While CR 30,01 and 30,02 permit depositions before documents are exchanged in certain situations, the rules do
not require it and, certainly, in practice they occur after exchange of documents. Furthermore, the Court may enter a
prolective order for the convenience of the parties, and witnesses and in the interest of justice. CR 26,04.

Silagd HUE Sp ASM Neos 4 Crevict Mi, Peracvicies, Viaddioon Given O berks
fie €ase: 5:19-cv-OG45E°KKE DOeHEEIE Filed: 11/28/k0" Page: 267, 6406 HEED p 723 te
4 ‘| 4 oy Pyke Blot mS

OAPI E

4

 

i

  

Second, Mr. Ayele is not “unavailable” for a deposition merely because he is moving
from Kentucky to Missouri. The parties will be taking several depositions out of state in this
case and Mr. Ayele can either travel here or counsel can travel to him. Jn addition, merely
because Mr. Ayele will start a job does not mean that he is unavailable because the parties can
accommodate a later start time or depose him on the weekend. In fact, Mr. Ayele is subject to
the Rule 45 subpoena power of the state in which he is located.

Finally, it is common courtesy and in furtherance of efficiency that the parties exchange
documents prior to depositions in order to avoid the necessity to re-depose a witness. With the
Answer to the First Amended Complaint, Berea sent a letter to Plaintiff's counsel requesting that
Plaintiffs deposition be taken first in this case. (See Berea College Letter, Exhibit E hereto).
Plaintiff initiated this lawsuit and he should have to submit fo a deposition first so that the parties
may know what claims he is asserting. Many judges agree that it is more economical and
efficient for Plaintiffs deposition to be taken before any fact witnesses, and especially
Defendant’s deposition. In fact, the rules for economical htigation state that “the plaintiff shall
be required to give his deposition before any other discovery takes place unless the defendant
elects not to examine the plaintiff” CR 93.01. While this case is not on the “rocket docket”,
that rule promotes economy, efficiency, and the necessity for duplicative depositions.

If Berea is forced to depose Mr. Ayele with barely one week notice (the notice of
deposition arrived yesterday), prior to Plaintiffs deposition, and before documents are
exchanged, it will cause great prejudice to Berea and will no doubt require that Berea take Mr.
Ayele’s deposition again after Plaintiff's deposition and after documents are exchanged. This is
most likely a strategic decision to surprise counsel and use this deposition at trial since the

witness resides more than 100 miles away. This is an unfair and prejudicial attempt to bypass

POLST PCH LHAGE Map afen 7s 5 David ME Peonauncdes, Madisan hot Clerk
 
 

riio@ase: 5:19-Cv-OCUS59KME Doti#eR2 Filed: 11/28/20" Pager 26s, OF40Oe REQEAID WIZ 73) C UREN

TA SP2G 43 OS 54:40

  

en a ao
SEAS TBS

cormmon courtesy and practice in exchanging documents before depositions and it will cause
Berea great harm at trial due to inability to prepare adequately for the depositions. Finally,
delaying his deposition until after documents are exchanged prevents piecemeal depositions
because Mr. Ayele will certainly be deposed again after the parties have reviewed documents,
For the foregoing reasons, and those stated in Berea’s Motion, Berea’s Motion for a Protective

Order should be granted.

Respectfully submitted,

/s/ Sharon L. Gold

 

W, Craig Robertson [I

Sharon L. Gold

WYATT, TARRANT & COMBS, LLP
250 West Main Street, Suite 1600
Lexington, KY 40507-1746
859.233.2012

Counsel for Defendant

CERTIFICATE OF SERVICE

I hereby certify that on May 15, 2019, I electronically filed the foregoing with the Clerk
of Court via the e-filing system. I further certify that I emailed the foregoing document to all
non-eFiling participants on May [5, 2019. On May 16, 2019, I will attempt hand delivery of
same to one or more of Plaintiff’s counsel at the hearing, and will place in the mail on May 16,
2019.

John F. Lackey
214 West Main Street
Richmond, KY 40475

Debra Ann Dass
108 Pasadena Drive

 

Lexington, KY 40503
Counsel for Plaintiff
{5/ Sharon L. Gold
Sharon L. Gold
61836281.1

Fa OSS Gi BPAde 6 David Ri Parnances, Maclaon Circuit Sherk
 

Gold, Sharon

From: norepiy@kycourts.net

Sent: Monday, May 13, 2019 5:11 PM

To: Gold, Sharon; Hash, Susan; Gold, Sharon; Vandegrift, Sarah

Subject: NEF, ffor eFiler} MADISON 19-CI-00060, PORTER, DAVID B VS. BEREA COLLEGE,

Envelope # 1640686

Notice of Electronic Filing

Date and Time of Filing: May 13, 2019 at 5:09PM Eastern
eFiler: GOLD, SHARON L. (ATTORNEY FOR DEFENDANT)
Court: MADISON (CIRCUIT )

Case Caption: PORTER, DAVID B VS, BEREA COLLEGE,
Case Number: 19-CI-00060

Envelope Number: 1640686

Notice has been electronically mailed to:

Gold, Sharon - sgold@wyattfirm.com

The following document(s) were included in this eFiling:

MOTION FOR PROTECTIVE ORDER: MTN. FOR PROT, ORDER TO STAY DEPO OF YABSIRA
AYELE

EXHIBIT: BX A - PORTER AMENDED COMPLAINT AGAINST BEREA

EXHIBIT: EX B - EMAIL FROM DEBRA DOSS

EXHIBIT: EX C - PORTER COMPLAINT AGAINST DR. SERGENT

EXHIBIT: EX D - LETTER FROM SHARON L, GOLD

EXHIBIT: EX E - LETTER FROM JOHN LACKEY

Additional details: bttps;//kcoj.kycourts.net/efiling/Dashboard/Receipt?caseid=1640686

 

You may view the document(s) at https://kcoj.kycourts.net/eFilin Retrieval/Home/Packa
0B97-4605-840E-685D1F946351

You may fiJe subsequent case matters at https://kcoj. kycourts.net/efiling/Filing/? arentlId=1640686

‘This was automatically generated by the Kentucky Court of Justice eFiling system. Do not reply to this email.

Kentucky Court of Justice Confidentiality Notice

This message and/or attachment is intended only for the addressee and may contain information that is privileged, confidential
and/or proprictary work product. [fyou are not the intended recipient, or an authorized employee, agent or representa ee an
intended recipicut, do not read, copy, retain or disseminate this message or any attachment. Do not forwaj EXHIBIT

    

 

     

attachment without the express written consent of the sender, Ifyou have received this méssage ta error B

_

TEA O0G0 OOM ESoTg Chavict W. Pernandex, Medison Ogee

 
 

 

 
 

sender Inmmediately and delete all copies of the message and any attachment, Transmission or misdeli ely shall not cans
waiver of any applicable legal privilege. Opfbe yo

 

  

  

co Hncey Wap OSA iv

1

 

Phavicl Wh, Perngecdiee, Bhacdigge Ciretd’ Olork
 

ji Case: 5:19-cv-004558k.

 

Gold, Sharon

From: Gold, Sharon

Sent: Monday, May 13, 2019 5:47 PM
To; Debra Doss (debra.doss@qx.net); ‘lackeylaw@att.net’
Attachments: Motion to be heard thursday.pdf

We received Plaintiff's response to our objection to the May 22 deposition with your position that you intend to have
the deposition regardless. As a result, we are seeking a protective order from the Court. The motien is to be heard this

Thursday.

Sharon L. Gald

Wyatt, Tarrant & Combs, LLP
250 West Main Street, Suite 1600
Lexington KY 40507-1746

Direct: (859) 288-7443

Fax: (859) 259-0649

Email: sgold@gwyatliirm.com

WYATT

Lexington | Louisville | Memphis | Nashville | New Albany | www, wyailfirm.com

~ EXHIBIT

Bylsd RTeLOR ESS OSRISES, Qa sfeg Ts Rayvie, WE Perriaidws, Marciaar: Sigal Clore

 
 
  

ie Case: 5:19-cv-O0455°KKE Doti#est Filed: 11/18/40" Payer 2r2 die4oe
4

   

wy oh A Pt
el des ZAR

Gold, Sharon

From: Hash, Susan

Sent: Friday, May 10, 2019 11:52 AM
To: Gold, Sharan; Samford, Courtney
Subject: FW: Porter v. Berea College

noo Original Message-----

From: john lackey {mailto:lackeylaw@att.net]
Sent: Friday, May 10, 2019 11:49 AM

To: Hash, Susan

Ce: debra. doss@aqx.net

Subject: Re: Porter v. Berea College

Dear Ms, Gold:

Both Debra and | feel that your objection to our deposition on May 22, “siven lack of advance notice,” is
untenable. Your earlier communications indicate three persons, in addition to Mr. Wilson, are representing the College.
Surely someone can present in this situation. Accordingly, we will move forward with our planned discovery. Should
you suggest alternate dates near the 22nd, we will try to accommodate, but we must accommodate Mr. Ayele as well.

Adverting to your second matter, that of deposing the plaintiff first “in accordance with local practice,” we must
demur. 1am a 52-year practitioner locally, and know of no such policy. Perhaps we can agree to depose both President
Roelofs and Dr, David Porter on sequential dates, the second the very next day. What say you?

Your understanding about written discovery is fine with us.

Yours very truly,

John F. Lackey

On Thu, 5/9/19, Hash, Susan <shash@wyattfirm.com> wrote:

Subject: Porter v. Berea College
To: "debra.doss@qx.net" <debra,doss@qx.net>
Cc: Judge Wilson (wilsonju@berea.edu)" <wilsonju@berea.edu>, "lackeylaw@att.net" <lackeylaw@att.net>

Date: Thursday, May 9, 2019, 10:54 AM

EXHIBIT

wht

pad

 

 

ilps st Oe hanes sues faonpepvae eu gtay ha ye ae =_—
phe PGA LOG aa Mal Safe yds Chivich WL Pornandes, Mociegin Circuit Glare

 
 

riie-Case: 5:19-cv-CO4BEKKC D6C#!111 Filed: 11/18/19". Pagen273 Grades PayBiIbeoe COUN

do far ah pe Sy ete
Pip AsPorS G8-Se-1s

   

 

Please see attached correspondence
from Sharon Gald.,

Thank you.

Susan H. Hash

Legal Secretary

Wyatt, Tarrant & Combs,

LLP

250 West Main Street,
Suite 1600

Lexington KY 40507-1746

Direct: (859}
288-7436

Fax: (859) 259-0649

Email:
shash@wyattfirm.com

Lexington | Louisville | Memphis |
Nashville | New Albany |
www.wyattfirm.com

The information contained in this transmission is intended
only for the person or entity to which it is addressed

and may contain confidential and/or privileged material. If

2

ii 2 stg ryt ey Peace dete ey oe ta Bete eh ah ye . ace a me see .
Pho) oe) Oo G tory GPO dS foavid Ril Perrigncloe, Maclean Garolod Gigrk
 

rus-Case: 5:19-cv-CO45E:KKC DBOCH?1I4 Filed: 1118/19". Pager274 BhAOC4 OageliIDekorS::

MMPOG MOS A 16

   
  

   

 

you are not the intended recipient of this information,

do not review, retransmit, disclose, disseminate, use, or
take any action in reliance upon this information. If you

received this transmission in error, please contact the
sender immediately, destroy alt printed copies, and delete

the material from ail computers.

 

 

 

 

sary fadreni? (here

 

Tepe ited s Nonyshot Tl fey yygreea ees:
Hal aed Vrepvici Wi, Paryinnieie,

 
 

COMMONWEALTH OF KENTUCKY
MADISON CIRCUIT COURT
CIVIL ACTION, FILE NO. 19-CI-00060

DIVISION I
Dr. DAVID B. PORTER, PLAINTIFF,
VS.
BEREA COLLEGE

DEFENDANT.
AND
COMMONWEALTH OF KENTUCKY
MADISON CIRCUIT COURT
CIVIL ACTION FILE NO. 19-CI-19-CI-200

' DIVISION T
Dr. DAVID B, PORTER, PLAINTIFF,
v.
DR. F. TYLER SERGENT DEFENDANT.

Vode iokdok dot dk dete ie ded dk kd

NOTICE TO TAKE DEPOSITION

Jd ico ink ii dade atk a

PLEASE TAKE NOTICE that the undersigned will, on Thursday, the 23rd day of
May, 2019, beginning at the hour of 4:00 p.m., proceed to take the deposition of the
following: Mr. Yabsira Ayele, The deposition will be taken at the following location:

OFFICES OF HON. JOHN LACKEY
214 West Main Street
Richmond KY 40475

The deposition will be taken for all purposes permitted by the Kentucky Rules of
Civit Procedure, including, without limitation, for the purposes of use in evidence,
discovery, and cross-examination. The deposition will be by both stenographic and
video transcription. Wanda Brown, of Richmond, Kentucky, is the designated Court

Reporter for the deposition,

 

 

Y LACKEY y m agent
: WA Ie ¢ % inn i AY tt
RNEY FOR PLAINTIFF, vv COREE IN Be
West Main Street aay 4 & 2uHd

 

Richmond x 404757 VY A

 

MEE Haat Vapaai puget as Y Coe a ee .
PLP THES? PSP STS Dooyid §4, Foerrnides, Mactan CBBat Siork

 
vHn€ase: 5:19-cv-OO455eKKE Doot:di4 Filed: 1148/19". Pager276 of 400% PAYSIBHROBLCUMEN

Le

  

WHERE RRR RACER EER

CIERTIFICATE OF SERVICE
I hereby certify that I have served a true copy of the foregoing NOTICE upon the
following by first class mail:

Hon. Sharon L. Gold

Wyatt, Tarrant & Combs

250 West Main Street

Suite 1600

Lexington KY 40507

ATTORNEY FOR DEFENDANT, Berea College

Horm. Kif H. Skidmore

Stoll Keenon Ogden PLLC

300 West Vine Street, Ste. 2100

Lexington KY 40507

ATTORNEY FOR DEFENDANT, F. Tyler Sergent

HON. DEBRA DOSS

108 Pasadena Dr.
Lexington, Kentucky 40503
(859) 260-1980

debra.dos wet
ATTORNEY FOR PLAINTIFF

Ms, Wanda Brown
Court Reporter
1320 Travis Drive
Richmond KY 40475

This wef A ore May, 2019. LLY, Ke
TLRANLA

OHN F LACKEY
‘ATTORNEY FOR PLAINTIFF

14 West Main Street
Richmond KY 40475

859:575-7206

Pind VO hg ee Sed SAAT David ME Ferosncdes, Madison Circa Oleck

 
 
 

vin Case: 5:19-cv-O0455:KKE Dea H#ed:4 Filed: 11/18/10), Pagen277 ofa6es

PegeriDen28
if ebro g

   

      

 

COMMGNWEALTH OF KENTUCKY
AOC -025 Doc. Code: RS Case No. 2019-Cl-00060, Diy, |
Rov, 12-95
Commonwealth of Kentucky Court — CIRCUIT
Court of Justice
CR 48; RCr 7.02 ' County MADISON
SUBPOENA DUCES TECUM

 

 

 

Dr, DAVID B. PORTER, BEREA COLLEGE,

Plaintiff(s) Defendant(s}
1, The Commonwealth of Kentucky to: YABSIRA AYELE
Berea KY 40403
2. You are commanded to appear befora:
Court

{[ }
( jThe Grand Jury of County .
[X } Other LAW OFFICES OF JOHN F. LACKEY

 

3. [X_At_214 West Main Street 4, Onthe 23% day of_ May, 2019
Richmond KY 40475

at 4:00 p.m,
ux Eastern Time
__ Central Time

 

5. To tostify In behalf of

x To produce _ All documents in his possession or control relating to the above-styled

 

 

 

 

 

action,
_xX To Give Deposi .
JOHN F, LACKEY
6.
cr & Title éf Issuing Offices” Name of Requesting Attornoy
— 859; 575-7206
Date 5 Z / z/ 2019 Talephone No,

 

7, This subposna was served by delivery of a true copy to:
This the ____ day of » 2019,

BY: Title

  
  
 

Aree

Hl

 

ary th yet
oe PSA TP nee
we

fihey VEC GUGO | TRAM SG dg Mavic M. Fornangesx, Mocdisan linesdt bork

 

 
  

riigCase: 5:19-cv-OR@4oosKKe Dac sed:4 Filed: 1148/1904. Pagen278 of 40@s PagelDeagese: UNIeh |
i : } LA

14s

Bio Es LA ABA
Powe Tate ee ee weir

    
 

faey AA

 

HERRERA WER ER RRA E RE

CERTIFICATE OF SERVICE
I hereby certify that I have served a true copy of the foregoing SUBPOENA
DUCES TECUM upon the following by first class mail:

Hon, Sharon L. Gold

Wyatt, Tarrant & Combs

250 West Main Street

Suite 1600

Lexington KY 40507

ATTORNEY FOR DEFENDANT, Berea College

Hon. Kif H. Skidmore

Stoll Keenon Ogden PLLC :

300 West Vine Street, Ste, 2100

Lexington KY 40507

ATTORNEY FOR DEFENDANT, F. Tyler Sergent

HON. DEBRA DOSS

108 Pasadena Dr.
Lexington, Kentucky 40503
{859} 260-1980

debra.doss@gx, met
ATTORNEY FOR PLAINTIFF

Ms. Wanda Brown
Court Reporter

1320 Travis Drive
Richmond KY 40475

this the/ Dacor Mey, 2019 C) i Kofees

JQYN F LACKEY

ORNEY FOR PLAINTHYF
14 West Main Stree

Richmond KY 4047

 
 
   
 

859:575-7206

Bln EOL a OS Pafeyis David Ml, Paernandee, Madison Cireuit Clock

 
rinCase: 5:19-cv-O04553KKC Boo #7432 Filed: 11/18/19, Pagen279 o4062 PagelubAi2ga. v

 

 

  
 

Lexinglon Financial Center Ba PEPE ES “tgs pee. pa
250 West Moin Street, Suile 1600 PLT SE to 0: Ssharamu/Gold
—n Lexington, Kenlucky 40507-1746 BePds4 35 859-288-7443
ae 859, 293,2012 oe" sgoid@wyallfirm.com
WYATT RAN : : :
ATT, TAR T & COMBS, LLP box: 859.259.0649

March 29, 2019

John F. Lackey
214 West Main Street
Richmond, KY 40475

Debra Ann Doss
Attorney at Law

108 Pasadena Drive
Suite 200

Lexington, KY 40503

RE: Dr. David Porter v. Berea College; Madison Circuit Court, Division 1];
Civil Action No.: 19-CI-0060

Dear Counsef:

Attached is the Defendant's Answer to the First Amended
Complaint, as well as Defendant's first set of discovery requests to Plaintiff. We
anticipate needing an extension of time to respond to the discovery requests you
sent and ask for an extension to respond until June 4, 2019. We will, of course,
provide you the same extension should you need same. Finally, we would like to
take the deposition of Dr. Porter first before you take any fact witnesses. I am
requesting a teleconference among counsel so that we can get some dates
exchanged for Plaintiff's deposition.

 

 

Thank you.
incerely,
Sharon L, Gold

SG/at

Enclosures EXHIBIT
—_-T
a

LOWISVILLE. KY LEXINGTON.KY NEW ALBAN Y.EN MASHVILEE.TN MEMPHIS.TN
AQCROODED Osseo WW YATTATRM COM 6 aoe aaridow, Hacivan Cireuit Glork
(5.96 ‘aval 9-CVQG0455-KKC Doc #: 1- Wy KHASON! 18/19 Page: 280 of 406 Go BEA Ree echettist Roe
Court C CIRCUIT COURTROO) Prep Int. .gO0000050723 05/14/2019 8:22:00AM &
Judge HON. BRANDY 0. BROWN 05/16/2019 Court Docket |

  

 

 

 

 

 

 

cage age Lol 2,
PORTER, DAVID B VS. BEREA COLLEGE, "
CJ
AAPG OO AO
[ GOLD, SHARON L. ATTORNEY FOR DEFENDANT
(-] ROBERTSON, W. CRAIG IIL " ATTORNEY FOR DEFENDANT
- [E1 SAMFORD, COURTNEY R. ATTORNEY FOR DEFENDANT
- (2) LACKEY, JOHNF., - ; ATTORNEY FOR PLAINTIFF LACKIF
. [) BEREA COLLEGE, DEFENDANT / RESPONDENT
[J] PORTER, DAVID B PLAINTIFF / PETITIONER ENTERED
{_] Bail Credit Denied [7] Danger to self or others [[] Flight Risk - | TIME (AM.IP.M,
MAY 16 2019
: MARIS ON SaNoEZ, CLERK
. MOTION HOUR
MOTION FOR PROTECTIVE ORDER ATTORNEY FOR DEFENDANT

PROTECTIVE ORDER TO STAY

Linder ubiietasfery - |
. /: Vege stron. %/ fraketurn Cyr, 2

2. barielton &

 

Neo attun PAG Ab tt Re )

| 5/16/2019 CC 09:46AM Page lof2 | Judge Signature:
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 281 of 406 - Page ID#: 286

ENTERED
A.M/PM.
COMMONWEALTH OF KENTUCKY "
MADISON CIRCUIT COURT MAY 20 2019\S

DIVISION |
CIVIL ACTION NO. 19-CI-00060

 

DR. DAVID B. PORTER PLAINTIFF
. ORDER GRANTING MOTION FOR
PROTECTIVE ORDER TO STAY DEPOSITION

AND
ORDER DENYING MOTION FOR SANCTIONS

BEREA COLLEGE DEFENDANT

2 Re A oa fe RN oR io kot PR CS ot oe ee ae ee ee ei a at 2 te aE oe a BE OC as fe fee oe ek a

This matter comes before the Court on Defendants’ Motion for Protective Order to Stay
Deposition of Yabsira Ayele and Plaintiff’s Motion for Rule 11 Sanctions. After reviewing the
record, hearing oral arguments, and reviewing applicable law, and being otherwise sufficiently

advised, the Court hereby GRANTS Defendants’ Motion for Protective Order to Stay Deposition
and DENIES Plaintiff's Motion for Rule 11 Sanctions for the reasons set forth below.
OPINION

“Rule 11 Sanctions are to be used only in extraordinary circumstances.” Yeager v.
Dickerson, 391 S.W.3d 388. Moreover, the imposition of Rule 11 Sanctions is appropriate when
the very integrity of the court is in issue. Bell v. Com. Cabinet for Health & Family Servs.,
Dep't for Cmty. Based Servs. , 423 8.W. 3d 742, 149 (Ky. 2014). The integrity of this Court has
not been violated and Defendants’ Motion for a Protective Order is not deemed untimely filed,
frivolous or wasteful.

Turning to the merits of Defendants’ Motion for Protective Order, this Court finds

Plaintiff did not afford Defendants with reasonable notice to take Mr. Ayele’s deposition.
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 282 of 406 - Page ID#: 287

Indeed, counsel for the defendants objected to the scheduling of the deposition due to conflicts in
their schedules. To obtain relief from the impasse, counsel filed the pending Motion for
Protective Order.
RULING
Based upon the foregoing, Defendants’ Motion for Protective Order to Stay Deposition is

GRANTED and Plaintiff's Motion for Rule 11 Sanctions is DENIED.

ancy, Paar

This 20" day of May 2019.
. MADISON CIRCUIT JUDGE, DIV. f

 
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 283 of 406 - Page ID#: 288

te ee

oe ne

    

FIRS.
. ieee AMAL RA
COMMONWEALTH OF KENTUCKY MAY v2, 20 ea
MADISON CIRCUIT COURT ae
CIVIL ACTION, FILE NO. 19-CI-00060 "ERNE Ni ie uy OK up
DIVISIONT 00 RY
Dr. DAVID B. PORTER, PLAINTIFF,
VS.
“BEREA COLLEGE
DEFENDANT.

RERKKRRERR RRR ERE ERERERERER

MOTION FOR STATUS CONFERENCE

RAKE AEER ARERR RRR ERE REE

Comes the Plaintiff, by counsel, and moves the Court for a Status Conference

setting a schedule of dates when the parties may depose witnesses, and complete

written discovery. Ow,

J@HKN F. LACKEY
AVTORNEY FOR PLAINAIFF
214 West Main Street
Richmond KY 40475

KERAN HA RKRARAA AER

NOTICE OF MOTION
PLEASE TAKE NOTICE that the foregoing MOTION will come on for hearing
before Hon. Brandy ©. Brown, Madison Circuit Judge, Madison Circuit Court,
Madison County Courthouse, Richmond, Kentucky, on Thursday, June 13, 2019, at

the hour of 9:30 a.m., or as soon thereafter as counsel may be heard.

Nelle

GYiN F LACKEY
214 West Main Sccet_/
Richmond KY 40475
ATTORNEY FOR PLAINTIFF
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 284 of 406 - Page ID#: 289

KRENEN AH EERAER EAA A

CERTIFICATE OF SERVICE
I hereby certify that I have served a true copy of the foregoing MOTION by first
class mail and electronic mail on the following:

Hon, Sharon L. Gold

Wyatt, Tarrant & Combs

250 West Main Street

Suite 1600

Lexington KY 40507

ATTORNEY FOR DEFENDANT, Berea College

HON. DEBRA DOSS

108 Pasadena Dr.
Lexington, Kentucky 40503
(859) 260-1980
debra.doss@qx.net
- ATTORNEY FOR PLAINTIFF

This thea, } day of May, 2019. o vs

7 F LACHEY

Frowney FOR PLAINTI

4 West Main Street
Richmond KY 40475

859:575-7206
@9S8:aMl9-CV @P455-KKC Doc #: 1-Iwa kASon/18/19 Page: 285 Qt 406 (ia AE Oe oO DocketList tp!

 

Count CIRCUIT COURTROO. Preptn = JOOOOOOSEL14 06/11/2019 8:0E:59AM 4
Judge HON. BRANDY O. BROWN 06/13/2019 Court Docket
5 CI 19-C1-00060 PORTER, DAVID B VS. BEREA COLLEGE, Page 5 of4
fF]
LOMA UE YOU ES A

- (C] GOLD, SHARON L. ATTORNEY POR DEFENDANT

~ CL] ROBERTSON, W. CRAIG Hil ATTORNEY FOR DEFENDANT

_ (1 SAMFORD, COURTNEY R. ATTORNEY FOR DEFENDANT

- EL] LACKEY, JOHN E,, ATTORNEY FOR PLAINTIFF LACKJF

* ( BERGA COLLEGE, DEFENDANT / RESPONDENT ENTERED

' [1] PORTER, DAVID B PLAINTIPE / PETITIONER TIME AM /PM,

[ ] Bail Credit Denied [] Danger to self or others [(] Ftight Risk

JUN 13 2019
DAVID FERNANDES GER

 

 

 

" MOTION HOUR |
MOTION FOR PRETRIAL CONFERENCE ATTORNEY FOR PLAINTIFF

 

 

6/13/2019 09:30 AM Page 3 of 4 Judge siete Mieaeah Tp ALIA!
oie
 

TE S/2E1G GU SSH AL

ELECTRONICALLY FILED

COMMONWEALTH OF KENTUCKY
MADISON CIRCUIT COURT
DIVISION I
CIVIL ACTION NO. 19-CI-00060

DR. DAVID B. PORTER PLAINTIFF
v.
BEREA COLLEGE DEFENDANT

DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFE’S MOTION FOR
STATUS CONFERENCE

Comes the Defendant, Berea College (“Berea”), by counsel, and hereby responds
to Plaintiff's motion for status conference as follows:

First, as the Court is aware, the Plaintiff has brought a case with similar facts
against a professor of Berea College (See Dr. David B. Porter v. Dr. F. Tyler Sergent,
Madison Circuit Court, Division I, Civil Action No. 19-CI-00200). Mr. Sergent has filed
a motion to dismiss to be heard tomorrow. [If that motion is not granted, then the
defendants will be filing motions to consolidate because Plaintiff has made allegations in
both arising out of the same transaction, occurrence, or series of transactions or
occurrences and there are similar questions of fact and Jaw in both. CR 20.01. That issue
will need to be briefed by the parties and heard by the Court. Since it is currently
unresolved whether the cases will be joined, it is premature to enter a scheduling order
when it is uncertain whether additional parties will be added to this case and Mr.
Sergent’s counsel should be consulted about his schedule should Mr. Sergent be joined.

Second, if Mr. Sergent’s motion is granted (thus mooting the reasoning behind

filing a motion to consolidate), then Berea does not object to entry of a scheduling order

(eC EG GAY BPRS Oave‘d Bi reraaiides, Miagcdisun Circuit Cierk

 
 
"te-Case: 5:19-cv-O045SKKE DOO#P4s2 Filed: 11/18/10". Pagends7, betes PaghlBeia bac U*

wba PAL

 

rie pet Er Pee Fate
PEP | taf fhe dep Asta le

 
 

but the order needs to provide a sufficient amount of time for Berea to detend this case.
Plaintiff's First Amended Complaint is 145 paragraphs and 43 pages long, has allegations
spanning back to 2005, will involve the exchange of thousands of documents, will
involve many experts, and, will likely involve 30-40 depositions. Plaintiff has not even
produced documents yet, so Berea is unsure at this time who all will need to be deposed
on our side and Plaintiff has not provided Berea a list of persons that Plaintiff wishes to
depose. The parties have not agreed on a protective order and there are thousands of
additional documents that will be produced.

Accordingly, Berea respectfully asks this Court deny Plaintiffs motion for status
conference and delay entry of a scheduling order until the parties know whether the two
related matters will be consolidated. In addition, due to the complexity of this case, once
a scheduling order is entered, it must provide a sufficient amount of time for discovery (a
minimum of nine months) and a sufficient amount of time for expert discovery and
written dispositive motions prior to scheduling this for trial. There are many fact
witnesses that are currently on sabbatical, some witnesses are no longer employed by the
College (and thus will have to be subpoenaed), several reside out of state, and most all of

the potential experts reside out of state.

Pifed AoE GS (HiT APO eg Det i, Ferrgvices, Macdisar flircuii Glork
 

Respectfully submitted,

‘sf Shavon L. Gold

 

W. Cratg Robertson III

Sharon L. Gold

Courtney R. Samford

WYATT, TARRANT & COMBS, LLP
250 West Main Street, Suite 1600
Lexington, KY 40507-1746
859.233.2012

Counsel for Defendant

CERTIFICATE OF SERVICE
[ hereby certify that on June 12, 2019, I electronically filed the foregoing with the
Clerk of Court via the e-filing system. J further certify that I matied the foregoing
document by first class mail to all non-eFiling participants.

John F. Lackey
214 West Main Street
Richmond, KY 40475

Debra Ann Doss
108 Pasadena Drive
Lexington, KY 40503
Counsel for Plaintiff
és/ Sharon L. Gold

 

Sharon L. Gold

61847152.1

ftp gst saraciens Lik fy iepeare Pye Wa Clevepaercpelince obdecghlereres fo deeegre ph levels
at GG CE QAP EG Q aed Ma. Perngiicioe, Mudisan laun Chark
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 289 of 406 - Page ID#: 294

 

 

 

 

 

 

FILED —
TIME Alen
COMMONWEALTH OF KENTUCKY JUN 13 mri
MADISON CIRCUIT COURT MADISON :
Cc! hb
CIVIL ACTION, FILE NO. 19-CI-00060 DAVID PERNANDES FORE
DIVISION |
Dr. DAVID B. PORTER, PLAINTIFF,
Vs.
BEREA COLLEGE, . : DEFENDANT.

AR AA ERE EAR ER ER RRR

PLAINTIFF’S ANSWERS TO DEFENDANT’S INTERROGATORIES
AND REQUESTS FOR PRODUCTION OF DOCUMENTS.

Yadkin kkk eke

Comes the Plaintiff, by counsel, and submits the following ANSWERS TO

 

INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS, of the

defendant, Berea College, as follows:

I. GENERAL OBJECTIONS. ,

1. The number and sub-parts to the Interrogatories and Requests exceed the
maximum number of Interrogatones and sub-parspennitted by C.R.33.01 (3). |
Plaintiff is without knowledge as to which Interrogatories or Requests should
be excluded due to their unauthorized number, and accordingly objects to
them in their entirety.

2. The defendant’s Interrogatories impermissibly seek details of evidence that -
must be sought pursuant to deposition, and impermissibly seek the identity ;
trial witnesses. Cf. Batemore, Inc. v. Standard Brands, 7 F.R.D. 445 (D.C. , Mo,
1947}; Sunday v. Gas Service Co., 10 F.R.D. 185 (D.C., Mo. 1956); United
States v. Proctor & Gamble Co., 25 F.R.D. 252 (D.C. N.Y. 1960; and Wedding | |
Tallent Transfer Co., 37 F.R.D. 8 (D.C. Ohio 1963, and Jackson v. Krolin
Refrigerated Xpress, Inc., 49 F.R.D. 134 (D.C. W. Va. 1970). |

3 The defendant’s Interrogatories impermissibly seek legal theories on which the

Plaintiff relies, and Plaintiff's mental impressions or conclusions, which are
protected by C.R. 26.02 (3) {a)-
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 290 of 406 - Page ID#: 29

4. The defendant’s Interrogatories impermissibly seek the work product of
Plaintiff's attorneys.

5. Defendant asserts the defenses of C.R. 33.03 and C.R. 26.02 (3) {a) and (b},
where his answer or production would be derived from business records that
are substantially the same burden to secure by the defendant. Where this
objection is relevant, the Plaintiff will afford the defendant a reasonable
opportunity to audit, inspect, and copy such documents in Plaintiff's

possession, at defendant’s expense.

HREKEERAER EEE REE REE

ll. ANSWERS TO DEFENDANT’S INTERROGATORIES.

1. Identify each person responsible for preparing or supplying information for the
answers to these Interrogatories and, as to each, identify the specific Interrogatory for
which such information was provided.

ANSWER: Dr. David B. Porter and his attorneys of record, Hon. John F. Lackey

and Hon. Debra Doss, as to each and every specific Interrogatory.

2, Identify each person who is known to possess, or believed to possess, knowledge or
information that is or may be relevant to, support or refute (i) any allegation or claim
asserted in the Complaint or the Answer, or (ii) the damages sought by you. For each
such person identified state:

(a) His or her name;
(b) Present or last known home address and phone number;
(c) The substance of the knowledge or information possessed,

(d) The particular paragraph of the Amended Complaint to which such person has,
knowledge; and

{e) A statement as to whether you expect to call him or her as a witness at trial.

ANSWER: This Interrogatory is objected to as impermissibly asking for
information in its subparts (c), (d}) and (e) which is not extended under C.R. 33.01 ef
seq.,and as such, is generally objected to as above. Plaintiff's Answer does not include
information acquired through the work product of his attorneys. This
Interrogatory / Request is also objected to as overly broad, unduly burdensome, and
seeks information covered by the attorney-client privilege and the work product

doctrine. Notwithstanding this objection, the following persons are believed to have

 
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 291 of 406 - Page ID#: 29

some information or knowledge relevant to the case, and the matters inquired about.
Unless that information is described in Dr. Porter’s Complaint and its exhibits, and
the hereafter Answer to Interrogatory No. 2, or in the administrative filings and

hearing below, this information is speculative as to Dr. Porter.

(1) All of the names and addresses of persons mentioned by the defendant
in plaintiff's similar interrogatory to defendant, and mentioned by name
or reference in plaintiff's Complaint.

(2) Dr. David B. Porter, of Jackson Street, Berea KY 40403, Telephone:

859-200-0878.
(3) #@. Deanna Sergel, of same address and telephone number as (2), above.
(4) Dr. Wayne Messer, of 3483 Scaffold Cane Road, Berea KY
40403. Telephone: 202-340-0437.
(5} Dr. Michael Berheide of 120 Dellwood Drive, Berea KY 40403;
Telephone: 859-986-2647.
(6) Dr. Chad Berry, of unknown telephone no. and address, Berea KY
40403.
(7) Susan Vaughn and Jim Strand (support staff of Dr. Chad Berry),
of unknown telephone no. and address, Berea KY 40403.

(8) Dr. Lyle D. Roelofs, of unknown telephone no. and address,
Berea KY 40403.

(9) Dr. Wendy Williams, of 143 Kenneth Rose Rd., Berea KY 40403;
Telephone: 859-986-5721.

(10} Dr. Jay Baltisberger of unknown telephone no. and address,
Berea KY 40403,

(11) Dr. Carrin Vazanna, of 300 Terri Avenue, Berea KY 40403;
Telephone: 859-985-7477.

(12) Dr. John Carlevale, of unknown telephone no. and address,

(13) Dr. Fred DeRossett, of Meriot Court, Berea KY 40403,
Telephone: 859-986-1043.

(14) Dr. Curtis Sandberg, of unknown telephone no. and address,
Georgetown KY.

(15) Dr. Robert J. Smith, of Peachbloom Hill Road, Berea KY 40403,

telephone number unknown.

(16) Dr. Jan Norris, of unknown telephone no. and address, Berea KY 40403

(17) Dr. Ed McCormack, of unknown telephone no. and address,

Berea KY 40403. .
(18) Dr. Nancy Sowers, of unknown telephone no. and address, Berea
KY 40403.

(19) Dr. Shan Ayres, at unknown telephone no. and address, in Arkansas.

(20) Mr. Scott Lewis, of unknown address and telephone no.

(21) Professor Amanda Wyrick, of unknown telephone no. and address,

 
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 292 of 406 - Page ID#: 29)

(22)
(23)
(24)
(25)
(26)
(277)
(28)

(29)
(SQ)

(31)
(32}
(33)
(34)
(35)

(36)
(37)

(38)
(39)
(40)

(41)
(42)

(09 Or Banna Wate ho aye

Berea KY 40403.

Professor Sarah Jones, of unknown telephone no. and address,
Berea KY 40403.

Dr. Tyler Sergent, of 143 Kenneth Rose Rd., Berea KY. Telephone
859-986-5721.

Ms. Katie Basham, of unknown telephone no. and address,

Berea KY 40403, . ,

Mr. Yabsira Ayele, of unknown telephone no. and address,

St. Louis MO.

Professor Jackie Burnside, of unknown telephone no. and address,
Berea KY 40403.

’ Rick Holland, of unknown telephone no. and address,

Berea KY 40403.
Professor Jose Pimiento-Bey, of unknown telephone no. and address,
Berea KY 40403.
Mr. Robert Yahng, Chairman of Board of Trustees.
Mary-Robert Garrett, Neil Meachem, Peggy Rivate-Sewell, and
Lisa Knner (members of the Berea College Faculty Appeals Committee}.
Prof, Eric Pearson (advisor to the prosecutor, and member of the
Berea College Faculty Appeals Committee).
Prof. Judy Rector, unknown telephone no. and address,
Berea KY 40403. (Faculty Appeals Committee).
Prof, James Butler, unknown telephone no. and address,
Berea KY 40403. (Faculty Appeals Committee}.
Prof. Linda Strong-Leek, unknown telephone no. and address,

Berea KY 40403 (VP for Diversity).
Mr. Scott Lewis, External Consultant re: Title IX case, unknown
telephone no. and address.
All members of the Institutional Review Board who provided post hoc
in absentia opinions concerning Dr. Porter’s survey research (currently
unknown).
All members (about 12) of campus community who submitted letters
to the Dean or President of the College who commented on Dr.
Porter’s survey,
Ashley Bradley and Rick Holland (Students enrolled m PSY 210).
Other students enrolled in PSY 210 (Sp. 2018}; names on roster.
Dr. Katsumi Yuta Dr. S. Lee Ware, Dr. Priyanka Shrestha, and
other students who've won state or regional awards, or secured
graduate school selection under Dr. Porter’s supervision.
Dr. Mariam David M.D., (formerly of Berea College Health Services)
Dr. David A Greene, MD, Geriatric Medicine, Internal Medicine,
White House Clinic, 305 Estill St., Berea KY 40403, 859-985-1415.

Tel. (855) TBO7YAF)

 

Dr. John S. Belanger MD, Family Medicine, Whit use Clinic
Son fhe % wtrubriastin, at Anon, fare Fy
Case: 5:19-¢y BRA5BrKKIG Doe Hinkel oidledald (RAC Reven2a? pi406 Raget>H 2987

(430) a eel 206-540-0437 ‘

480 Main Street, Paint Lick KY 40461, 859-925-2444
(44) Dr. David O’Reilly, Cardiologist, 2105 Woodley Circle, Lexington
KY 40502.
{45) Dr. Michael Schaeffer, Cardiologist, CHI St. Joseph Medical Grp.,
1401 Harrodsburg Rd., Ste. A 300, Lexington KY 40504. 859-276-4429.
{46) Dr. William J Schoen, , Cardiologist, CHI St. Joseph Medical Grp.,
1401 Harrodsburg Rd., Ste. A 300, Lexington KY 40504. 859-276-4429.
(47} Steve Samuels, USAFA Colleague of Dr. Porter, unknown telephone
no. and address
(48) Deena Samuels, unknown telephone no. and address,
(49) Joe Bagnoli, unknown telephone no. and address.
{50) Randy Stiles, unknown telephone no. and address.
(51) Barbara Millis and Scott Simins, Journal Editors, unknown
telephone no. and address.
(92) Loretta Breuining, unknown telephone no. and address.
(53) Katie Herzog, writer/reporter, unknown telephone no. and address.
(54) Former students of Dr, Porter; Michael Vydrzel, Charles Badger,

Kaleigh McCoy, Cara Stewart, Alicia Bedolla, Shelby Cansler, unknown
telephone no. and address.

{55) Brigadier General Andrew Armangost, USA ademy,
unknown telephone no. and address. OS Q)GI4-Al 2)

B's) fn, Rarer Combraig, Exghauel
3. Identify each representative of Defendant and/or any dp to whom you have

at any time communicated with regarding your complaints of discrimination and/or
retaliation, and for each communication, please provide the following: (1) the date; (ii)
the individuals present; (iii) the substance of the matter communicated; and (iv) the
relief or response, if any, that you requested.

ANSWER: This Interrogatory is objected to as grossly overbroad and not
required to be answered by C.R. 33.01. Are cousins and lawyers included? It is
unduly burdensome, and seeks irrelevant information that is not likely to lead to the
discovery of admissible evidence. Notwithstanding this objection, Dr. David B. Porter
is unaware of any person not previously identified by name, who has not been
previously so identified in his Complaint or the exhibits thereto, or the names

identified in the Answer to Interrogatory/Request No. 2, above.

4. Jdentify and describe each and every effort made by you to secure employment
following your termination from Berea, including, but not limited to: (i) each resume gr
application submitted; (li) the name of the prospective employer; (ii) the date of the
resume or application submission; {iv} the date of any and all interviews; and (v) all
other actions taken to attempt to secure employment.

 
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 294 of 406 - Page ID#: 298

w

ANSWER: My employment terminated on September 30, 2018. I have made no
written efforts to secure employment since that date. Because of the action of the
defendant, I believe I am unemployable. A friend inquired for me about whether

Eastern Ky. University was hiring in its Psychology Department. It was not hiring. Mj

mt

efforts since my termination have been directed at correcting the record concerning my
alleged incompetence, and seeking justice for wrongful termination. I have remained
active as a scholar by reading, writing, and engaging with others in academic
discussions. I’ve read many academic texts in the last year, relating to free speech
and academic freedom. In addition to the essay I submitted to the Berea College
paper, The Pinnacle, I have prepared and submitted papers for publication to the
American Association of Higher Edication’s Journal of Academic Freedom, and another
professional journal. In Spring 2019, I sponsored and let a book group of students
who read Greg Lukianoff and Jonathan Haidt’s The Coddling of the American Mind. I

received no compensation for these writings.

S, Identify and describe each and every source of income or earnings that you have
had since your termination from Berea to the present and for each such source of
income or earnings, state the following:

 

a. the basis for such income or earnings;

1
b. the date you began any employment which is the basis for such income or |
earnings; |

c. the total amount of earnings or income from each source;

d. your annual salary or hourly wage at any such employment;

e. the number of hours worked per week by you during any such employment; and
f. your benefits during each such employment.

ANSWER: I have had no income or earings since my termination from Berea
College, except as coming from my limited investments and retirement, which
- information is objected to for disclosure as being irrelevant to this action and not
granted by C.R. 33.01. My monthly income since termination is: Social Security:
$2,531.10/month; Military Service Retirement Pay: $2,949.30/month; Veterans

 
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 295 of 406 - Page ID#: 300

Disability Pay: $276.84/month. J also draw an unspecified retirement from TIAA-
CREF.

6. Identify any person from whom you or any representative, agent, or attorney of
yours has taken {or received) any statement, verbal or written, concerning any of the

allegations forming the subject matter of this lawsuit and as to each statement,
identify;

{a) The person who made the statement;

(b.) The person who received the statement;

(c.) When and where the statement was take’, or received,
{d.} Whether the statement was verbal’ or written;

(e,) If the statement was verbal, whether you have any documents which
memorialize, record or summarize the statement; and

(f.) If the statement was written, whether the statement was signed and/or sworn.
If you possess the statements, please provide copies of them.

ANSWER: I have not taken or received any statement from any person
concerning any of the allegations forming the subject matter of this lawsuit. If my
attorneys have taken or received any such statement, its disclosure is objected to as
being the work product of my attorneys. Notwithstanding the aforementioned, I have,
of course, shared emails and other correspondence not understood to be a “statement’
about the “allegations” of this lawsuit with friends and family.

7. Identify all the documents that are referenced in the Amended Complaint.

ANSWER: This interrogatory is objected to in accordance with the “General
Objections” stated above. The documents referenced in the plaintiff's Complaint are
identified clearly in the Complaint. Nevertheless, Plaintiff states that these documents

include, without limitation:

1. Articles relevant to hostile environment and academic freedom issues on
college campuses. |

2. Dr. Porter’s commentary on prosecution’s closing in his termination case.

 
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 296 of 406 - Page ID#: 301,

4. Contributions to Student Academics (list of award winners and graduate
school admission /completion). (Student Government Award). (s2e&
Boutique of the Banal—essay published in The Pinnacle in October, 2018.
Journal of Academic Freedom submission, February, 2019.

Analysis of Survey data—submitted April, 2019.

{Al
SE

NO

8. Any document listed in the Answer to the mirrored interrogatory

ropounded to the defendant. HH.
q. Ai p-consmea ate. oh unane XP 06 Kz Fe ; ;
Lad er Merk Rak J / hasol oe
fe p nA at Rusaloe ' pra bok et.
8. Identify all dettors, counselors, and dll other health care professionals who have
ever, at any, point in twime, treated you for any emotional or mental condition.

 

ANSWER: I was treated for mild depression after the crib-death of my 3-monthl
old grandson at USAF Academy in mid-1990s. There were about three sessions. I do

not have any documentation, and received no medication and no other counselling.

9. Identify all doctors, counselors, and all other health care professionals who have
treated you for any condition or injury during the past ten years.

ANSWER:

1. Primary Care: Berea College Health Services;

2. Dr. Mariam David, see. Clinic, Berea KY; (ou, Nowery Fey on
3. Dr. David Greene, Dr. John Ballenger. Berea KY.

4. Dr. David O’Reilly, Dr. Michael Shaffer, Dr. William Schoen (Cardiologists).
°

. Assorted medical personnel associated with Dr. Porter’s stroke and
subsequent hospitalization, St. Joseph Hospital, Nov. 2018.

10. Identify any pharmacies from which you have procured medication and identify
any pharmacy records related to such procurement during the past ten years.

ANSWER: Pharmacies are Walmart, Berea KY; Knights Pharmacy, Berea KY;
Express Scripts.

11. Pursuant to CR 8.01, identify and separately describe each and every category of
damages you claim against Defendant, incliding the amount claimed for each
category of damages (including, but not limited to, actual damages, compensatory
damages, special damages, and punitive damages, as alleged in the prayer for relief of
your Complaint). As to punitive damages, please include a description of how the
Defendants conduct was "malicious and intentional and oppressive in nature

 
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 297 of 406 - Page ID#: 302

warranting the imposition of punitive damagespursuant to the provisions of KRS
411.184 and all other applicable law."

ANSWER: See attached response.

12: Please state with specificity how you arrived at the figure(s) identified in your
Answer to Interrogatory No. 11.

ANSWER: See attached response.

13. Ifyou have initiated and/or been a party te any other complaint, lawsuit,
administrative charge, governmental charge, bankruptcy proceeding, or other legal
proceeding, civil or criminal, then for each please:

(a.) Identify the parties and their attorneys;

(b) Provide the caption or other identifying information for the complaint, lawsuit, court, charge
or proceeding;

'(c.) Describe in detail the subject of the complaint, charge or proceeding add its disposition
and/or status;

(d.} Describe in detail the outcome of the proceeding; and

(e.) Note if the opposing party was ever at any point in time an employer of the Plaintiff.

ANSWER: Other than the companion lawsuit agamst Dr. Tyler Sergent, No. 19-
Cl-200, Madison Circuit Court, and a Dissolution of Marriage case, I have not been a
party to any other lawsuit. The Dissolution of Marriage took place in Colorado Springs
CO, in 2007. It was Case No. 01-DR-1344, County of El Paso. The other party was
Sharon J. Porter.

14. State whether you have been convicted of a felony. If so, please provide details
including, but not limited to, the nature of the crime, sentence received, date of the
crime, and parties involved.

ANSWER: I have never been convicted of a felony.

15: State whether you have ever declared bankruptcy, and if so, identify the Court
in which it was filed, the case number, and the disposition of the case.

ANSWER: I have not declared bankruptcy.

 
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 298 of 406 - Page ID#: 303

16. Identify each expert witness that you intend to have testify at the trial of this
matter, including, with regard to each:

(a.) Name and contact information;

(b.) Qualifications;

(c) All documents and/or information provided to him or her;
(d.} The substance of his or her expected testimony; and
(e.) Summary of grounds for each such opinion.

ANSWER: No expert witnesses have been identified herein. If and when any
such have been identified, the required information will be provided in accordance
with the pre-trial orders of the Court.

 
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 299 of 406 - Page ID#: 304,

INTERROGATORY NO. 9. Identify all doctors, counselors, and all other health
care professionals who have treated you for any condition or injury during the past ten

years.

ANSWER: BC Health Services: Dr. Mariam David (Dr. Nancy Ryan), Whitehouse
Clinic: Dr David Greene, Dr. John Ballenger; Cardio Specialists: Dr. David O’Reilly, Dr}
Michael Schaffer, Dr. William Schoen. Assorted medical personnel associated with
stroke and subsequent hospitalization at St. Joseph Hospital, November 2018.

INTERROGATORY NO. 10. Identify any pharmacies from which you have

procured medication and identify any pharmacy records related to such procurement

during the past ten years.

ANSWER: Walmart, Berea; Knight’s Pharmacy (Berea, Ky); for the last 5

(five) years: Express Scripts

INTERROGATORY NO. 11. Pursuant to CR 8.01, identify and separately
‘describe each and every category of damages you claim against Defendant, including
the amount claimed for each category of damages (including, but not limited to, actual
damages, compensatory damages, special damages, and punitive damages, as alleged
in the prayer for relief of your Complaint). As to punitive damages, please include a
description of how the Defendants conduct was "malicious and intentional and
oppressive in nature warranting the imposition of punitive damages pursuant to
the provisions of KRS 411.184 and all other applicable law."

ANSWER:

A) Lost earnings and benefits for 6 years; subject to further discovery,
estimated lost earnings of $108,000 per year and lost benefits of
approximately 24% of annual salary. .

B) Hunriliation and embarrassment, emotional distress, pain and suffering for
remaining life expectancy, 12 years; or $500 per day or $182,500 per year:
$2,190,000.00 for life expectancy.

C) Punitive damages based on facts set forth in First Amended Complaint, at
discretion of jury. Plaintiff will seek $5,000,000,00.

 
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 300 of 406 - Page ID#: 305

D) Damage to Plaintiffs physical health; $2.5 million, based on stroke and
medical detrimental effects of Defendant’s actions as set forth in Amended
Complaint.
In addition, Plaintiffs’ damages for humiliation and embarrassment,
emotional stress, and pain and suffering are based on his close association

_ historically and socially with Berea College and the Berea community where
he was born and intended to live the remainder of his life. His father and
great-grangdfather both wife attended Berea College as students. Plaintiff
and Lm sill reside in the Berea area and have been isolated and
ostracized within the community of Berea because of the public awareness
of the unmerited and/or false accusation Pont made by B ea Co. Colle oof against 2
awd fur, and etal nefyl termination.
te Map e ach— wl gps See -
INTE OGATORY NO. 12: Please state with specificity how you arrived
at the figure(s} identified im your Answer to Interrogatory No. 11.

ANSWER: See answer to No. 11 hereinabove.

INTERROGATORY NO. 13. If you have initiated and/or been a party to
any other complaint, lawsuit, administrative charge, governmental charge, bankruptcy

proceeding, or other legal proceeding, civil or criminal, then for each please:
(a.) Identify the parties and their attorneys;

{b Provide the caption or other identifying information for the complaint, lawsuit,
court, charge or proceeding;

(c.) Describe in detail the subject of the complaint, charge or proceeding add its

disposition and/or status;
(d.) Describe in detail the outcome of the proceeding; and

(e.)} Note if the opposing party was ever at any point in time an employer of the
Plaintiff,

 

f
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 301 of 406 - Page ID#: 306

INTERROGATORY NO, 14: State whether you have been convicted of a felony.
Iran, please provide details including, but not limited to, the nature of the clime,

sentence received, date of the crime, and parties involved.
ANSWER: I have never been charged or convicted of a felony.

INTERROGATORY NO. 15: State whether you have ever declared
bankruptcy, and if so, identify the Court in which it was filed, the case number; and

the disposition of the case.
ANSWER: J have never declared bankruptcy.

INTERROGATORY NO. 16: Identify each expert witness that you
intend to have testify at the trial of this matter, including, with regard to each:

(a.}) Name and contact information;
. {b.) Qualifications;
{c) All documents and/or information provided to him or her;
{d.) The substance of his or her expected testimony; and
(e.} Summary of grounds for each such opinion,

ANSWER: Undetermined at this time but will be disclosed pursuant to pre-trial

scheduling order.
REQUESTS FOR PRODUCTION OF DOCUMENTS

REQUEST NO. 1: Produce all documents requested, identified, described or
relied upon in the answers to the foregoing Interrogatories or which contain or relate

to the information sought by those Interrogatories.

RESPONSE: All documents produced by Defendant and those produced

herewith.

REQUEST NO. 2: Produce all documents that relate, refer to, or evidence your
claims and the events at issue in this lawsuit. This includes but is not limited to, all

 
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 302 of 406 - Page ID#: 307

written statements, tape recordings, and c-mails by you or any other person relating

or referring to the claims or events at issue in Ibis action.

RESPONSE: Defendant has access to all relevant documents including emails
through Berea’s email system, to which Plaintiff no longer has access. Moreover, the
faculty Appeals Hearing was digitally recorded and in Defendant’s possession, as well

as all exhibits. Attached hereto are Plaintiffs emails hereto on his Gmail account. Also
see Response to Request No. 2.

REQUEST NO. 3: Produce a copy of all employment-related complaints you
have made against any person or company, including any judicial or administrative
complaints, lawsuits, internal grievances, and informal oral or written reports. This

request includes any documents that relate to, refer to, or evidence any such

complaint.

RESPONSE: All complaints related to Dr. Wayne Messer and subsequent
treatment of Plaintiff have been previously furnished to Defendant. Plaintiff filed an
EEOC complaint in November 2018 which should have been forwarded to Defendant.
Other than the two complaints filed and pending in Madison Circuit Court, there are
no other complaints related to employment. In Plaintiff's 34 years with USAF, he made

no employment related complaints.

REQUEST NO. 4: Produce a copy of all employment-related complaints you
have made against Defendant or any of Defendant's agents or employees, including
any judicial or administrative complaints, lawsuits, internal grievances, and informal
and or written reforms. This request includes any documents that relates to, refers to,

or evidences any such complaint.

RESPONSE: See above response No. 3. Defendant has copied of all such

employment related complaints.

REQUEST NO. 5: Produce all documents in your possession relating to your
employment at Berea, including, but not limited to correspondence, appointment
books, calendars, logs, journals, diaries, tape recordings, personnel files, policies,
directives, memoranda, notes, e-mail texts, and electronically stored information
(hereinafter ‘EST).

 
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 303 of 406 - Page ID#: 308

RESPONSE: Object as overly broad. Notwithstanding, Plaintiff has
approximately 50 boxes of class/course materials that Defendant can inspect and
copy at its expense. Defendant also has possession of all emails generated received by
Plaintiff and related to Plaintiff, to which Plaintiff no longer has access. The only tape

recordings are the ones of the Faculty Appeals hearing which are also in Defendant’s

possession. Plaintiff has no diaries, logs or journals. ees

gummy. Otherwise, see Response to Request No, 2 hereinabove.

REQUEST NO. 6: All documents in your possession given to you by Berea
relating to your employment.

RESPONSE: See Responses to Requests No. 2 & No. 5.

REQUEST NO. 7: Produce ail calendar or diary entries or notes of any type
that relate, refer to or evidence the events alleged in this lawsuit, the events referenced
in your Amended Complaint, answers to the foregoing Interrogatories or
communications you had with other persons concerning information related to the

facts at issue in this case.

RESPONSE: Only Outlook electronic calendar and Moodle website in

control/ possession of Defendant.

REQUEST NO. 8: Produce any recordings of any statement of any employee or
agent of defendant regarding the allegations set forth in your Amended Complaint.

RESPONSE: None, other than FAC hearing recorded by Defendant and in it’s

possession.

REQUEST NO. 9: Produce all documents, including but not limited to any
correspondence, texts or emails you exchanged with any agent, representative,
employee, or former employee of l3eroa regarding the allegations set forth in your

Amended Complaint.

RESPONSE: See response to request No. 2 hereinabove.

 
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 304 of 406 - Page ID#: 309

REQUEST NO. 10: Produce all documents reflecting any communications

between you and any current or former employee of Berea regarding your employment
with Berea, and/or any allegations in the Amended Complaint.

RESPONSE: See response to request No. 2 hereinabove.

REQUEST NO. 11. Produce any and all Facebgok, Instagram, Twitter, ate.
ySnapGhat, and/or any other gocial media platform postings,’ messages, tweets, etc.,
ghat reldtg or refer to die claims and /or allegations asserted in your Amended
Complaint. . ‘ ‘ Ath ls” f

Xt vw Oe de. ot t*

RESPONSE: Facebook only. ° Geren ahy ,

REQUEST NO. 12: Produce all documents relating to or reflecting any
treatment or evaluation of your physical, medical, emotional or mental health
ichuding, but not limited to, all documents reports, records, etc.. of any physician,
psychologist, psychiatrist, counselor, or other medical or other professional with

whom you consuls as identified in response to Defendant's First Set of Interrogatories.

RESPONSE: Plaintiff will provide in his release and authorization for Defendant

to obtain treatment records provided Defendant provides copies of same to Plaintiffs
counsel.

REQUEST NO. 13: Produce any add all documents reflecting, referring, or

relating in any way to any complaints you made to Defendant or my agent or employee

of Defendant regarding the allegations in the Amended Complaint.

RESPONSE: See response to request No. 3 hereinabove.

REQUEST NO. 14: Produce any and all documents reflecting, referring, or
relating in any way to the identity or knowledge of any persons whom you believe may

have knowiedge of the alleged incidents or events on which this lawsuit is based.

RESPONSE: Object as overly broad. Nevertheless, see Responses to Requests 1,
2,3, 5 and 8 hereinabove.

REQUEST NO.15: Produce a copy of all of your pay stubs, w-2s, and tax

returms for tax years 2013 to the present.

 
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 305 of 406 - Page ID#: 310

RESPONSE: See attached
. (Note - Mr. Porter will provide attachment)

REQUEST NO. 16: Produce all documents, including but not hmited to,
correspondence, memoranda, notes, letters, c-mails, texts, and ESI, which constitute,
refer or relate to any communications with any person regarding any of the claims,

defenses and/or factual bases for any claims and/or defenses in this case.

RESPONSE: Object as repetitive. See Responses to Requests ] and 2

hereinabove.

REQUEST NO. 17: Produce all documents that relate to, refer to, or evidence
any category of damages identified in your answer to Interrogatory Nos. I! and 12, This
request includes, but is not limited to, all documents that relate to, refer to, or
evidence your claims for actual damages. compensatory damages (including emotiona}

distress damages}, and punitive manages.

RESPONSE: All documents produced herewith and by Defendant relate to or

reflect various damages that Plaintiff has suffered.

REQUEST NO. 18: Produce all exhibits of any type that you intend to use at
‘trial.

RESPONSE: Undetermined at this time, will be identified pursuant to a pre-
trail scheduling order. However, exhibits will likely include all documents produced
herewith and by Defendant.

REQUEST NO. 19; Produce the curriculum vitae and/or resume of any

person(s) whom you may call as an expert witness in this matter.
RESPONSE: Not applicable at this time.

REQUEST NO. 20: Produce any and all documents provided by you or your
attorney to any expert retained by you or on behalf of you.

RESPONSE: Not applicable at this time.

REQUEST NO. 21; Produce any and all corresponderice reports, or drafts of
reports rendered by experts who may testify at the trial of this matter.

 
Case: 5:19-cv-00455-KKC Doc #: 1-1 Filed: 11/18/19 Page: 306 of 406 - Page ID#: 311,

‘RESPONSE: Not applicable at this time.

REQUEST NO. 22: Produce all non-privileged documents related to your
unemployment, including unemployment appeals, that followed your termination from!

Berea.

_ RESPONSE: No such documents due to Plaintiffs termination due to alleged

incompetence.

REQUEST NO. 23: Execute HIPAA-complaint authorizations for the release of
medical records, psychotherapy notes, and pharmacy records for each health care
provider and pharmacy you identified in response to Defendant's First Set of
Interrogatories to Plaintiff, releasing your records maintamed by those providers and

pharmacies. A copy of the authorization forms we attached hereto for your use.

RESPONSE: See attachment.

REQUEST NO. 24: Produce all documents that you reference in the Amended

Complaint.
RESPONSE: See Responses to all Requests hereinabove.

REQUEST NO. 25: Produce all documents reflecting communications of any
kind, including, but not limited to, correspondence, texts, or c-mails between you and
current or former students regarding the Survey and allegations in the Amended

Complaint.
RESPONSE: See Responses to Requests 2, 7, and 9 hereinabove.

REQUEST NO. 26: Produce all documents reflecting communications of any
kind, including but not limited to, correspondence, texts, or c-mails you have
exchanged with any employee or former employee and/or temporary worker of Berea

regarding the allegations and defenses in discuss.
RESPONSE: Object as repetitive. See Responses to Requests hereinabove.

REQUEST NO. 27: Produce any and all documents that relate, refer to, or
evidence any EEOC or state agency charge you have made, including any and all

| communication to and from the EEOC or state agency, as well as any and all

 
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 307: of 406 - Page ID#: 312

documents statements and affidavits provided by you or on your behalf to the EEOC

or state agency.

RESPONSE: See attached EEOC documents
(Note - Mr. Porter is to provide attachment)

REQUEST NO. 28: Produce any and all documents not previously requested

which In any way relate to refer to or any in way concern the claims made in this case,
RESPONSE: None, other than Response to above Requests.

REQUEST NO. 29: Produce all documents that relate, refer to, or evidence any
state or federal agency’ claims you have made -i.e.,, for unemployment compensation,
was compensation, disability, etc. - including all communication to and from the state
or federal agencies and at documents, statements and affidavits provided by Wu or on

your behalf to the state or bidder agency.

RESPONSE: Not applicable.

REQUEST NO. 30: Produce any and all notes, diaries, logs, journals, letters, e-
mail, texts, calendars, Facebook postings, racetrack messages, tweets, or other social
media messages or postings that relate or refer to the claims and/or allegations

asserted in this case,

RESPONSE: See Responses to above Requests. Also, see davesfc.com website
and 1 (one) blog posting, attached.
(Note - Mr. Porter is to provide attachment}

REQUEST NO. 31: Produce any and all documents which you expect or plan to
use in the trial of this case as evidence, for impeachment purposes, to refresh

recollection, or otherwise.

RESPONSE: Undetermined at this time. Will produce pursuant to pre-trail
scheduling order. Will likely include all documents produced by Defendant and
Plamtiff herewith.

REQUEST NO. 32: Produce any and all documents which reflect, refer or relate
to your physical, emotional or mental condition from J anuary 2013 to present

 
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 308 of 406 - Page ID#: 313

including but not limited to, all medical records, hospital receipts, medical, psychiatric
or psychological counseling care or diagnoses and all reports prescriptions or
medications of any kind taken by or administered to you, and all Statements of
services provided to you for medical treatment or psychiatric psychological or

emotional counseling.
RESPONSE: See attached release / authorization.

REQUEST NO. 33: Produce any and all documents which relate or pertain to
your efforts to seek employment or salt-employment, if any, operating the date you
were terminated, including but not limited to copies of employment advertisements,
job applications, resumes, Letters written to seek employment from prospective

employers and any job offers received but net accepted.
RESPONSE: Not applicable.

REQUEST NO. 34: Produce any and all documents that relate or refer to
. witnesses or potential witnesses that you intend to call in this case, including lay and

expert witnesses.

RESPONSE: Plaintiff has not determined who he will call as a witness or expert
witness, if any. However, will tkely include those persons identified in his

Interrogatory Answers herein.

REQUEST NO. 35: Produce all documents you prepared for the PSY 210 class
for all the years that you taught the class at Berea College. Include in your Response,
the syllabus, planning documents notes, surveys, research assignments, seminar

outlines, any handouts and any other documents concerning same.

RESPONSE: Object as overly broad. Plaintiff taught the PSY 100 class for 12
years. Notwithstanding, attached herewith are various documents related to said
course which Plaintiff has been able to locate. Defendant should have possession of

mauch, if not all, of these requested documents.

(Note - Mr. Porter is to provide attachment)

 
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 309 of 406 - Page ID#: 314

RAEN EER ERE ERE

CERTIFICATE OF SERVICE
I hereby certify that I have served a true copy of the foregoing

INTERROGATORIES AND REQUESTS upon the following by personal delivery:

Hon. Sharon L. Gold

Wyatt, Tarrant & Combs

250 West Main Street

Suite 1600

Lexington KY 40507

ATTORNEY FOR DEFENDANT, Berea College

HON. DEBRA DOSS

108 Pasadena Dr.
Lexington, Kentucky 40503
{859} 260-1980

debra.doss@qx.net
ATTORNEY FOR PLAINTIFF

This tae Bey ot June, 2019. Cy, / ¥ /
N F LACKEY *
PTORNES FOR PLAINTIFF
4

214 West Main Str
Richmond KY 40475

859:575-7206

 
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 310 of 406 - Page ID#: 315

SGA Award for Service to Students
Nomination Application

|
|

— The SGA Award for Service to Students is intended to recognize service and help to students,
and to promote a spirit of dedication to effecting an enabling environment for them.

Recipients and Criteria: The Award may be given annually to a member each of the faculty and staff at
Berea College who have exhibited appreciable dedication to teaching, mentoring, advising, supporting,
empowering or otherwise facilitating Berea College students to better themselves.

4

Selection: Any member of the college community — students, staff and faculty - may make nominations
for the Award. A Review Committee consisting of SGA President and one member from the Senate and
the Board of Residents will recommend a recipient, who will then be approved by the Senate and the

Board of Residents.
- v
E x Nn h I v

Nommator Name: Aaron Clark
Name of Nominee: Dr. David B. Porter

Department: Psychology

Faculty a Staff CJ

Briefly share why you have chosen to nominate this individual:

{ have put forward Professor David B. Porter for this award because of his unswerving
dedication to his students, his unparalleled passion for education, and his lifelong pursuit of truth
through scientific inquiry. He has, more than any other professor I have known, endeavored to
ensure the continued success of his students. He has labored assiduously to educate, enlighten,
and enkindle passion in his students. From working with them to ensure that they get the most of
their time here at Berea, to teaching them valuable lessons in the classroom, to providing them
with meals and place to stay over the summer, Professor Porter is an educator whose vocation
spills the banks of his workplace—he is a servant-leader through and through.

How has your nominee exhibited appreciable dedication to teaching, mentoring, advising, sup-
porting, empowering or otherwise facilitating Berea College students to better themselves?

It was Professor Porter who instilled in me a passionate interest in psychology and behav-
ioral science—an interest which has led me to a great deal of academic and personal success here
at Berea College; it was Professor Porter who was always there for me when the going got tough;
‘lit was Professor Porter who taught me how to lead through service to others.

In spite of recent events, I refuse to allow the controversy which has erupted in the wake
of Professor Porter’s issuance of his survey on academic freedom to cause me to forget all that

 
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 311 of 406 - Page ID#: 316

e has done for me during my time at Berea. He has taught me, nurtured my curiosity, and he
initiated the process that led to my acceptance to Cambridge University in England on a full aca-
demic scholarship. If an educator is to be Judged by the success of his pupils, then Professor Por-
ler is an educator par excellence. If [ have achieved anything of note during my time at Berea

ollege, it is because of the invaluable investment Professor Porter made in me. He is the most
folerant, generous professor [ know. He personally checks up on students throughout the semes-
ter, even when they are not his advisees. He worked to increase the retention rate at Berea, and

ucceeded. [ cannot communicate how amazing Professor Porter is, or the work he has done for
this college, its students, and myself.

 
Case: 5:19-cv-00455-KKC Doc #: 1-1 Filed: 11/18/19 Page: 312 of 406 - Page ID#: 317

Ll
i

i
:
|

RRERKREREAEREKAERR REE

VERIFICATION .
I, DR. DAVID B. PORTER, state that I have read my attached answers to the
defendant’s, Berea College’s, Interrogatories, and my responses to the defendant’s
Interrogatories and Requests, as set forth therein, and, coincident with my stated

objections, are true and correct as I verily believe.

ALAL_

DAVID B. PORTER

COMMONWEALTH OF KENTUCKY

SCT
COUNTY OF MADISON

. SWORN AND na TO before me by DAVID B. PORTER
this thef-2 day of. ,» 2019.

   

 

(ay come PUBLIC

My commission capes: 5/) 6 /: AO )

 
 

Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 313 of 406 - Page ID#: 318

    

 

 

 

— OAM.
COMMONWEALTH OF KENTUCKY
MADISON CIRCUIT COURT JUN 14 2019/4
CIVIL ACTION, FILE NO. 19-CI-00060 ADISON CIRCUIT COURT
DIVISION I SAVIO FER ANDEZ, CLERK
Dr. DAVID B. PORTER, . PLAINTIFF,
VS.
BEREA COLLEGE, DEFENDANT.

bhhhaki kbd ee kkk heh keke

PLAINTIFF’S SUPPLEMENTAL RESPONSE TO DEFENDANT’S
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.

MEK EAR EERE RARE RE RE RE RR ERERE

Comes the Plaintiff, by counsel, and files the following SUPPLEMENTAL
RESPONSE to his previously filed responses to the defendant’s Interrogatories and
Requests for Production of Documents, by submitting a memory stick that is enclosed
in a separate envelope, but attached to this filing, and made a part by reference to the

documents filed on June 13, 2019,

 

214 West Main Stréet
Richmond KY 40475

 
  

)0455-KKC__ Doc #: 1-1 Filed: 11/18/19 Page: 314 of 406 - Page ID#: 319

. Me ok oe

CERTIPICATE OF SERVICE
1 hereby certify that I have served a true copy of the foregoing SUPPLEMENTAL

RESPONSE by first class mail and electronic mail on the following:

Hon. Sharon L. Gok

Wyatt, Tarrant & Combs

250 West Main Street

Suite 1600

Lexington KY 40507

ATTORNEY FOR DEFENDANT, Berea College

HON. DEBRA DOSS

108 Pasadena Dr.
Lexington, Kentucky 40503
(859) 260-1980
debra.doss@qx.net
ATTORNEY FOR PLAINTIFF

a Hitt
This the day of June, 2019.
ble

N F LACKEY
ORNEY FOR PLAINTIFE
214 West Main Street
Richmond KY 40475

   
  

859:575-7206
T “ARI

6t'¥T'9 Gone Arourepy)

ASNOdSaa TY LNA iddos

 

09000-13°614 ATA ‘NOLLOV TLAID
HOATIOO VAAIE “A AALAOd AAV

 

 

 

 

 

 

 

_ PLAINTIFF,

DEFENDANT.
DANT’S
DOCUMENTS.

|EMENTAL

rogatories and

  
   

that is enclosed

ference to the
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 316 of 406 - Page ID#: 321

 

 

 

TIME FILED A.M/P.M.,
COMMONWEALTH OF KENTUCKY AUG 28 208
MADISON CIRCUIT COURT DAVID FERNANDES, CLERK
CIVIL ACTION, FILE NO. 19-CI-00060
DIVISION I

Dr. DAVID B. PORTER, PLAINTIFF,
VS.
BEREA COLLEGE

DEFENDANT.

KREANEHKARNREKRAERER ERA REK

MOTION TO AMEND COMPLAINT

Ahitkbkddbdbdddbdbdkdk kek kh kk

Comes the Plaintiff, Dr. David B. Porter, and, in the event that the motion of Dr.
F, Tyler Sergent, i Madison Circuit Court, Civil Action No. 2019-CI-200, to
consolidate said action with the instant cause in Civil Action No. 2019-CI-0060 is
granted, moves that he be permitted to amend his Complaint to allege that Berea
College is liable for the Plaintiff's defamation and false light claims against Dr. F. Tyler
Sergent, for the additional reason that Dr, Sergent was acting within the nature and
scope of his employment with Berea College when he committed the complained-of
actions, and in its employment, and that Berea College approved, enabled, authorized,
or failed to take reasonable corrective action to mitigate, the complained-of behavior of

Dr. F. Tyler Sergent, and is therefore liable to the Plaintiff.

 

C.R. 15.01 states that after 20 days, “a party may amend his pleading by leave
of court or by written consent of the adverse party, and leave shail be freely given
when justice so requires.” This grants easy authority to amend.

Absent a showing of significant prejudice to the opponent, an amendment to a
complaint should be liberally granted. Rule 15 provides that leave to amend
should be freely given when justice so requires. Rule 15 reinforces the principle
that cases should be tried on their merits rather than on the technicalities of
pleadings.

6 Ky. Practice R. Civ. Proc. Rule 15.01.

 
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 317 of 406 - Page ID#: 322

Rule 15 has particular relevance after the consolidation of related cases. The
Court should allow amendment of the pleadings as a matter of course, if the
amendment relates to new matters put at issue in the other case. See, e.g., Daugherty
v. Bell National Bank, 175 Ky. 513, 194 S.W, 545, 546 (1917) (“when cases are
consolidated, a defect in the pleadings of any one of the consolidated cases may be
cured and supplied by necessary allegations that are contained in any of the pleadings
in the other consolidated cause”); cf Strader v. Miller, 236 Ky. 637, 33 S.W.2d 668,
670 (1930) (plaintiff in one of two consolidated cases had the nght to rely upon the
allegations made in the pleadings in the other case).

The Daugherty and Strader opinions are squarely on point here.

If consolidation is granted, Plaintiff's ded Gomplaint-should be allowed.

    

We,

J F. LACKEY
ORNEY FOR PLAINTIFF
4 West Main Street
ichmond KY 40475
859-575-7206
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 318 of 406 - Page ID#: 323

NOTICE OF MOTION

PLEASE TAKE NOTICE that the foregoing MOTION will come on for hearing
before Hon, Brandy O. Brown, Madison Circuit Judge, Madison Circuit Court,
Madison County Courthouse, Richmond, Kentucky, on Thursday, September 5, 2019,

at the hour of 9:30 a.m., or as soon thereafter as counsel may be heard.

,

N F LACKEY
ORNEY FOR PLAINTIFF
> 4 West Main Stréet
Richmond KY 40475

BARK RAWEH EERE EEE

CERTIFICATE OF SERVICE

I hereby certify that I have served a true copy of the foregoing MOTION by
electronic mail and first class mail upon the following:

Hon. Sharon L. Gold

Wyatt, Tarrant & Combs

250 West Main Street, Suite 1600

Lexington KY 40507

ATTORNEY FOR DEFENDANT, Berea College

Hon. Thomas W. Miller

Miller, Griffin & Marks PSC

271 West Short St., Ste. 600

Lexington KY 40507

ATTORNEY FOR DEFENDANT, F. Tyler Sergent pwoodall@kentuckylaw. com

HON. DEBRA BOSS

108 Pasadena Dr.

Lexington, Kentucky 40503

ATTORNEY FOR PLAINTIFF debra.doss@qx. net

Courtesy copy delivered to:
Hon. Brandy O. Brown
Judge, Circuit Court, Div. 1
101 W Main St
‘Richmond, KY 40475

This the day of August, 2019.

 

J@HN F LACKEY
ORNEY FOR PLAINTIFF
oeiCase: 5:19-cv-00455:KKE Dee:4s4 Filed: 11/48/10. Pagen319 of 406% PaedbeAseacuiVnN|

PUSS Go SSeS AM

Baha T-S5
ELECTRONICALLY FILED
COMMONWEALTH OF KENTUCKY
MADISON CIRCUIT COURT
DIVISION I
CIVIL ACTION NO. 19-CI-00060

Dr. DAVID B. PORTER PLAINTIFF
Vv.
BEREA COLLEGE DEFENDANT

RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE TO FILE AN
AMENDED COMPLAINT

Comes the Defendant, Berea College (“Berea”), by counsel, and hereby states as follows
as its Response in Opposition to Plaintiff Dr. David B. Porter’s (“Porter” or “Plaintiff’) Motion
for Leave to File an Amended Complaint:

Porter appears to have filed his Motion as a precautionary measure in the event that the
Court consolidates this case with a related matter. Additionally, he neglected to tender a
proposed Amended Complaint for consideration. At this point, Porter’s Motion is premature and
should be denied because: (1) it is contingent on the Court’s decision related to consolidation;
and (2) Porter failed to tender his proposed Amended Complaint so that Berea can determine
whether to object, and the Court can determine whether it is appropriate.

I. Porter’s Motion is Not Ripe for the Court’s Consideration.

Porter’s Motion to Amend his Complaint is, by its terms, completely contingent on this
Court’s ruling on an outstanding motion to consolidate this case with a related matter, Dr. David
M. Porter vy. Dr, F. Tyler Sergent, Madison Circuit Court, Division I, Civil Action No. 19-CI-

200. Indeed, on multiple occasions, he expressly qualifies that the current Motion will only

PEO G geapeeyea ie Tisegiel M4, Poracsides, Macdison (lroeil Gferk
 

become necessary “in the event of consolidation.” [See Porter Motion, p. 1]. Thus, Porter makes

it abundantly clear that his Motion is purely hypothetical at this point.

The Motion to Consolidate is pending before the Court. As it currently stands, Porter’s
contingent Motion to Amend is premature. Because he says he only seeks to amend if the Court
first consolidates the cases, Porter’s Motion is plainly not yet ripe for decision. Instead, Porter
should wait until the Court rules on the outstanding consolidation motion before seeking leave to
amend. Until then, Porter’s Motion is theoretical and should not be considered.

IL. Porter’s Motion Should Be Denied Because He Did Not Tender a Proposed
Amended Complaint for the Court’s Consideration.

More importantly, Porter’s Motion should be denied because it does not include a
proposed Amended Complaint. [t is impossible for Berea to reasonably determine whether to
oppose any amendment, or for the Court to determine whether an amendment is appropriate,
without both parties first seeing exactly how Porter proposes to amend his Complaint. This ts
done by the Plaintiff actually tendering the proposed Amended Complaint to the Court.

It is true that courts have liberal discretion to allow amendments to pleadings. See
Caldwell v. Bethlehem Mines Corp., 455 S.W.2d 67 (Ky. 1970). However, not all amendments
are appropriate, For example, in Insight Kentucky Partners If, L.P. v. Preferred Automotive
Services, Inc., 514 S.W.3d 537 (Ky. 2016), Kentucky’s Supreme Court held that a trial court may
deny the right to amend a pleading on the basis of futility of the amendment itself. There are
also other legal grounds, such as failure to state a claim, which make an amendment improper.
See also Kenney v. Hanger, 269 S.W.2d 866 (Ky. App. 2007); First Nat. Bank of Cincinnati v.
Hartmann, 747 S,W.2d 614 (Ky. App. 1988). The only way to determine the adequacy of a

requested amendment is to actually examine the proposed Amended Complaint itself.

Pa Eo NOES TS Navid M, Foraandes, Madigan Olrewt Oberk
inCase: 5:19-cv-O04554KKC Dote#edid Filed: 11/48/94, Pagen82d GhdGSs DEV RUBERQIB OUMNEN:

BS ES
Here, Porter denies the Court, and Berea, any meaningful opportunity to consider his
Motion by failing to attach a proposed amended complaint to his Motion. Berea cannot possibly
make an educated determination whether to oppose the amended complaint without first
examining exactly how he proposes to alter his lawsuit. The same is equally true for the Court.
The Court should not, and cannot, allow Porter to amend his Complaint without first seeing the
proposed Amended Complaint. Because of this glaring procedural deficiency, it is impossible
for the Court to exercise its discretion in ruling on Porter’s Motion. As such, Porter’s Motion
should be denied.
CONCLUSION
For the foregoing reasons, Berea respectfully requests that Porter’s Motion to Amend be
denied.
Respectfully submitted,
/s/W. Craig Robertson, Ill
W. Craig Robertson IIT
Sharon L. Gold
WYATT, TARRANT & COMBS, LLP
250 West Main Street, Suite [600
Lexington, KY 40507-1746

859.233.2012
Counsel for Defendant

Pied EO a eye Oag Po Liavid Mi. Fernardas, Miecisan Circuit Clare
 

ji. Case: 5:19-cv-Q0455:HKC Docv#2z4H1 Filed: 11/%6/t. Pagen822 G46) CAYEIBAQR LOU MEN)

{UAS(SO419 GOABBS

 

|

Sega Tah

CERTIFICATE OF SERVICE

I hereby certify that on August 29, 2019, I electronically filed the foregoing with the
Clerk of Court via the e-filing system. I further certify that I mailed the foregoing document by
first-class mail to all non-eFiling participants:

John F. Lackey
214 West Main Street
Richmond, KY 40475

Debra Ann Doss

108 Pasadena Drive
Lexington, KY 40503
Counsel for Plaintiff

/s/W. Craig Robertson, Il

W. Craig Robertson, II
619710041

Pile] 4 CLD Qe YeGTs Dawid MA. Pornsndex, Madisen Oircuii Glork
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 323 of 406 - Page ID#: 328

COMMONWEALTH OF KENTUCKY
MADISON CIRCUIT COURT
CIVIL ACTION, FILE NO. 19-Ci-00060

 

DIVISION I]
Dr. DAVID B. PORTER, PLAINTIFF,
VS.
BEREA COLLEGE, DEFENDANT.

BEEK ERAKAEEAAEE EAR A KE

MOTION TO SET DATES FOR DEPOSITIONS

REERERAEARERAEARERAERRRERE

Comes the plaintiff, DR. DAVID B. PORTER, by counsel, and moves the Court
to set dates for the commencement of depositions herein, as the parties have been

unable to agree on such dates themselves, since the filing of these actions.

    

iA £A

OHN T. LACKEY

TORNEY FOR PLAINTIFF
14 West Main Street

Richmond KY 40475
859-575-7206

RAAKKARERA RRR ERA RARE

NOTICE OF MOTION

PLEASE TAKE NOTICE that the foregoing MOTION will come on for hearing
before Hon. Brandy O. Brown, Madison Circuit Judge, Madison Circuit Court,
Madison County Courthouse, Richmond, Kentucky, on Thursday, September 5, 2019,

at the hour of 9:30 a.m., or as soon thereafter as counsel may be heard.

    
  

  
  

N F LACKEY
ORNEY FOR PLAINTIF
14 West Main Street
Richmond KY 4047

  
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 324 of 406 - Page ID#: 329

BARKER RENE RR RRARERE

CERTIFICATE OF SERVICE
I hereby certify that I have served a true copy of the foregoing MOTION upon the

following by first class mail:

Hon. Sharon L. Gold

Wyatt, Tarrant & Combs

2950 West Main Street

Suite 1600

Lexington KY 40507

ATTORNEY FOR DEFENDANT, Berea College

HON. DEBRA DOSS

108 Pasadena Dr.
Lexington, Kentucky 40303
(859) 260-1980
debra.doss@qx.net

ATTORNEY FOR PLAINTIFF
This tng “day of , 2019. Ug. Pi

fo F LACKEY
. ORNEY FOR PLAINTIF
214 ows Main Street
Richmond KY 40475

 

$59:575-7206
Case: 5:19-cv- ot KKC Doc#: 1-1. Filed: 11/18/19 Page: 325 of 406 - Page ID#: 330

 

09:34 AM MADISON Ron Date: 08/9/2019 3:40:35PM ——Dockell is. Rpt
Cart CC caRcUrT COURTROO. Prep 00000052221 08/90/2019 3:40:34PM 8
Judge HON. BRANDY O. BROWN 09/05/2019 Court Docket
14 CI 19-CI-00060 PORTER, DAVID B VS. BEREA COLLEGE, Pane dor
[|
URNA EAU TAR YEA A

| GOLD, SHARON 1, ATTORNEY FOR DEFENDANT

[Od ROBERTSON, W. CRAIG Ht ATTORNEY FOR DEFENDANT

Ly SAMFORD, COURTNEY R. ATTORNEY FOR DEFENDANT

{_] LACKEY, JOWN F,, ATTORNEY FOR PLAINTIFF LACKIF

CO Berea COLLEGI:, DEFENBANT / RESPONBENT

fC PORTER, DAVID B PLAINTIFF # PETITIONER

[_] Bail Credit Denied [[] Danger to self or others [7] Flight Risk

MOTION HOUR

MOTION TO AMEND -* AVFORNEY FOR PLAN TIFF

MOTION - OTHER ATTORNEY POR PLAINTIFF

MOTION TO SET DATES FOR DEPOSITIONS
: b AOS
a Motion w Amend - paaae .
AA lot ton to COonGoLIAAKE -> Unger edna ENV tpl

 

 

 

09/05/2019 C 09:34 AM Page 4 of 5 Judge Signature; etaye eof S-
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 326 of 406 - Page ID#: 331

 

ENTERED

COMMONWEALTH OF KENTUCKY '
MADISON CIRCUIT COURT DAVID FERNANDEZ, CL

 

TIME _ A.M/PM.

 

DIVISION I
CIVIL ACTION NO. 19-C1-00200

DR. DAVID B. PORTER PLAINTIFF
ORDER GRANTING DEFENDANT’S
MOTION TO CONSOLIDATE
V.
DR. F. TYLER SERGENT . | DEFENDANT

ofc HA A aoe oe oie a fe of fee dc ake ae of akc fe fe cof oR aR ofc fae oe fe fe fc oe oft a fc ok oc oc ode a Caffe a feo fe fc oe ofr feo oft ode oft oo os ae oe oR fe oft fc ot oe oe ot

This matter comes before the Court on Defendant Dr. Tyler Sergent’s Motion to
Consolidate this action with the action David B. Porter v. Berea College, Madison Circuit Court,
Civil Action No. 19-CI-60. After reviewing the record, hearing oral arguments, and reviewing
Rute 42,01 and applicable law, and being otherwise sufficiently advised, the Court hereby

GRANTS Defendant’s Motion to Consolidate.

Le ne
Ws st é ae i ra a idl Bath Baal?

This 17'" day of September 2019.
MADISON CIRCUIT JUDGE, DIV.1

 

 
rinwCase: 5:19-cv-O045aKKE Doe#edst Filed: 11/48/4001. Pagan827, Bh4aes O&QGiDRasge Une My

VEPS/2079 OS SS 005 AN

ELECTRONICALLY FILED

COMMONWEALTH OF KENTUCKY
MADISON CIRCUIT COURT
DIVISION I
CIVIL ACTION NO. 19-CI-00060
(CONSOLIDATED WITH 19-CI-200)

Dr. DAVID B. PORTER PLAINTIFF

Vv.

BEREA COLLEGE DEFENDANT
NOTICE OF DEPOSITION

 

Please take notice that counsel for the Defendant, Berea College, will take the
deposition of Plaintiff, Dr. David B. Porter, by stenographic means on Wednesday,
November 13, 2019, beginning at 9:00am. If the deposition does not conclude on
Wednesday, November 13, 2019, the deposition will resume on Thursday, November /4,
2019, beginning at 9:00 a.m., and will continue from day to day until completed. The
deposition will take place at the offices of Wyatt, Tarrant & Combs, LLP, 250 West Main
Street, Suite 1600, Lexington, Kentucky 40507. This deposition will be used for

discovery and all other purposes that the Kentucky Rules of Civil Procedure permit.

Pike qo oad TVOoMeS Dravid BA, Fernanda, Macison Otroui Clerks
 

 

Respectfully submitted,

/s/ Sharon L. Gold

 

W. Craig Robertson III

Sharon L. Gold

Courtney R. Samford

WYATT, TARRANT & COMBS, LLP
250 West Main Street, Suite 1600
Lexington, KY 40507-1746
859.233.2012

Counsel for Defendant

CERTIFICATE OF SERVICE

I hereby certify that on October 9, 2019, I electronically filed the foregoing with
the Clerk of Court via the e-filing system. I further certify that I maifed the foregoing
document by first class mail to all non-eFiling participants.

John F, Lackey Thomas W. Miller

214 West Main Street Miller, Griffin & Marks, P.S.C.

Richmond, KY 40475 271 W. Short Street, Suite 600
Lexington, KY 40507

Debra Ann Doss Counsel for Tyler Sergent

108 Pasadena Drive
Lexington, KY 40503
Counsel for Plaintiff

fs/ Sharon L. Gold

 

Sharon L, Gold

ce; An/Dor Reporting and Video Technologies, Inc.
179 East Maxwell Street
Lexington, KY 40508
setdepovideo@andorreporting.com

61880377.)

TOL GHGEG TOMO TS Teel it Perperidex, Macdioan Oircuit Clerk
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 329 of 406 - Page ID#: 334

ee

OCT 25 2019 x,

COMMONWEALTH OF KENTUCKY URT
SON CIRCUIT CO
MADISON CIRCUIT COURT MAR EE RNANDEZ, CLERIC
CIVIL ACTION FILE NO. 19-CJ-2000000
DIVISION I
Dr. DAVID B. PORTER, : PLAINTIFF,
Vv.
DR. F. TYLER SERGENT DEFENDANT.

EARRAAEARREREREREERERER EEE EE

NOTICE TO TAKE DEPOSITION
HAKKAR RR REE ERE RR ERA RA WWE

PLEASE TAKE NOTICE that the undersigned will, on Friday, November 15,
2019, beginning at the hour of 2:00 p.m., proceed to take the deposition of the
following: Mr. Yabsira Ayele. The deposition will be taken at the following location:

OFFICES OF:

HON. JOHN LACKEY

214 West Main Street

Richmond KY 40475

The deposition will be taken for all purposes permitted by the Kentucky Rules of
Civil Procedure, inchiding, without limitation, for the purposes of use in evidence,
discovery, and cross-examination. The deposition will be by stenographic
transcription. Plaintiff also reserves the right to use video transcription. Wanda

Brown, of Richmond, Kentucky, is the designated Court Reporter for the deposition.

 

 

J bent F. LACKEY

TTORNEY FOR PLAINTIFF
14 West Main Stree
ichmond KY 40475

f
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 330 of 406 - Page ID#: 335

Hodes eeeiobiek

CERTIFICATE OF SERVICE
I hereby certify that I have served a true copy of the foregoing NOTICE upon the
following by first class mail: |

Hon. Sharon L. Gold

Wyatt, Tarrant & Combs

250 West Main Street

Suite 1600

Lexington KY 40507

ATTORNEY FOR DEFENDANT, Berea College

Hon. Thomas W. Miller

Miller, Griffin & Marks PSC

27] West Short St., Ste. 600

Lexington KY 40507

ATTORNEY FOR DEFENDANT, F, Tyler Sergent

‘HON. DEBRA DOSS

108 Pasadena Dr.
Lexington, Kentucky 40503
(859) 260-1980

debra.dossgx.net
ATTORNEY FOR PLAINTIFF

Ms. Wanda Brown
Court Reporter

1320 Travis Drive
Richmond KY 40475

This the _/ day of October, 2019. Oy, Y A
Md c1b47

JGHN & LACKEY ”

ORNEY FOR PL.

4 West Main Street
ichmond KY 40475

  
 

859:575-7 206
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 331 of 406 - Page ID#: 336

 

 

niwe___ "FP amie
COMMONWEALTH OF KENTUCKY OCT 29 2019
MADISON CIRCUIT COURT N CIRCUIT COURT
CIVIL ACTION FILE NO, 19-CI-19-CI-00060 MAT SE RNANDEZ, CLERK
DIVISION I
AND
CIVIL ACTION FILE NO. 19-CI-00200
DIVISION I
CONSOLIDATED ACTION
Dr. DAVID B. PORTER, PLAINTIFF,
Vv.
DR. F. TYLER SERGENT
and
BEREA COLLEGE DEFENDANTS.
KRERERAKAWAR RARE RR ERR RE ERERE
MOTION

RRR K EEE ENA EER AA ERE RE EEE

COMES the Plaintiff Dr. David B. Porter, by and through counsel, and moves
the Court to approve the filing of the attached First Amended Complaint, pursuant to
Kentucky Rule of Civil Procedure 15.01, which holds that for such amendments,
“leave shall be freely given...”. In support of such motion, Plaintiff incorporates by

reference his previously filed Memorandum and prior Motion, dated August 26, 2019,

in the consolidated actions. lashed

JGHN'F. LACKEY

ATTORNEY FOR PLAI

2.4 West Main Stre
chmond KY 40475
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 332 of 406 - Page ID#: 337

NOTICE OF MOTION

PLEASE TAKE NOTICE that the foregoing MOTION will come on for hearing
before Hon. Brandy O. Brown, Madison Circuit Judge, Madison Circuit Court,

Madison County Courthouse, Richmond, Kentucky, on sae November 21, 2019,

at the hour of 9:30 a.m., or as soon thereafter as cetin Me ke bs
lyf,

F LACKEY’

RNEY FOR PLAINTI
West Main Street

Richmond KY 40475

EEERRERRREARELARERE

CERTIFICATE OF SERVICE

I hereby certify that I have served a true copy of the foregoing MOTION by
electronic mail and first class mail upon the following:

Hon. Sharon L. Gold

Wyatt, Tarrant & Combs

250 West Main Street

Suite 1600

Lexington KY 40507.

ATTORNEY FOR DEFENDANT, Berea College

Hon. Thomas W. Miller

Miller, Griffin & Marks PSC

271 West Short St., Ste. 600

Lexington KY 40507

ATTORNEY FOR DEFENDANT, F. Tyler Sergent

HON. DEBRA DOSS

108 Pasadena Dr.
Lexington, Kentucky 40503
(859) 260-1980

debra.dos xnet
ATTORNEY FOR PLAINTIFF

—_—
This meh fae of October, 2019. Y i
Ve by

sro F LAC oh
sfroxvr FOR PVA eeAINTIFE

859-575-7206
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 333 of 406 - Page ID#: 338

 

FILED
TIME AM/PM.

AUG 26 2019

DISON. CIRCUIT COURT
N CLERK

 

COMMONWEALTH OF KENTUCKY i

 

 

A
MADISON CIRCUIT COURT AVID FERNANDEZ,
CIVIL ACTION, FILE NO. 19-CI-00060
DIVISION I .
Dr. DAVID B. PORTER, PLAINTIFF,

VS.

BEREA COLLEGE
DEFENDANT.

FAERIE REE ERE ERAEEREES

MOTION TO AMEND COMPLAINT

: kee AEA EEEE AEE EREREREE
|
! |

Cames the Plaintiff, Dr. David B. Porter, and, in the event that the motion of Dr.

 

BP. Tyler Sergent, in Madison Circuit Court, Civil Action No. 2019-CI-200, to
consolidate said action with the instant cause in Civil Action No. 2019-CI-0060 is
pranted, moves that he be permitted to amend his Complaint to allege that Berea
College is liable for the Plaintifi’s defamation and false ight claims against Dr. F. Tyler
Sergent, for the additional Teason that Dr. Sergent was acting within the nature and
Scope of his eraployment with Berea College when he committed the complained-of
actions, and in its employment, and that Berea College approved, enabled, authorized,
or failed to take reasonable corrective action to mitigate, the complained-of behavior of

Dr. F. Tyler Sergent, and is therefore liable to the Plaintiff.

 

C.R. 15.01 states that after 20 days, “a party may amend his pleading by leave
of court or by written consent of the adverse party, and leave shall be freely given
when justice so requires.” This grants easy authority to amend.

Absent a showing of significant préjudice to the opponent,.an amendment to a
complaint should be liberally granted. Rule 15 provides that leave to amend
should be freely given when justice so requires. Rule 15 reinforces the principle
that cases should be tried on their merits rather than on the technicalities of
pleadings.

6 Ky. Practice R. Civ. Proc. Rule 15.01.

 
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 334 of 406 - Page ID#: 339

Rule 15 has particular relevance after the consolidation of related cases. The
dourt should allow amendment of the pleadings as a matter of course, if the
amendment relates to new matters put at issue in the other case. See, e.g., Daugherty
v. Bell National Bank, 175 Ky. 513, 194 5.W. 945, 546 (1917) (“when cases are
consolidated, a defect in the pleadings of any one of the consolidated cases may be
eured and supplied by necessary allegations that are contained in any of the pleadings
in the other consolidated cause”); cf. Strader v. Miller, 236 Ky. 637, 33 S.W.2d 668,
670 (1930) (plaintiff in one of two consolidated cases had the right to rely upon the
allegations made in the pleadings in the other case}.

The Daugherty and Strader opinions are squarely on point here.

If consolidation is granted, Plaintiff's ded Complaintshould be allowed.

    

ro

J F. LACKEY
ORNEY FOR PLAINTIFF
4 West Main Street
ichmond KY 40475
859-575-7206

 
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 335 of 406 - Page ID#: 340

NOTICE OF MOTION

PLEASE TAKE NOTICE that the foregoing MOTION will come on for hearing
before Hon. Brandy O. Brown, Madison Circuit Judge, Madison Circuit Court,
Madison County Courthouse, Richmond, Kentucky, on Thursday, September 5, 2019,

at the hour of 9:30 a.m., or as soon thereafter as counsel may be heard.
JQ#IN F LACKEY
ATTORNEY FOR PLAINTIFF

214 West Main Stréet
Richmond KY 40475

bot bbb

CERTIFICATE OF SERVICE

I hereby certify that 1 have served a true copy of the foregoing MOTION by
electronic mail and first class mail upon the following:

Hon. Sharon L. Gold

Wyatt, Tarrant & Combs

250 West Main Street, Suite i600

Lexington KY 40507

ATTORNEY FOR DEFENDANT, Berea College

Hon. Thomas W. Miller

Milter, Griffin & Marks PSC

B71 West Short 5t., Ste. 600

Lexington KY 40507

ATTORNEY FOR DEFENDANT, F. Tyler Sergent pwoodall@kentuckylaw.com

HON. DEBRA DOSS

108 Pasadena Dr.

Lexington, Kentucky 40503

ATTORNEY FOR PLAINTIFF debra.doss@gx.net

Courtesy copy delivered to:
‘|Hon. Brandy ©. Brown
Judge, Circuit Court, Div. 1
101 W Main St

Richmond, KY 40475

 

This theph day of August, 2019.

 

J@HN F LACKEY
ORNEY FOR PLAINTIFF

 
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 336 of 406 - Page ID#: 341

COMMONWEALTH OF KENTUCKY
MADISON CIRCUIT COURT
CIVIL ACTION FILE NO. 19-CI-19-CI-00060

DIVISION 1
AND
CIVIL ACTION FILE NO. 19-CI-00200
DIVISION I
CONSOLIDATED ACTION

Dr. DAVID B. PORTER, PLAINTIFF,
Vi.
DR. F. TYLER SERGENT
and ;
BEREA COLLEGE DEFENDANTS.

Skok tk eh eek ek ke ee EE

FIRST AMENDED COMPLAINT

RAKE RRREERRREREEERERRRRERE

COMES NOW the Plaintiff Dr. David B. Porter (“Dr. Porter”), by and through his
counsel, and who hereby brings this First Amended Complaint in this consolidated
action against the above-named Defendants, in response to the Court’s order to
consolidate of September 17, 2019, cases no. 19-CI-00200 and 19-Cl-00060.

First, Dr. Porter brings this First Amended Cornplaint against Berea College
(“the College”) for breach of contract, for employment discrimination resulting in his
wrongful suspension and termination, and for the College’s illegal retaliatton against
him, all in violation of Title VH of the 1964 Civil Rights Act (“Title VII), 42 U.S.C. 8
2000e-2 and 42 U.S.C. § 2000e-3, the Age Discrimination in Employment Act (ADEA),
29 U.S.C. § 623(a}{T), Title IX of the Education Amendments of 1972 (*Title IX”), 20
U.S.C. § 1681 {a), and the Kentucky Civil Rights Act (KCRA), KRS 344.040(1)(a) and
KRS 344.280(1).

Second, Dr. Porter also brings this First Amended Complaint against the

portrayal of Dr. Porter in a false light, and for illegal retaliation against Dr. Porter in
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 337 of 406 - Page ID#: 342

violation KRS 344.280(1) of the KCRA, and against the College for its negligent hiring,
negligent retention, and negligent supervision of Dr. Sergent, and in respondeat
superior.
Dr. Porter further states in support of this First Amended Complaint as follows:
PARTIES

1. Dr, Porter is a resident of the City of Berea, Madison County, Kentucky.
2. Dr. Sergent is a resident of the City of Berea, Madison County, Kentucky.
3. The College is a private liberal arts college and a Kentucky corporation
situated in the City of Berea, Madison County, Kentucky.
JURISDICTION AND VENUE

4. Paragraphs 1-3 are hereby restated and incorporated by reference.

5. This Court has personal jurisdiction over Dr. Sergent as a Defendant as
he is a resident of the City of Berea, Madison County, Kentucky.

6. This Court has personal jurisdiction over the College as itis a
corporation situated in and with its principal place of business in Madison County,
Kentucky, and the relevant facts in this case occurred in this county.

7, This Court has subject matter jurisdiction over the defamation and false
light claims versus Dr. Sergent, and the negligence claims against the College under
KY Const, § 112(5) and KRS 234.010.

8. This Court has subject matter jurisdiction under 42 U.S.C. § 2000e-
S(f)(3) and 29 U.S.C. § 626(c} and concurrent jurisdiction under KY Const. § 112(5)
and KRS 234.010 as to the federal employment discrimination and illegal retaliation
claims against the College and Dr. Sergent under Title VII, the ADEA, and Title IX.

9. This Court has subject matter jurisdiction under KRS 344.450 for the
claims of employment discrimination and illegal retaliation in violation of KRS
344.280(1)} of the KCRA, and under KY Const. § 112{5) and KRS 234.010,

10, This Court is the proper venue for this Complaint under KRS 452.450.

2
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 338 of 406 - Page ID#: 343

STATEMENT OF FACTS
A. Dr. Porter’s Professional “Competence.”
Il. Paragraphs 1-10 are hereby restated and incorporated by reference.

12. Dr. Porter is a 70-year-old, white male who was a tenured professor and
employee of the College for more than 17 years. Dr. Porter served as academic vice
president and provost from 2001 - 2005 and as a member of the Psychology
Department thereafter until the termination of his employment on Oct 1, 2018.

i3. Dr. Porter is a partially disabled United States Air Force veteran who

holds a Doctorate of Philosophy from Oxford University, United Kingdom, a Master of
Science from the University of California at Los Angeles, and a Bachelor of Science

- from the United States Air Force Academy. He has training and leadership in claims
of workplace harassment.

14. Prior to joining the College, Dr. Porter served in the United States Air
Force as Permanent Professor and Head of the Air Force Academy Department of
Behavioral Sciences and Leadership. Dr. Porter retired from the Air Force in 2001, at
the invitation of Berea College to serve as its Academic Vice President and
Provost. Dr. Porter was attracted by the challenge of working with students of great
academic potential but limited financial resources, Subsequently, Dr. Porter gave

generously to the College, establishing an annual Servant Leadership Award in
memory of his father, Homer A. Porter, Jr., a Berea College graduate, and a separate
fund to support student psychology material.

15. Dr. Porter is the author of some seventy five (75) professional
publications, and has given well over a hundred professional presentations.

16. In 2018 the Berea College Student Government Association initially
chose Dr. Porter for its Student Service Award. Dr. Porter had received other
distinguished teaching and advisory and supervisory awards from the College during
his tenure, His students consistently rated his teaching effectiveness in the top 10%
the faculty. His research students won over 30 awards for excellence from state and

regional undergraduate research competitions in the last decade.
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 339 of 406 - Page ID#: 344

17. At all pertinent times, Dr. Porter was qualified for his position at the
College as a tenured professor of psychology and, in the course of his academic
research and teaching, he was in total compliance with all relevant and applicable
rules and standards for professional conduct and ethics.

18. In his position at the College and as a part of his employment duties, Dr.
Porter advocated using peer-reviewed, scientifically approved analysis rather than
subjective opinions to assess administrative policies and programs. His observations
and advocacy, at times, annoyed and rankled members of the College administration
and faculty and student factions in campus workplace matters. Dr. Porter’s advocacy
of science and skepticism was incorporated in many of the courses he taught,
including GSTR 110 ( Questioning Authority; Skepticism and Science and Antidotes for
Oppression), GST 232 (Introduction to the Behavioral Sciences}; PSY 208 (Cognitive
Psychology), PSY 210 (Industrial/ Organizational Psychology), and PSY 424 (Senior

Research).

B. The College’s Continuous Support for Extreme “Political
Correctness” and Its Pattern and Practice of Viewpoint
Discrimination Versus Older, White Male Faculty Who Had Run
Afoul of Campus Political Activists or Grievants
19. In 2013 a Caucasian male faculty member made an appropriate post
on social media sarcastically suggesting that little should be expected from one of his
African American students named “Tequila”. The campus community, appropriately
in this instance, immediately condernned the faculty member’s conduct. The Callege’s
response, though, was to declare a mandatory “Diversity Day” training for all faculty
members. Most, but not all, faculty members attended, but two senior white male .

professors who had nothing to do with the post did not attend and criticized the

endeavor as demeaning to them and counterproductive. The College harshly punished

4
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 340 of 406 - Page ID#: 345

the two men for their criticism and noncompliance, meluding imposing restrictions on
pay, benefits, and academic promotion. The names of these men are known to the
Plaintiff and Defendant, but will not be identified in this Complaint.

20, In 2015 during a faculty meeting discussion of institutionally provided
health insurance, a young, female African American faculty. member related her
difficulties and traumas related to several unsuccessful pregnancies. Shortly
thereafter in a chance meeting at a Walmart, a senior, white male faculty member in
the same department as the female faculty member expressed his sympathy and
condolences for her traumas. The College charged him with a breach of confidentiality
and forced him to resign. The name of the young African American woman and her
male colleague are known to the Plaintiff and to Berea College, but will not be
identified in this Complaint.

21. At the close of the 2017 school year, a quite competent and
approximately ten-year employed administrator at Berea College resigned after being
told by another senior administrator that he would not be further promoted because
he was a Caucasian male, despite his qualifications and excellent performance. The
name of this individual is known to both the Plaintiff and Defendant, but will not be
identified in this Complaint.

22. In March of 2017 the chairman of the psychology department, Dr. Wayne
Messer, was subject to a civil rights grievance brought by fellow psychology professors
Dr. Wendy R. Williams, Dr. Amanda Wyrick, and Dr. Sarah Jones, alleging
discrimination in hiring and promotion, retaliation, and the creation of a hostile
workplace environment based on race, gender, or sexual orientation.

23. One of the charges was that Dr. Messer had demonstrated a bias against

women in hiring, which was demonstrably false. Dr. Messer introduced an Excel
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 341 of 406 - Page ID#: 346

spreadsheet showing the contemporaneous ratings each of the five psychology
department selection committee members had given to approximately 100 prior
applicants. The spreadsheet showed that the top six ratings Dr. Messer gave were all
assigned to women. Testimony of other selection panel participants supported the
absence of Dr. Messer’s bias.

24. In contrast, the grievant Dr. Williams, had exclaimed during one selection
panel meeting that “The last thing we need in this department is any more old white
guys!” A closer examination of Dr. Williams’ own ratings of applicants revealed other
evidence of her discrimination against white males. Although white males made up
about 25% of the applicant pool, none appeared in Dr. Willams’ top-ten rated
applicants. Unlike the other four professors in the department making ratings, she
used a scale of 0-5 to rate the applicants rather than the 1-5 scale to which all of the
selection panel members had agreed prior to rating. White males received a
disproportionately high number of Dr. Williams’ “O” ratings. Similarly, she awarded
disproportionately more below-average ratings to white males whom the other
professors had rated in the top third of applicants. Dr. Williams anomalously withheld
her ratings until all other raters had submitted their ratings. Her anomalous rating
scale served to discriminate in hiring against all white males. Nonetheless, the College
took no action against her despite having knowledge of her unlawtul racial, age, and
gender discrimination.

25. Two of the three grievants in Dr. Messer’s case also asserted that due to the
hostility in the department they had been forced to use the copier on a different floor
rather than the copier next to the department chair’s office. Copier usage records
quickly showed that this claim was grossly exaggerated and misleading. The College

was aware of this false claim but took no action against the grievants despite the
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 342 of 406 - Page ID#: 347

Faculty Manual’s warning at page 92 of the “General Guidelines” section stating:
“Fabricated charges of alleged violations or false testimony are serious offenses.
Persons found to have fabricated charges or testified falsely will be subject to
disciplinary action up to and including termination or expulsion.”

26. After the investigation and hearing, the College dismissed the charges
against Dr. Messer for retaliation and discrimination in hiring and promotion, but the
College found that Dr. Messer had created a “hostile workplace environment” based on
Sex and sexual orientation. The College found Dr. Messer “guilty” based on three
incidents over a two-year period: telling an inappropriate joke about a “Jewish
American Princess” prior to a department meeting; attempting to engage his
psychology department colleagues in conversations about the public backlash to rock
singer Chrissy Hynde’s recent NPR interview about her rape; and his use of the phrase
“militant lesbian” during an animated faculty discussion regarding one of his student’s
disciplinary problems. These findings led to the College removing Dr. Messer as
psychology department chair and revoking his then office space and banishing him to
an office in the basement of the psychology department building.

27. Dr. Porter acted as Dr. Messer’s “adviser” throughout the grievance
hearing and appeals, as allowed under page 92 of the Faculty Manual. Dr. Porter
argued that Dr. Messer’s alleged infractions were neither severe nor pervasive cnough
to create a “hostile workplace environment” on the basis of sex or to warrant the
punishments levied against him. Dr. Porter, during the proceedings before the
Campus Conduct Hearing Board (CCHB) and the Faculty Appeals Committee (FAC}, in
correspondence with President Lyle Roelofs and Dean Chad Berry, and in an open
letter to campus, expressed his disappointment with the unfairness of the College’s

disciplinary process, and of the result in Dr. Messer’s case. Dr. Porter’s advocacy of
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 343 of 406 - Page ID#: 348

these positions subjected him to unlawful workplace hostility from members of the
College’s senior faculty and administration, and from the grievants who had initiated
the charges against Dr. Messer.

28. College administrators rebuffed Dr. Porter’s attempts to have them
address his concerns about the College’s unfair lack of admimstrative due process and
its misapplications of workplace policies and procedures in Dr. Messer’s case. While
many senior faculty members and mid-level administrators unofficially acknowledged
problems the College’s Title IX process, President Roelofs and Dean Berry refused to
discuss Dr. Porter’s specific concerns.

29. In accordance with Faculty Manual procedure, President Roelofs and
Dean Berry ordered the psychology department faculty members to meet face-to-face
in the aftermath of Dr. Messer’s contentious disciplinary proceedings to attempt to
broker some sort of peace. However, the three female grievants refused to meet or
interact directly with the male department members. In response, Dean Berry
acquiesced and rescinded the requirement for face-to-face department meetings, even
though the Faculty Manual at page 34 states that attendance at “faculty meetings” is a
job requirement. This particular provision had been the College’s exact justification
for severely punishing the two senior, white male faculty members for not attending
“Diversity Day” training. See 19, supra.

30. During several meetings of the College’s Strategic Planning Council,
Dean Berry and the College’s Vice President for Diversity and Inclusion, stated that
only those who share a particular “minority identity” should have significant Input on
policies of the College involving inclusivity and diversity.

3i. Later, during the 2018 fall semester, the College, through Dean Berry,

advised faculty members that all faculty hires would be “either black or brown”.
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 344 of 406 - Page ID#: 349

32. Following the unpleasant proceedings against Dr. Messer, in the late fall
semester of 2017 Berea College employed W. Scott Lewis, a distinguished expert in
collegiate workplace administration, to advise it about its policies and procedures
regarding wrongful workplace hostility in the College’s psychology department. Dr.
Lewis has trained thousands of faculty and staff members on how to prevent, address
and properly resolve unlawful workplace conduct. He is also a law enforcement
trainer on how to investigate sensitive matters, such as abuse and assault.

33. Dr. Lewis did a thorough investigation of workplace issues in the
College’s psychology department. His report supported Dr. Porter’s prior criticisms.
As part of tts pattern of lack of transparency, and of extreme “political correctness,”
and in another failure to defend the protected academic freedom of its faculty, the
College refused to release Dr. Lewis’ report, embargoed it, kept it confidential, and
took no responsible actions to implement its recommendations or to address Dr.
Porter’s prior criticisms of the College. Mr. Lewis had indicated grave concerns about
the issues Dr. Porter raised to him in their 45-minute meeting.

34. In all of the above events and particulars, the College demonstrated a
longstanding pattern and practice of favor toward and support of some of its students’
and employees’ extreme “politically correct” activism and their factually and legally
unsound grievances, to the gross detriment of the College’s obligations to conduct
academically honest, fair and even-handed hiring, retention, and supervision of its

faculty and staff.
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 345 of 406 - Page ID#: 350

on Dr. Porter’s Survey for his PSY 210 Industrial / Organizational
Psychology Class, and the College’s Resulting Suspension and
Banishment of Him From Campus.

35. Dr. Porter taught the PSY 210 Industrial /Organizational Psychology
course at the College for more than a decade. Regularly featured in this course were
large, integrative student projects applying the scientific method through the
examination of archival and survey data to assess college policies, practices, and
programs and to identify areas where there were opportunities for improvement.
These studies had inchided, for example, reviews of the effects of characteristics of
first year general studies courses on student retention and academic success, and the
relation between first-year student labor positions and other measures of student
satisfaction and motivation. These projects were integral to the academic content of
the course and often received praise from students and officials of the College. There
had been no objection to his academic methodology or subject matter prior to
February 2018.

36. After the contentious proceedings against Dr. Messer, it appeared to Dr.
Porter that the College’s workplace disciplinary procedure relied almost entirely on
asserting and re-asserting the preconceived notions of the College administration, with
little attention to actual evidence of the program’s effectiveness or consequences. As
an academic researcher having authored published over seventy articles and several
book chapters concerning psychology and leadership, Dr. Porter decided to engage his
Spring 2018 PSY 210 class in developing a survey of community perceptions and
attitudes about academic freedom, freedom of speech, and hostile work environments
under civil rights law. (“the Survey”). The Survey employed methods similar to those

Dr. Porter had repeatedly used in the past in his classes.

10
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 346 of 406 - Page ID#: 351

37. The heart of the Survey was a set of some 20 posed scenarios.
Respondents were asked to read the scenarios and decide whether each situation
reflected a “hostile environment,” and if academic freedom should protect the action
taken in the scenario. The use of such scenarios (i.e., situational judgment tasks) is
common in industrial/organizational psychology studies and often provides reliable
information about implicit attitudes which may differ from explicit beliefs. In no
respect did the scenarios suggest (push) a preferred, or “right,” response.

38. Dr. Porter drew about one half of the Survey’s scenarios from issues,
arguments, and events he had observed as faculty adviser for Dr. Messer in the prior
civil rights case. The Survey carefully concealed participant identity by obscuring
dates and altering gender, race, and other personal characteristics. No names or
other information identifying the participants were presented in any of the scenarios.
The Survey instructions carefully stated that “[nJo claims are made about the
relationship between these hypothetical situations and actual occurrences here at
Berea College or elsewhere.”

39. Before disseminating the Survey, Dr. Porter shared drafts of it with many
other faculty members and received feedback from six of them, including the academic
Division Chair (Dr. Jackie Burnside), the Chair of the College’s Institutional Review
Board (IRB), and the Director of Academic Assessment (Dr. Rob Smith), his
Departmental Chair, Dr. Jay Baltisberger, and other tenured faculty members,
including Dr. Ian Norris, Dr. Jose Bey, and Dr. Wayne Messer, with applicable
research experience in the social sciences. None of them flagged any potential
breaches of confidentiality, ethical concerns, or harm to others, as possible problems,

Two reviewers did express concern about controversy the Survey might elicit by

I]
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 347 of 406 - Page ID#: 352

presenting issues that the College administration did not want to have debated, Dr.
Porter sent a copy of the Survey to Dean Berry three days before it was to be posted.

40. The Survey was launched on Monday, February 19, 2018. That day Dr.
Porter received a polite e-mail request from Dean Berry to meet to discuss it, which
Dr. Porter quickly accepted.

41. Meanwhile, that same day Dr. Williams published a Facebook post
incorrectly claiming that all of the fact patterns in the Survey’s scenarios were
expressly about her and the other grievants in Dr. Messer’s proceedings, that the
Survey improperly made allegations of cognitive impairment against her, and that the
Survey intended to punish and silence them. Dr. Williams posted:

I've said this elsewhere, so I'll post it here, too. As one of the not
anonymous targets of this survey I can tell you that I, and the other
women who filed (and won-at every level of the process) the (civil rights]
hostile work environment complaint on which this survey is based,
would be thrilled with some support on this. Every scenario in the survey
is either a biased portrayal of what we claimed in our complaint, or it
was given by the defense to show that we were the biased ones or that we
were cognitively compromised in our judgment, or it was given as
examples of how other people had done much worse so the behavior we
objected to isn’t *that bad* in comparison to ‘real’ hostile environments.
Let me repeat again-we won at every stage of the process. Yet despite the
conclusion of that process three months ago (after 9 months of the
process) this is another attempt to silence us (and those like us}. That
said, if this kind of behavior by a colleague in response to losing a Title
IX complaint is tolerated by the community, then this is certainly one
way to make sure no one ever brings another feivil rights] complaint on
this campus. If you feel upset by this unethical use of students under the
guise of ‘research’ or the not.subtle attack on your female colleagues /
faculty, please do more than write it here. If you want to know more ways

to help, let me know.
(Emphasis added).

42. Dr. Williams’ Facebook post falsely claimed that nearly every scenario
was about her and the other grievants in Dr, Messet’s case, and improperly revealed
identities of persons she believed were involved to the entire campus community, who

were otherwise not familiar with the particular fact patterns posed.

12
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 348 of 406 - Page ID#: 353

43. In her Facebook post Dr. Williams specifically exhorted campus activists
to take action to “support” her and to do “more” than just write about their anger.

44. With the full knowledge of all pertinent members of the College’s
administration, including but not limited to President Roelofs, Dean Berry, and the
members of the CCHB, the FAC, and the Faculty Status Committee (FSC}, Dr.
Williams’ complaints about the Survey in public and private and in her Facebook post
predictably incited her husband Dr. Sergent, a then-untenured assistant professor of
history at the College, and a group of campus activists to make their anger about Dr.
Porter and about the Survey known to Dr. Porter’s students and to the College’s
administration.

45. On Tuesday, February 20, 2018, in a message sent to the entire College
campus, Dean Berry publicly requested that Dr. Porter remove the Survey and
apologize to the campus community. However, two hours later in a phone call, Dean
Berry promised to forward some of the complaints to Dr. Porter directly and to provide
him with a list of “problematic” Survey scenarios, so they could be deleted or
amended. The Dean never sent this information to Dr. Porter. Dr. Porter awaited this
list to no avail before withdrawing the Survey. Within hours of Dean Berry’s public
demand, Dr. Porter submitted a draft apology to Dean Berry and President Roelofs.
President Roelofs rejected the draft out of hand, stating that it “blamed others” and
“would be used as further evidence” against Dr. Porter.

46. Data from the Survey’s 120 valid responses yielded a surfeit of
scientifically valid results:

e Respondents’ gender and sexual orientation predicted their political
beliefs, and these beliefs predicted most of the variance in the
perceptions and judgments people make about hostile environments and
academic freedom.

13
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 349 of 406 - Page ID#: 354

e About 80% of the respondents stated that they did not express their
beliefs on campus because of fear of judgment and retaliation.

e The Survey results revealed that most of the College’s current “diversity
training” programs did little to affect awareness, attitudes, or
perceptions, and one such program appeared to be having a polarizing
effect on its participants.

*e ‘Two thirds of the respondents did not see the Survey as contributing to
a hostile environment, and nearly 80% of them believed academic
freedom protected the dissemination of the Survey.

« The Survey also uncovered evidence that at the College race was
unrelated to the respondents’ attitudes and perceptions about civil
rights or academic freedom. This was contrary to the College’s claims
that racism was the major threat to freedom of speech on campus. The
survey also failed to support the contention that students of color
experienced greater oppression than their classmates.

e About a quarter of the Survey’s respondents expressed support for
denying others the opportunity to express beliefs that could be
considered potentially harmfui or hurtful.

e Women rather than men at the College were more likely to express
strong activist views. Respondents who endorsed the need for hostile
environment protection were also more likely to express support for
academic freedom.

e Judgments about hostile environments and academic freedom
protection were significantly negatively correlated. What respondents
claimed to be true was just the opposite of the pattern of what their
responses to the scenarios showed to be true of their perceptions and
judgments.

47. Therefore, the Survey provided valid psychological evidence that because
beliefs or viewpoints determine one’s perception of hostility, relying primarily on
unsupported subjective reports of offense can be very problematic. The College
administration’s interest in suppressing this result was clear, given the past
disciplinary and civil rights controversies.

48. On Thursday, February 22, 2018, Dean Berry sammoned Dr. Porter and
his academic division chair to the Dean’s office, where Dean Berry advised Dr. Porter
that charges of “incompetence” would be brought against him, Pursuant to page 121

of the Faculty Manual concerning procedure in such an instance, Dr. Porter asked to

14
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 350 of 406 - Page ID#: 355

discuss the matter. Dean Berry stated that the time for discussion had ended two
days earlier when Dr. Porter had not immediately withdrawn the Survey and
apologized to the campus.

49. Dean Berry presented the charges against Dr. Porter to the FSC ata
hearing the next afternoon, without notice to, or an appearance by, Dr. Porter. A
majority of the FSC concurred with Dean Berry and supported the charges against Dr.
Porter. Dean Berry claimed that the Survey was only an instrument of malicious
retaliation against Dr. Messer’s grievants. Dean Berry did not inform the Committee
of the Survey’s academic and scientific value. The College engaged in no investigation
of the charges against Dr. Porter before the majority of the FSC voted to support
prosecution. The FSC was a committee on which Dr. Williams served as a member,
but had recused herself from this action.

50. Shortly thereafter, President Roelofs summarily suspended Dr. Porter,
and the College reassigned his classes to other faculty members. It prohibited him
from communicating with students, labeled him as “dangerous” to the students, and
banished him from campus. During the ten weeks between the distribution of the
Survey and the eventual FAC hearing, President Roelofs and Dean Berry repeatedly
refused Dr. Porter’s requests to specify the “danger” Dr. Porter supposedly posed to
others which justified his suspension. The College refused any conversation aimed at
informally mediating the issues involved. The College also rebuffed Dr. Porter’s
requests for clarification of the nature of the charges against him.

51. The College’s administrators, however, treated other faculty who had posted
similar surveys vastly different than they treated Dr. Porter. In the spring semester of
2018, female faculty in the Student Counseling Center and in the Interracial

Education had published surveys which also had studied campus attitudes and

15
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 351 of 406 - Page ID#: 356

opinions. The Institutional Review Board (IRB) did not involve itself then, per the
College’s rules, as those surveys also did not identify particular individuals and did
not meet the definition of “human subject research”. In Dr. Porter’s case, however, the
College used an arbitrary and contradictory standard from other inapplicable IRB
procedures in the Faculty Manual as a post hoc pretext for President Roelofs’ decision
to embargo the Survey data. Without allowing Dr. Porter any opportunity to defend
his work, the College prohibited him from using or sharing the Survey data.

52. Inapersonal and professional accommodation and in an interest and
attempt to calm the turmoil in the psychology department, on March 11, 2018 Dr.
Porter authored and sent an e-mail to each of the grievants in which he offered his
sincere apology for any hurt that Dr. Porter may have unintentionally caused or that
they may have perceived or suffered as a result of Dr. Porter’s preparing and

disseminating the Survey. One grievant, Dr. Sara Jones, responded immediately,

accepting the apology.

D. The SGA’s Decision to Give Dr. Porter a Teaching Award, and Dr.
Sergent’s False Statements and His Retaliatory Efforts Made to
Have the Award Overturned.
23. In the midst of the Survey comtroversy, the student-members of the
Berea College Student Government Association (“SGA”) voted to award Dr. Porter its
2018 Student Service Award despite the prevailing politically-motivated agitation
against Dr. Porter personally and against his continued tenured employment at the
College.
24. Upon hearing of the SGA’s vote to give Dr. Porter the award, Dr. Sergent

was again very angry and spiteful toward him and wanted to derail the SGA’s decision.

Dr. Sergent wanted to punish Dr. Porter and to retaliate against him for his past

16
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 352 of 406 - Page ID#: 357

support of Dr. Messer and for his dissemination of the Survey, which Dr. Sergent
hastily and incorrectly inferred to be a “personal attack” on his wife for her prior
grievances against Dr. Messer. Dr. Sergent falsely claimed that Dr. Porter issued no
apology to the grievants, one of whom was his wife.

95. At all pertinent dates and times, the College’s administrators knew of
and were well aware of Dr. Sergent’s continuing anger and spite toward Dr. Porter
personally and about the dissemination of the Survey and knew that Dr. Sergent
vehemently sided with his wife and the “politically correct” College employees and
campus activists who were agitating against Dr. Porter.

56. Throughout the Survey controversy, the College’s administrators did not
caution Dr. Sergent and other College employees from personally attacking, |
threatening, or inciting opposition to Dr. Porter. The College’s administrators also
purposely refrained from making any public defense of Dr. Porter’s right to academic
freedom, his right to administrative due process, or his right to his personal and
professional safety. Instead, the College followed and fomented the opposition to Dr.
Porter and to the Survey.

37. Accordingly, on April 8, 2018 at 6:23 p.m. through April 9, 2018 at 12:09

’ am., Dr. Sergent, apparently acting as a “Faculty Advisor to the SGA,” used his
College e-mail address and the College’s computer network to send a series of e-mails
to SGA board members vehemently attacking their decision to give Dr. Porter the
award and making false statements linking Dr. Messer, Dr. Porter’s advocacy for Dr.
Messer, and the Survey. Dr. Sergent’s emails also threatened the SGA board
members with negative educational and career repercussions if they gave the award to

Dr. Porter {See Exhibit 1).

{7
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 353 of 406 - Page ID#: 358

38. Specifically, Dr. Sergent, in a retaliatory attempt to discredit Dr. Porter
in front of the students and to injure Dr. Porter’s academic career at the College,
falsely stated in these e-mails that Dr. Porter had been found guilty of racist
comments and of fraudulently defending the alleged unlawful and discriminatory
sexist remarks of Dr. Messer under the guise of academic freedom:

Porter supported Wayne Messer throughout a Title IX/VII complaint this
last year that was upheld against Messer at every level, incliding
appeals, in which Messer was found guilty of creating a hostile work
environment for racist, sexist, and homophobic comments. Messer was
removed as chair of the Psychology Department and removed from his
office near the other Psychology faculty members as an outcome of his
actions. Porter. argued on Messer's behalf that the racist, sexist,
homophobic comments were academic freedom and that Messer had the
right to say those things to colleagues and students. This took place from
February 2017 until the present, as Porter has continued to express this
view about the case that was fully adjudicated several months ago. In the
process of this case, Porter also publicly in writing and in testimony
made sexist, disparaging remarks about each of the three female faculty
members in Psychologyf.]

59. Dr. Sergent, in a retaliatory attempt to discredit Dr. Porter in front of the
students and to injure the Dr. Porter’s academic career at the College, falsely stated in
these e-mails that Dr. Porter in his defense of Dr. Messer had improperly disclosed
and purposely mischaracterized Dr. Williams’ personal medical information in an
attempt to defame her:

Porter also publicly in writing and in testimony macle sexist, disparaging

remarks about each of the three female faculty members in Psychology,

including disclosing personal medical records of one, which he

characterized falsely, rising to the level of slander, libel, and defamation.

60. Dr. Sergent, in a retaliatory attempt to discredit Dr. Porter in front of the
students and to injure the Dr. Porter’s academic career at the College, falsely stated in

these e-mails that Dr. Porter had committed academic fraud and gross violations of

professional ethics:

18
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 354 of 406 - Page ID#: 359

The reasons for which Porter has been suspended and is in the
process of being fired for cause center on five major wrongful acts.

First is academic dishonesty. The survey he sent out to the whole
community was not a valid survey, and he was well aware of that, and
made it available to the entire campus community anyway. Even after
being told to remove it because of its invalidation (for reasons explained
below), he refused.

Second is gross ethical violations [sic]. In the survey, Porter included
actual cases from this past year's Title IX/ VII case against Messer. That
is a serious violation of professional ethics in itself. To make it even more
unethical, Porter falsely stated in the discloser [sic] section of the survey
that the scenarios were not based on any actual events.

(Bold in original).

61. Dr. Sergent, in a retaliatory attempt to discredit Dr. Porter in front of
students and to injure the Dr. Porter’s academic career at the College, falsely stated in
these e-mails that Dr. Porter had committed academic fraud and gross violations of
professional ethics and was an incompetent psychology professor who had improperly
and unprofessionally “manipulated” his students for his own purposes:

Third is incompetence along with manipulation of students. Porter

also sent the survey out with students’ names attached without having

gotten those students express permission, and many among those

students had already expressed their own ethical concerns about the

survey. Porter has continued to manipulate students--like those in SGA

supporting this award--to rally for his cause. Hero-worship is not

education; this cultish approach to answering for his unethical acts is

yet another level of unethical behavior and breach of the student-teacher

relationship.

(Bold in original).

62. Dr. Sergent, in a retaliatory attempt to discredit Dr. Porter in front of
students and to injure the Dr. Porter’s academic career at the College, falsely stated in
these e-mails that Dr. Porter had committed academic fraud and gross violations of
professional ethics by violating the College’s IRB academic research requirements:

Fourth is refusal to abide by IRB (Institutional Review Board} and

college policies for research. Porter refused to send his survey to the

IRB for review as required by college policy (and APA standards for
research and ethics). When the IRB did review the survey at the request

19
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 355 of 406 - Page ID#: 360

of the administration, against Porter's objections, the IRB rejected the
survey as unethical for the reasons stated above. (Bold in original).

63. Dr. Sergent’s actions were not authorized by the Faculty Manual (page
29). Dr. Sergent, ina retaliatory attempt to discredit Dr. Porter in front of students
and to injure the Dr. Porter’s academic career at the College, falsely stated in these e-
mails that Dr. Porter had committed academic fraud and gross violations of
professional ethics and had willfully caused mental and emotional harm to his
students and to his colleagues in an effort to divide the College campus for his own
political reasons, without apology:

Fifth is harm to human subjects (and the campus community}. The
people whose personal and private information was made public in the
survey have been seriously harmed by Porter's actions and are having to
seek care for both physical and mental health that has been damaged
willfully by Porter. Contrary to what some students may have claimed,
Porter has not apologized for this harm and has made no effort to repair
the harm he has caused. By extension, Porter's continued manipulation
of students to support him--no matter how much in the wrong he is--has
caused serious (if not permanent) rifts between groups of students, and
the animosity has spilled over into other classroom space, other campus
spaces, and social media. Porter is actively fueling this animosity, among
students and among faculty members.

(Bold in original).

64. Dr. Sergent, in a retaliatory attempt to discredit Dr. Porter in front of
students and to injure the Dr. Porter’s academic career at the College, then reiterated
in these e-mails his false statements that Dr. Porter had committed academic fraud
and gross violations of professional ethics and that the SGA should rescind the award:

The second issue at stale, however, regarding the SGA service award, is

that the SGA not be reactionary in its decisions. The service award is a

serious matter and should not be victim to manipulation by students

who themselves are victims of manipulation by an unethical,

unrepentant, academicaily dishonest person who is in process of rightly

being ftred from Berea College.

65. After réceiving some pushback in a reply e-mail from SGA member

Yabsira Ayele, Dr. Sergent sent an e-mail response in which he repeated his false

20
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 356 of 406 - Page ID#: 361

statements that Dr. Porter had committed academic fraud and gross violations of
professional ethics and had willfully caused harm to students and faculty at the
College, and Dr. Sergent also added an implicit threat of negative academic
repercussions for Ayele if the SGA did not rescind the award to Dr. Porter:

I am not inviting a debate with you or anyone else who would defend the

unethical actions of David Porter--they are indefensible just like racism

and any other of form discrimination--or any other faculty member who
has caused harm to other members of our community. Rewarding those
actions and the harm coming from them is not the Berean way. The
administration has good reasons for suspension and the case will be

adjudicated. I gave my advice and detailed my reasons for that advice. I

have no doubt that you believe you are doing what is right. But there are

people giving you advice who know a great deal more about this situation
than you do. You should heed their advice.

66. After another reply e-mail from Ayele, Dr. Sergent in his next e-mail
expressly threatened Ayele with negative academic and career repercussions if the
SGA did not rescind the award to Dr. Porter:

Clearly you have no interest in my advice or the advice of your other

- faculty advisor, both of whom know much more than you about a great
many things directly related to this situation. So I hope you at least

listen to those around you among the SGA leadership who are wiser and

better informed. One last bit of advice: I would caution you against

burning bridges this early in your education, particularly for the wrong
side of a cause.

Do not email me again regarding this issue.

67. Though immediately aware of Dr. Sergent’s false statements in his e-
mails in retaliation against Dr. Porter and with knowledge of Dr. Sergent’s express
threats against SGA board members, the College’s administrators did nothing to
investigate or repudiate Dr. Sergent’s actions. On the contrary, the College supported
Dr. Sergent’s acts by thereafter interpreting the SGA award requirements, based on no

rule or precedent, to prohibit giving the SGA award to a faculty member on suspension

for an alleged workplace-related offense.

21
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 357 of 406 - Page ID#: 362

68. Though immediately aware of Dr. Sergent’s false statements in his e-
mails in retaliation against Dr. Porter and with knowledge of Dr. Sergent’s express
threats against SGA board members, the College’s administrators did not investigate
or discipline Dr. Sergent and later rewarded Dr. Sergent by promoting him to a tenure-

track position as an associate professor of history at the College, and a larger office.

E. The College’s Wrongful Disciplinary Proceedings Against Dr.
Porter, Leading to His Termination.

69. Dean Berry and the FSC on behalf of the College ostensibly sought the
termination of Dr. Porter under a section of the Faculty Manual entitled “Professional
Competence and Dismissal for Cause.” The College specified charges against Dr.
Porter for trial before the FAC, accusing him of “incompetence” and also of (i)
disclosing personal information of Dr. Williams, and harassing her, Dr. Wyrick, and
Dr..Jones, (ii) retaliating against them for their participation in the prior proceedings

_ against Dr. Messer, (iii) causing them emotional distress, liv) jeopardizing trust in the
process, and (v) perpetuating a hostile environment in the psychology department.

70. The Faculty Manual states: “Once the question of competence or
effectiveness has [a]risen, the Division Chair, the Academic Vice President and Dean of
the Faculty, and the faculty member shall discuss the matter in personal conference.”
See Faculty Manual, page 121. However, Dean Berry refused to allow any such
mediation of these issues.

71. At the FAC hearing, Dean Berry both prosecuted and acted as a witness
in the case against Dr. Porter, over Porter’s objection. Dean Berry had been involved
in, and had been criticized by Dr. Porter, about the proceedings against Dr. Messer,
and the Dean also headed the College’s response to the Survey and its aftermath. The

Dean acted as both a witness and the prosecutor at the FAC hearing, while also being

22
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 358 of 406 - Page ID#: 363

the direct supervisor of the four FAC members concerning their compensation and the
terms of their employment at the College. This behavior was in clear conflict with
administrative due process.

72. At Dean Berry’s insistence and over Dr. Porter’s objections that the
Faculty Manual and administrative due process required a standard of “clear and
convincing evidence,” the FAC adopted the minimal “preponderance of the evidence”
standard in the proceedings. The FAC allowed Dr. Porter only a single day to present
his defense rather than the two days he had requested, precluding Dr. Porter from
presenting all of his evidence. The prosecutor’s summation was not provided to Dr.
Porter prior to his preparation of his summation.

73. The grievants, Dr. Williams and Dr. Wyrick, did not testify at the FAC
hearing but submitted written witness statements concerning the events at issue and
their alleged emotional distress resulting from the Survey and Dr. Porter’s acts and
statements in defense of Dr. Messer. Dr. Porter did ‘not have the opportunity to cross
examine Dr. Williams or Dr. Wyrick or to serve any interrogatories on them. He
wished to inquire how each learned of the contents of the Survey and what alleged
objections they had to its academic rigor and its appropriateness. Dr. Porter was
unable even to ask Dr. Williams as to why she publicized the Survey on Facebook. . Dr.
Porter could not question Dr. Williams and Dr. Wyrick about the authenticity of their
emotional distress or the nature of their alleged personal or professional harm. He
was not allowed to confront her about her wrongful identification of individuals in her
email post.

74, Dr. Porter defended his use and distribution of the Survey on the basis of
the College’s contractual promise of academic freedom as defined and guaranteed in

the Faculty Manual. Dr. Porter submitted written and telephonic testimony from

23
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 359 of 406 - Page ID#: 364

national experts familiar with the research the Survey represented. These experts
supported the use of situational judgment indexes {i.e., scenarios) composed of
incidents drawn from real life events. -

75. At the hearing, one member of the FAC showed his preconceived bias by
likening Dr, Porter’s Survey to pouring gasoline in a dry forest and then argued that
the inflammatory Facebook posting was the equivalent of someone dropping a match.
Later, that sarne FAC member compared the Survey and the grievants’ alleged harm to
that done to the Tuskegee inmates being infected with syphilis. Contrary to the
College’s policies, this FAC member failed to disclose his motives or conflict prior to
the proceedings.

76. Following the FAC report, Dr. Porter learned that two members of the
FAC committee had, contrary to Faculty Manual procedures and administrative due
process, participated in biased and preconceived actions which disqualified them from
participating in adjudication of Dr. Porter’s case. On February 20, 2018, Dr. Karin
Vazanna, who had been a Chair of the FSC committee that had recommended Dr.
Porter’s termination to the FAC, was overheard discussing with Dr. Ed McCormack
and another faculty member the charges against Dr. Porter. Dr. Vazzana adamantly
claimed that Dr. Porter’s survey was wrong. Dr..McCormack asked: “Is this the
consensus....well...all right .” Dr. McCormack afterwards participated on the FAC that
heard Dr. Porter’s case. As a member of the FAC, the Faculty Manual required Dr.
McCormack’s absence of bias and preconceived opinion, but he wrongfully failed to
reveal his preconceptions, bias, or the ex parte influence on him.

77. The second instance of blatant bias contrary to the Faculty Manual and
administrative due process involved Dr. Jay Baltisberger, Chair of the FAC that heard

Dr. Porter’s charges. On or about February 19, 2018, Dr. Baltisberger expressed his

24
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 360 of 406 - Page ID#: 365

clear bias and preconceived opinion that Dr. Porter’s use of realistic scenarios was
“almost malicious.” He apologized to President Roelofs for not reading the survey more
closely when he had been provided it two weeks prior to its publication. President
Roelofs selected Dr. Baltisberger to remain as Chair of the FAC that heard Dr. Porter’s
charges. This was a blatant violation of Faculty Manual procedures and
administrative due process.

78. After the hearing on the charges against Dr. Porter, the FAC Report
submitted to President Roelofs stated that academic freedom did not protect the
Survey. The FAC Report states that two conditions are necessary for academic
freedom protection at the College: {i} the speech must be made in an academic
occasion, and (ii} the participants must speak and conduct themselves in a manner
consistent with the motives, methods, and ends of the academic enterprise. The FAC
found only that the survey was inconsistent with the “methods” of the academic
enterprise. It also decided that Porter’s motives and ends were not inconsistent with
an academic exercise. The result was contrary to both the procedures in the Faculty
Manual and to administrative due process.

79. ‘The FAC Report also relied on a factual error claiming that the Survey
identified Dr. Williams as having a “documented disability” pertaining to an alleged
post-chemotherapy cognitive impairment. The Survey’s reference to a “documented
disability” actually referred to Dr. Messer’s post-hearing diagnosis of having Attention

Mott

Deficit Hyperactivity Disorder, which manifested itself in the “impulsive,” “aggressively

oblivious,” and “erratic” behaviors of which the College had accused Dr. Messer during
the proceedings against him and in creating a hostile work environment. Dr. Messer

consented to Dr. Porter’s inclusion of this information about his disability in the

survey.

25
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 361 of 406 - Page ID#: 366

80. Despite Dean Berry’s arguments that Dr. Porter’s intentions did not
matter (as the Dean had also argued with respect to Dr. Messer}, the FAC Report
specifically did not find that in creating and distributing the Survey Dr. Porter had
intended to retaliate against the grievants in Dr. Messer’s proceedings. The FAC
Report stated that “[t]hough social media surely played a part in escalating the
backlash on the PSY 210 students, social media could only have done so after and in
light of the [SJurvey’s dissemination.” This finding constitutes an unlawful “heckler’s
veto” of protected speech.

81. The FAC Report specifically found that Dr. Porter’s actions in pursuing
the Survey were properly based on academic principle. The FAC found that Dr. Porter
created and used the Survey in an academic sctting for “a reasonable and proper
(albeit controversial) purpose”. The FAC acknowledged that criticism of the College’s
hostile environment procedures is a permissible topic of academic discussion and
inquiry, relevant to Dr. Porter’s PSY 210 Industrial / Organizational Psychology class.

82. The FAC Report faulted Dr. Porter for not “disclosing” to his PSY 210
students the factual events which. served as the basis of the scenarios in the Survey. |
On the other hand, the FAC Report criticized the Survey’s alleged disclosure of
“confidential information” to the campus community concerning the prior Dr..Messer
proceedings and the alleged resulting harm to Dr. Porter’s colleagues. Accordingly,
while the FAC Report claimed that Dr. Porter’s “methods” precluded an academic
freedom defense, the stated basis for the FAC Report’s conclusion that Dr. Porter
should be terminated was that he “cannot be trusted” to handle “confidential”
information in the future and that “the personal conduct of Dr. Porter has hindered
his professional responsibilities to an extent” that he should be dismissed. No

criticism of Dr. Williams’ identification of individuals was mentioned.

26
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 362 of 406 - Page ID#: 367

83. Dean Berry falsely testified to the FAC that “ten to twelve” faculty
members had recommended to him that the FAC terminate Dr. Porter when, in fact,
only four (4) such recommendations were mtroduced in evidence, which inclided two
by the grievants themselves. Dean Berry’s testimony was a gross exaggeration.

84. President Roelofs in a letter dated June 13, 2018 affirmed the FAC
Report’s recommendation and ordered Dr. Porter’s termination.

85. The Faculty Manual expressly states that there is no enforceable
confidentiality in the College’s civil rights proceedings. See Faculty Manual, page 92.
The only circumstance where confidentiality is guaranteed in such proceedings is
“fulpon receipt of a complaint of Sexual Violence.” President Roelofs’ concluding letter
in Dr. Messer’s case confirmed that the College administration knew this by stating
that “I have scanned our policy documents in vain for any requirement of
confidentiality and so do not have the latitude to impose it.” This finding was
blatantly ignored, however. |

86. Pursuant to the terms of the Faculty Manual, Dr. Porter appealed the
President’s decision to the Berea College Board of Trustees Executive Committee.

87. On July 27, 2018, the College Executive Committee issued a Resolution
describing the possible grounds for reversal of Dr. Porter's termination on’appeal,
pursuant to the Committee’s duty to hear any such appeal as provided in the Faculty
Manual and, as such, part of Dr. Porter’s employment contract. In pertinent part,
these ostensibly would be grounds to reverse President Roelofs” decision:

(i) In violation of Faculty Manual provisions;

(ii} In excess of the authority granted to the Faculty Appeals
Committee or the President in the Faculty Manual,

(iii) | Without support of substantial evidence on the whole record;

{iv) | Arbitrary, capricious, or characterized by abuse of discretion,

27
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 363 of 406 - Page ID#: 368

kok

(vi} Preyudiced by a failure of

[a] any member of the Faculty Appeals Committee, prior
to the evidentiary hearing, or

[b] the President, prior to any involvement in the faculty
disciplinary process, to disclose any conflict of
interest or bias which would prevent the faculty
member or Berea College from receiving an impartial
evidentiary hearing or decision; or

(vii) Deficient as otherwise provided by the Faculty Manual or Berea

College policies.

88. Inhis appeal, Dr. Porter pointed out the obvious contradiction between
the stated basis for his termination and the lack of any confidentiality requirements.
He also argued, in pertinent part, that: {i) his termination violated his right to
academic freedom, (ii} the Dean’s failure to allow mediation prior to bringing charges
against Dr. Porter was contrary to the terms of the Faculty Manual, (iii) the Dean’s
multi-part role as participant, witness, and prosecutor violated Dr. Porter’s right under
the Faculty Manual to fundamental fairness in the termination proceedings, (iv) the
FAC’s denial of Dr. Porter’s right to confront all of the witnesses against him was
contrary to the terms of the Faculty Manual and administrative due process, and (v}
that the Committee use of the preponderance of the evidence standard violated his |
rights under the Faculty Manual and administrative due process. In summation, the
proceedings against Dr. Porter were a sham, a show trial.

89, Nonetheless, the Executive Committee affirmed President Roelofs’
decision, and Dr. Porter’s employment at Berea College officially ended on September
30, 2018.

90. In all of the above events and particulars, the College’s administrators

demonstrated its longstanding pattern and practice of favor toward and support of

28
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 364 of 406 - Page ID#: 369

some of its students’ and employees’ extreme “politically correct” activism and
factually and legally unsound grievances, to the gross detriment of the College’s
obligations to conduct academically honest, fair, and even-handed hiring, retention,
and supervision of its faculty and staff.

91. Asa proximate result of the College’s false charges against Dr. Porter, its
suspension and banishment of him from campus, and its ultimate termination of him,
and as a proximate result of Dr. Sergent’s false and malicious statements against him,
Dr. Porter has suffered and will continue to suffer substantial harm, including
irreparable damage to his reputation, embarassment, humiliation, severe emotional
distress, mental anguish, and physical injury, manifesting in a stroke (cerebral
vascular accident) he suffered on November 12, 2018, when he was treated in the
emergency room of St. Joseph Berea Hospital, transferred via ambulance to the
Neurological Intensive Care Unit and St Joseph Lexington Hospital, and released on
November 14th, 2018. Dr. Porter’s consequent prolonged stress and mental anguish

has also contributed to his high blood pressure and greatly disturbed sleep patterns.

F, Dr. Porter's Contractual Rights to Continued Employment,
Academic Freedom, and Administrative Due Process According to

the Faculty Manual.

92. Asatenured member of the College faculty, Dr. Porter had an
employment contract with the College which was subject to automatic annual renewal.
The last executed annual employment contract the College provided to Dr. Porter was
dated June 1, 2018, which stated in part that he was re-hired for the school year

2018-2019 at a small increase in salary. This letter creates an estoppel on all

subsequent actions to terminate Dr. Porter.

29
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 365 of 406 - Page ID#: 370

93. Dr. Porter’s employment contract expressly stated that it was subject to
the terms of the Berea College Faculty Manual (“the Faculty Manual”), which sets forth
the College’s policies on appointment, promotion, tenure, academic freedom, non-
discrimination, harassment, retaliation, sexual misconduct, and grievance
proceedings, as published on the College’s website at:

hitp://catalog.berea.edu/en/Current/Faculty-Manual.

94. As atenured member of the faculty, Dr. Porter was entitled to continued
employment and the protection of academic freedom at the College according to the
Faculty Manual, except for a showing of “adequate cause” for his termination:

A tenured appointment represents Berea College’s commitment to

academic freedom, and its trust in the appointee’s promise as teacher

and scholar. The granting of tenure is not automatic; it is the result of a

considered judgment that the faculty member will make a significant,

long-term contribution to the fulfillment of the College’s purposes.

Tenure is a continuous appointment. It continues until {1) the appointee

resigns or retires, or chooses to reduce teaching responsibilities below

one-half of a normal teaching load, or (2) a situation develops that is

demonstrably adequate cause for discontinuation of the appointment.

Academic freedom is essential to the College’s success in mecting its

educational obligations to its students and the larger society. A well-

conceived and soundly administered tenure system ig considered the

best means to assure such freedom.

(Emphasis added}.

95. The Faculty, Manual states that the specific principles of academic
freedom ‘are substantially based on “[tJhe substance and the wording of this statement
are drawn in part from the 1940 Statement of Principles on Academic Freedom and
Tenure, developed by the Association of American Colleges and the American
Association of University Professors” (AAUP), and that each faculty member is entitled
to academic freedom in the classroom and in his or her research:

This statement summarizes the understanding between the faculty and

administration of Berea College on the principles and practices of
academic freedom at this institution . .

woe

30
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 366 of 406 - Page ID#: 371

Freedom in the Classroom

The faculty member is entitled to freedom in the classroom and should
be supported by the College administration and colleagues in its exercise.
Academic freedom, however, carries with it duties correlative with rights.
In exercising freedom in discussion of the subject matter, the faculty
member should be careful not to introduce controversial matter which
has no relation to the subject. This should not be narrowly construed,
but the faculty member has a responsibility to the entire College
community to refrain from habitually substituting extraneous materials
for the proper subject matter of the course.

Freedom of Research

Freedom of research is fundamental to the advancement of truth. The
faculty member is entitled to full freedom in ordering and recommending
library materials, presenting a variety of perspectives, and in research
and in the publication of the results. .

ee

(Emphasis added}.

96. Inits report upon Dr. Messer’s appeal in the prior disciplinary
proceedings, the FAC outlined the College’s interpretation of its acactemic freedom
policy which it also applied in its Report on Dr. Porter’s case:

Two conditions must be met ... to create an ‘environment that is
protected by academic freedom”: (1) it must be an academic occasion,
and (2} the participants must speak and conduct themselves in a manner
consistent with the motives, methods, and ends of the academic
enterprise.

. Where the academic purpose is not: apparent ot where the academic -
purpose is plainly not significant enough to warrant the offense, it will be
safe to conclude that the speaker has not been conducting himself or
herself in a manner consistent with the motives, methods, and ends of

. the academic enterprise.

. [Tlhe academic enterprise, as understood by the Committee
presumes that no subjects are inherently taboo or off-limits because they
are ‘objectively offensive’; and it nurses no phobic aversion to
controversial topics or strong emotions.

The content and/or viewpoint of speech by [itself] will very seldom, if
ever, disqualify speech from protection by academic freedom. in
intramural academic occasions, self-disqualification occurs when a
speaker departs from an academic agenda to further personal grievances,

31
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 367 of 406 - Page ID#: 372

animosities, or grudges; to exert power for private gain or satisfaction; to
advocate (rather than to analyze) partisan political causes; to stage an
emotional catharsis before a captive audience; to browbeat or shame
interlocutors into submission, acquiescence, or agreement; in short, to
pursue any ulterior purpose likely to thwart the motives, methods, and
ends of the academic enterprise.

{Emphasis added}.

97. The Faculty Manual states the College’s “Harassment Policy” and
expressly subjects the policy to a balancing test with a faculty member’s right to
academic freedom:

Harassment prohibited by this policy includes verbal or physical conduct

that, because. of its severity and/or persistence, substantially interferes

with the mutual respect and collegiality afforded all individuals at Berea

College. In particular, harassment may include verbal or physical

behavior directed at an mdividual that is abusive of that individual’s

distinguishing characteristics, including race, gender, age, religion,

sexual orientation, or national origin, to such an extent as to

substantially interfere with the individual’s work or education or

adversely affect one’s living conditions.

In prohibiting harassment in all its forms, Berea seeks to preserve and

enhance academic freedom for all members of the campus community.

Nothing in this policy is intendéd to limit the freedom of inquiry,

teaching, or learning necessary to the College’s educational purposes, or

to inhibit scholarly, scientific, or artistic treatment of subject matter

appropriate to an institution of higher education.

(Emphasis added}.

98. The Faculty Manual specifies the promised procedures in the formal
hearing proocess.in the event a complaint is made-against a faculty member for
conduct in violation ‘of civil rights, and makes cleat that an accused has the right to
confront all witnesses under the College’s incorporated AAUP standards. The AAUP
‘burden. of proof is set at “clear and convincing evidence” which, as stated in 7 93,
supra, has been incorporated in the College’s Faculty Manual. There is no night to
confidentiality for any participant in the proceedings including criticisms by Dr. Porter.

Specifically:

Resolving Complaints through the Formal Hearing Process

32
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 368 of 406 - Page ID#: 373

kh

Except in extraordinary circumstances, the respondent is entitled
to confront his or her accuser and any witnesses at the hearing.
The right of confrontation may be waived by the absence or gross
misconduct of the respondent.

The standard of proof in a formal hearing is whether, based on all
the evidence presented, a reasonable person would conclude that
it is more likely than not that the alleged Violation did occur
{preponderance of evidence standard).

General Guidelines

1.

99,

In the reporting, investigating, and hearing of alleged Violations,
every effort shall be made to ensure confidentiality and the privacy
of the parties involved, but complete confidentiality cannot be
guaranteed, particularly if formal charges are filed. Requests for
confidentiality shall be addressed to and decided by the College’s
Title [EX Coordinator. At all stages, investigations, administrative
hearings, and formal hearings complaints are to be handled
discreetly and expeditiously. Every effort will be made to contain
hearsay and to minimize the potential for harmful effects on the
individuals involved and the College community.

Both the complainant and the respondent shall be assured of fair
treatment throughout the investigation, administrative hearing
and formal hearing processes. Retaliation or intimidation by either
party is prohibited by law and College policy; neither will be
tolerated. Any such retaliation or intimidation is subject to
disciplinary action up to and including termination or expulsion.

{Emphasis added).

In the stated procedure in a proceeding for dismissal with cause, the

Faculty Manual provides that the College will provide the accused with the right to

confront any witnesses against him, except where there are “unusual” or “urgent”

reasons to tale a witness’ written statement:

The faculty member and advisor should have the opportunity to question
all persons who testify orally and to confront all who testify adversely.
When unusual and urgent reasons move the Committee to deny this
opportunity, or when the knowledgeable person cannot appear, the
identity of the person, as well as the person's statements, should
nevertheless be disclosed to the faculty member. Subject to these

33
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 369 of 406 - Page ID#: 374

safeguards, statements may, when necessary, be taken outside the

hearing and reported to it.

(Emphasis added).

100. In Dr. Porter’s case, the College made no inquiry and made no
findings of any “unusual” or “urgent” reasons to allow the two (2} most crucial
witnesses, Drs. Williams and Wyrick, to submit written statements before the
FAC, and the College arbitrarily and capriciously denied Dr. Porter his
contractual and legal rights to confront and to cross examine these witnesses.

101. The Faculty Manual defines “retaliation” for the purposes of the College’s
Sexual Harassment Policy” and “Sexual Misconduct Policy” as “{tjhe act of seeking
revenge upon another person.” The FAC specifically found that Dr. Porter had not
committed this act.

102. The Faculty Manual includes the College’s “Nondiscrimination Policy,”
and its “Community Aspirations Statement” and provides that “{hlindrances to
dialogue and free expression can very much impede learning. The concept and
application of academic freedom at Berea College protect these values and are
articulated in the Faculty Manual.” The “Community Aspirations Statement” further
provides that “[t]his statement does not mandate these values and is not intended to
restrict any person’s conscience or académic or personal freedoms.” -

103. The Faculty Manual states the following possible grounds for the
termination of a faculty member for “incompetence” in the performance of his duties:

‘The following are considered adequate cause for dismissal of tenured

faculty, or of faculty under term appointment before the appointment

expires:

e Demonstrated incompetence or dishonesty in teaching or research.

e Substantial, persistent and demonstrated neglect of professional

responsibilities or failure to observe the terms of appointment to the
faculty.

e Personal conduct which demonstrably hinders fulfillment of
professional responsibilities.
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 370 of 406 - Page ID#: 375

* Infirmities serious enough to qualify for total disability payments
under the College’s disability plan and/or social security.

104, The College did not properly apply these criteria for the
termination of a faculty member for “incompetence” in the case against Dr.
Porter.

CAUSES OF ACTION
COUNT I vs. Berea College:

Breach of Contract for Suspension from Employment in Violation
of the Required Due Process and Dr. Porter’s Academic Freedom

105. Paragraphs 1-104 are hereby restated and incorporated by reference.

106. The Faculty Manual, which is part of Dr. Porter’s employment contract
with the College, states that during proceedings for termination for cause “the faculty
member shall be suspended only if continuance threatens immediate danger to

_ bersons or p roperty.” (Emphasis added). |

107. In the present case, after Dean Berry initially charged Dr. Porter,
President Roelofs summarily suspended Dr. Porter and barred him from campus
without any prior notice nor any evidence or reasonable basis to determine that he
posed any “immediate danger to persons or property. ” These actions constituted a
forbidden “prior restraint” in violation of the clear language i in the Faculty Manual |
guarantecing Dr. Porter administrative due process. Neither President Roelofs nor
Dean Berry specified to Dr. Porter the nature of any such “immediate danger” he may
pose and refused to discuss the Survey with him or to convene any mediation between
the parties about the controversy.

108, The College’s unfounded suspension and banishment of Dr. Porter from

campus needlessly tarnished his reputation, denied him access to materials needed to
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 371 of 406 - Page ID#: 376

defend himself, and interfered with his academic work by denying his access to crucial
resources such as a library, licensed computer software, and his own office.

109. The College’s unfounded suspension and banishment of Dr. Porter from
campus, without the opportunity for mediation, created a presumption of his guilt,
impeded his ability to defend himself, and strongly prejudiced the case against him
prior to the FAC hearing.

110. The College suspended Dr. Porter from employment, banished him from
campus, and refused mediation in breach of his employment contract and the terms of
the Faculty Manual.

111. Dr. Porter’s employment contract and the Faculty Manual guarantee him
the right of academic freedom in the classroom and in his research, when such speech
and conduct pertains to an acadernic occasion and is made in a manner consistent
with the motives, methods, and ends of the academic enterprise.

, 112. Dr. Porter, ‘at all peitinent times, created and distributed the Survey
pursuant to legitimate academic inquiry and in a manner consistent with the motives,
methods, and ends of the academic enterprise. Particularly, he tendered the Survey to
the proper persons for vetting prior to its release, and received no feedback forbidding
its release. Accordingly, all of Dr. Porter’s speech and conduct associated with or -

' related to the creation and distribution of the Survey was protected under his right to’ °
acadernic freedom and free speech under his employment contract and the terms of
the Faculty Manual. Indeed, Dr. Rob Smith provided hours of essential technical
support required to publish the survey, and Dr. Burnside spent hours editing it.

113. The College denied Dr. Porter his right to academic freedom and free

speech by bringing false charges of “incompetence” against him, suspending him, and

36
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 372 of 406 - Page ID#: 377

banishing him from campus in breach of his employment contract and the terms of
the Faculty Manual.

114. Dr. Porter has suffered and will continue to suffer substantial harm as a
direct result of the Cotlege’s breaches of contract, including but not limited to,
irreparable harm to his reputation, embarassment, humiliation, emotional distress,
mental anguish and physical injury, manifesting in his cerebral vascular stroke on
November 12, 2018. Dr. Porter’s consequent prolonged stress and mental anguish

has also contributed to his high blood pressure and greatly disturbed sleep patterns.

COUNT Ii vs. Berea College:
Breach of Contract for Termination of Dr. Porter’s Employment for

“Incompetence” After the College’s Denial of the Required Administrative

Due Process.

115. Paragraphs 1-114 are hereby restated and incorporated by reference. —

1 16. The College’s unfounded suspension and banishment of Dr. Porter,
without proper notice, without the opportunity for mediation, without any reasonable
basis or evidence that Dr. Porter was an “immediate danger to persons or property” on
campus, and without affording him any due process with a reasonable investigation,
specification of charges, discovery of evidence, or opportunity to defend himself, was in
breach of his employment contract and the terms of the Faculty Manual. -

117. | The FAC Chair advised Dr. Porter prior to the hearing that the FAC
would give “little weight” to written witness statements that could not be cross-
examined. However, the FAC thereafter placed great emphasis on the written
statements of Dr. Williams and of Dr. Wyrick in its conclusion to recommend Dr.
Porter’s termination.

118. The charges brought against Dr. Porter at the FAC hearing involved

alleged “incompetence,” on account of specific violations of the College’s civil

37
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 373 of 406 - Page ID#: 378

rights policies concerning harassment, creation of a hostile work environment, and
retaliation.

119. The grouping or conflation of charges seeking Dr. Porter’s dismissal for
cause based on “incompetence” while also accusing him of violations of the College’s
civil rights policies on harassment, creation of a hostile work environment, and
retaliation accordingly rendered the FAC hearing a proceeding under and subject to
the requirements of both the dismissal with cause and the civil rights hearing
procedures set forth in the Faculty Manual.

120, In breach of the Faculty Manual’s promise that Dr. Porter would be able
to confront all witnesses against him at the FAC hearing, the College terminated Dr.
Porter’s employment without allowing him to confront or cross examine his main
accusers, Dr. Williams or Dr. Wyrick, who instead only submitted written statements
to the FAC about the alleged hostile work environment in the psychology department,
the ‘alleged sexual harassment and retaliation against them, and the alleged harm and
emotional distress they suffered as a result. The grievants did not allege or offer to
prove any “unusual” or “urgent” circumstances as a basis for them not to have to
testify in person.

"121. The-FAC Report then frequently referred to Dr.- Williams’ and ‘Dr.
Wyrick’s written testimony in concluding that Dr. Porter’s Survey had caused them :
professional and personal harm and emotional distress, contrary to the FAC’s stated

" prothise to place little weight on such statements and in breach of Dr. Porter’s right
under his employment contract and the Faculty Manual to confront and cross
examine the witnesses against him.

122. Dean Berry was a participant in the prior hostile environment

proceedings against Dr. Messer and was also an actor in and witness of the events and

38
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 374 of 406 - Page ID#: 379

circumstances involved in the termination proceedings against Dr. Porter. The Dean
served as a witness and the prosecutor at the FAC hearing, while also being the direct
supervisor of the FAC members concerning their compensation and the terms of their
employment at the College. Dean Berry refused to recuse himself over Dr. Porter’s
written objections and in blatant violation of Dr. Porter’s right to administrative due
process.

123. The Faculty Manual states that the College’s stated procedures ina
termination proceeding against a faculty member “are intended to insure fair process.”
See Faculty Manual, page 129.

124. However, the College’s Board of Trustees allowed Dean Berry to assume
the multi-part role as participant, witness, and prosecutor in the termination
proceedings against Dr. Porter in violation of Dr. Porter’s right to fundamental fairness
in the proceedings under the terms of his employment contract, the Faculty Manual,
and the Executive Committee Resolution at Items (i) - fiv). ”

125. Also, at least three members of the FAC displayed a previously
undisclosed and unfair prejudgment and bias against Dr. Porter’s defense at the
hearing, see [ 75-77, supra, in violation of Dr. Porter ‘s right to fundamentally fair
termination proceedings under the terms of the Faculty Manual and the Executive

' Committee Resolution. at its Items (iii) - (iv). ’

126. The College denied Dr. Porter his guaranteed administrative due process
throughout the termination proceedings against him in breach of his employment
contract, the terms of the Faculty Manual, and the Executive Committee Resolution.

127. Dr. Porter has suffered and will continue to suffer substantial harm as a
direct result of the College’s breaches of contract, including but not limited to,

irreparable harm to his reputation, embarassment, humiliation, emotional distress,

39
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 375 of 406 - Page ID#: 380

mental anguish and physical injury, manifesting in his cerebral vascular stroke on
November 12, 2018. Dr. Porter’s consequent prolonged stress and mental anguish

has also contributed to his high blood pressure and greatly disturbed sleep patterns.

COUNT II vs. Berea College:

Breach of Contract for Termination of Dr. Porter’s Employment
in Violation of His Academic Freedom.

128. Paragraphs 1-127 are hereby restated and incorporated by reference.
129. Dr. Porter’s employment contract and the Faculty Manual offered him
continued employment under a guarantee of tenure, absent an “adequate cause” for
his termination, and the College breached his employment contract by terminating
him without adequate cause.
130. Dr. Porter’s employment contract and the Faculty Manual guarantee him
the right of academic freedom. in the ‘classroom’ and in his'research, When, such speéch *
and conduct pertains to an academic occasion and is made.in a manner consistent
with the motives, methods, and ends of the academic enterprise.
131. Dr. Porter, at all pertinent times, created and distributed the Survey
' pursuant to legitimate academic inquiry and. in a manner consistent with the motives, ,
‘methods, and ends of the academic enterprise: Accordingly, all of Dr. Porter’s speech:
and conduct associated with or related to the creation and distribution of the Survey
was protected under his right to academic freedom under his employment contract,
the terms of the Faculty Manual and the Executive Committee Resolution at Items (i) —
(iv).
132. The College denied Dr. Porter his right to academic freedom throughout
the termination proceedings against him in breach of his employment contract, the

terms of the Faculty Manual, and the Executive Committee Resofution.

AQ
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 376 of 406 - Page ID#: 381

133. Dr. Porter has suffered and will continue to suffer substantial harm as a
direct result of the College’s breaches of contract, including but not limited to,
irreparable harm to his reputation, embarassment, humiliation, emotional distress,
mental anguish and physical injury, manifesting in his cerebral vascular stroke on
November 12, 2018. Dr. Porter’s consequent prolonged stress and mental anguish

has also contributed to his high blood pressure and greatly disturbed sleep patterns,

COUNT IV vs. Berea College:

Violations of Title VII, Title IX, the ADEA, and the KCRA
for Employment Discrimination ;

134. Paragraphs 1-133 are hereby restated and incorporated by reference.

135. The College has participated in and supported a pattern and practice of
illegal discrimination based on age, race, and sex against white males over the age of
40 in the College’s employment, discipline, and termination of members of the faculty
in the psychology department and in the overall faculty of the College.

136. As part of this pattern and practice and because of the legal
discriminatory animus against Dr. Porter on the part of President Roelofs and Dean
Berry, and due to the severe personal and political coercion of other College faculty
members and administrators, with the knowing participation of the College, the.
College intentionally discriminated against Dr. Porter in suspending him, banishing
him from campus, and ultimately terminating his employment without adequate cause
and based on his age, race, and sex in violation of 42 U.S.C. § 2000e-2, 20 U.S.C. §
1681 (a), 29 U.S.C. § 623(a)(1), or KRS 344.040(1){a}.

A. Discrimination Based on Age.

137. Paragraphs 1-136 are hereby restated and incorporated by reference.

138. Dr. Porter is a 70-year-old, white male.

4]
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 377 of 406 - Page ID#: 382

139. Under 29 U.S.C. § 623(a}(1) “(ijt shall be untawful for an employer--(1) to
fail or refuse to hire or to discharge any individual or otherwise discriminate against
any individual with respect to his compensation, terms, conditions, or privileges of
employment, because of such individual's age.” See also 29 U.S.C. § 631 (age
discrimination is actionable under § 623{a)(1) when directed at an employee who is 40-
years-old or more).

140. Under KRS 344.040(1)(a) “li}t is an unlawful practice for an employer: (a)
To fail or refuse to hire, or to discharge any individual, or otherwise to discriminate
against an individual with respect to compensation, terms, conditions, or privileges of
employment, because of the individual's {age forty (40) and over].”

141. The College, in furthering its prior pattern of age discrimination,
intentionally discriminated against Dr. Porter because of his age and in violation of 290
U.S.C. § 623(a}(1) and KRS 344.040(1)(a) when the College brought false charges of
“incompetence” against him, suspended him, and banished him from campus without
any evidence of showing that he posed any “immediate danger to persons or property.”

142. The Faculty Manual expressly states that there is no enforceable
guarantee of confidentiality in the College’s civil rights proceedings. The only
circumstance where confidentiality is guaranteed i in such proceedings is “Tulpor
receipt of a complaint of Sexual Violence. ” President Roelois’ conchucling letter i in 1 Dr.
Messer’s case ‘confirmed the College administration knew ‘this by stating that “l have

“scanned our policy documents i In vain 2 for any requirement of confidentiality and so do
not have the latitude to impose it.”

143. | The College intentionally disctiminated against Dr. Porter because of his
age and in violation of 29 U.S.C. § 623(a)(1) and KRS 344.040(1)}{a) when the College

brought false charges of “incompetence” against him and terminated him on the

42
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 378 of 406 - Page ID#: 383

pretext that he had allegedly violated a fabricated requirement for all participants in
the College’s civil rights proceedings to maintain confidentiality, and specifically
concerning Dr. Porter’s knowledge of and involvement in the prior proceedings against
Dr. Messer. The College knowingly and unlawfully treated Dr. Porter differently from
and less favorably than other similarly situated, younger employees, and differently
and less favorably than persons who supported Dr. Messer’s punishment, and
condoned the unlawful discriminatory acts of other faculty members who participated
as grievants against Dr. Messer and, later, against Dr. Porter.

144. Dr. Porter has suffered and will continue to suffer substantial harm as a
direct result of the College’s Wegal discrimination based on age in violation of 29
U.S.C. § 623{a)(1) and KRS 344.040{1)(a), including but not limited to, irreparable
harm to his reputation, embarassment, humiliation, emotional distress, mental
anguish and physical 1 injury, manifesting 1 iv. his cerebral vascular stroke on November
12, 2018. Dr. Porter’ Ss consequent prolonged ‘stress and mental anguish has also

contributed to his high blood pressure and greatly disturbed sleep patterns.

B. Discrimination Based on Race.

145. Paragraphs 1-144 are hereby restated and incorporated by refererice.

146. Dr. Porter is now a 70- “year- -old, white male. . |

| 147. “Under 42 42 U. Ss. C. 5 20006e- -2{a){1) “tit shall be an uniawful employment

practice for an employer-- (1) to fail or refuse to hire or to discharge any individual, or |
otherwise to discriminate against any individual with respect to his compensation,
ierms, conditions, or privileges of employment, because of such individual's race[.]”

148. Under KRS 344.040(1)(a) “ijt is an unlawful practice for an employer: (a)

To fail or reftise to hire, or to discharge any individual, or otherwise to discriminate

43
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 379 of 406 - Page ID#: 384

against an individual with respect to compensation, terms, conditions, or privileges of
employment, because of the individual's race[.]”

149. The College, in furthering its prior pattern of race discrimination,
intentionally discriminated against Dr. Porter because of his race and in violation of
42 U.S.C. § 2000e-2 and KRS 344.040(1)(a) when the College brought false charges of

“Incompetence” against him, suspended him, and banished him from campus without
any evidence of showing that he posed any “immediate danger to persons or property.”

150. The Faculty Manual expressly states that there is no enforceable
guarantee of confidentiality in the College’s civil rights proceedings. The only
circumstance where confidentiality is guaranteed in such proceedings is “[u]pon
receipt of a complaint of Sexual Violence.” President Roelofs’ concluding letter in Dr.
Messer’s case confirmed the College administration knew this by stating that “I have
scanned our policy documents in vain for any requirement of confidentiality and so do
not have the latitude to impose it.”

151. The College intentionally discriminated against Dr. Porter because of his
race and in violation of 42 U.S.C. § 2000e-2 and KRS 344.040{1}(a}] when the College
brought false charges of “incompetence” against him and terminated him on the
pretext that he had allegedly violated a fabricated requirement for all participants in
the College's Civil Rights proceedings to.maintain their confidentiality and specifically a
concerning Dr. Porter’s knowledge of and involvement in the prior proceedings agaizst
Dr, Messer. The College knowingly and unlawfully treated Dr. Porter differently and
less favorably than similarly situated non-white employees, and differently and less
favorably from persons who supported Dr. Messer’s punishment, and condoned the
unlawful discriminatory acts of other faculty members who participated as grievants

against Dr. Messer, and, later, against Dr, Porter.

Ad
 

Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 380 of 406 - Page ID#: 385

152. Dr. Porter has suffered and will continue to suffer substantial harm as a
direct result of the College’s Ulegal discrimination based on race, in violation of 42
U.S.C. § 2000e-2 and KRS 344.040(1}(a}), including but not limited to, irreparable
harm to his reputation, embarassment, humiliation, emotional distress, mental
anguish and physical injury, manifesting in his cerebral vascular stroke on November
12, 2018, Dr. Porter’s consequent prolonged stress and mental anguish has also

contributed to his high blood pressure and greatly disturbed sleep patterns.

Cc. Discrimination Based on Sex

153. Paragraphs 1-152 are hereby restated and incorporated by reference.

154. Dr. Porter is now a 70-year-old, white male.

155. Under 42 U.S.C. 8 2000e-2 ) “[i]t shall be an unlawful employment
practice for an employer-- ( y) to fail or refuse to hire or to discharge any individual, or
otherwise to discriminate against any individual with respect to his compensation, |
terms, conditions, or privileges of employment, because of such individual's [sex].”

156. Under 20 U. S. C. § 1681 {a} “[njo person in the United States shall, on the
basis of sex, be excluded from participation in, be denied the benefits of, or be
subjected to discrimination under | any education program or activity rebeiving Federal
financial assistance, P | | |

7 157. Under KRS 344. 040(1) (a) mitt i is an wolaneful practice for an employer (a) |
: To fail or refuse to hire, or to discharge any individual, or otherwise to discriminate |
against an individual with respect to compensation, terms, conditions, or privileges ot
employment, because of the individual’ s {sex].”
158. The College, in furthering its previous pattern of sex discrimination,

intentionally discriminated against Dr. Porter because of his sex and in violation of 42

45
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 381 of 406 - Page ID#: 386

U.S.C. § 2000e-2, 20 ULS.C. § 1681 (a), and KRS 344.040(1)({a) when the College
brought false charges of “incompetence” against him, suspended him, and banished
him from campus without any evidence of showing that he posed any “immediate
danger to persons or property.”

159. The Faculty Manual expressly states that there is no enforceable
guarantee of confidentiality in the College’s civil rights proceedings. The only
circumstance where confidentiality is guaranteed in such proceedings is “fujpon
receipt of a complaint of Sexual Violence.” President Roelofs’ concluding letter in Dr.

' Messer’s case confirmed the College administration knew this by stating that “I have
scanned our policy documents in vain for any requirement of confidentiality and so do
not have the latitude to impose it.”

160. The College intentionally discriminated against Dr. Porter because of his
sex and in violation of 42, U. S. C. § 20006¢- 2, 20 U, 5. C.§ 1681{ a}, and KRS ;

344, 040(1 (a) when the College brought false charges of “incompetence” against him
and terminated him on the pretext that he had allegedly violated a fabricated
requirement for all participants in the College’s civil rights proceedings to maintain
their confidentiality and specifically concerning Dr. Porter's knowledge of and
involvement in the prior proceedings against Dr. Messer, ‘The College knowingly and
unlawfully treated Dr. Port ter differently and less favorably than, other similarly
‘sitiiated f female faculty, and differently and less favorably from persons who supported
Dr. Messer’ Ss punishment, and condoned the unlawful discriminatory acts of other
faculty members who participated. as grievants agamst Dr, Messer, and, later, against
Dr, Porter. | | |

161. Dr. Porter has suffered and will continue to suffer substantial harm as a

direct result of the College’s illegal discrimination based on sex in violation of 42

46
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 382 of 406 - Page ID#: 387

U.S.C. § 2000e-2, 20 U.S.C. § 1681 (a), and KRS 344.040(1}(a}, including but not
limited to, irreparable harm to his reputation, embarassment, humiliation, emotional
distress, mental anguish and physical injury, manifesting in his cerebral vascular
stroke on November 12, 2018. Dr. Porter’s consequent prolonged stress and mental
anguish has also contributed to his high blood pressure and greatly disturbed sleep

patterns.

' COUNT V vs. Berea College:

Violations of Title VII, Title IX, the ADEA, and the KCRA
for Ilegat Retaliation

162. Paragraphs 1-161 are hereby restated and incorporated by reference.

163. Under 42 U.S.C. § 2000e-3{a} [i]t shall be an unlawful employment
practice for an employer to discriminate against any of his employees .. . because he
has opposed any practice made an unlawful employment practice by this subchapter,
or because he has made a charge, testified, assisted, or participated In any Manner in
an investigation, proceeding, or hearing under this subchapter.”

164. Under 20 U.S.C. § 1681(a) “[nJo person in the United States shall, on the
basis of sex, be excluded from participation in, be denied the benefits of, or be
subjected to discrimination under any.education program or activity receiving Federal .
financial assistance].]” Retaliation against a person because that person has
complained of sex discrimination is another form of intentional sex discrimination
encompassed by Title IX's private cause of action.

165. Under 29 U.S.C. §-623(d) “[i]t shall be unlawful for an employer to
discriminate against any of his employees .. . because such individual, member or
applicant for membership has made a charge, testified, assisted, or participated in any
manner in an investigation, proceeding, or litigation under this chapter.”

47
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 383 of 406 - Page ID#: 388

166. Under KRS 344,280(1) “[iJt shall be an unlawful practice for a person, or
for two (2) or more persons to conspire: (1) To retaliate or discriminate in any manner
against a person because he has opposed a practice declared unlawful by this chapter,
or because he has made a charge, filed a complaint, testified, assisted, or participated
in any manner in any investigation, proceeding, or hearing under this chapter...”

167. Dr. Porter acted as Dr. Messer’s “adviser” throughout his hostile
environment hearing and appeals, as allowed under the Faculty Manual. Dr. Porter
argued that Dr. Messer’s alleged infractions were neither severe nor pervasive enough
to create a “hostile workplace environment” on the basis of race, sex, or sexual
orientation or to warrant the punishments levied against him. Dr. Porter, during the
proceedings before the CCHB and the FAC and in correspondence with President
Roelofs and with Dean Berry and in an open letter to the campus, expressed his
disappointment with the unfairness of the College’s processes and the result in Dr,
Messer’s case, thereby antagonizing the College’s administration as well as the
grievants who had placed the charges against Dr. Messer. This animus is blatantly
expressed in the postings by Dr. Sergent and Dr. Williams, in which the College
conspired and enabled,

168. - The College intentionally retaliated against Dr: Porter because of his
participation i in Dr, Messer’ s defense in the proceedings against him and because of

: Dr, Porter's ‘verbal and written criticism of the College’ Ss disciplinary procedures in
general, of the proceedings against Dr. Messer in particular, and of the roles and
achions President Roelofs and Dean Berry took with regard to both and i in n violation of
42. U.S.C. § 2000¢-3, 20 U. S.C. 8 168 (a), 23 U.S.C, § 623(a), and RS 344,280(1),
when the College brought false charges of “incompetence” against him, suspended

him, and banished him from campus without any evidence of showing that he posed

48
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 384 of 406 - Page ID#: 389

any “immediate danger to persons or property.” The College enabled Dr. Williams’ and
Dr. Sergent’s retaliation against Dr. Porter, generally, and particularly because of his
detense of himself and Dr. Messer as older, white males.

169. The Faculty Manual expressly states that there is no enforceable
guarantee of confidentiality in the College’s hostile environment proceedings. The only
circumstance where confidentiality is guaranteed in such proceedings is “[u]pon
Teceipt of a complaint of Sexual Violence.” President Roelofs’ concluding letter in Dr.

. Messer’s case confirmed the College administration knew this by stating that « have
scanned our policy documents in vain for any requirement of such confidentiality and
so do not have the latitude to impose it.”

170. The College intentionally retaliated against Dr. Porter because of his
participation in Dr. Messer’s defense in the proceedings against him and because of
Dr. Porter’s verbal and written criticism of the College’s civil rights procedures in

" “general, the College’s hostile environmerit proceedings against Dr. Messer, in
particular, and of the roles and actions President Roelofs and Dean Berry took with
regard to both and in violation of 42 U.S.C. § 2000e-3, 20 U.S.C. § 1681(a), 29 U.S.C.
§ 623{a), and KRS 344.280(1), when the College brought false charges of
“competence” against him and terminated him.on, the pretext that-he had-allegediy me

‘violated a fabricated requirement for all participants in the College’s civil rights —
proceedings to maintain their Confidentiality and specifically concerning Dr. Porter’s

' knowledge of and’ involvement in the prior proceedings against Dr. Messer. The
College’s treatment of Dr. Porter was directly retaliatory against him because of his
defense of Dr. Messer, and his criticisms of College policies and practices.

171. Dr. Porter has suffered and will continue to suffer substantial harm as a

direct result of the College’s illegal retaliation against him in violation of 42 U.S.C. §

49
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 385 of 406 - Page ID#: 390

2000e-3, 20 U.S.C. § 1681{a), 29 U.S.C. § 623(a}, and KRS 344.280{1) including but
not limited to, irreparable harm to his reputation, embarassment, humiliation,
emotional distress, mental anguish and physical injury, manifesting in his cerebral
vascular stroke on November 12, 2018. Dr. Porter’s consequent prolonged stress and
mental anguish has also contributed to his high blood pressure and greatly disturbed
sleep patterns.
COUNT Vi vs. Dr. Sergent:

Defamation Per Se and Defamation Per Quod

172. Paragraphs 1-171 are hereby restated and incorporated by reference.

173. Dr. Sergent, in his April 8-9, 2018 emails, made false and defamatory
statements, as specified in J] 57-66 above, falsely accusing Dr. Porter of racist, sexist,
and homophobic comments and conduct as a professor at the school.

174. Dr. Sergent, in his April 8-9, 20 18 emails, made false and defamatory
statements, as specified in [f 57-66 above, falsely accusing Dr. Porter of improperly
disclosing to the public the personal medical information of Dr. Williams in an attempt
to defame her in order to disparage and discredit her personally and professionally.

175. Dr. Sergent, in his April 8-9, 2018 emails, made false and defamatory

| statements, as specified in 1% 57-66 above, falsely accusing Dr. Porter of committing -
academic fraud and gross violations of professional ethics in preparing and |
disseminating a scientifically invalid survey and in imeluding in the Survey actual
cases from the proceedings against Dr. Messer, after purposely misstating in the
disclosure section that the scenarios were not based on any actual events.
176. Dr. Sergent, in his April 8-9, 2018 emails, made false and defamatory

statements, as specified in {| 57-66 above, falsely accusing Dr. Porter of being an

50
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 386 of 406 - Page ID#: 391

“macompetent” psychology professor who had improperly and unprofessionally
“manipulated” his students for his own political purposes.

177. Dr. Sergent, in his April 8-9, 2018 emails, made false and defamatory
statements, as specified in [] 57-66 above, falsely accusing Dr. Porter of violating the
College’s IRB academic research requirements by refusing to submit the Survey to the
IRB for review prior to its dissemination.

178. Dr. Sergent, in his April 8-9, 2018 emails, made false and defamatory
statements, as specified in [Jf 57-66 above, falsely accusing Dr. Porter of committing
academic fraud and gross violations of professional ethics by willfully causing mental
and emotional harm to his students and to his colleagues in an effort to divide the
College campus for his own political reasons, without apology.

179. Dr. Sergent, in his April 8-9, 2018 emails, made false and defamatory
statements, as specified in 7] 57-66 above, falsely accusing Dr. Porter of being “an .
unethical, unrepentant, academically dishonest person who is in process of rightly |
being fired from Berea College.”

180. Dr. Sergent published these false and defamatory statements in his April
8-9, 2018 emails to more than one member of the SGA board.

18i. Dr. Sergent published these false and defamatory statements ini his April
8- 9, 20 18 emails with knowledge of theiz falsity and with. actual malice toward Dr.

. Porter due to Dr. Sergent’ $ sinister or corrupt motives, hatred, revenge, personal ul
will, spite and desire to injure and re retaliate against Dr. Porter.

182. In the alternative, Dr. Sergent published these faise and defamatory
statements in his April 8-9, 2018 emails due to Dr. Sergent’s gross indifference and

recklessness and wanton or wilful disregard of Dr. Porter’s right to personal security

Si
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 387 of 406 - Page ID#: 392

including in his uninterrupted entitlement to enjoyment of his good reputation in the
community.

183. Dr. Sergent’s false and defamatory statements in his April 8-9, 2018
emails were defamatory per se as they falsely charged Dr. Porter or imputed to him
dishonesty or engagement in fraudulent enterprises and detrimentally reflected upon
his character and integrity as a person and subjected him to the loss of public
confidence and respect.

184. Dr. Sergent’s false and defamatory statements in his April 8-9, 2018
emails were defamatory per se as they imputed to Dr. Porter unfitness to perform the
duties of his office or employment or directly tended to prejudice or injure him in his
profession, trade, or business.

185. As aresult of Dr. Sergent making and publishing the false and

defamatory per se statements in his April 8-9, 2018 emails, Dr. Porter is presumed to
have suffered general damages to her reputation. |

186. Furthermore, as a result of Dr. Sergent making and publishing the false
and defamatory per se statements in his April 8-9, 2018 emails, Dr. Porter has
suffered special damages in that Dr. Sergent’s e-mails led to the rescission of the SGA
Service Award, and Dr. Porter has suffered continuous and irreparable harm to his :

reputation, embarassment, humiliation, severe emotional distress, mental anguish,

and physical injury, manifesting in his cerebral vascular stroke on November 12, .
2018. Dr. Porter’s consequent prolonged stress and mental anguish has also

contributed to his high blood pressure and greatly disturbed sicep patterns.

ay
ha
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 388 of 406 - Page ID#: 393

COUNT VI vs. Dr. Sergent:
Portrayal of Dr. Porter in a False Light

187. Paragraphs 1-186 are hereby restated and incorporated by reference.

188. To any extent that Dr. Sergent false statements about Dr. Porter in his
April 8-9, 2018 emails are not defamatory per se or defamatory per quod, Dr. Sergent,
nonetheless, made the false statements as specified in J{{ 57-66 above and published
them to more than one member of the SGA board in order to portray Dr. Porter in a
false light and to attribute to him characteristics, conduct or beliefs that are false and
which placed him before the public in a false position that is highly offensive to a
reasonable person of this Commonwealth.

189. Dr. Sergent published these false statements in his April 8-9, 2018
emails portraying Dr. Porter in a false light with knowledge of their falsity and with
actual malice toward Dr. Porter due to Dr. Sergent’s sinister, or ‘corrupt motives,
hatred, revenge, personal ill will, spite and desire to injure and retaliate against Dr.
Porter.

190, In the alternative, Dr. Sergent published these false statements in his
April 8-9, 2018 emails portraying Dr. Porter in a false light due to Dr. Sergent S gross

‘indifference and recklessness and wantori or wilful disregard a as ‘to the falsity of the
statements and as to the false light i in 1 which Dr. Porter was placed.

191 Furthermore, asa result of Dr. Sergent making and publishing the false |

‘statements i int his April 8- 9, 2018 emails portraying Dr. Porter in a faise light, Dr.
Porter has suffered damages in that Dr. Sergent’s e-mails led to the rescission of the
SGA Service Award, and Dr. Porter has suffered continuous and irreparable harm to
his reputation, embarassment, humiliation, severe emotional distress, mental

anguish, and physical injury, manifesting in his cerebral vascular stroke on November

53
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 389 of 406 - Page ID#: 394

12, 2018. Dr. Porter’s consequent prolonged stress and mental anguish has also

contributed to his high blood pressure and greatly disturbed sleep patterns.

COUNT VII vs. Dr. Sergent:
Hlegat Retaliation under the KCRA
192. Paragraphs 1-191 are hereby restated and incorporated by reference.
193. Under KRS 344.280(1) “fiJt shall be an unlawful practice for a person, or
for two (2) or more persons to conspire: {1) To retaliate or discriminate in any manner
against a person because he has opposed a practice declared unlawful by this chapter,
or because he has made a charge, filed a complaint, testified, assisted, or participated
if, any manner in any investigation, proceeding, or hearing under this chapter . . .”
194, Dr. Porter acted as Dr. Messer’s “adviser” throughout his hostile
environment hearing and appeals, as allowed under the Faculty Manual, Dr. Porter
| argued that Dr, Messer’ s alleged infractions were neither severe nor pervasive enough
to create a “hostile workplace environment” on the basis of race, Sex, or sexual
orientation or to warrant the punishments levied against him. Dr. Porter, during the
proceedings before the CCHB and the FAC and in correspondence with President
‘ "Roélofs and with Deari Beriy ‘and in an open letter to the campus, expressed his
disappointment with the unfairness of the College’ $ processes and the result in Dr.
Messer’ S case, thereby antagonizing the College’ S administration as 5 well as Dr, Sergent
and the grievants who had placed the charges against Dr. Messer.
195. Upon hearing of the SGA’s vote to give Dr. Porter the award, Dr. Sergent.
was again very angry and spiteful toward him and wanted to derail the SGA’s decision.
Dr. Sergent wanted to punish Dr. Porter and to retaliate against him for his past

support of Dr. Messer andl for his dissemination, of the Survey, which Dr. Sergent

54
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 390 of 406 - Page ID#: 395

hastily and incorrectly inferred to be an “attack” on his wife for her prior grievances
against Dr. Messer.

196. In violation of KRS 344.280(1) and in retaliation for Dr. Porter’s
participation in and defense of Dr. Messer in the prior hostile workplace proceedings,
and in an attempt to discredit Dr. Porter in front of the students and to injure Dr.
Porter’s academic career at the College, Dr. Sergent made the false and defamatory

. Statements against Dr. Porter, in his April 8-9, 2018 emails, as specified in [57-66
above. | |

197. Dr. Porter has suffered and will continue to suffer substantial harm as a
direct result of Dr. Sergent’s illegal retaliation against him in violation of KRS
344.280(1), including but not limited to irreparable harm to his reputation,
embarassment, humiliation, emotional distress, mental anguish and physical injury,
manifesting in his cerebral vascular stroke on November 12, 2018. Dr. Porter’s
consequent prolonged stress and mental anguish has also contributed to his high
blood pressure and greatly disturbed sleep patterns.

COUNT IX vs. Berea College:
Negligence in Hiring, Retaining, and Supervising Dr. Sergent
‘198: Paragraphs 1-197 ate hereby restated andi incor ‘por ated by reference, |
199, At all pertinent dates and times, the College’ s administrators failed to use |
“reasonable ca care in the hiring, retention, and supervision of Dr. Sergent as an
employee. | |

200. The College knew of and was well aware of Dr. Sergent’s continuing
anger and spite toward Dr. Porter and about the dissemination of the Survey and
knew that Dr. Sergent vehemently sided with his wife and the “politically correct” |

College employees and campus activists who were agitating against Dr. Porter, The

55
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 391 of 406 - Page ID#: 396

College’s administrators knew that under these circumstances Dr. Sergent posed an
unreasonable risk of harm to Dr. Porter’s reputation and academic career and to the
rights Dr. Porter was entitled to under his tenured employment contract with the
College.

201. Furthermore, throughout the Survey controversy, the College’s
administrators did not caution Dr. Sergent or other College employees from personally
attacking, threatening, or inciting opposition to Dr. Porter. The College’s
administrators failed to control or prevent Dr. Sergent from acting in a manner
designed to harm Dr. Porter’s reputation and academic career and to the rights which
Dr. Porter was entitled under his tenured employment contract with the College. The
College’s administrators also purposely refrained from making any public defense of
Dr. Porter’s rights under his employment contract with the College to enjoy academic
freedom, administrative due process, and his personal and professional safety.
Instead, the College followed and fomented the opposition to Dr. Porter and to the
Survey.

202. Due to the College’s knowledge that Dr. Sergent was unfit for his job at
the College as a then-untenured assistant professor, and as a result of the College's

lack of reasonable care in its hiring, retention, and supervision of Dr. Sergent as its
employee, the Coleg created an unreasonable risk of harm to Dr. Porter, which
resulted i in and allowed Dr. Sergent to use his College e- “mail address, the College
‘computer network, and his position as “Paculty Advisor to the SGA” to retaliate —
against Dr. Porter for his participation in and defense of Dr. Messer in the prior hostile
workplace proceedings and to attempt to discredit Dr. Porter in front of the students

and to injure Dr. Porter’s academic career at the College by malcing the false and
Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 392 of 406 - Page ID#: 397

defamatory statements against Dr. Porter in the April &-9, 2018 emails, as specified in
{7 357-66 above.

203. Asa result of the College’s lack of reasonable care in its hiring, retention,
and supervision of Dr. Sergent as its employee, Dr. Porter has suffered and will
continue to suffer substantial harm as a direct result of Dr. Sergent’s illegal retaliation
against him in violation of including but not limited to irreparable harm to his
reputation, emmbarassment, humiliation, emotional distress, mental anguish and
physical injury, manifesting in his cerebral vascular stroke on November 12, 2018,

high blood pressure, and greatly disturbed sleep patterns.

COUNT X vs. Berea College:
Liability in Respondeat Superior

204. Paragraphs 1-203 are hereby restated and incorporated by reference, a

205. Tn the alternative, at all pertinent times Dr. Sergent was an employee of
the College subject to the supervision, direction, and control of the College in his
position a then-untenured assistant professor and as “Faculty Advisor to the SGA.”
The College is, therefore, vicariously liable in respondeat Supetior as a result of Dr.

Sergent’s Aprit 8- 9, 20 18 emails, as specified i in of o7- 66 above, making false and

defamatory statements against Dr. Porter, portraying, Dr. Porter 1 m a false light, and
illegally retaliating against Dr. Porter i in violation of KRS 344, 280(1 }, all within the
course and scope of Dr. Sergent’ 8 employment at t the College. -

206. As & result of the College’ Ss vicarious 's Hability i In respondeat superior for
the tortious and illegal actions of its employee Dr. Sergent within the course and scope
of his employment, the College is liable to Dr. Porter for his damages, including but

not limited to, irreparable barm to his reputation, embarassment, humiliation,

37
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 393 of 406 - Page ID#: 398

emotional distress, mental anguish and physical injury, manifesting in his cerebral
vascular stroke on November 12, 2018. Dr. Porter's consequent prolonged stress and
mental anguish has ‘also contributed to his high blood pressure and greatly disturbed
Sleep paiterns.

) WHEREFORE, Dr. Porter hereby respectfully requests this Court enter
Judgment against the Defendants on each and all counts in this Complaint and for

| the ‘ollowing relief, including but not limited to:

]. Compensatory damages in an amount in excess of the minimum
jurisdictional limits of this Court;

Punitive damages;

Interest;

Reasonable attorney’s fees and costs.

ak wb

All other equitable and legal relief which this Court deems just
and due.

6. Plaintiff specifically requests trial by jury.on all issues so triable.

Respectfully

o

mitte

          
   

 

ua

HON JOHN F, LACKEY

2144West Main Street

Richmond KY 40475
(859) 575-7206

- _ lackeylaw@att.net fag Quem, 4 df
Rrebral Ia be SIE. '
HON..DEBRADOSS -*-. - to booed,
108 Pasadena Dr, ¢ 25]
Lexington, Kentucky 40503

(859) 260-1980
debra.doss@qx. net

roe

58
Case: 5:19-cv-00455-KKC Doc #: 1-1 Filed: 11/18/19 Page: 394 of 406 - Page ID#: 399

COMMONWEALTH OF KENTUCKY
MADISON CIRCUIT COURT
DIVISION I
19-CI-60

ORDER NEEDING TO RESCHEDULE SPECIAL HEARING

The special hearing originally scheduled for Wednesday, November
6, 2019 will need to be rescheduled. Please call 859-624-4750 or email

melissaburkhart@kycourts.net to reschedule.

This the 4" day of November, 2019

/oiandy, a fotttrt.
MADISON CIR@UIT JUDGE, DIVISON I
 

“HeCase: 5:19-cv-OO45RKKE Dot¥2032 Filed: 11/18/19M.Pagerd95 OF4064 PagalBAadoy UUM EA
VU/iS/2019 OF 53:47 AM

ELECTRONICALLY FILED

COMMONWEALTH OF KENTUCKY
MADISON CIRCUIT COURT
DIVISION I
CIVIL ACTION NO. 19-CI-00060
(CONSOLIDATED WITH 19-C1-200)

Dr. DAVID B. PORTER PLAINTIFF
v,

BEREA COLLEGE and

Dr. F. TYLER SERGENT DEFENDANTS

NOTICE OF CANCELLATION

Please take notice that the deposition of Plaintiff that was scheduled for
Wednesday, November 13, 2019, and Thursday, November 14, 2019, is hereby cancelled.
The deposition will be re-noticed at a later time for a date mutually agreed upon by the

parties,

Respectfully submitted,

/s/ W. Craig Robertson [I

 

W. Craig Robertson III

Sharon L. Gold

Courtney R. Samford

WYATT, TARRANT & COMBS, LLP
250 West Main Street, Snite 1600
Lexington, KY 40507-1746
859.233.2012

Counsel for Defendant, Berea College

Pifect {O-CEO8oBo TTS OTs Pavic MM, Fernarces, Madison Girewit Oherk
Case: 5:19-cv-OR455:KKC Dooi2@st Filed: 11/18/bor Pager396, 6f40e8 PRS Oe OE AQTALN |

BiG GSA Pe ABA

 

eeeL es

 

CERTIFICATE OF SERVICE

I hereby certify that on November 8, 2019, I electronically filed the foregoing
with the Clerk of Court via the e-filing system. I further certify that I mailed the
foregoing document by first class mail to all non-eFiling participants.

Thomas W. Miller John F, Lackey
Miller, Griffin & Marks PSC 214 West Main Street
271 West Short Street, Ste, 600 Richmond, KY 40475
Lexington, KY 40507

Counsel for Defendant, Dr. F. Tyler Debra Ann Doss
Sergent 108 Pasadena Drive

Lexington, KY 40503
Counsel for Plaintiff

/s/ W. Craig Robertson II

 

W. Craig Robertson III

cc: An/Dor Reporting and Video Technologies, Inc.
179 East Maxwell Street
Lexington, KY 40508
setdepovideo@andorreporting.com

61893730. 1

Fo LOCO Vereoig Daves Mi. Parnandes, Macison Girt Clork
rue€ase: 5:19-cv-OCM4SE:KKE Docitetit Filed: 11/8/10M Pager397, of4066 RBgeIDH O25 UREN |

THAIS SOF O9:54-°00 Ah

COMMONWEALTH OF KENTUCKY

MADISON CIRCUIT COURT
DIVISION I
CIVIL ACTION NO. 19-C1-00060
and
CIVIL ACTION NO, 19-CI-00200
(Consolidated)
Electronically Filed

Dr. DAVID B. PORTER PLAINTIFF
v.
DR. F. TYLER SERGENT
and
BEREA COLLEGE DEFENDANTS

MOTION FOR PROTECTIVE ORDER

Comes the Defendant, Berea College (“Berea”), by counsel, and hereby moves the Court
to enter a Protective Order precluding the Plaintiff, Dr. David Porter (“Porter”), from moving
forward with depositions until: (1) Plaintiff's Motion for Leave to File an Amended Complaint
has been resolved and Berea knows what claims are in issue; and (2) Porter submits to a
deposition before any other witness is deposed. As grounds for this Motion, Berea states as
follows:

On October 29, 2019, Porter filed a Motion for Leave to file an Amended Complaint.
The tendered Amended Complaint substantially alters the nature of his claims and includes
numerous additional allegations against Berea. These new allegations contend that Berea
violated various federal statutes, including Title VII, Title IX, the Age Discrimination in
Employment Act, and makes additional state law claims of negligent hiring, retention and
supervision and respondeat superior liability. None of these claims had previously been asserted.

Berea believes that several of these new allegations are facially deficient and anticipates filing a

Plo POI OO EG PUP BAe Ee David Ma, Perrncides, Madisan Grout Clark
   

NEE NT

evle@ase: 5:19-cv-OR4559KKC Dociteiet Filed: 11/28/0".Page: 398 6406 4 PEgeHBENA OS).

motion to dismiss some of them. Thus, as matters currently stand, there is great uncertainty as to
what claims will be in issue in this litigation and subject to proper discovery.

Prior to Porter filing his Motion for Leave to File an Amended Complaint, the parties had
agreed to a deposition schedule that involved Berea deposing Porter first and then the parties
proceeding with other discovery as they deemed appropriate. This is typical of any case as the
defendant is entitled to know the claims and allegations of the Plaintiff before having to
respond.! As such, Berea had noticed Porter’s deposition for November [3, 2019 and Porter had
noticed a third party witness, Yabsira Ayele (“Yabsira”’), for a deposition on November 15, 2019.

In light of Porter’s Motion for Leave to File an Amended Complaint, which could
substantially alter the claims in issue, Berea postponed its previously scheduled deposition of
Porter until the matters involving the Amended Complaint are resolved. After all, it makes no
sense for Berea to depose Porter (or anyone else} until it knows what claims it must address.
Otherwise, depositions could devolve into days of unnecessary questioning over claims that are
not in issue. Postponing Porter’s deposition is not a delay tactic, but a natural consequence of
Porter’s own attempts to try and move the goalposts by adding additional claims against Berea.
Further, judicial economy dictates not deposing Porter until Berea can question him on the
claims it will actually be required to defend.

With that principle in mind, Berea naturally sought to apply the same standard to other
depositions scheduled prior to Porter’s recent effort to re-write his pleading, particularly the
deposition of Yabsira. Berea asked Porter to postpone the deposition of Yabsira because it is not

fair for Berea to have to defend against any depositions until: (1) Berea knows what claims are

 

1 While Kentucky's general Civil Rules are silent on the order of discovery, Kentucky's rules for economical
litigation state that “the plaintiff shall be required to give his deposition before any other discovery takes
place unless the defendant elects not to examine the plaintiff...” CR 93.01. This has become standard practice
in all cases,

piled POCA a PEAS 2 Gavia ML Fernandez, Madison Ciroult Clerk
 

82481 BS
properly before the Court; and (2) Porter has been deposed first. Unfortunately, Porter has
refused Berea’s reasonable request and insists on moving forward with Yabsira’s deposition.

Under Kentucky Rule of Civil Procedure 26.03(1), “[uJpon motion by a party or by the
person from whom discovery is sought, and for good cause shown . . .the court in the judicial
district where the deposition is to be taken may make any order which justice requires to protect
a party or person from annoyance, embarrassment, oppression, or undue burden or expense.”
Such orders include, but are not limited to, “that the discovery not be had,” and “that the
discovery may be had only on specified terms and conditions, including a designation of the time
or place.” Id. See also V.S. v. Commonwealth, Cabinet for Human Resources, 706 8.W.2d 420,
425 (Ky. App. 1986) (holding that trial court correctly entered protective order limiting
discovery when voluminous written discovery presented an undue burden). In this instance,
good cause exists for this Court to order that Yabsira’s deposition should not occur until after
Porter’s pending motion to amend his complaint is fully resolved and Porter submits to a
deposition first. Berea has no objection to Yabsira being deposed — it simply needs to occur in
an orderly fashion at a later cate.

Moving forward with Yabsira’s deposition at this time makes little sense because the
Berea cannot be certain of the claims it will be defending. This is doubly true if Berea ts forced
to proceed without first taking Porter’s deposition. The most logical administration of a case is
to require the plaintiff to submit to a deposition prior to the defendants being called upon to
defend themselves. This general practice principle is sound because the plaintiff is the one who
filed the lawsuit and should therefore bear the burden of informing the defendants of the nature

of his claims and allegations at the forefront. By contrast, it is illogical to require the defendants

 
 

FEC LSO | TTARSS OTS 3 David ML Pernanidez, Madison Circuit Glerk

   
mite€ase: 5:19-cv-O045b4KhKC Docent Filed: 11/8/h0 Page: AGO, Of00G% REGBHIDWE MOBI LIne NY

  
  

Aa farprraas ye NS uf
Pa S/fSO47S OB Se ARI
BREST

to defend against depositions when they don’t even know what claims are in issue or the basis
for the claims against them.

Here, it is illogical to force Berea to defend against the deposition of a witness who is
sympathetic to Porter when there is no preliminary baseline understanding as to the claims in
issue, let alone Porter’s own testimony regarding the basis of his claims. Berea has asked Porter
to reschedule Yabsira’s deposition in good faith, and explained to Porter why logic dictates
postponing the deposition. Porter has affirmatively declined. Berea was therefore left with little
choice other than to seek this Court’s protection, pursuant to CR 26.03, to prevent immense
prejudice to Berea as a result of Porter’s intentional decision to seek leave to amend and his
deliberate refusal to postpone the deposition while his motion 1s pending.

CONCLUSION

For the foregoing reasons, Berea respectfully requests that this Court grant its Motion for
a Protective Order to temporarily stay all depositions until: (1) Plaintiff's Motion for Leave to
File Amended Complaint has been resolved and Defendants know what claims are in issue; and
(2) Porter submits to a deposition before any other witnesses are deposed.

NOTICE
This matter shall come on for hearing before the Court as soon as counsel may be heard.
Respectfully submitted,
/s/W._Craig Robertson, Hl
W. Craig Robertson III
Sharon L. Gold
WYATT, TARRANT & COMBS, LLP
250 West Main Street, Suite 1600
Lexington, KY 40507-1746

859,233.2012
Counsel for Defendant

POA LOG 05a TVA ARG TS 4 David Mi. Ferricnidez, Macigon Gtrowl Chevk

 
 

CERTIFICATE OF SERVICE

I hereby certify that on November 13, 2019, I electronically filed the foregoing with the
Clerk of Court via the e-filing system. J further certify that I mailed the foregoing document by
first-class mail to all non-eFiling participants:

John F. Lackey Thomas W. Miller

214 West Main Street Miller, Griffin & Marks PSC

Richmond, KY 40475 271 West Short Street, Suite 600
Lexington, KY 40507

Debra Ann Doss Counsel for Defendant, F. Tyler Sergent

108 Pasadena Drive

Lexington, KY 40503

Counsel for Plaintiff

‘s/W. Craig Robertson Il
W. Craig Robertson II

61894047.

Vee EGS Pps ro 5 fravidl Mi Fernandes, Mecloen Cisco Che
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 402 of 406 - Page ID#: 407

COMMONWEALTH OF KENTUCKY

 

 

 

a
MADISON CIRCUIT COURT TIME ENTERED
DIVISION | ——— AMIR.
19-CI-00060 NOV 13 2019
And
19-CI-00200 DAVIS FERRANEES SPURT
(Consolidated)
DR. DAVID B. PORTER )
PLAINTIFF )
)
}
VS ) ORDER SETTING
)
DR. F. TYLER SERGENT ) SPECIAL HEARING
)
and )
)
BEREA COLLEGE )
DEFENDANTS _)

EECA AUG ISI R OO OC SC CISIGIOIG IOI IOIGGGOR I IG AGI HGR aC atk Ok HK Gf iG

Upon notification by Defendant’s Counsel, Hon. Robertson on the 13" day of

November, 2019 and the Court being otherwise advised;

IT IS NOW; THEREFORE, ORDERED AND ADJUDGED that the above

captioned case shall be set for a Special Hearing on 14" day of November, 2019 at

12:90 p.m.

This the 13" day of November, 2019

S Wh nang se eaitteparrucndien Dey.
ADISON CIRCUIT JUD DIVISION | d
Gas 5:19-cv- Q0455- KKC Doc #: 1-1 Filed: 11/18/19 Page: 403 of 406 - Page ID#: 408 .
12:00 PM MADISON Dale: HE4/2019 1:20:15AM —— Dockell ist. Rot

court =C3 circurr COURTROOM. Prep We. 00000053276 U1/14/2049 (1:26:11AM 2
Jude HON. JAMES D. ISHMAEL. JR. 11/14/2019 Court Docket

Pave [ of 2

1 CE 19-CT-00060 PORTER, DAVID B VS. BEREA COLLEGE,

a

 

‘ue IOAN

IF] GOLD, SHARON L. APTORNEY FOR DEFENDANT
C1 ROBERTSON, W. CRAIG III ATTORNEY FOR DEFENDANT
[C1] SAMIORD. COURTNEY R. APTORNEY FOR DEPENDANT

 

LC LACKEY. JOHN F.. AITORNEY FOR PLAINTIFT LACKIF

[-] BEREA COLLEGE. DEFENDANT / RESPONDENT

CF PORTER, DAVID B PLAINTIFF / PETTPIONER fl a

[_] Bail Credit Dented [7] Danger to selfor others [7] a ot “2 OG s 0 Cave ag i AL (Pi@ey
AME her Df ee ORE BA
Pk Gar ow
fois " f “a &e fw jie One a
gh & .

& ip Cru scl, Sha fC i

tf.
“y ho tho Mage f
OTHER HEARING - a BA} ete fewil iL eC fart Cpe fe “fet ce ie .

MOTION FOR PROTECTIVE ORDER ATTORNEY FOR DEFENDANT
ye e ( ‘he Af PRO t
Ui Ny yf ét. ab CP ME. ay wCE Corrs bd e f- ‘ (a

Ca we
en Op natch re cay ph Rot
Cullen , He At iia fo Kb (Re. ‘ou qt wie (9
re OPpe feb tt o 8 fecond He. A BERT og 1 he

fo. rideiee fo
Pf fi ps f th. p- dhed. a Acie hal Mt ¢ - .

Cy Ff rede
he CNEL LEBER
A ely on i fn feo lc cell we CREE y | +
oe a” 4 “ i ; f P ' { L ie
ho daze positive nee IN
fat e Ai as ae é cud f fa
Cle (CLM © “ | a

oh eg a! i
1 CP ney Fagen gat
“4 ae | “f & e i ‘ “he Meath has c ‘ ff

iy Ub 64 or) 4 the
f ee {hal € free

ib Pea bot A € en fe “eh C | 1 « vy, pate eo
Sab ci Jf ¢ foc agen tal pe
2h PAS ® A

¢ ( Ai °

1/14/2019 C3 12:00 PM Page | of 2

“
fe

¢ fos cot Toh i

 

“7 aye

Judge Signature:
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 404 of 406 - Page ID#: 409

ELECTRONICALLY FILED

COMMONWEALTH OF KENTUCKY
MADISON CIRCUIT COURT
DIVISION I
CIVIL ACTION NO. 19-CI-00060
(CONSOLIDATED WITH 19-CI-00200)

Dr. DAVID B. PORTER
Vv.

BEREA COLLEGE and
DR. F. TYLER SERGENT

AGREED ORDER GRANTING PLAINTIFE’S

 

 

ENTERED

TIME AM/FM.

 

PLAINTIFF

DEFENDANTS

MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT

On October 29, 2019, Plaintiff, Dr. David B. Porter (“Plaintiff”), filed a Motion

asking the Court for leave to amend his complaint'. While the Defendants, Berea College

and Dr. F. Tyler Sergent, (“Defendants”), reserve the right to raise any and all defenses to

the claims asserted in the Second Amended Complaint, they do not object to the Plaintiff

being allowed to file the Second Amended Complaint.

Accordingly, IT IS HEREBY ORDERED that the Second Amended Complaint

tendered by Plaintiff on October 29, 2019, is filed as of the date of entry of this Agreed

Order,

Entered this ( | day of Moyen Ger. , 2019.

 

' Plaintiff filed a First Amended Complaint in this action on February 4, 2019; however, Plaintiff
refers to the amended complaint tendered with his recent Motion as “First Amended Complaint.”
For clarity, the amended complaint tendered with Plaintiff's October 29, 2019 motion is referred

to herein as the Second Amended Complaint.

 
Case: 5:19-cv-00455-KKC Doc#:1-1 Filed: 11/18/19 Page: 405 of 406 - Page ID#: 410

Ifusee £ Meal L

AON. BRANDY ©. BROWN
MADISON CIRCUIT JUDGE, DIVISION
ONE

HAVE SEEN AND AGREED:

/s/ W. Craig Robertson

 

W. Craig Robertson II

Sharon L. Gold

Courtney R. Samford

WYATT, TARRANT & COMBS, LLP
250 West Main Street, Suite 1600
Lexington, KY 40507-1746
859.233.2012

Counsel for Defendant, Berea College

“lonn Pilhn ley Oe wo Gras
Thomas W. Miller
Miller, Griffin & Marks PSC
271 West Short Street, Ste. 600
Lexington, KY 40507
859-255-6676
Counsel for Defendant, Dr. F. Tyler Sergent

Mi odes

{n Mee . Lackey
4 West Main Street
Richmond, KY 40475

859-575-7206

     
   

Debra Ann Doss
108 Pasadena Drive
Lexington, KY 40503
859-260-1980

~ Counsel for Plaintiff
 

Case: 5:19-cv-00455-KKC Doc #:1-1 Filed: 11/18/19 Page: 406 of 406 - Page ID#: 411

CLERK’S CERTIFICATE OF SERVICE

I hereby certify that on November / th , 2019, I mailed the foregoing
document by first class mail, postage prepaid, to the following counsel of record:

W. Craig Robertson III John F. Lackey
Sharon L, Gold 214 West Main Street
Courtney R. Samford Richmond, KY 40475

WYATT, TARRANT & COMBS, LLP
250 West Main Street, Suite 1600 Debra Ann Doss

Lexington, KY 40507-1746 108 Pasadena Drive
Counsel for Defendant, Berea College Lexington, KY 40503
Counsel for Plaintiff

Thomas W, Miller
Miller, Griffin & Marks PSC
271 West Short Street, Ste. 600

 

Lexington, KY 40507
Counsel for Defendant, Dr. F. Tyler
Sergent
A t Matra YK Cog rivlaa. LA AL
Clerk, Madison Circuit Court
61893707.1
